Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 1 of 194




           EXHIBIT A
       Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 2 of 194



                                                       The Cincinnati Insurance Company
                                                       The Cincinnati Casualty Company
                                                       The Cincinnati Indemnity Company




Policy Number: ENP 053 39 92

Effective Date: 04-29-2019

Named Insured: MILKBOY CENTER CITY LLC
For professional advice and policy questions or changes, please contact your local independent agency:


DASH & LOVE, INC.
111 PRESIDENTIAL BLVD STE 211
BALA CYNWYD, PA 19004-1013


610-667-2244

Dear Policyholder:
Thank you
Thank you for trusting The Cincinnati Insurance Companies with your commercial insurance coverage. We
recognize that locally based independent agents have the working knowledge to help you choose the right
insurance company for your needs. Together with your local independent insurance agency, we are committed
to providing you with the highest level of service.
Please review your enclosed policy information to verify your coverage details, as well as deductibles and
coverage amounts. Should your needs change, your agent is available to review and update your policy.
Please promptly report claims
If you experience a policy-related loss, you may report it by contacting your local professional independent
agency representing The Cincinnati Insurance Companies or by directly calling us toll-free at 877-242-2544
and providing your policy number and claim-related information.


Sincerely,




Sean M. Givler
Senior Vice President - Commercial Lines




IA 4443 04 14
        Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 3 of 194




                                                     The Cincinnati Insurance Company n The Cincinnati Indemnity Company
                                                                                         The Cincinnati Casualty Company




                                                Today's Date:    05-22-2019

To:   MILKBOY CENTER CITY LLC

Policy Number:       ENP 053 39 92
Expiration Date:     04-29-2022
Agency:              DASH & LOVE, INC. 37-225

      Data breach and identity recovery support and resources included with your insurance policy

Dear Policyholder:

Your policy includes Cincinnati Data Defender™ coverage for an additional premium, helping to safeguard
your business against the rising costs of a data breach and offering services to assist you in the event of
identity theft. Please save this information so you can access all the tools and resources that come with your
cyber protection coverage. Refer to Cincinnati Data Defender Coverage Form, HC102, for a complete
statement of coverages, exclusions and limits of insurance.

Policyholder tools and resources
Data breach portal - You gain access to www.eriskhub.com/cic, a website that provides you with the
comprehensive, on-demand resources you need to:
•   Prepare in advance:
    -   Access online resources when you need them
    -   Create your breach response plan from the template
    -   Learn about breach laws that apply to your business
•   Review risk management resources:
    -   Use the compliance reference guide and notification letter examples
    -   Locate credit bureau and government agency notification information
    -   Learn how to contact data risk management experts for more help
•   Manage your breach response:
    -   Call the help line for breach information and assistance
    -   Arrange assistance with notification letters
    -   Access public relations resources to help you respond to the media

The first time you visit this website, please complete new user registration using this information:

                                           Access code = 12116-868

Identity theft services – You also receive case management services and reimbursement for covered
expenses if you, as a business owner, become the victim of identity theft or account takeover. If you suspect
that you may be an identity theft victim or you have questions, please call our Identity Recovery Help Line,
866-219-9831.




IA4463 (01/16)
                 Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 4 of 194
Page 2 of 2

Claims services
If you suspect or know that a data breach may have exposed or compromised your organization's private,
customer or personal data, a swift response is critical for your protection. Please note that the Web portal and
help line provide advice and information, and using them does not satisfy any notice of claim requirement. The
only way to report a claim is to contact your independent agent or call us directly, 877-242-2544. Your agent
and Cincinnati Insurance will work with you to preserve your company's goodwill, prevent regulatory sanctions
or fines, avoid civil litigation and safeguard your business reputation.

Please contact your agent representing Cincinnati with questions about this valuable coverage.

Thank you for trusting your agent and Cincinnati to protect your business.

                                              Sincerely,




                                              COMMERCIAL LINES DEPARTMENT
                                              Commercial Lines




IA4463 (01/16)
         Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 5 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                PROTECTIVE SAFEGUARDS
Policy Number      ENP 053 39 92

This endorsement modifies insurance provided under the following:


    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART

                                                   SCHEDULE
               Loc.                       Bldg.                            Protective Safeguards
               Number                     Number                           Symbols Applicable
                  1                       1                                P-1




Describe any "P-9":



A. The following is added to the:                                           (4) Pumps and private fire protection
                                                                                mains.
    Commercial Property Conditions
    Farm Property Coverage Form, General                              b.    When supplied from an automatic fire
    Conditions                                                              protective system:
    Commercial Inland Marine Conditions
                                                                            (1) Non-automatic       fire   protective
    PROTECTIVE SAFEGUARDS                                                       systems; and
    1.    As a condition of this insurance, you are                         (2) Hydrants, standpipes and out-
          required to maintain the protective devic-                            lets.
          es or services listed in the SCHEDULE of
          this endorsement.                                           "P-2" Automatic Fire Alarm, protecting
                                                                               the entire building, that is:
    2.    The protective safeguards to which this
          endorsement applies are identified by the                   a.    Connected to a central station; or
          following symbols:                                          b.    Reporting to a public or private fire
          "P-1" Automatic Sprinkler System, in-                             alarm station.
                  cluding related supervisory ser-                    "P-3" Security Service, with a record-
                  vices.                                                       ing system or watch clock, making
          Automatic Sprinkler System means:                                    hourly rounds covering the entire
                                                                               building, when the "premises" are
          a.   Any automatic fire protective or extin-                         not in actual operation.
               guishing system, including connect-
               ed:                                                    "P-4" Service Contract with a privately
                                                                               owned fire department providing
               (1) Sprinklers and discharge noz-                               fire protection service to the
                   zles;                                                       "premises".
               (2) Ducts, pipes, valves and fittings;                 "P-5" Automatic Commercial Cooking
                                                                            Exhaust and Extinguishing Sys-
               (3) Tanks, their component parts                             tem installed on cooking appli-
                   and supports; and                                           ances and having the following
                                                                               components:

                                     Includes copyrighted material of Insurance
IA 460 01 16                          Services Office, Inc., with its permission.                      Page 1 of 2
                Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 6 of 194
        a.     Hood;                                                  Failure to Maintain Protective Safeguards
        b.     Grease removal device;                                 We will not pay for "loss" caused by or result-
                                                                      ing from fire, if prior to the fire, you:
        c.     Duct system; and
                                                                      1)   Knew of any suspension or impairment in
        d.     Wet chemical       fire     extinguishing                   any protective safeguard listed in the
               equipment.                                                  SCHEDULE of this endorsement and
        "P-9" The protective system described                              failed to notify us of that fact; or
              in the SCHEDULE of this en-                             2)   Failed to maintain in complete working or-
                 dorsement.                                                der any protective safeguard listed in the
B. The following is added to the EXCLUSIONS                                SCHEDULE of this endorsement over
    section of any Coverage Form within the                                which you had control.
    Commercial Property, Farm or Commercial In-                       If part of an Automatic Sprinkler System is
    land Marine Coverage Part:                                        shut off due to breakage, leakage, freezing
                                                                      conditions or opening of sprinkler heads, noti-
                                                                      fication to us will not be necessary if you can
                                                                      restore full protection within 48 hours.



        Date                                     Signature of Insured
DASH & LOVE, INC. 37-225
BALA CYNWYD, PA




                                         Includes copyrighted material of Insurance
IA 460 01 16                              Services Office, Inc., with its permission.                   Page 2 of 2
         Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 7 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                PROTECTIVE SAFEGUARDS
Policy Number      ENP 053 39 92

This endorsement modifies insurance provided under the following:


    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART

                                                   SCHEDULE
               Loc.                       Bldg.                            Protective Safeguards
               Number                     Number                           Symbols Applicable
                  2                       1                                P-1




Describe any "P-9":



A. The following is added to the:                                           (4) Pumps and private fire protection
                                                                                mains.
    Commercial Property Conditions
    Farm Property Coverage Form, General                              b.    When supplied from an automatic fire
    Conditions                                                              protective system:
    Commercial Inland Marine Conditions
                                                                            (1) Non-automatic       fire   protective
    PROTECTIVE SAFEGUARDS                                                       systems; and
    1.    As a condition of this insurance, you are                         (2) Hydrants, standpipes and out-
          required to maintain the protective devic-                            lets.
          es or services listed in the SCHEDULE of
          this endorsement.                                           "P-2" Automatic Fire Alarm, protecting
                                                                               the entire building, that is:
    2.    The protective safeguards to which this
          endorsement applies are identified by the                   a.    Connected to a central station; or
          following symbols:                                          b.    Reporting to a public or private fire
          "P-1" Automatic Sprinkler System, in-                             alarm station.
                  cluding related supervisory ser-                    "P-3" Security Service, with a record-
                  vices.                                                       ing system or watch clock, making
          Automatic Sprinkler System means:                                    hourly rounds covering the entire
                                                                               building, when the "premises" are
          a.   Any automatic fire protective or extin-                         not in actual operation.
               guishing system, including connect-
               ed:                                                    "P-4" Service Contract with a privately
                                                                               owned fire department providing
               (1) Sprinklers and discharge noz-                               fire protection service to the
                   zles;                                                       "premises".
               (2) Ducts, pipes, valves and fittings;                 "P-5" Automatic Commercial Cooking
                                                                            Exhaust and Extinguishing Sys-
               (3) Tanks, their component parts                             tem installed on cooking appli-
                   and supports; and                                           ances and having the following
                                                                               components:

                                     Includes copyrighted material of Insurance
IA 460 01 16                          Services Office, Inc., with its permission.                      Page 1 of 2
                Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 8 of 194
        a.     Hood;                                                  Failure to Maintain Protective Safeguards
        b.     Grease removal device;                                 We will not pay for "loss" caused by or result-
                                                                      ing from fire, if prior to the fire, you:
        c.     Duct system; and
                                                                      1)   Knew of any suspension or impairment in
        d.     Wet chemical       fire     extinguishing                   any protective safeguard listed in the
               equipment.                                                  SCHEDULE of this endorsement and
        "P-9" The protective system described                              failed to notify us of that fact; or
              in the SCHEDULE of this en-                             2)   Failed to maintain in complete working or-
                 dorsement.                                                der any protective safeguard listed in the
B. The following is added to the EXCLUSIONS                                SCHEDULE of this endorsement over
    section of any Coverage Form within the                                which you had control.
    Commercial Property, Farm or Commercial In-                       If part of an Automatic Sprinkler System is
    land Marine Coverage Part:                                        shut off due to breakage, leakage, freezing
                                                                      conditions or opening of sprinkler heads, noti-
                                                                      fication to us will not be necessary if you can
                                                                      restore full protection within 48 hours.



        Date                                     Signature of Insured
DASH & LOVE, INC. 37-225
BALA CYNWYD, PA




                                         Includes copyrighted material of Insurance
IA 460 01 16                              Services Office, Inc., with its permission.                   Page 2 of 2
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 9 of 194


                                             The Cincinnati Casualty Company
                                                            A Stock Insurance Company

                                           Headquarters: 6200 S. Gilmore Road, Fairfield, OH 45014-5141
                                           Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496
                                                         www.cinfin.com n 513-870-2000




                        COMMON POLICY DECLARATIONS
                                                             Billing Method: AGENCY BILL
                                       POLICY NUMBER     ENP 053 39 92
NAMED INSURED MILKBOY CENTER CITY LLC
              421 N 7TH ST FL 3
ADDRESS       PHILADELPHIA, PA 19123-3921
(Number & Street,
Town, County,
State & Zip Code)


Previous Policy Number:
NEW
Policy Period: At 12:01 A.M., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE
 All coverages except Automobile and / or Garage
    Policy number: ENP 053 39 92                FROM: 04-29-2019          TO: 04-29-2022
 Automobile and / or Garage
    Policy number:                               FROM:                    TO:
 Agency     DASH & LOVE, INC. 37-225
 City    BALA CYNWYD, PA

 Legal Entity / Business Description
 LIMITED LIABILITY COMPANY
 IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
 POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 IL0017        11/98   COMMON POLICY CONDITIONS
 IA102A        09/08   SUMMARY OF PREMIUMS CHARGED
 IA904         04/04   SCHEDULE OF LOCATIONS
 IA4236        01/15   POLICYHOLDER NOTICE TERRORISM INSURANCE COVERAGE
 IP446         08/01   NOTICE TO POLICYHOLDERS
 IA4006        07/10   SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
 IA4111PA      03/16   PENNSYLVANIA CHANGES - CANCELLATION AND NONRENEWAL
 IA4189PA      04/99   IMPORTANT NOTICE
 IA4238        01/15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 IA4295PA      08/06   PENNSYLVANIA WARNING NOTICE
 IA4300MD      01/07   MARYLAND - NOTICE OF UNDERWRITING PERIOD
 IA4313PA      07/09   PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
 IA4314PA      07/09   PENNSYLVANIA CHANGES
 IA4338        05/11   SIGNATURE ENDORSEMENT
 IA460         01/16   PROTECTIVE SAFEGUARDS
 IL0022        05/87   EFFECTIVE TIME CHANGES - REPLACEMENT OF 12 NOON
 IL0910        07/02   PENNSYLVANIA NOTICE
 MI1691MD      05/02   DISCLOSURE NOTICE
 FMQ502        07/08   COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
 CAQ519XCP     03/09   CINCIPLUS® CRIME XC+® (EXPANDED COVERAGE PLUS) COVERAGE PART
                       DECLARATIONS

IAQ509 01 12                                                                             Page 1 of    2
                                                          ENP 053 39 92
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 10 of 194

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 CAQ516        03/09 CRIME AND FIDELITY COVERAGE PART DECLARATIONS (COMMERCIAL
                     ENTITIES)
 HC502         01/18 CINCINNATI DATA DEFENDER™ COVERAGE PART DECLARATIONS
 HC503         01/18 CINCINNATI NETWORK DEFENDER™ COVERAGE PART DECLARATIONS


05-22-2019 08:11
Countersigned                                By
                                (Date)                            (Authorized Representative)




IAQ509 01 12                                                                       Page 2 of    2
                                                  ENP 053 39 92
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 11 of 194

                         COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.
A. Cancellation                                                         b.   Give you reports on the conditions we
                                                                             find; and
    1.   The first Named Insured shown in the
         Declarations may cancel this policy by                         c.   Recommend changes.
         mailing or delivering to us advance written
         notice of cancellation.                                   2.   We are not obligated to make any inspec-
                                                                        tions, surveys, reports or recommenda-
    2.   We may cancel this policy by mailing or                        tions and any such actions we do under-
         delivering to the first Named Insured writ-                    take relate only to insurability and the
         ten notice of cancellation at least:                           premiums to be charged. We do not
                                                                        make safety inspections. We do not un-
         a.   10 days before the effective date of                      dertake to perform the duty of any person
              cancellation if we cancel for nonpay-                     or organization to provide for the health or
              ment of premium; or                                       safety of workers or the public. And we
         b.   30 days before the effective date of                      do not warrant that conditions:
              cancellation if we cancel for any other                   a.   Are safe or healthful; or
              reason.
                                                                        b.   Comply with laws, regulations, codes
    3.   We will mail or deliver our notice to the                           or standards.
         first Named Insured's last mailing address
         known to us.                                              3.   Paragraphs 1. and 2. of this condition ap-
                                                                        ply not only to us, but also to any rating,
    4.   Notice of cancellation will state the effec-                   advisory, rate service or similar organiza-
         tive date of cancellation. The policy pe-                      tion which makes insurance inspections,
         riod will end on that date.                                    surveys, reports or recommendations.
    5.   If this policy is cancelled, we will send the             4.   Paragraph 2. of this condition does not
         first Named Insured any premium refund                         apply to any inspections, surveys, reports
         due. If we cancel, the refund will be pro                      or recommendations we may make rela-
         rata. If the first Named Insured cancels,                      tive to certification, under state or munici-
         the refund may be less than pro rata. The                      pal statutes, ordinances or regulations, of
         cancellation will be effective even if we                      boilers, pressure vessels or elevators.
         have not made or offered a refund.
                                                              E. Premiums
    6.   If notice is mailed, proof of mailing will be
         sufficient proof of notice.                               The first Named Insured shown in the Declara-
                                                                   tions:
B. Changes
                                                                   1.   Is responsible for the payment of all pre-
    This policy contains all the agreements be-                         miums; and
    tween you and us concerning the insurance af-
    forded. The first Named Insured shown in the                   2.   Will be the payee for any return premiums
    Declarations is authorized to make changes in                       we pay.
    the terms of this policy with our consent. This
    policy's terms can be amended or waived only              F.   Transfer of Your Rights and Duties Under
    by endorsement issued by us and made a part                    this Policy
    of this policy.                                                Your rights and duties under this policy may
C. Examination of Your Books and Records                           not be transferred without our written consent
                                                                   except in the case of death of an individual
    We may examine and audit your books and                        named insured.
    records as they relate to this policy at any time
    during the policy period and up to three years                 If you die, your rights and duties will be trans-
    afterward.                                                     ferred to your legal representative but only
                                                                   while acting within the scope of duties as your
D. Inspections and Surveys                                         legal representative. Until your legal represen-
                                                                   tative is appointed, anyone having proper tem-
    1.   We have the right to:                                     porary custody of your property will have your
         a.   Make inspections and surveys at any                  rights and duties but only with respect to that
              time;                                                property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998
       Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 12 of 194
                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: ENP 053 39 92                                           Effective Date: 04-29-2019

Named Insured:   MILKBOY CENTER CITY LLC
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part      W/EBC                                $           5,255           STR
Commercial General Liability Coverage Part                                  $
Commercial Auto Coverage Part                                               $
Commercial Umbrella / Excess Liability Coverage Part                        $
DATA DEFENDER COVERAGE PART                                                 $              143
NETWORK DEFENDER COVERAGE PART                                              $              187
CRIME AND FIDELITY COVERAGE PART                                            $              359
CRIME EXPANDED COVERAGE PLUS                                                $              106
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $              243
Installment Charge                                                          $
    ANNUAL TOTAL                                                            $           6,293
PAYMENTS


                                                      First                      Remaining
                                                  Installment                   Installment(s)
              ANNUAL                            6,293                           6,293

Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.
                        ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
IA 102 A 09 08
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 13 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS     CITY   STATE   ZIP CODE
1     1100 CHESTNUT ST
      PHILADELPHIA, PA 19107-4802


2     7416 BALTIMORE AVE
      COLLEGE PARK, MD 20740-3208




IA 904 04 04
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 14 of 194

                           POLICYHOLDER NOTICE
                       TERRORISM INSURANCE COVERAGE
THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.
Your policy may contain coverage for certain losses caused by terrorism.
Premium:
In accordance with the federal Terrorism Risk Insurance Act, we are required to notify you of the portion of the
premium, if any, attributable to the coverage for terrorist acts certified under the Terrorism Risk Insurance Act.
•   Refer to the SUMMARY OF PREMIUMS CHARGED or DECLARATIONS PAGE for the portion of your
    premium that is attributable to coverage for terrorist acts certified under the Act.
Federal Participation:
The Act also requires us to provide disclosure of federal participation in payment of terrorism losses.
•   Under your policy, any losses caused by certified acts of terrorism would be partially reimbursed by the
    United States Government, Department of Treasury, under a formula established by federal law. Under
    this formula, the federal share equals a percentage, as specified in the Schedule below, of that portion of
    the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate
    insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
    billion in a calendar year, the Treasury shall not make any payment for any portion of the amount of such
    losses that exceeds $100 billion.
•   Schedule:

           Federal Share of Terrorism Losses
             Percentage       Calendar Year
                 85%                  2015
                 84%                  2016
                 83%                  2017
                 82%                  2018
                 81%                  2019
                 80%                  2020
Cap on Insurer Participation:
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.
NOTE: IF YOUR POLICY IS A RENEWAL POLICY, THIS NOTICE IS PROVIDED TO SATISFY THE
      REQUIREMENTS UNDER THE TERRORISM RISK INSURANCE ACT FOR POLICYHOLDER
      DISCLOSURE: (1) AT THE TIME OF OUR OFFER TO RENEW THE POLICY AND (2) AT THE
      TIME THE RENEWAL IS COMPLETED.




IA 4236 01 15
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 15 of 194

           THECINCINNATI INSURANCE COMPANY
          THE CINCINNATI CASUALTY COMPANY
          THE CINCINNATI INDEMNITY COMPANY

                             NOTICE TO POLICYHOLDERS
Please be advised that in your application for insurance you disclosed information to The Cincinnati Insurance
Company, The Cincinnati Casualty Company and The Cincinnati Indemnity Company. The information dis-
closed in the application and all information subsequently collected by any of these companies may be
shared among all three.




IP 446 08 01
          Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 16 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
     COMMERCIAL INLAND MARINE COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
A.   Special Per Occurrence Deductible
     1.    If an "occurrence" happens to Covered Property under the Commercial Property Coverage Part and
           to Covered Property under at least one of the following:
           a.   The Commercial Inland Marine Coverage Part, and
           b.   The Crime and Fidelity Coverage Part;
           the most we will deduct from any loss or damage in any one "occurrence" is the deductible indicated
           on the COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS.
     2.    This endorsement does not apply to any of the forms listed in Paragraphs a. and b.:
           a.   * Electronic Data Processing Coverage Form, Section III, 2. Deductible, a.(2) Specified
                  Losses Deductible
                * Water Backup from Sewers, Drains, Septic Systems or Sump Pumps Endorsement
                Windstorm or Hail Percentage Deductible Form
                Earthquake and Volcanic Eruption Endorsement
                Earthquake and Volcanic Eruption Endorsement (Sub-Limit Form)
                Flood Coverage Endorsement
                Equipment Breakdown Coverage (Including Production Equipment)
                Equipment Breakdown Coverage (Excluding Production Equipment)
                * Temperature Change Coverage Form
                Commercial Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft, 2. Forgery
                or Alteration, 6. Computer Fraud and 7. Funds Transfer Fraud
                Crime Expanded Coverage (XC® ) Coverage or Expanded Coverage Plus Forms, A.
                Insuring Agreements, 1. Employee Theft and 2. Forgery or Alteration
                Government Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft - Per Loss
                Coverage, 2. Employee Theft - Per Employee Coverage, 3. Forgery or Alteration, 7.
                Computer Fraud and 8. Funds Transfer Fraud
           *    Or such coverage as provided in the CinciPlus® Commercial Property or Commercial Property
                Power Expanded Coverage or Expanded Coverage Plus Forms
           b.      Other




IA 4006 07 10                                                                                    Page 1 of 2
                Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 17 of 194
B.   Definition
     For the purpose of this endorsement only, any definition of "occurrence" is deleted in its entirety and the
     following definition is added to:
     1.   COMMERCIAL PROPERTY CONDITIONS,
     2.   COMMERCIAL INLAND MARINE CONDITIONS,
     3.   COMMERCIAL CRIME COVERAGE FORM,
     4.   CRIME EXPANDED COVERAGE (XC® ) COVERAGE FORM, and
     5.   GOVERNMENT CRIME COVERAGE FORM:
     "Occurrence" means all loss, damage, or a sequence of loss or damage, casualties or disasters arising
     from a single happening or event.




IA 4006 07 10                                                                                      Page 2 of 2
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 18 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          PENNSYLVANIA CHANGES -
                       CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:


    CHEMICAL APPLICATION LIMITED LIABILITY COVERAGE PART
    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE PART - CLAIMS-MADE
    CINCINNATI CYBER DEFENSE™ COVERAGE PART
    CINCINNATI DATA DEFENDER™ COVERAGE PART
    CINCINNATI NETWORK DEFENDER™ COVERAGE PART
    CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
    COMMERCIAL AUTO COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE PART - CLAIMS-MADE
    CONTRACTORS' LIMITED POLLUTION LIABILITY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    ELECTRONIC DATA LIABILITY COVERAGE PART
    EMPLOYEE BENEFIT LIABILITY COVERAGE PART
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE PART
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE PART
    FARM COVERAGE PART
    HOLE-IN-ONE COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MACHINERY AND EQUIPMENT COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE PART - CLAIMS-MADE
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
    SEPTIC SYSTEMS DESIGN AND INSPECTION ERRORS AND OMISSIONS COVERAGE PART

A. The Cancellation Common Policy Condition is                3.    Cancellation of Policies in Effect for 60
    deleted in its entirety and replaced by the fol-                Days or More
    lowing:
                                                                    If this policy has been in effect for 60 days
    CANCELLATION                                                    or more or if this policy is a renewal of a
                                                                    policy we issued, we may cancel this poli-
    1.   The first Named Insured shown in the                       cy only for one or more of the following
         Declarations may cancel this policy by                     reasons:
         writing or giving notice of cancellation.
                                                                    a.   You have made a material misrepre-
    2.   Cancellation of Policies in Effect for                          sentation which affects the insurabil-
         Less Than 60 Days                                               ity of the risk. Notice of cancellation
         We may cancel this policy by mailing or                         will be mailed or delivered at least 15
         delivering to the first Named Insured writ-                     days before the effective date of can-
         ten notice of cancellation at least 30 days                     cellation.
         before the effective date of cancellation.                 b.   You have failed to pay a premium
                                                                         when due, whether the premium is
                                                                         payable directly to us or our agents or
                                                                         indirectly under a premium finance

                                    Includes copyrighted material of Insurance
                                     Services Office, Inc., with its permission.
                                Includes copyrighted material of ISO Commercial
IA 4111 PA 03 16                      Risk Services, Inc., with its permission.                    Page 1 of 2
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 19 of 194
              plan or extension of credit. Notice of           5.   Notice of cancellation will state the effec-
              cancellation will be mailed at least 15               tive date of cancellation. The policy period
              days before the effective date of can-                will end on that date.
              cellation.
                                                               6.   If this policy is cancelled, we will send the
         c.   A condition, factor or loss experience                first Named Insured any premium refund
              material to insurability has changed                  due. If the first Named Insured or we can-
              substantially or a substantial condi-                 cel, the refund will be pro rata and will be
              tion, factor or loss experience materi-               returned within 10 business days after the
              al to insurability has become known                   effective date of cancellation. If the first
              during the policy period. Notice of                   Named Insured cancels, the refund will be
              cancellation will be mailed or deliv-                 pro rata and will be returned within 30
              ered at least 60 days before the ef-                  days after the effective date of cancella-
              fective date of cancellation.                         tion. The cancellation will be effective
                                                                    even if we have not made or offered a re-
         d.   Loss of reinsurance or a substantial                  fund.
              decrease in reinsurance has oc-
              curred, which loss or decrease, at the           7.   If notice is mailed, it will be by registered
              time of cancellation, shall be certified              or first class mail. Proof of mailing will be
              to the Insurance Commissioner as di-                  sufficient proof of notice.
              rectly affecting in-force policies. No-
              tice of cancellation will be mailed or       B. The following are added and supersede any
              delivered at least 60 days before the            provisions to the contrary:
              effective date of cancellation.                  1.   Nonrenewal
         e.   Material failure to comply with policy                If we decide not to renew this policy, we
              terms, conditions or contractual du-                  will mail or deliver written notice of nonre-
              ties. Notice of cancellation will be                  newal, stating the specific reasons for
              mailed or delivered at least 60 days                  nonrenewal, to the first Named Insured at
              before the effective date of cancella-                least 60 days before:
              tion.
                                                                    a.   The expiration date of this policy; or
         f.   Other reasons that the Insurance
              Commissioner may approve. Notice                      b.   The anniversary date of this policy, if
              of cancellation will be mailed or deliv-                   the policy is written for a term of more
              ered at least 60 days before the ef-                       than one year.
              fective date of cancellation.
                                                               2.   Increase of Premium
    This policy may also be cancelled from incep-
    tion upon discovery that the policy was ob-                     If we increase your renewal premium, we
    tained through fraudulent statements, omis-                     will mail or deliver to the first Named In-
    sions or concealment of facts material to the                   sured written notice of our intent to in-
    acceptance of the risk or to the hazard as-                     crease the premium at least 30 days be-
    sumed by us.                                                    fore the effective date of the premium in-
                                                                    crease.
    4.   We will mail or deliver our notice to the
         first Named Insured's last mailing address            Any notice of nonrenewal or renewal premium
         known to us. Notice of cancellation will              increase will be mailed or delivered to the first
         state the reasons for cancellation.                   Named Insured's last known address. If notice
                                                               is mailed, it will be by registered or first class
                                                               mail. Proof of mailing will be sufficient proof of
                                                               notice.




                                     Includes copyrighted material of Insurance
                                      Services Office, Inc., with its permission.
                                 Includes copyrighted material of ISO Commercial
IA 4111 PA 03 16                       Risk Services, Inc., with its permission.                   Page 2 of 2
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 20 of 194

                                    IMPORTANT NOTICE
As a policyholder of The Cincinnati Insurance Companies, we are required by state statute to provide you with
notice that your renewal/anniversary premium may increase. An increase may be attributed to any number of
reasons that may include changes in your sales or payroll, increase in your property values or coverage lim-
its, a rate increase, or a change in the nature and extent of your business. You have the ability to control
some of these factors through the use of deductibles, safety and loss prevention measures in your workplace,
and through careful selection of your insurance coverages. Prior to your renewal/anniversary, please take
the time to contact your agent to review this policy to make sure your coverages reflect your current needs.




IA 4189 PA 04 99
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 21 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


    All Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements subject to the
    federal Terrorism Risk Insurance Act and any amendments and extensions thereto

A. The following definition is added with respect                 ceeds $100 billion, and in such case insured
    to the provisions of this endorsement:                        losses up to that amount are subject to pro ra-
                                                                  ta allocation in accordance with procedures
    "Certified act of terrorism" means an act that is             established by the Secretary of the Treasury.
    certified by the Secretary of the Treasury, in
    accordance with the provisions of the federal            C. Application of Other Exclusions
    Terrorism Risk Insurance Act, to be an act of
    terrorism pursuant to the federal Terrorism                   The terms and limitations of any terrorism ex-
    Risk Insurance Act. The criteria contained in                 clusion, or the inapplicability, omission or ab-
    the Terrorism Risk Insurance Act for a "certi-                sence of a terrorism exclusion, does not serve
    fied act of terrorism" include the following:                 to create coverage for any loss which would
                                                                  otherwise be excluded under this Coverage
    1.   The act resulted in insured losses in ex-                Part, Coverage Form, Policy or Endorsement
         cess of $5 million in the aggregate, attrib-             such as losses excluded by:
         utable to all types of insurance subject to
         the Terrorism Risk Insurance Act; and                    1.   Exclusions that address war, warlike ac-
                                                                       tion, insurrection, rebellion, revolution, mil-
    2.   The act is a violent act or an act that is                    itary action, nuclear hazard, nuclear mate-
         dangerous to human life, property or in-                      rials, nuclear reaction, radiation, or radio-
         frastructure and is committed by an indi-                     active contamination;
         vidual or individuals, as part of an effort to
         coerce the civilian population of the Unit-              2.   Exclusions that address pollutants, con-
         ed States or to influence the policy or af-                   tamination, deterioration, fungi or bacteria;
         fect the conduct of the United States                         or
         Government by coercion.                                  3.   Any other exclusion,
B. Cap On Losses from Certified Acts of Ter-                      regardless if the "certified act of terrorism"
   rorism                                                         contributes concurrently or in any sequence to
    If aggregate insured losses attributable to ter-              the loss.
    rorist acts certified under the Terrorism Risk           D. Sunset Clause
    Insurance Act exceed $100 billion in a calen-
    dar year and we have met our insurer deducti-                 If the federal Terrorism Risk Insurance Act ex-
    ble under the Terrorism Risk Insurance Act,                   pires or is repealed, then this endorsement is
    we shall not be liable for the payment of any                 null and void for any act of terrorism that takes
    portion of the amount of such losses that ex-                 place after the expiration or repeal of the Act.




                                          Includes copyrighted material of ISO
                                      Properties, Inc. and American Association
IA 4238 01 15                        of Insurance Services, with their permission.
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 22 of 194


                        PENNSYLVANIA WARNING NOTICE
Any person who knowingly and with intent to defraud any insurance company or other person files an appli-
cation for insurance or statement of claim containing any materially false information or conceals for the pur-
pose of misleading, information concerning any fact material thereto commits a fraudulent insurance act,
which is a crime and subjects such person to criminal and civil penalties. (For auto, upon conviction, shall be
subject to imprisonment for up to seven years and payment of a fine of up to $15,000.)




IA 4295 PA 08 06
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 23 of 194


          MARYLAND - NOTICE OF UNDERWRITING PERIOD
We are notifying you that the binder or policy you have just agreed to purchase may provide you with only
temporary coverage as Maryland law provides the company with a 45-day period, from the effective date of
your coverage, to confirm that you are eligible for coverage under this policy.
Should we find during the 45-day period that you are not eligible for coverage, we will send you a written No-
tice of Cancellation advising you of the reason(s) that you do not qualify for coverage and the date on which
your policy will be cancelled.




IA 4300 MD 01 07
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 24 of 194

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
This endorsement modifies insurance provided under the following:
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    FARM COVERAGE PART
    MACHINERY AND EQUIPMENT COVERAGE PART
    STANDARD PROPERTY POLICY
The following is added to any provision which uses the term actual cash value:
Actual cash value is calculated as the amount it would cost to repair or replace Covered Property, at the time
of loss or damage, with material of like kind and quality, subject to a deduction for deterioration, depreciation
and obsolescence. Actual cash value applies to valuation of Covered Property regardless of whether that
property has sustained partial or total loss or damage.
The actual cash value of the lost or damaged property may be significantly less than its replacement cost.




                                       Includes copyrighted material of ISO
IA 4313 PA 07 09                        Properties, Inc., with its permission.
          Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 25 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:
     COMMERCIAL INLAND MARINE COVERAGE PART
     COMMERCIAL PROPERTY COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
     FARM COVERAGE PART
     MACHINERY AND EQUIPMENT COVERAGE PART

A.   For insurance provided under the:                             The following is added to the LOSS PAY-
                                                                   MENT Loss Condition and supersedes any
     Commercial Inland Marine Coverage Part                        provision to the contrary:
     Commercial Property Coverage Part
     Crime and Fidelity Coverage Part                              NOTICE OF ACCEPTANCE OR DENIAL OF
     Machinery and Equipment Coverage Part                         CLAIM
The TRANSFER OF YOUR RIGHTS AND DUTIES                             1.   Except as provided in 3. below, we will
UNDER THIS POLICY Common Policy Condition                               give you notice, within 15 working days
is replaced by the following:                                           after we receive a properly executed
                                                                        proof of loss, that we:
F.   TRANSFER OF YOUR RIGHTS AND DUTIES
     UNDER THIS POLICY                                                  a.   Accept your claim;
     Your rights and duties under this policy may                       b.   Deny your claim; or
     not be transferred without our written consent
     except in the case of death of an individual                       c.   Need more time to determine
     named insured.                                                          whether your claim should be ac-
                                                                             cepted or denied.
     If you die, your rights and duties will be trans-
     ferred to your legal representative but only                       If we deny your claim, such notice will be
     while acting within the scope of duties as your                    in writing, and will state any policy provi-
     legal representative. Until your legal repre-                      sion, condition or exclusion used as a
     sentative is appointed, anyone having proper                       basis for the denial.
     temporary custody of your property will have                       If we need more time to determine
     your rights and duties but only with respect to                    whether your claim should be accepted
     that property.                                                     or denied, the written notice will state the
     If you die, this Coverage Part will remain in                      reason why more time is required.
     effect as provided in 1. or 2. below, whichever               2.   If we have not completed our investiga-
     is later:                                                          tion, we will notify you again in writing,
     1.    For 180 days after your death regardless                     within 30 days after the date of the initial
           of the policy period shown in the Declara-                   notice as provided in 1.c. above, and
           tions, unless the insured property is sold                   thereafter every 45 days. The written no-
           prior to that date; or                                       tice will state why more time is needed to
                                                                        investigate your claim and when you may
     2.    Until the end of the policy period shown in                  expect us to reach a decision on your
           the Declarations, unless the insured                         claim.
           property is sold prior to that date.
                                                                   3.   The notice procedures in 1. and 2. above
     Coverage during the period of time after your                      do not apply if we have a reasonable ba-
     death is subject to all provisions of this policy                  sis, supported by specific information, to
     including payment of any premium due for the                       suspect that an insured has fraudulently
     policy period shown in the Declarations and                        caused or contributed to the loss by ar-
     any extension of that period.                                      son or other illegal activity. Under such
                                                                        circumstances, we will notify you of the
B.   For insurance provided under the:                                  disposition of your claim within a period of
     Commercial Inland Marine Coverage Part                             time reasonable to allow full investigation
     Commercial Property Coverage Part                                  of the claim, after we receive a properly
     Farm Coverage Part                                                 executed proof of loss.



                                         Includes copyrighted material of ISO
IA 4314 PA 07 09                          Properties, Inc., with its permission.
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 26 of 194

                              SIGNATURE ENDORSEMENT
 IN WITNESS WHEREOF, this policy has been signed by our President and Secretary in the City of Fairfield,
 Ohio, but this policy shall not be binding upon us unless countersigned by an authorized representative of
 ours. The failure to countersign does not void coverage in Arizona, Virginia and Wisconsin.




                      Secretary                                                President


The signature on any form, endorsement, policy, declarations, jacket or application other than the signature of
the President or Secretary named above is deleted and replaced by the above signatures.




IA 4338 05 11
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 27 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                PROTECTIVE SAFEGUARDS
Policy Number      ENP 053 39 92

This endorsement modifies insurance provided under the following:


    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART

                                                   SCHEDULE
              Loc.                        Bldg.                            Protective Safeguards
              Number                      Number                           Symbols Applicable
                 1                        1                                P-1




Describe any "P-9":



A. The following is added to the:                                           (4) Pumps and private fire protection
                                                                                mains.
    Commercial Property Conditions
    Farm Property Coverage Form, General                              b.    When supplied from an automatic fire
    Conditions                                                              protective system:
    Commercial Inland Marine Conditions
                                                                            (1) Non-automatic       fire   protective
    PROTECTIVE SAFEGUARDS                                                       systems; and
    1.   As a condition of this insurance, you are                          (2) Hydrants, standpipes and out-
         required to maintain the protective devic-                             lets.
         es or services listed in the SCHEDULE of
         this endorsement.                                            "P-2" Automatic Fire Alarm, protecting
                                                                               the entire building, that is:
    2.   The protective safeguards to which this
         endorsement applies are identified by the                    a.    Connected to a central station; or
         following symbols:                                           b.    Reporting to a public or private fire
         "P-1" Automatic Sprinkler System, in-                              alarm station.
                  cluding related supervisory ser-                    "P-3" Security Service, with a record-
                  vices.                                                       ing system or watch clock, making
         Automatic Sprinkler System means:                                     hourly rounds covering the entire
                                                                               building, when the "premises" are
         a.    Any automatic fire protective or extin-                         not in actual operation.
               guishing system, including connect-
               ed:                                                    "P-4" Service Contract with a privately
                                                                               owned fire department providing
               (1) Sprinklers and discharge noz-                               fire protection service to the
                   zles;                                                       "premises".
               (2) Ducts, pipes, valves and fittings;                 "P-5" Automatic Commercial Cooking
                                                                            Exhaust and Extinguishing Sys-
               (3) Tanks, their component parts                             tem installed on cooking appli-
                   and supports; and                                           ances and having the following
                                                                               components:

                                     Includes copyrighted material of Insurance
IA 460 01 16                          Services Office, Inc., with its permission.                      Page 1 of 2
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 28 of 194
        a.     Hood;                                                  Failure to Maintain Protective Safeguards
        b.     Grease removal device;                                 We will not pay for "loss" caused by or result-
                                                                      ing from fire, if prior to the fire, you:
        c.     Duct system; and
                                                                      1)   Knew of any suspension or impairment in
        d.     Wet chemical       fire     extinguishing                   any protective safeguard listed in the
               equipment.                                                  SCHEDULE of this endorsement and
        "P-9" The protective system described                              failed to notify us of that fact; or
              in the SCHEDULE of this en-                             2)   Failed to maintain in complete working or-
                 dorsement.                                                der any protective safeguard listed in the
B. The following is added to the EXCLUSIONS                                SCHEDULE of this endorsement over
    section of any Coverage Form within the                                which you had control.
    Commercial Property, Farm or Commercial In-                       If part of an Automatic Sprinkler System is
    land Marine Coverage Part:                                        shut off due to breakage, leakage, freezing
                                                                      conditions or opening of sprinkler heads, noti-
                                                                      fication to us will not be necessary if you can
                                                                      restore full protection within 48 hours.



        Date                                     Signature of Insured
DASH & LOVE, INC. 37-225
BALA CYNWYD, PA




                                         Includes copyrighted material of Insurance
IA 460 01 16                              Services Office, Inc., with its permission.                   Page 2 of 2
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 29 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                PROTECTIVE SAFEGUARDS
Policy Number      ENP 053 39 92

This endorsement modifies insurance provided under the following:


    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART

                                                   SCHEDULE
              Loc.                        Bldg.                            Protective Safeguards
              Number                      Number                           Symbols Applicable
                 2                        1                                P-1




Describe any "P-9":



A. The following is added to the:                                           (4) Pumps and private fire protection
                                                                                mains.
    Commercial Property Conditions
    Farm Property Coverage Form, General                              b.    When supplied from an automatic fire
    Conditions                                                              protective system:
    Commercial Inland Marine Conditions
                                                                            (1) Non-automatic       fire   protective
    PROTECTIVE SAFEGUARDS                                                       systems; and
    1.   As a condition of this insurance, you are                          (2) Hydrants, standpipes and out-
         required to maintain the protective devic-                             lets.
         es or services listed in the SCHEDULE of
         this endorsement.                                            "P-2" Automatic Fire Alarm, protecting
                                                                               the entire building, that is:
    2.   The protective safeguards to which this
         endorsement applies are identified by the                    a.    Connected to a central station; or
         following symbols:                                           b.    Reporting to a public or private fire
         "P-1" Automatic Sprinkler System, in-                              alarm station.
                  cluding related supervisory ser-                    "P-3" Security Service, with a record-
                  vices.                                                       ing system or watch clock, making
         Automatic Sprinkler System means:                                     hourly rounds covering the entire
                                                                               building, when the "premises" are
         a.    Any automatic fire protective or extin-                         not in actual operation.
               guishing system, including connect-
               ed:                                                    "P-4" Service Contract with a privately
                                                                               owned fire department providing
               (1) Sprinklers and discharge noz-                               fire protection service to the
                   zles;                                                       "premises".
               (2) Ducts, pipes, valves and fittings;                 "P-5" Automatic Commercial Cooking
                                                                            Exhaust and Extinguishing Sys-
               (3) Tanks, their component parts                             tem installed on cooking appli-
                   and supports; and                                           ances and having the following
                                                                               components:

                                     Includes copyrighted material of Insurance
IA 460 01 16                          Services Office, Inc., with its permission.                      Page 1 of 2
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 30 of 194
        a.     Hood;                                                  Failure to Maintain Protective Safeguards
        b.     Grease removal device;                                 We will not pay for "loss" caused by or result-
                                                                      ing from fire, if prior to the fire, you:
        c.     Duct system; and
                                                                      1)   Knew of any suspension or impairment in
        d.     Wet chemical       fire     extinguishing                   any protective safeguard listed in the
               equipment.                                                  SCHEDULE of this endorsement and
        "P-9" The protective system described                              failed to notify us of that fact; or
              in the SCHEDULE of this en-                             2)   Failed to maintain in complete working or-
                 dorsement.                                                der any protective safeguard listed in the
B. The following is added to the EXCLUSIONS                                SCHEDULE of this endorsement over
    section of any Coverage Form within the                                which you had control.
    Commercial Property, Farm or Commercial In-                       If part of an Automatic Sprinkler System is
    land Marine Coverage Part:                                        shut off due to breakage, leakage, freezing
                                                                      conditions or opening of sprinkler heads, noti-
                                                                      fication to us will not be necessary if you can
                                                                      restore full protection within 48 hours.



        Date                                     Signature of Insured
DASH & LOVE, INC. 37-225
BALA CYNWYD, PA




                                         Includes copyrighted material of Insurance
IA 460 01 16                              Services Office, Inc., with its permission.                   Page 2 of 2
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 31 of 194


  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  EFFECTIVE TIME CHANGES--REPLACEMENT OF 12 NOON
This endorsement modifies the COMMON POLICY DECLARATIONS.
To the extent that coverage in this policy replaces coverage in other policies terminating noon standard time
on the inception date of this policy, coverage under this policy shall not become effective until such other cov-
erage has terminated.




                              Copyright, Insurance Services Office, Inc., 1987
IL 00 22 05 87              Copyright, ISO Commercial Risk Services, Inc., 1987
       Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 32 of 194

                                  PENNSYLVANIA NOTICE
An Insurance Company, its agents, employees, or            furnishing of or the failure to furnish these serv-
service contractors acting on its behalf, may pro-         ices.
vide services to reduce the likelihood of injury,
death or loss. These services may include any of           The Act does not apply:
the following or related services incident to the          1.   If the injury, death or loss occurred during the
application for, issuance, renewal or continuation              actual performance of the services and was
of, a policy of insurance:                                      caused by the negligence of the Insurance
1.   Surveys;                                                   Company, its agents, employees or service
                                                                contractors;
2.   Consultation or advice; or
                                                           2.   To consultation services required to be per-
3.   Inspections.                                               formed under a written service contract not
                                                                related to a policy of insurance; or
The "Insurance Consultation Services Exemption
Act" of Pennsylvania provides that the Insurance           3.   If any acts or omissions of the Insurance
Company, its agents, employees or service con-                  Company, its agents, employees or service
tractors acting on its behalf, is not liable for dam-           contractors are judicially determined to con-
ages from injury, death or loss occurring as a re-              stitute a crime, actual malice, or gross negli-
sult of any act or omission by any person in the                gence.




                                        Instruction to Policy Writers
Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.




IL 09 10 07 02                          © ISO Properties, Inc., 2001
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 33 of 194

                          DISCLOSURE NOTICE
THE CINCINNATI INSURANCE COMPANIES WILL CONSIDER YOUR CLAIMS HISTORY FOR PURPOSES
OF DETERMINING WHETHER TO CANCEL OR REFUSE TO RENEW YOUR POLICY.
MI-1691-MD (5/02)
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 34 of 194

                          THE   CINCINNATI CASUALTY COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ENP 053 39 92
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                    COVERAGE PROVIDED                                        Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUSINESS PERSONAL                 400,000     80%    SPECIAL                          X
          PROPERTY

1-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

2-1       BUSINESS PERSONAL                 500,000     80%    SPECIAL                          X
          PROPERTY

2-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

DEDUCTIBLE: $500.00 unless otherwise stated $       1,000

MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101        05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
CP9993       10/90 TENTATIVE RATE
FA242        10/12 ACTUAL LOSS SUSTAINED BUSINESS INCOME ENDORSEMENT
FA4013PA     11/02 PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
FA4028PA     11/05 PENNSYLVANIA CHANGES
FA4098       01/09 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT SUMMARY OF COVERAGE LIMITS
FA450        05/16 COMMERCIAL PROPERTY CONDITIONS
FA458        04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
FA258        05/16 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT
FA223        05/16 WATER BACKUP DISCHARGED FROM SEWERS, DRAINS, SEPTIC OR SUMP PUMP
                   SYSTEMS ENDORSEMENT
FA244        05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)
FA202        05/16 TEMPERATURE CHANGE LOSS FORM
FA213        05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FMQ502 07 08                                   ENP 053 39 92                                                   Page 1 of 1
        Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 35 of 194

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
             (INCLUDING SPECIAL CAUSES OF LOSS)
                                                          TABLE OF CONTENTS

                                                                                                                                    Begins on Page
SECTION A. COVERAGE ............................................................................................................................3
   1. Covered Property ...........................................................................................................................3
       a. Building ..................................................................................................................................3
       b. Outdoor Signs........................................................................................................................3
       c. Outdoor Fences .....................................................................................................................3
       d. Business Personal Property.................................................................................................3
   2. Property Not Covered ....................................................................................................................4
       a. Accounts, Deeds, Money or Securities ...............................................................................4
       b. Animals...................................................................................................................................4
       c. Automobiles...........................................................................................................................4
       d. Contraband.............................................................................................................................4
       e. Electronic Data....................................................................................................................... 4
       f. Excavations, Grading & Backfilling.....................................................................................4
       g. Foundations ...........................................................................................................................4
       h. Land, Water or Growing Crops ............................................................................................4
       i. Paved Surfaces......................................................................................................................4
       j. Property While Airborne or Waterborne .............................................................................4
       k. Pilings or Piers.......................................................................................................................4
       l. Property More Specifically Insured .....................................................................................4
       m. Retaining Walls......................................................................................................................4
       n. Underground Pipes, Flues or Drains...................................................................................4
       o. Valuable Papers & Records and Cost to Research............................................................5
       p. Vehicles or Self-Propelled Machines...................................................................................5
       q. Property While Outside of Buildings...................................................................................5
   3. Covered Causes of Loss..............................................................................................................5
       a. Covered Causes of Loss.......................................................................................................5
       b. Exclusions..............................................................................................................................5
       c. Limitations............................................................................................................................11
   4. Additional Coverages.................................................................................................................13
       a. Change in Temperature or Humidity .................................................................................13
       b. Debris Removal....................................................................................................................13
       c. Fire Department Service Charge........................................................................................14
       d. Fire Protection Equipment Recharge ................................................................................14
       e. Inventory or Appraisal ........................................................................................................14
       f. Key and Lock Expense .......................................................................................................15
       g. Ordinance or Law ................................................................................................................15
       h. Pollutant Clean Up and Removal .......................................................................................16
       i. Preservation of Property.....................................................................................................16
       j. Rewards................................................................................................................................16




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                      Page 1 of 40
                    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 36 of 194
                                                   TABLE OF CONTENTS (CONT'D)

                                                                                                                                       Begins on Page
   5. Coverage Extensions .................................................................................................................16
      a. Accounts Receivable...........................................................................................................17
      b. Business Income and Extra Expense................................................................................18
      c. Collapse.................................................................................................................................21
      d. Electronic Data.....................................................................................................................22
      e. Exhibitions, Fairs or Trade Shows.....................................................................................23
      f. Fences ..................................................................................................................................23
      g. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage.............................................23
      h. Glass .....................................................................................................................................24
      i. Newly Purchased, Leased or Constructed Property........................................................25
      j. Nonowned Building Damage..............................................................................................26
      k. Outdoor Property.................................................................................................................26
      l. Personal Effects...................................................................................................................26
      m. Property Off Premises.........................................................................................................27
      n. Signs .....................................................................................................................................27
      o. Trailers (Nonowned Detached)...........................................................................................27
      p. Transportation .....................................................................................................................27
      q. Utility Services.....................................................................................................................27
      r. Valuable Papers and Records ............................................................................................28
      s. Water Damage, Other Liquids, Powder or Molten Material Damage ..............................29
SECTION B. LIMITS OF INSURANCE.......................................................................................................29
SECTION C. DEDUCTIBLE........................................................................................................................29
   1. Deductible Examples..................................................................................................................30
   2. Glass Deductible.........................................................................................................................30
SECTION D. LOSS CONDITIONS .............................................................................................................30
   1. Abandonment..............................................................................................................................30
   2. Appraisal......................................................................................................................................30
   3. Duties in the Event of Loss or Damage ....................................................................................30
   4. Loss Payment..............................................................................................................................31
   5. Recovered Property....................................................................................................................34
   6. Vacancy........................................................................................................................................34
      a. Description of Terms...........................................................................................................34
      b. Vacancy Provisions.............................................................................................................34
   7. Valuation ......................................................................................................................................34
SECTION E. ADDITIONAL CONDITIONS .................................................................................................35
   1. Coinsurance ................................................................................................................................35
   2. Mortgage Holders .......................................................................................................................36
SECTION F. OPTIONAL COVERAGES.....................................................................................................36
   1. Agreed Value ...............................................................................................................................37
   2. Inflation Guard ............................................................................................................................37
   3. Replacement Cost.......................................................................................................................37
SECTION G. DEFINITIONS........................................................................................................................38




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                        Page 2 of 40
       Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 37 of 194

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         (INCLUDING SPECIAL CAUSES OF LOSS)
Various provisions in this policy restrict coverage.                        (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                            terations and repairs to a cov-
duties and what is and is not covered.                                           ered building;
Throughout this policy the words "you" and "your"                           (b) Materials, equipment, supplies
refer to the Named Insured shown in the Declara-                                 and temporary structures, on or
tions. The words "we", "us" and "our" refer to the                               within 1,000 feet of the "premis-
Company providing this insurance.                                                es", used for making additions,
                                                                                 alterations or repairs to a cov-
Other words and phrases that appear in quotation                                 ered building.
marks have special meaning. Refer to SECTION
G. DEFINITIONS.                                                    b.   Outdoor Signs
SECTION A. COVERAGE                                                     Your outdoor signs permanently installed
                                                                        and not attached to a covered building,
We will pay for direct "loss" to Covered Property at                    and located within 1,000 feet of the
the "premises" caused by or resulting from any                          "premises".
Covered Cause of Loss.
                                                                   c.   Outdoor Fences
1.   Covered Property
                                                                        Your outdoor fences.
     Covered Property, as used in this Coverage
     Part, means the following types of property for               d.   Business Personal Property
     which a Limit of Insurance is shown in the
     Declarations:                                                      Your Business Personal Property consists
                                                                        of the following property located in or on
     a.   Building                                                      the building or structure described in the
                                                                        Declarations or in the open (or in a vehi-
          Building, means the building or structure                     cle or portable storage unit) within 1,000
          described in the Declarations, including:                     feet of the building or 1,000 feet of the
          (1) Completed additions;                                      "premises", whichever distance is greater.
                                                                        Your Business Personal Property consists
          (2) Fixtures, including outdoor fixtures;                     of the following unless otherwise specified
                                                                        in the Declarations or on the BUSINESS
          (3) Permanently installed:                                    PERSONAL PROPERTY - SEPARA-
              (a) Machinery and equipment;                              TION OF COVERAGE ENDORSEMENT.

              (b) Building glass, including any let-                    (1) Furniture;
                     tering and ornamentation;                          (2) Machinery and equipment;
              (c) Signs attached to a building or                       (3) "Stock";
                     structure that is Covered Proper-
                     ty;                                                (4) All other personal property owned by
                                                                            you and used in your business;
              (d) Awnings and canopies;
                                                                        (5) The cost of labor, materials or ser-
          (4) Personal property owned by you that                           vices furnished or arranged by you
              is used to maintain or service a cov-                         on personal property of others;
              ered building or its "premises", in-
              cluding:                                                  (6) Your use interest as tenant in im-
                                                                            provements and betterments. Im-
              (a) Fire extinguishing equipment;                             provements and betterments are fix-
              (b) Outdoor furniture;                                        tures, alterations, installations or ad-
                                                                            ditions:
              (c) Floor coverings; and
                                                                            (a) Made a part of the building or
              (d) Appliances used for refrigerat-                                structure you occupy but do not
                     ing, ventilating, cooking, dish-                            own; and
                     washing or laundering;
                                                                            (b) You acquired or made at your
          (5) If not covered by other insurance:                                 expense but cannot legally re-
                                                                                 move;


                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                   Page 3 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 38 of 194
          (7) Leased personal property used in                      e.   Electronic Data
              your business for which you have a
              contractual responsibility to insure.                      Except as provided in SECTION A.
              Such leased property is not consid-                        COVERAGE, 5. Coverage Extensions,
              ered personal property of others in                        d. Electronic Data, "Electronic data".
              your care, custody or control;                             This Paragraph e. does not apply to your
                                                                         "stock" of prepackaged software or to
          (8) Personal Property of Others that is in                     "electronic data" which is integrated in
              your care, custody or control or for                       and operates or controls the building's el-
              which you are legally liable.                              evator, lighting, heating, ventilation, air
                                                                         conditioning or security system.
              (a) This does not include personal
                    effects owned by you, your offic-               f.   Excavations, Grading & Backfilling
                    ers, your partners, or if you are a
                    limited liability company, your                      The cost of excavations, grading, backfill-
                    members or your managers, or                         ing or filling;
                    your     employees        (including            g.   Foundations
                    leased and temporary workers),
                    except as provided in 5. Cover-                      Foundations of buildings, structures, ma-
                    age Extensions, l. Personal Ef-                      chinery or boilers, if their foundations are
                    fects;                                               below:
              (b) This does not include property of                      (1) The lowest basement floor; or
                    others for which you are legally
                    liable as:                                           (2) The surface of the ground, if there is
                                                                             no basement.
                    1)   A carrier for hire; or
                                                                    h.   Land, Water or Growing Crops
                    2)   An arranger of transporta-
                         tion, including car loaders,                    Land (including land on which the proper-
                         consolidators,      brokers,                    ty is located), water, growing crops or
                         freight forwarders, or ship-                    lawns (other than lawns which are part of
                         ping associations; and                          a vegetative roof);

          (9) Sales samples.                                        i.   Paved Surfaces

2.   Property Not Covered                                                Bridges, roadways, walks, patios or other
                                                                         paved surfaces;
     Covered Property does not include:
                                                                    j.   Property While Airborne or Waterborne
     a.   Accounts, Deeds, Money or Securities
                                                                         Personal property while airborne or wa-
          Except as provided in SECTION A.                               terborne;
          COVERAGE, 5. Coverage Extensions,
          a. Accounts Receivable, Accounts, bills,                  k.   Pilings or Piers
          currency, deeds, food stamps or other ev-                      Pilings, piers, bulkheads, wharves or
          idences of debt, "money", notes or "secu-                      docks;
          rities";
                                                                    l.   Property More Specifically Insured
     b.   Animals
                                                                         Property that is covered under another
          Animals, unless                                                coverage form of this or any other policy
          (1) Owned by others and boarded by                             in which it is more specifically described,
              you; or                                                    except as provided in G. Other Insur-
                                                                         ance of the COMMERCIAL PROPERTY
          (2) Owned by you and covered as                                CONDITIONS;
              "stock" while inside of buildings;
                                                                    m. Retaining Walls
          and then only as provided in 3. Covered
          Causes of Loss, c. Limitations.                                Retaining walls that are not part of any
                                                                         building described in the Declarations;
     c.   Automobiles
                                                                    n.   Underground Pipes, Flues or Drains
          Automobiles held for sale;
                                                                         Underground pipes, flues or drains;
     d.   Contraband
          Contraband, or property in the course of
          illegal transportation or trade;

                                       Includes copyrighted material of Insurance
FM 101 05 16                            Services Office, Inc., with its permission.                   Page 4 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 39 of 194
   o.   Valuable Papers & Records and Cost                           (5) Trees, shrubs or plants (other than
        to Research                                                      trees, shrubs or plants that are
                                                                         "stock" or part of a vegetative roof).
        Except as provided in SECTION A.
        COVERAGE, 5. Coverage Extensions,                  3.   Covered Causes of Loss
        r. Valuable Papers and Records, the
        cost to research, replace or restore the in-            a.   Covered Causes of Loss
        formation on "valuable papers and rec-                       Covered Causes of Loss means direct
        ords", including those which exist as                        "loss" unless the "loss" is excluded or lim-
        "electronic data".                                           ited in this Coverage Part.
        This does not apply to "valuable papers                 b.   Exclusions
        and records" held for sale by you.
                                                                     (1) We will not pay for "loss" caused di-
   p.   Vehicles or Self-Propelled Machines                              rectly or indirectly by any of the fol-
        Vehicles or self-propelled machines (in-                         lowing, unless otherwise provided.
        cluding aircraft or watercraft) that:                            Such "loss" is excluded regardless of
                                                                         any other cause or event that con-
        (1) Are licensed for use on public roads;                        tributes concurrently or in any se-
            or                                                           quence to the "loss".
        (2) Are operated principally away from                           (a) Ordinance or Law
            the "premises".
                                                                              Except as provided in SECTION
        This paragraph does not apply to:                                     A. COVERAGE, 4. Additional
                                                                              Coverages, g. Ordinance or
        (1) Vehicles or self-propelled machines                               Law , the enforcement of or
            or autos you manufacture, process or                              compliance with any ordinance
            warehouse;                                                        or law:
        (2) Vehicles or self-propelled machines,                              1)   Regulating the construction,
            other than autos, you hold for sale;                                   use or repair of any building
        (3) Rowboats or canoes out of water and                                    or structure; or
            located at the "premises"; or                                     2)   Requiring the tearing down
        (4) Trailers, but only as provided in                                      of any building or structure,
            SECTION A. COVERAGE, 5. Cov-                                           including the cost of remov-
            erage Extensions, o. Trailers                                          ing its debris.
            (Nonowned Detached).                                              This exclusion applies whether
   q.   Property While Outside of Buildings                                   "loss" results from:

        The following property while outside of                               1)   An ordinance or law that is
        buildings (except as provided in SEC-                                      enforced even if the building
        TION A. COVERAGE, 5. Coverage Ex-                                          or structure has not been
        tensions):                                                                 damaged; or

        (1) Grain, hay, straw or other crops;                                 2)   The increased costs in-
                                                                                   curred to comply with an or-
        (2) Signs, except:                                                         dinance or law in the course
                                                                                   of construction, repair, ren-
            (a) Signs attached to a covered                                        ovation,    remodeling     or
                 building or structure;                                            demolition of any building or
            (b) Signs for which a Limit of Insur-                                  structure, or removal of its
                 ance is shown in the Declara-                                     debris, following a direct
                 tions.                                                            "loss" to that building or
                                                                                   structure.
        (3) Outdoor    fences, except outdoor
            fences for which a Limit of Insurance                        (b) Earth Movement
            is shown in the Declarations;                                     1)   Earthquake, including trem-
        (4) Radio antennas, television antennas                                    ors and aftershocks and any
            or satellite dishes; including their                                   earth sinking, rising or shift-
            lead-in wiring, masts, and towers;                                     ing related to such event;
            and                                                               2)   Landslide, including any
                                                                                   earth sinking, rising or shift-
                                                                                   ing related to such event;

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 5 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 40 of 194
                 3)   Mine subsidence, meaning                                act of nature or is otherwise
                      subsidence of a man-made                                caused.
                      mine, whether or not mining
                      activity has ceased;                               (c) Governmental Action

                 4)   Earth sinking (other than                               Seizure or destruction of proper-
                      "sinkhole collapse"), rising                            ty by order of governmental au-
                      or shifting including soil                              thority. However, we will pay for
                      conditions which cause set-                             "loss" caused by or resulting
                      tling, cracking or other dis-                           from acts of destruction ordered
                      arrangement of foundations                              by governmental authority and
                      or other parts of realty. Soil                          taken at the time of a fire to pre-
                      conditions include contrac-                             vent its spread, if the fire would
                      tion, expansion, freezing,                              be covered under this Coverage
                      thawing, erosion, improperly                            Part.
                      compacted soil and the ac-                         (d) Nuclear Hazard
                      tion of water under the
                      ground surface.                                         Nuclear reaction or radiation, or
                                                                              radioactive contamination, how-
                 But if Earth Movement, as de-                                ever caused.
                 scribed in (b)1) through 4)
                 above, results in fire or explo-                        (e) Utility Services
                 sion, we will pay for the "loss"
                 caused by that fire or explosion.                            1)   Except as provided in SEC-
                                                                                   TION A. COVERAGE, 5.
                 5)   Volcanic eruption, explosion                                 Coverage Extensions, q.
                      or effusion. But if volcanic                                 Utility Services, the failure
                      eruption, explosion or effu-                                 of power, communication,
                      sion results in fire, building                               water or other utility ser-
                      glass breakage or volcanic                                   vices supplied to the "prem-
                      action, we will pay for the                                  ises", however caused, if
                      "loss" caused by that fire,                                  the failure:
                      building glass breakage or
                      volcanic action.                                             a)   Originates away from
                                                                                        the "premises"; or
                      Volcanic action means di-
                      rect "loss" resulting from the                               b) Originates at the "prem-
                      eruption of a volcano when                                        ises", but only if such
                      the "loss" is caused by:                                          failure involves equip-
                                                                                        ment used to supply
                      a)   Airborne volcanic blast                                      the utility service to the
                           or    airborne   shock                                       "premises"      from     a
                           waves;                                                       source away from the
                                                                                        "premises".
                      b) Ash, dust or particulate
                           matter; or                                              Failure of any utility service
                                                                                   includes lack of sufficient
                      c)   Lava flow.                                              capacity and reduction in
                      With respect to coverage for                                 supply. "Loss" caused by a
                      Volcanic Action, all volcanic                                surge of power is also ex-
                      eruptions that occur within                                  cluded if the surge would
                      any 168-hour period will                                     not have occurred but for an
                      constitute a single occur-                                   event causing the failure of
                      rence.                                                       power.

                      Volcanic action does not in-                                 However, if the failure or
                      clude the cost to remove                                     surge of power, or the fail-
                      ash, dust or particulate mat-                                ure of communication, wa-
                      ter that does not cause di-                                  ter, wastewater removal or
                      rect "loss" to the described                                 other utility service results in
                      property.                                                    a Covered Cause of Loss,
                                                                                   we will pay for that portion
                 This Earth Movement exclusion                                     of "loss" caused by that
                 applies regardless of whether                                     Covered Cause of Loss.
                 any of the above, in paragraphs
                 1) through 5), is caused by an                                    Communication services in-
                                                                                   clude but are not limited to
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                    Page 6 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 41 of 194
                    service relating to Internet                            3)   Water that has entered and
                    access or access to any                                      then backs up through and
                    electronic, cellular or satel-                               is discharged from a sewer,
                    lite network.                                                drain, septic system, sump
                                                                                 pump system or related
           (f) War and Military Action                                           equipment; or
               1)   War, including undeclared                               4)   Water under the ground sur-
                    or civil war;                                                face pressing on, or flowing
               2)   Warlike action by a military                                 or seeping through:
                    force, including action in                                   a)   Foundations,     walls,
                    hindering    or   defending                                       floors or paved surfac-
                    against an actual or ex-                                          es;
                    pected attack, by any gov-
                    ernment, sovereign or other                                  b) Basements,           whether
                    authority using military per-                                     paved or not; or
                    sonnel or other agents; or
                                                                                 c)   Doors, windows or oth-
               3)   Insurrection, rebellion, revo-                                    er openings.
                    lution, usurped power, or
                    action taken by governmen-                              5)   Waterborne material carried
                    tal authority in hindering or                                or otherwise moved by any
                    defending against any of                                     of the water referred to in
                    these.                                                       Paragraphs (g)1), 3) or 4),
                                                                                 or material carried or other-
           (g) Water                                                             wise moved by mudslide or
                                                                                 mudflow as described in
               1)   Flood, meaning the partial                                   Paragraph (g)2).
                    or complete inundation of
                    normally dry land areas due                             This exclusion applies regard-
                    to:                                                     less of whether any of the above
                                                                            in Paragraphs (g)1) through
                    a)   The unusual or rapid                               (g)5) is caused by an act of na-
                         accumulation or runoff                             ture or is otherwise caused. An
                         of rain or surface wa-                             example of a situation to which
                         ters from any source; or                           this exclusion applies is the situ-
                    b) Waves, tidal     waters,                             ation where a dam, levee, sea-
                         tidal waves (including                             wall or other boundary or con-
                         tsunami); or                                       tainment system fails in whole or
                                                                            in part, for any reason, to con-
                    c)   Water    from     rivers,                          tain the water.
                         ponds, lakes, streams,
                         or any other body of                               However, if any of the above, as
                         water that rises above,                            described in Paragraphs (g)1)
                         overflows from, or is                              through (g)5), results in fire, ex-
                         not contained within its                           plosion or sprinkler leakage, we
                         natural or man-made                                will pay for that portion of "loss"
                         boundary;                                          caused by that fire, explosion or
                                                                            sprinkler leakage (if sprinkler
                    and all whether driven by                               leakage is a Covered Cause of
                    wind or not, including storm                            Loss).
                    surge.
                                                                       (h) "Fungi", Wet Rot, Dry Rot, and
               2)   Mudslides or mudflows,                                 Bacteria
                    which are caused by flood-
                    ing as defined above in                                 1)   Presence, growth, prolifera-
                    Paragraph (g)1) above.                                       tion, spread or any activity
                    Mudslide or mudflow in-                                      of "fungi", wet or dry rot or
                    volves a river of liquid and                                 bacteria. But if "fungi", wet
                    flowing mud on the surface                                   or dry rot or bacteria results
                    of normally dry land areas                                   in a "specified cause of
                    as when earth is carried by                                  loss", we will pay for the
                    a current of water and de-                                   "loss" caused by that "speci-
                    posited along the path of                                    fied cause of loss".
                    the current;


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                   Page 7 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 42 of 194
                 2)   This exclusion does not ap-                         (c) Smoke, Vapor, Gas
                      ply:
                                                                               Smoke, vapor or gas from agri-
                      a)   When "fungi", wet or                                cultural smudging or industrial
                           dry rot or bacteria re-                             operations.
                           sults from fire or light-
                           ning; or                                       (d) Miscellaneous Causes of Loss

                      b) To the extent that cov-                               1)   Wear and tear;
                           erage is provided in                                2)   Rust or other corrosion, de-
                           SECTION A. COVER-                                        cay, deterioration, hidden or
                           AGE, 5. Coverage Ex-                                     latent defect or any quality
                           tensions, g. "Fungi",                                    in property that causes it to
                           Wet Rot, Dry Rot and                                     damage or destroy itself;
                           Bacteria - Limited
                           Coverage with respect                               3)   Smog;
                           to "loss" from a cause
                           of loss other than fire or                          4)   Settling, cracking, shrinking
                           lightning.                                               or expansion;

           Exclusions b.(1)(a) through b.(1)(h)                                5)   Nesting or infestation, or
           apply whether or not the "loss" event                                    discharge or release of
           results in widespread damage or af-                                      waste products or secre-
           fects a substantial area.                                                tions, by insects, birds, ro-
                                                                                    dents or other animals;
       (2) We will not pay for "loss" caused by
           or resulting from any of the following:                             6)   Mechanical breakdown, in-
                                                                                    cluding rupture or bursting
           (a) Electrical Current                                                   caused by centrifugal force.
                                                                                    However, if mechanical
                 Artificially generated electrical,                                 breakdown results in eleva-
                 magnetic or electromagnetic en-                                    tor collision, we will pay for
                 ergy that damages, disturbs, dis-                                  that portion of "loss" caused
                 rupts or otherwise interferes with                                 by that elevator collision; or
                 any:
                                                                               7)   The following causes of loss
                 1)   Electrical or electronic wire,                                to personal property:
                      device, appliance, system
                      or network; or                                                a)   Marring or scratching;
                 2)   Device, appliance, system                                     b) Except as provided in
                      or network utilizing cellular                                    SECTION A. COVER-
                      or satellite technology.                                         AGE, 4. Additional
                                                                                       Coverages, a. Change
                 For the purpose of this exclu-                                        in Temperature or
                 sion, electrical, magnetic or elec-                                   Humidity and 5. Cov-
                 tromagnetic energy includes but                                       erage Extensions, q.
                 is not limited to:                                                    Utility Services;
                 1)   Electrical current, including                                      i)   Dampness or dry-
                      arcing;                                                                 ness of atmos-
                 2)   Electrical charge produced                                              phere; and
                      or conducted by a magnetic                                         ii) Changes in or ex-
                      or electromagnetic field;                                               tremes of      tem-
                 3)   Pulse of     electromagnetic                                            perature.
                      energy; or                                               However, if an excluded cause
                 4)   Electromagnetic waves or                                 of loss listed in (2)(d)1) through
                      microwaves.                                              7) results in a "specified cause
                                                                               of "loss" or building glass break-
                 However, if fire results, we will                             age, we will pay for that portion
                 pay for "loss" caused by that fire.                           of "loss" caused by that "speci-
                                                                               fied cause of loss" or building
           (b) Delay or Loss of Use                                            glass breakage.
                 Delay, loss of use or loss of
                 market.

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 8 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 43 of 194
           (e) Explosion of Steam Apparatus                                 This exclusion applies whether
                                                                            or not an act occurs during the
               Explosion of steam boilers,                                  hours of operation.
               steam pipes, steam engines or
               steam turbines owned or leased                               This  Dishonest or Criminal
               by you, or operated under your                               Acts exclusion does not apply to
               control. However, if explosion of                            acts of destruction by your em-
               steam boilers, steam pipes,                                  ployees (including leased work-
               steam engines or steam turbines                              ers or temporary employees) or
               results in fire or combustion ex-                            by authorized representatives;
               plosion, we will pay for that por-                           except theft by employees (in-
               tion of "loss" caused by that fire                           cluding leased workers or tem-
               or combustion explosion. We will                             porary employees) is not cov-
               also pay for "loss" caused by or                             ered.
               resulting from the explosion of
               gases or fuel within the furnace                        (i) Voluntary Parting Under False
               of any fired vessel or within the                           Pretense
               flues or passages through which                              Voluntary parting with any prop-
               the gases of combustion pass.                                erty by you or anyone else to
           (f) Water Seepage                                                whom you have entrusted the
                                                                            property if induced to do so by
               Continuous or repeated seepage                               any fraudulent scheme, trick,
               or leakage of water or the pres-                             device or false pretense.
               ence or condensation of humidi-
               ty, moisture, or vapor that occurs                      (j) Exposure to Weather
               over a period of 14 days or                                  Rain, snow, ice or sleet to per-
               more.                                                        sonal property in the open.
           (g) Freezing of Plumbing                                    (k) Collapse
               Water, other liquids, powder or                              Collapse, including any of the
               molten material that leaks or                                following conditions of property
               flows from plumbing, heating, air                            or any part of the property:
               conditioning or other equipment
               (except fire protection systems)                             1)     An abrupt falling down or
               caused by or resulting from                                         caving in;
               freezing, unless:
                                                                            2)     Loss of structural integrity,
               1)   You did your best to main-                                     including separation of parts
                    tain heat in the building or                                   of the property or property
                    structure; or                                                  in danger of falling down or
                                                                                   caving in; or
               2)   You drained the equipment
                    and shut off the supply if the                          3)     Any cracking, bulging, sag-
                    heat was not maintained.                                       ging, bending, leaning, set-
                                                                                   tling, shrinkage or expan-
           (h) Dishonest or Criminal Acts                                          sion as such condition re-
               Dishonest or criminal acts (in-                                     lates to Paragraph (k)1) or
               cluding theft) by you, any of your                                  2) above.
               partners, members (if a limited                              But if collapse results in a Cov-
               liability company), officers, man-                           ered Cause of Loss at the
               agers, employees (including                                  "premises", we will pay for "loss"
               leased workers or temporary                                  caused by that Covered Cause
               employees) directors, trustees,                              of Loss.
               or authorized representatives;
               whether acting alone or in collu-                            This exclusion Collapse does
               sion with each other or with any                             not apply:
               other party; or theft by any per-
               son to whom you entrust the                                  1)     To the extent that coverage
               property for any purpose,                                           is provided under the SEC-
               whether acting alone or in collu-                                   TION A. COVERAGE, 5.
               sion with any other party.                                          Coverage Extensions,
                                                                                   c. Collapse; or
                                                                            2)     To collapse caused by one
                                                                                   or more of the following:
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 9 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 44 of 194
                     a) The "specified causes                          (3) We will not pay for "loss" caused by
                          of loss";                                         or resulting from any of the following
                                                                            in Paragraphs (3)(a) through (3)(c).
                     b) Breakage of building                                However, if an excluded cause of
                          glass;                                            loss that is listed in Paragraphs (3)(a)
                     c) Weight of rain that col-                            through (3)(c) results in a Covered
                          lects on a roof; or                               Cause of Loss, we will pay for that
                                                                            portion of "loss" caused by that Cov-
                     d) Weight of people or                                 ered Cause of Loss:
                          personal property.
                                                                            (a) Weather Conditions
           (l) Pollutants
                                                                                 Weather conditions, but this ex-
                 Discharge, dispersal, seepage,                                  clusion only applies if weather
                 migration, release, escape or                                   conditions contribute in any way
                 emission of "pollutants" unless                                 with a cause or event excluded
                 the discharge, dispersal, seep-                                 in SECTION A. COVERAGE, 3.
                 age, migration, release, escape                                 Covered Causes of Loss, b.
                 or emission is itself caused by                                 Exclusions, (1)(a) through
                 any of the "specified causes of                                 (1)(h) to produce the "loss".
                 loss". But if the discharge, dis-
                 persal, seepage, migration, re-                            (b) Acts or Decisions
                 lease, escape or emission of                                    Acts or decisions, including the
                 "pollutants" results in a "speci-                               failure to act or decide, of any
                 fied cause of loss", we will pay                                person, group, organization or
                 for the "loss" caused by that                                   governmental body.
                 "specified cause of loss".
                                                                            (c) Defects, Errors, and Omis-
                 This exclusion does not apply to                               sions
                 "loss" to glass caused by chemi-
                 cals applied to the glass.                                      1)   An act, error, or omission
                                                                                      (negligent or not) relating to:
           m) Loss or Damage to Product
                                                                                      a)   Land use;
                 We will not pay for "loss" to
                 Covered Property consisting of                                       b) Design, specifications,
                 merchandise, goods or other                                               construction, workman-
                 product caused by or resulting                                            ship;
                 from error or omission by any
                 person or entity (including those                                    c)   Planning, zoning, de-
                                                                                           velopment, surveying,
                 having possession under an ar-
                                                                                           siting, grading, com-
                 rangement where work or a por-
                                                                                           paction; or
                 tion of the work is outsourced) in
                 any stage of the development,                                        d) Maintenance,      installa-
                 production or use of the product,                                         tion, renovation, repair,
                 including planning, testing, pro-                                         or remodeling
                 cessing, packaging, installation,
                 maintenance or repair. This ex-                                      of part or all of any property
                 clusion applies to any effect that                                   on or off the "premises";
                 compromises the form, sub-
                 stance or quality of the product.                               2)   A defect, weakness, inade-
                                                                                      quacy, fault, or unsound-
                 But if such error or omission re-
                 sults in a Covered Cause of                                          ness in materials used in
                 Loss, we will pay for "loss"                                         construction or repair of part
                                                                                      or all of any property on or
                 caused by that Covered Cause
                 of Loss.                                                             off the "premises"; or

           (n) Neglect                                                           3)   The cost to make good any
                                                                                      error in design.
                 Neglect of an insured to use all
                 reasonable means to save and
                 preserve property from further
                 damage at and after the time of
                 "loss".



                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 10 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 45 of 194
       (4) Special Exclusions                                                  or cancellation of any license,
                                                                               lease or contract beyond the
           The Special Exclusions apply only to                                "period of restoration".
           SECTION A. COVERAGE, 5. Cov-
           erage Extensions, b. Business In-                              (e) Any other indirect "loss".
           come and Extra Expense; and if at-
           tached to this policy, the following                  c.   Limitations
           coverage forms: BUSINESS IN-                               The following limitations apply to all policy
           COME (AND EXTRA EXPENSE)                                   forms and endorsements shown on the
           COVERAGE FORM, BUSINESS IN-                                COMMERCIAL PROPERTY COVER-
           COME (WITHOUT EXTRA EX-                                    AGE PART DECLARATIONS, unless
           PENSE) COVERAGE FORM, and                                  otherwise stated:
           EXTRA EXPENSE COVERAGE
           FORM.                                                      (1) Limitations - Various Types of
                                                                          Property
           We will not pay for:
                                                                          We will not pay for "loss" to property
           (a) Any "loss" caused by or resulting                          as described and limited in this sec-
               from:                                                      tion. In addition, we will not pay for
               1)   Damage or destruction of                              any "loss" that is a consequence of
                    "finished stock"; or                                  "loss" as described and limited in this
                                                                          section.
               2)   The time required to repro-
                    duce "finished stock".                                (a) Steam Apparatus
               This Exclusion (4)(a) does not                                  Steam boilers, steam pipes,
               apply to Extra Expense.                                         steam engines or steam turbines
                                                                               caused by or resulting from any
           (b) Any "loss" caused by or resulting                               condition or event inside such
               from damage to radio or televi-                                 equipment. But we will pay for
               sion antennas (including satellite                              "loss" to such equipment caused
               dishes) and their lead-in wiring,                               by or resulting from an explosion
               masts or towers.                                                of gases or fuel within the fur-
                                                                               nace of any fired vessel or within
           (c) Any increase of "loss" caused by                                the flues or passages through
               or resulting from:                                              which the gases of combustion
               1)   Delay in rebuilding, repair-                               pass.
                    ing or replacing the property                         (b) Hot Water Boilers
                    or resuming "operations",
                    due to interference at the                                 Hot water boilers or other water
                    location of the rebuilding,                                heating equipment caused by or
                    repair or replacement by                                   resulting from any condition or
                    strikers or other persons; or                              event inside such boilers or
                                                                               equipment, other than an explo-
               2)   Suspension, lapse or can-                                  sion.
                    cellation of any license,
                    lease or contract. However,                           (c) Building Interiors
                    if the suspension, lapse or
                    cancellation     is   directly                             The interior of any building or
                    caused by the "suspension"                                 structure, or to personal property
                    of "operations", we will cov-                              in the building or structure,
                    er such "loss" that affects                                caused by or resulting from rain,
                    your "Business Income"                                     snow, sleet, ice, sand or dust,
                    during the "period of resto-                               whether driven by wind or not,
                    ration" and any extension of                               unless:
                    the "period of restoration" in                             1)   The building or structure
                    accordance with the terms                                       first sustains damage by a
                    of the Extended Business                                        Covered Cause of Loss to
                    Income Additional Coverage                                      its roof or walls through
                    and the Extended Period of                                      which the rain, snow, sleet,
                    Indemnity Optional Cover-                                       ice, sand or dust enters; or
                    age or any variation of
                    these.                                                     2)   The "loss" is caused by or
                                                                                    results from thawing of
           (d) Any Extra Expense caused by or
               resulting from suspension, lapse
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 11 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 46 of 194
                      snow, sleet or ice on the                           (b) Contractors equipment, machin-
                      building or structure.                                   ery and tools owned by you or
                                                                               entrusted to you, provided such
           (d) Theft of Building Materials                                     property is Covered Property.
                 Building materials and supplies                               However, this limitation does not
                 not attached as part of the build-                            apply:
                 ing or structure, caused by or
                 resulting from theft.                                         1)   If the property is located on
                                                                                    or within 1,000 feet of the
                 However, this limitation does not                                  "premises"; or
                 apply to:
                                                                               2)   To Business Income cover-
                 1)   Building materials and sup-                                   age or to Extra Expense
                      plies held for sale by you; or                                coverage.
                 2)   "Business Income" cover-                       (3) Limitation     - Personal Property
                      age or Extra Expense cov-                          Theft
                      erage.
                                                                          This Limitation does not apply to
           (e) Missing Property                                           "Business Income" coverage or to
                 Property that is missing, where                          Extra Expense coverage. For each
                 the only evidence of the "loss" is                       category described in Paragraph
                 a shortage disclosed on taking                           c.(3)(a) through (3)(d) below, the
                 inventory, or other instances                            most we will pay for "loss" in any one
                 where there is no physical evi-                          occurrence of theft to all property in
                 dence to show what happened                              that category, regardless of the types
                 to the property.                                         or number of articles for that category
                                                                          that are lost or damaged in that oc-
           (f) Transferred Property                                       currence, are the following special
                                                                          limits:
                 Property that has been trans-
                 ferred to a person or to a place                         (a) $2,500 for Furs, fur garments
                 outside the "premises" on the                                 and garments trimmed with fur.
                 basis of unauthorized instruc-
                 tions.                                                   (b) $2,500 for Jewelry, watches,
                                                                               watch      movements,     jewels,
           (g) Vegetative Roofs                                                pearls, precious and semi-
                                                                               precious stones, bullion, gold,
                 Lawns, trees, shrubs or plants                                silver, platinum and other pre-
                 which are part of a vegetated                                 cious alloys or metals. This limi-
                 roof, caused by or resulting                                  tation does not apply to jewelry
                 from:                                                         and watches worth $100 or less
                                                                               per item.
                 1)   Dampness or dryness of
                      atmosphere or of soil sup-                          (c) $2,500 for Patterns, dies, molds
                      porting the vegetation;                                  and forms.

                 2)   Changes in or extremes of                           (d) $250 for Stamps, tickets, includ-
                      temperature;                                             ing lottery tickets held for sale,
                                                                               and letters of credit.
                 3)   Disease;
                                                                          These special limits are not addition-
                 4)   Frost or hail; or                                   al Limits of Insurance.
                 5)   Rain, snow, ice or sleet.                      (4) Limitation - System or Appliance
                                                                         Defects
       (2) Limitations - Various Property for
           Specified Causes                                               (a) We will not pay the cost to repair
                                                                               any defect to a system or appli-
           We will not pay for "loss" to the fol-                              ance from which water, other
           lowing types of property unless                                     liquid, powder or molten material
           caused by the "specified causes of                                  escapes; and
           loss" or building glass breakage:
                                                                          (b) We will not pay to replace the
           (a) Animals, and then only if they                                  substance that escapes as de-
                 are killed or their destruction is                            scribed in Paragraph c.(4)(a)
                 deemed necessary.                                             above.

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 12 of 40
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 47 of 194
              But we will pay the cost to repair or                        (d) Remove        debris of property
              replace damaged parts of fire extin-                              owned by or leased to the land-
              guishing equipment if the damage                                  lord of the building where your
              results in discharge of any substance                             "premises" are located, unless
              from an automatic fire protection sys-                            you have a contractual respon-
              tem, or is directly caused by freezing.                           sibility to insure such property
                                                                                and it is insured under this Cov-
              However, this Limitation c.(4)(a) does                            erage Part;
              not apply to "Business Income" Cov-
              erage or to Extra Expense Coverage.                          (e) Remove any property that is
                                                                                Property Not Covered, including
4.   Additional Coverages                                                       property addressed under 5.
     Unless stated otherwise, SECTION C. DE-                                    Coverage Extensions, k. Out-
     DUCTIBLE does not apply to Paragraph 4.                                    door Property.
     Additional Coverages.                                                 (f) Remove property of others of a
     Unless stated otherwise, these Paragraph 4.                                type that would not be Covered
     Additional Coverages apply on a per location                               Property under this Coverage
     basis.                                                                     Part;

     a.   Change in Temperature or Humidity                                (g) Remove deposits of mud or
                                                                                earth from the grounds of the
          We will pay for direct "loss" to your cov-                            "premises".
          ered Business Personal Property caused
          by a change in temperature or humidity or                   (3) Subject to the exceptions in Para-
          contamination by refrigerant resulting                          graph b.(4) below, the following pro-
          from damage by a Covered Cause of                                visions apply:
          Loss to equipment used for refrigerating,                        (a) The most we will pay for the total
          cooling, humidifying, dehumidifying, air                              of direct "loss" plus debris re-
          conditioning, heating, generating or con-                             moval expense is the Limit of In-
          verting power (including their connections                            surance applicable to the Cov-
          and supply or transmission lines and                                  ered Property that has sustained
          pipes) when located on the "premises".                                "loss".
          This Coverage is included within the Lim-                        (b) Subject to Paragraph b.(3)(a),
          its of Insurance shown in the Declara-                                the amount we will pay for debris
          tions.                                                                removal expense is limited to
     b.   Debris Removal                                                        25% of the sum of the deductible
                                                                                plus the amount that we pay for
          (1) Subject to Paragraphs b.(2), (3) and                              direct "loss" to the Covered
              (4) of this Additional Coverage, we                               Property that has sustained
              will pay your expense to remove de-                               "loss".
              bris of Covered Property and other
              debris that is on the "premises",                       (4) We will pay up to an additional
              when such debris is caused by or re-                         $10,000 for debris removal expense
              sults from a Covered Cause of Loss                           for each "premises", in any one oc-
              that occurs during the "coverage                             currence of direct "loss" to Covered
              term". The expenses will be paid only                        Property, if one or both of the follow-
              if they are reported to us in writing                        ing circumstances apply:
              within 180 days of the date of direct                        (a) The total of the actual debris
              "loss".                                                           removal expense plus the
          (2) Debris Removal does not apply to                                  amount we pay for direct "loss"
              costs to:                                                         exceeds the Limit of Insurance
                                                                                on the Covered Property that
              (a) Extract "pollutants" from land or                             has sustained "loss".
                   water;
                                                                           (b) The actual debris removal ex-
              (b) Remove, restore or replace pol-                               pense exceeds 25% of the sum
                   luted land or water;                                         of the deductible plus the
                                                                                amount that we pay for direct
              (c) Remove debris of property of                                  "loss" to the Covered Property
                   yours that is not insured under                              that has sustained "loss".
                   this Coverage Part, or property
                   in your possession that is not                     Therefore, if Paragraph b.(4)(a) and/or
                   Covered Property;                                  (4)(b) apply, our total payment for direct

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                 Page 13 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 48 of 194
       "loss" and debris removal expense may                   pense in this example is $20,500; $9,500 of
       reach but will never exceed the Limit of                the debris removal expense is not covered.
       Insurance on the Covered Property that
       has sustained "loss", plus $10,000.                     c.   Fire Department Service Charge

       (5) Examples                                                 When the fire department is called to
                                                                    save or protect Covered Property from a
            The following examples assume that                      Covered Cause of Loss, we will pay up to
            there is no coinsurance penalty.                        $5,000 in any one occurrence for your li-
                                                                    ability, which is determined prior to the di-
   Example #1                                                       rect "loss", for fire department service
    Limit of Insurance                   $90,000                    charges:
    Amount of Deductible                    $500                    (1) Assumed by contract or agreement;
    Amount of "Loss"                     $50,000                        or
    Amount of "Loss" Payable             $49,500
    ($50,000 - $500)                                                (2) Required by local ordinance.
    Debris Removal Expense               $10,000
    Debris Removal Expense                                          Such limit is the most we will pay regard-
    Payable                              $10,000                    less of the number of responding fire de-
    ($10,000 is 20% of $50,000)                                     partments or fire units, and regardless of
                                                                    the number or type of services performed.
   The debris removal expense is less than 25%                      This Coverage is in addition to the Limits
   of the sum of the "loss" payable plus the de-                    of Insurance shown in the Declarations.
   ductible. The sum of the "loss" payable and
   the debris removal expense ($49,500 +                       d.   Fire Protection Equipment Recharge
   $10,000 = $59,500) is less than the Limit of                     (1) We will pay for the expenses you in-
   Insurance. Therefore, the full amount of debris                      cur to recharge your automatic fire
   removal expense is payable in accordance                             suppression system or portable fire
   with the terms of Paragraph (3).                                     extinguishers when the equipment is
   Example #2                                                           discharged:

   Limit of Insurance                                                   (a) To combat a covered fire to
                                         $90,000                             which this insurance applies;
   Amount of Deductible                     $500                        (b) As a result of another covered
   Amount of "Loss"                      $80,000                             Cause of Loss other than fire; or
   Amount of "Loss" Payable              $79,500
   ($80,000 - $500)                                                     (c) As a result of an accidental dis-
   Debris Removal Expense                $30,000                             charge.
   Debris Removal Expense Payable
              Basic Amount               $10,500                    (2) We will not pay your expenses to re-
              Additional Amount          $10,000                        charge fire protection equipment as a
                                                                        result of a discharge during testing or
   The basic amount payable for debris removal                          installation.
   expense under the terms of Paragraph (3) is
   calculated as follows: $80,000 ($79,500 +                        (3) If it is less expensive to do so, we will
   $500) x .25 = $20,000; capped at $10,500.                            pay your costs to replace your auto-
   The cap applies because the sum of the "loss"                        matic fire suppression system or
   payable ($79,500) and the basic amount pay-                          portable fire extinguishers rather than
   able for debris removal expense ($10,500)                            recharge that equipment.
   cannot exceed the Limit of Insurance                             The most we will pay in any one occur-
   ($90,000).                                                       rence under this Additional Coverage is
   The additional amount payable for debris re-                     $25,000. This Coverage is in addition to
   moval expense is provided in accordance with                     the Limits of Insurance shown in the Dec-
   the terms of Paragraph (4), because the de-                      larations.
   bris removal expense ($30,000) exceeds 25%                  e.   Inventory or Appraisal
   of the "loss" payable plus the deductible
   ($30,000 is 37.5% of $80,000), and because                       (1) We will pay the necessary expenses
   the sum of the "loss" payable and debris re-                         you incur to prepare claim infor-
   moval expense ($79,500 + $30,000 =                                   mation as required by this Coverage
   $109,500) would exceed the Limit of Insur-                           Part. Expenses must result from:
   ance ($90,000). The additional amount of
   covered debris removal expense is $10,000,                           (a) Taking inventories;
   the maximum payable under Paragraph (4).                             (b) Making appraisals; and
   Thus the total payable for debris removal ex-

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 14 of 40
        Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 49 of 194
             (c) Preparing a statement of loss                            (a) Loss of Use of Undamaged
                  and other supporting exhibits.                              Parts of Buildings
         (2) We will not pay for any expenses:                                 The costs you incur to rebuild at
                                                                               the same "premises" any un-
             (a) Incurred to prove that "loss" is                              damaged portion of your building
                  covered;                                                     or structure caused by enforce-
             (b) Incurred under SECTION D.                                     ment of or compliance with an
                 LOSS CONDITIONS, 2. Ap-                                       ordinance or law requiring
                 praisal;                                                      demolition of undamaged parts
                                                                               of the same building or structure.
             (c) Incurred for examinations under                               We will only pay the costs to sat-
                  oath;                                                        isfy the minimum requirements
                                                                               of the ordinance or law. Losses
             (d) Billed by and payable to inde-                                and costs incurred in complying
                  pendent or public adjusters; or                              with recommended actions or
             (e) To prepare claims not covered                                 standards that exceed actual re-
                  by this Coverage Part.                                       quirements are not covered.

         The most we will pay for any one occur-                          (b) Demolition Costs
         rence under this Additional Coverage is                               The costs you incur to demolish
         $10,000. This Coverage is in addition to                              and clear the site of undamaged
         the shown in the Declarations.                                        parts of the same building or
   f.    Key and Lock Expense                                                  structure as a result of Para-
                                                                               graph g.(1)(a) above.
         (1) If a key or master key is lost, stolen,
             or damaged, we will pay for:                                 (c) Increased Costs of Construc-
                                                                              tion
             (a) The actual expense of the new
                  keys; and                                                    1)   For buildings or structures
                                                                                    to which SECTION F. OP-
             (b) The adjustment of locks to ac-                                     TIONAL COVERAGES, 3.
                  cept new keys; or                                                 Replacement Cost applies,
                                                                                    the increased costs to com-
             (c) If required, new locks, including                                  ply with the minimum
                  the expense of their installation;                                standards of an ordinance
             but only for locks at buildings or                                     or law to:
             structures covered by this Coverage                                    a) Repair or reconstruct
             Part.                                                                      damaged portions of
         (2) This Coverage does not apply to                                            that building or struc-
             keys that were given to former em-                                         ture; and
             ployees.                                                               b) Reconstruct or remodel
         The most we will pay in any one occur-                                         undamaged portions of
         rence under this Additional Coverage is                                        that building or struc-
         Limit of Insurance $1,000. This Coverage                                       ture whether or not
         is in addition to the Limit of Insurance                                       demolition is required;
         shown in the Declarations.                                                 However, this increased
   g.    Ordinance or Law                                                           cost of construction applies
                                                                                    only if the building or struc-
         (1) If a covered building or structure sus-                                ture is repaired, recon-
             tains direct "loss" from a Covered                                     structed or remodeled and
             Cause of Loss, resulting in the en-                                    is intended for occupancy
             forcement of or compliance with an                                     similar to the building or
             ordinance or law that is in force at the                               structure it replaces, unless
             time of "loss" and regulates the dem-                                  such occupancy is not per-
             olition, construction or repair of build-                              mitted by zoning or land use
             ings or structures, or establishes zon-                                ordinance or law.
             ing or land use requirements at the
             "premises", then subject to SECTION                               2)   For this Paragraph g.(1)(c)
             D, LOSS CONDITIONS, 4. Loss                                            only, the increased costs to
             Payment, we will pay:                                                  repair or reconstruct the fol-
                                                                                    lowing:


                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 15 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 50 of 194
                      a) The cost of excava-                           migration, release, escape or emission of
                          tions, grading, backfill-                    the "pollutants" is caused by or results
                          ing and filling;                             from a Covered Cause of Loss that oc-
                                                                       curs during the "coverage term". The ex-
                      b) Foundation of the build-                      penses will be paid only if they are re-
                          ing;                                         ported to us in writing within 180 days of
                      c) Pilings;                                      the date on which the Covered Cause of
                                                                       Loss occurs.
                      d) Underground            pipes,
                          flues and drains.                            This Additional Coverage does not apply
                                                                       to costs to test for, monitor or assess the
                      The items listed in Para-                        existence, concentration or effects of "pol-
                      graphs   g.2)a)    through                       lutants". But we will pay for testing which
                      g.2)d) above are deleted                         is performed in the course of extracting
                      from SECTION A. COVER-                           the "pollutants" from the land or water.
                      AGE, 2.        Property     Not
                      Covered;                                         The most we will pay under this Additional
                                                                       Coverage for each "premises" is $10,000
        (2) We will not pay for:                                       for the sum of all covered expenses aris-
                                                                       ing out of Covered Causes of Loss during
            (a) Enforcement of or compliance                           each "coverage term". This Coverage is
                 with any ordinance or law which                       in addition to the Limit of Insurance
                 requires the demolition, repair,                      shown in the Declarations.
                 replacement,       reconstruction,
                 remodeling or remediation of                     i.   Preservation of Property
                 property due to contamination by
                 "pollutants" or due to the pres-                      If it is necessary to move Covered Prop-
                 ence,     growth,     proliferation,                  erty from the "premises" to preserve it
                 spread or any activity of "fungi",                    from imminent "loss" by a Covered Cause
                 wet or dry rot or bacteria; or                        of Loss, we will pay for any direct "loss" to
                                                                       that property:
            (b) The costs associated with the
                 enforcement of or compliance                          (1) While it is being moved or while tem-
                 with any ordinance or law which                           porarily stored at another location;
                 requires any insured or others to                         and
                 test for, monitor, clean up, re-                      (2) Only if the "loss" occurs within 60
                 move, contain, treat, detoxify or                         days after the property is first moved.
                 neutralize, or in any way re-
                 spond to, or assess the effects                       This Coverage is included within Limit of
                 of "pollutants", "fungi", wet or dry                  Insurance shown in the Declarations for
                 rot or bacteria.                                      such Covered Property.
        (3) We will not pay for "loss" due to any                 j.   Rewards
            ordinance or law that:
                                                                       We will pay to provide a reward for infor-
            (a) You were required to comply                            mation that leads to a conviction for ar-
                 with before the "loss", even if the                   son, theft, vandalism, or burglary. The
                 building or structure was un-                         conviction must involve a covered "loss"
                 damaged; and                                          caused by arson, theft, vandalism, or bur-
                                                                       glary.
            (b) With which you failed to comply.
                                                                       The most we will pay for "loss" in any one
        (4) The terms of this Additional Cover-                        occurrence under this Additional Cover-
            age apply separately to each building                      age is $10,000. This Coverage is in addi-
            or structure covered by this Cover-                        tion to the Limit of Insurance shown in the
            age Part.                                                  Declarations.
        The most we will pay under this Additional           5.   Coverage Extensions
        Coverage is $10,000 per building. This is
        in addition to the Limit of Insurance                     Unless amended within a particular Coverage
        shown in the Declarations for the building                Extension, each Extension applies to property
        suffering "loss".                                         located in or on the building described in the
                                                                  Declarations or in the open (or in a vehicle or
   h.   Pollutant Clean Up and Removal                            portable storage unit) within 1,000 feet of the
        We will pay your expenses to extract "pol-                "premises".
        lutants" from land or water at the "premis-
        es" if the discharge, dispersal, seepage,
                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 16 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 51 of 194
   The limits applicable to the Coverage Exten-                          (b) Away From Your Premises
   sions are in addition to the Limit of Insurance
   shown in the Property Declarations. Limits of                              The most we will pay in any one
   Insurance specified in these Extensions apply                              occurrence is $5,000, regardless
   per location unless stated otherwise.                                      of the number of locations, for
                                                                              "loss" caused by a Covered
   SECTION E. ADDITIONAL CONDITIONS, 1.                                       Cause of Loss to Accounts Re-
   Coinsurance, does not apply to these Cover-                                ceivable while they are away
   age Extensions.                                                            from your "premises".
   a.   Accounts Receivable                                                   This Away From Premises Limit
                                                                              is in addition to the Limit of In-
        SECTION C. DEDUCTIBLE does not ap-                                    surance applicable to this Cov-
        ply to this Coverage Extension.                                       erage Extension.
        (1) When you sustain direct "loss" to                       (4) SECTION A. COVERAGE, 3. Cov-
            your accounts receivable records                            ered Causes of Loss, b. Exclu-
            caused by a Covered Cause of Loss,                          sions does not apply to this Cover-
            we will pay:                                                 age Extension, except as follows:
            (a) All amounts due from your cus-                           (a) Exclusion (1)(c) Governmental
                 tomers that you are unable to                               Action;
                 collect;
                                                                         (b) Exclusion (1)(d) Nuclear Haz-
            (b) Interest charges on any loan re-                             ard;
                 quired to offset amounts you are
                 unable to collect pending our                           (c) Exclusion (1)(f) War and Mili-
                 payment of these amounts;                                   tary Action.
            (c) Collection expenses in excess of                    (5) In addition to Paragraph a.(4) of this
                 your normal collection expenses                         Coverage Extension, we will not pay
                 that are made necessary by the                          for "loss" resulting from any of the fol-
                 "loss"; and                                             lowing:
            (d) Other reasonable expenses that                           (a) Dishonest or criminal acts by:
                 you incur to re-establish your
                 records of accounts receivable.                              1)   You, your partners, employ-
                                                                                   ees, directors, trustees or
        (2) Coverage does not apply to:                                            authorized representatives;
            (a) Records of accounts receivable                                2)   A manager or a member if
                 in storage away from the "prem-                                   you are a limited liability
                 ises"; or                                                         company;
            (b) Contraband, or property in the                                3)   Anyone else with an interest
                 course of illegal transportation or                               in the records of accounts
                 trade.                                                            receivable, or their employ-
                                                                                   ees or authorized repre-
        (3) We will extend coverage to include:                                    sentatives; or
            (a) Removal                                                       4)   Anyone else entrusted with
                 If you give us written notice with-                               the records of accounts re-
                 in 30 days of removal of your                                     ceivable for any purpose.
                 records of accounts receivable                               This Paragraph a.(5)(a) applies
                 because of imminent danger of                                whether or not such persons are
                 direct "loss" from a Covered                                 acting alone or in collusion with
                 Cause of Loss, we will pay for                               other persons or such act occurs
                 "loss" while they are:                                       during the hours of employment.
                 1)   At a safe place away from                               However, this Paragraph a.(5)(a)
                      your "premises"; or                                     does not apply to dishonest acts
                 2)   Being taken to and returned                             of a carrier for hire or to acts of
                      from that place.                                        destruction by your employees.
                                                                              However, theft by employees is
                 This Removal coverage is in-                                 still not covered.
                 cluded within the Limit of Insur-
                 ance applicable to this Coverage                        (b) Alteration, falsification, conceal-
                 Extension.                                                   ment or destruction of records of

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 17 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 52 of 194
                 accounts receivable done to                                        able for the month in which
                 conceal the wrongful giving, tak-                                  the direct "loss" occurred or
                 ing or withholding of "money",                                     for any demonstrated vari-
                 "securities" or other property.                                    ance from the average for
                                                                                    that month.
                 This exclusion applies only to
                 the extent of the wrongful giving,                       (b) The following will be deducted
                 taking or withholding.                                        from the total amount of ac-
                                                                               counts receivable, however that
           (c) Bookkeeping, accounting or bill-                                amount is established:
                 ing errors or omissions.
                                                                               1)   The amount of the accounts
           (d) Electrical or magnetic injury, dis-                                  for which there is no direct
                 turbance or erasure of "electron-                                  "loss"; and
                 ic data" that is caused by or re-
                 sults from:                                                   2)   The amount of the accounts
                                                                                    that you are able to re-
                 1)   Programming      errors    or                                 establish or collect; and
                      faulty machine instructions;
                                                                               3)   An amount to allow for
                 2)   Faulty    installation or                                     probable bad debts that you
                      maintenance of data pro-                                      are normally unable to col-
                      cessing equipment or com-                                     lect; and
                      ponent parts;
                                                                               4)   All unearned interest and
                 3)   An occurrence that took                                       service charges.
                      place more than 100 feet
                      from your "premises"; or                        The most we will pay for "loss" in any one
                                                                      occurrence under this Coverage Exten-
                 4)   Interruption of electrical                      sion is $25,000.
                      power supply, power surge,
                      blackout or brownout if the                b.   Business Income and Extra Expense
                      cause of such occurrence
                      took place more than 100                        SECTION C. DEDUCTIBLE does not ap-
                      feet from your "premises".                      ply to this Coverage Extension.

                 But we will pay for direct "loss"                    (1) Business Income
                 caused by lightning.                                     We will pay for the actual loss of
           (e) Voluntary parting with any prop-                           "Business Income" and "Rental Val-
                 erty by you or anyone entrusted                          ue" you sustain due to the necessary
                 with the property if induced to do                       "suspension" of your "operations"
                 so by any fraudulent scheme,                             during the "period of restoration". The
                 trick, device or false pretense.                         "suspension" must be caused by di-
                                                                          rect "loss" to property at a "premises"
           (f) A "loss" that requires any audit                           caused by or resulting from any Cov-
                 of records or any inventory com-                         ered Cause of Loss. With respect to
                 putation to prove its factual ex-                        "loss" to personal property in the
                 istence.                                                 open or personal property in a vehi-
                                                                          cle or portable storage unit, the
       (6) Determination of Receivables:                                  "premises" include the area within
           (a) If you cannot accurately estab-                            1,000 feet of the building or 1,000
                 lish the amount of accounts re-                          feet of the "premises", whichever is
                 ceivable outstanding as of the                           greater.
                 time of direct "loss", the following                     With respect to the requirements of
                 method will be used:                                     the preceding paragraph, if you are a
                 1)   Determine the total of the                          tenant and occupy only part of the
                      average monthly amounts                             site at which the "premises" are lo-
                      of accounts receivable for                          cated, for the purpose of this Cover-
                      the 12 months immediately                           age Extension only, your "premises"
                      preceding the month in                              is the portion of the building that you
                      which the direct "loss" oc-                         rent, lease or occupy, including:
                      curs; and                                           (a) Any area within the building or
                 2)   Adjust that total for any                                on the site at which the "premis-
                      normal fluctuations in the                               es" are located if that area ser-
                      amount of accounts receiv-
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 18 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 53 of 194
               vices or is used to gain access                              "operations", the amount we will
               to the "premises"; and                                       pay under this Coverage will be
                                                                            reduced by the salvage value of
           (b) Your personal property in the                                that property.
               open (or in a vehicle or portable
               storage unit) within 1,000 feet of                      (d) Extra Expense does not apply to
               the building or 1,000 feet of the                            "loss" to Covered Property as
               "premises", whichever is greater.                            described in the BUILDING
                                                                            AND PERSONAL PROPERTY
       (2) Extra Expense                                                    COVERAGE FORM.
           (a) We will pay Extra Expense you                      (3) Civil Authority
               sustain during the "period of res-
               toration". Extra Expense means                          When a Covered Cause of Loss
               necessary expenses you sustain                          causes damage to property other
               (as described in Paragraphs                             than Covered Property at a "premis-
               (2)(b), (c) and (d)) during the                         es", we will pay for the actual loss of
               "period of restoration" that you                        "Business Income" and necessary
               would not have sustained if                             Extra Expense you sustain caused
               there had been no direct "loss"                         by action of civil authority that prohib-
               to property caused by or result-                        its access to the "premises", provided
               ing from a Covered Cause of                             that both of the following apply:
               Loss.
                                                                       (a) Access to the area immediately
           (b) If these expenses reduce the                                 surrounding the damaged prop-
               otherwise payable "Business In-                              erty is prohibited by civil authori-
               come" "loss", we will pay ex-                                ty as a result of the damage; and
               penses (other than the expense
               to repair or replace property as                        (b) The action of civil authority is
               described in Paragraph (2)(c))                               taken in response to dangerous
               to:                                                          physical conditions resulting
                                                                            from the damage or continuation
               1)   Avoid or minimize the "sus-                             of the Covered Cause of Loss
                    pension" of business and to                             that caused the damage, or the
                    continue "operations" either:                           action is taken to enable a civil
                                                                            authority to have unimpeded ac-
                    a)   At the "premises"; or                              cess to the damaged property.
                    b) At replacement "prem-                                This Civil Authority coverage for
                         ises" or temporary loca-                           "Business Income" will begin
                         tions, including reloca-                           immediately after the time of that
                         tion    expenses and                               action and will apply for a period
                         costs to equip and op-                             of up to 30 days from the date of
                         erate the replacement                              that action.
                         location or temporary
                         location; or                                       This Civil Authority coverage for
                                                                            Extra Expense will begin imme-
               2)   Minimize the "suspension"                               diately after the time of that ac-
                    of business if you cannot                               tion and will end:
                    continue "operations".
                                                                            1)   30 consecutive days after
           (c) We will also pay expenses to:                                     the time of that action; or
               1)   Repair or replace property;                             2)   When your "Business In-
                    or                                                           come" coverage ends;
               2)   Research, replace or re-                                whichever is later.
                    store the lost information on
                    damaged "valuable papers                      (4) Alterations and New Buildings
                    and records";
                                                                       We will pay for the actual loss of
               but only to the extent this pay-                        "Business Income" you sustain and
               ment reduces the otherwise                              Extra Expense you incur due to direct
               payable     "Business   Income"                         "loss" at the "premises" caused by or
               "loss". If any property obtained                        resulting from any Covered Cause of
               for temporary use during the                            Loss to:
               "period of restoration" remains
               after the resumption of normal

                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 19 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 54 of 194
           (a) New buildings or structures,                                        a)   The date you could re-
                 whether complete or under con-                                         store your "operations",
                 struction;                                                             with reasonable speed,
                                                                                        to the level which would
           (b) Alterations or additions to exist-                                       generate the business
                 ing buildings or structures; and                                       income amount that
           (c) Machinery, equipment, supplies                                           would have existed if
                 or building materials located on                                       no direct "loss" had oc-
                 or within 1,000 feet of the "prem-                                     curred; or
                 ises" and:                                                        b) 60 consecutive days af-
                 1)   Used in the construction, al-                                     ter the date determined
                      terations or additions; or                                        in b.(6)(a)1) above.

                 2)   Incidental to the occupancy                             However, Extended Business
                      of new buildings.                                       Income does not apply to loss of
                                                                              "Business Income" sustained or
           If such direct "loss" delays the start of                          Extra Expense incurred as a re-
           "operations", the "period of restora-                              sult of unfavorable business
           tion" for "Business Income" Coverage                               conditions caused by the impact
           will begin on the date "operations"                                of the Covered Cause of Loss in
           would have begun if the direct "loss"                              the area where the "premises"
           had not occurred.                                                  are located.
       (5) Newly Purchased or Leased Loca-                                    Loss of "Business Income" must
           tions                                                              be caused by direct "loss" at the
                                                                              "premises" caused by or result-
           We will pay the actual loss of "Busi-                              ing from any Covered Cause of
           ness Income" you sustain and Extra                                 Loss.
           Expense you incur due to direct
           "loss" to Covered Property at any lo-                         (b) For "Rental Value", if the neces-
           cation you purchase or lease caused                                sary "suspension" of your "oper-
           by or resulting from a Covered Cause                               ations" produces a "Rental Val-
           of Loss. This coverage for the Newly                               ue" "loss" payable under this
           Purchased or Leased Locations will                                 Coverage Part, we will pay for
           end when any of the following first                                the actual loss of "Rental Value"
           occurs:                                                            you incur during the period that:
           (a) This policy expires;                                           1)   Begins on the date property
                                                                                   is actually repaired, rebuilt
           (b) You report values to us;                                            or replaced and tenantability
           (c) 90 days pass from the date you                                      is restored; and
                 acquire or begin to construct the                            2)   Ends on the earlier of:
                 Covered Property.
                                                                                   a)   The date you could re-
       (6) Extended Business Income                                                     store tenant occupan-
           (a) For "Business Income" Other                                              cy, with reasonable
                 Than "Rental Value", if the nec-                                       speed, to the level
                 essary "suspension" of your                                            which would generate
                 "operations" produces a "Busi-                                         the "Rental Value" that
                 ness Income" or Extra Expense                                          would have existed if
                 "loss" payable under this Cover-                                       no direct "loss" had oc-
                 age Part, we will pay for the ac-                                      curred; or
                 tual loss of "Business Income"                                    b) 60 consecutive days af-
                 you sustain and Extra Expense                                          ter the date determined
                 you incur during the period that:                                      in b.(6)(b)1) above.
                 1)   Begins on the date property                                       However,       Extended
                      (except "finished stock") is                                      Business Income does
                      actually repaired, rebuilt or                                     not apply to loss of
                      replaced and "operations"                                         "Rental Value" incurred
                      are resumed; and                                                  as a result of unfavora-
                 2)   Ends on the earlier of:                                           ble business conditions
                                                                                        caused by the impact of
                                                                                        the Covered Cause of

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 20 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 55 of 194
                        Loss in the area where                    The most we will pay for "loss" in any one
                        the "premises" are lo-                    occurrence under this "Business Income"
                        cated.                                    and Extra Expense Coverage Extension
                                                                  is $25,000.
                   Loss of "Rental Value" must
                   be caused by direct "loss" at             c.   Collapse
                   the "premises" caused by or
                   resulting from any Covered                     The coverage provided under this Cover-
                   Cause of Loss.                                 age Extension applies only to an abrupt
                                                                  collapse as described and limited in Par-
       (7) Interruption of Computer Opera-                        agraphs c.(1) through c.(7) below.
           tions
                                                                  (1) For the purpose of this Coverage Ex-
           (a) Subject to all provisions of this                      tension only, abrupt collapse means
               Coverage Extension, you may                            an abrupt falling down or caving in of
               extend the insurance that ap-                          a building or structure or any part of a
               plies to "Business Income" and                         building or structure with the result
               Extra Expense to apply to a                            that the building or structure or part
               "suspension" of "operations"                           of the building or structure cannot be
               caused by an interruption in                           occupied for its intended purpose.
               computer operations due to de-
               struction or corruption of "elec-                  (2) We will pay for direct "loss" to Cov-
               tronic data" as described in                           ered Property, caused by abrupt col-
               SECTION A. COVERAGE, 5.                                lapse of a building or structure or any
               Coverage Extensions, d. Elec-                          part of a building or structure insured
               tronic Data.                                           under this Coverage Part, or that
                                                                      contains Covered property insured
           (b) Paragraph b.(7)(a) does not ap-                        under this Coverage Part, if such col-
               ply to "loss" sustained or ex-                         lapse is caused by one or more of
               pense incurred after the end of                        the following:
               the "period of restoration", even
               if the amount of insurance stated                      (a) Building or structure decay that
               in Paragraph b.(7)(c) has not                               is hidden from view, unless the
               been exhausted.                                             presence of such decay is
                                                                           known or should reasonably
           (c) The most we will pay under Par-                             have been known to an insured
               agraph b.(7) of this Coverage                               prior to collapse;
               Extension is $2,500 for all "loss"
               sustained and expense incurred                         (b) Insect or vermin damage that is
               in the "coverage term", regard-                             hidden from view, unless the
               less of the number of interrup-                             presence of such damage is
               tions or the number of "premis-                             known or should reasonably
               es" or computer systems in-                                 have been known to an insured
               volved. If loss payment relating                            prior to collapse;
               to the first interruption does not                     (c) Use of defective material or
               exhaust this amount, then the                               methods in construction, remod-
               balance is available for subse-                             eling, or renovation if the abrupt
               quent interruptions in that "cov-                           collapse occurs during the
               erage term". A balance remain-                              course of the construction, re-
               ing at the end of a "coverage                               modeling, or renovation.
               term" does not carry over to the
               next "coverage term". With re-                         (d) Use of defective materials or
               spect to an interruption that be-                           methods in construction, remod-
               gins in a "coverage term" and                               eling, or renovation if the abrupt
               continues or results in additional                          collapse occurs after construc-
               "loss" or expense in a subse-                               tion, remodeling, or renovation is
               quent "coverage term", all "loss"                           complete but only if the collapse
               and expense is deemed to be                                 is caused in part by:
               sustained in the "coverage term"
               in which the interruption began.                            1)   A cause of loss listed in
                                                                                Paragraph     c.(2)(a) or
               This $2,500 coverage for Inter-                                  c.(2)(b) of this Coverage
               ruption of Computer Operations                                   Extension;
               does not increase the Limit of
               Insurance provided in this Cov-                             2)   One or more of the "speci-
               erage Extension.                                                 fied causes of loss";

                                Includes copyrighted material of Insurance
FM 101 05 16                     Services Office, Inc., with its permission.                 Page 21 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 56 of 194
                 3)    Breakage of building glass;                       is not the result of abrupt collapse of
                                                                         a building or structure, we will pay for
                 4)    Weight of people or person-                       direct "loss" to Covered Property
                       al property; or                                   caused by such collapse of personal
                 5)    Weight of rain that collects                      property only if:
                       on a roof.                                        (a) The collapse of personal proper-
       (3) This Coverage Extension does not                                   ty was caused by a Cause of
           apply to:                                                          Loss listed in c.(2)(a) through
                                                                              c.(2)(d) of this Coverage Exten-
           (a) A building or structure or any                                 sion;
                 part of a building or structure
                 that is in danger of falling down                       (b) The personal property that col-
                 or caving in;                                                lapses is inside a building; and

           (b) A part of a building or structure                         (c) The property that collapses is
                 that is standing, even if it has                             not of a kind listed in Paragraph
                 separated from another part of                               c.(4) above of this Coverage Ex-
                 the building or structure; or                                tension, regardless of whether
                                                                              that kind of property is consid-
           (c) A building or structure that is                                ered to be personal property or
                 standing or any part of a building                           real property.
                 or structure that is standing,
                 even if it shows evidence of                            The coverage stated in this Para-
                 cracking,    bulging,    sagging,                       graph c.(5) does not apply to per-
                 bending,     leaning,     settling,                     sonal property if marring and/or
                 shrinkage or expansion.                                 scratching is the only damage to that
                                                                         personal property caused by the col-
       (4) With respect to the following proper-                         lapse.
           ty:
                                                                     (6) This Coverage Extension does not
           (a) Outdoor radio or television an-                           apply to personal property that has
                 tennas (including satellite dish-                       not abruptly fallen down or caved in,
                 es) and their lead-in wiring,                           even if the personal property shows
                 masts or towers;                                        evidence of cracking, bulging, sag-
                                                                         ging, bending, leaning, settling,
           (b) Awnings, gutters and down-                                shrinkage or expansion.
                 spouts;
                                                                     (7) This Coverage Extension shall not
           (c) Yard fixtures;                                            increase the Limit of Insurance pro-
           (d) Outdoor swimming pools;                                   vided in this Coverage Part.

           (e) Fences;                                               (8) The term Covered Cause of Loss in-
                                                                         cludes Collapse as described and
           (f) Piers, wharves and docks;                                 limited in Paragraphs c.(1) through
                                                                         c.(7).
           (g) Beach or diving platforms; in-
                 cluding their appurtenances;                   d.   Electronic Data
           (h) Retaining walls; and                                  (1) This Coverage Extension does not
                                                                         apply to your "stock" of prepackaged
           (i) Walks,    roadways      and    other                      software, or to "electronic data"
                 paved surfaces;                                         which is integrated in and operates or
           if an abrupt collapse is caused by a                          controls the building's elevator, light-
           cause of loss listed in Paragraph                             ing, heating, ventilation, air condition-
           c.(2)(a) through c.(2)(d), we will pay                        ing or security system.
           for "loss" to that property only if:                      (2) We will pay for the cost to replace or
           (a) Such "loss" is a direct result of                         restore "electronic data" which has
                 the abrupt collapse of a building                       been destroyed or corrupted by a
                 or structure insured under this                         Covered Cause of Loss that applies
                 Coverage Part; and                                      to SECTION A. COVERAGE, 1.
                                                                         Covered Property, d. Business
           (b) The property is Covered Proper-                           Personal Property. To the extent
                 ty under this Coverage Part.                            that "electronic data" is not replaced
                                                                         or restored, the "loss" will be valued
       (5) If personal property abruptly falls                           at the cost of replacement of the me-
           down or caves in and such collapse
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 22 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 57 of 194
            dia on which the "electronic data"                   f.   Fences
            was stored with blank media of sub-
            stantially identical type.                                We will pay for direct "loss" caused by a
                                                                      Covered Cause of Loss to your outdoor
        (3) For the purposes of this Coverage                         fences that are located within 1,000 feet
            Extension only, Covered Causes of                         of the "premises" and not otherwise in-
            Loss include a virus, harmful code or                     sured as Covered Property in this Cover-
            similar instruction introduced into or                    age Part.
            enacted on a computer system (in-
            cluding "electronic data") or a net-                      The most we will pay for "loss" in any one
            work to which it is connected, that is                    occurrence under this Coverage Exten-
            designed to damage or destroy any                         sion is $5,000.
            part of the system or disrupt its nor-               g.   Fungi, Wet Rot, Dry Rot, and Bacteria -
            mal operation. However, there is no                       Limited Coverage
            coverage for "loss" caused by or re-
            sulting from manipulation of a com-                       (1) The coverage described in Para-
            puter system (including "electronic                           graphs g.(2) and g.(3) of this Cover-
            data") by any employee, including a                           age Extension only apply when the
            temporary or leased employee, or by                           "fungi", wet or dry rot or bacteria is
            an entity retained by you or for you to                       the result of a Covered Cause of
            inspect, design, install, modify, main-                       Loss that occurs during the "cover-
            tain, repair or replace that system or                        age term" and only if all reasonable
            "electronic data".                                            means were used to save and pre-
                                                                          serve the property from further dam-
        (4) The most we will pay for all direct                           age at the time of and after that oc-
            "loss" under this Coverage Exten-                             currence.
            sion, regardless of the number of
            "premises" or computer systems in-                        (2) We will pay for "loss" by "fungi", wet
            volved, is $2,500. This limit is the                          or dry rot or bacteria. As used in this
            most we will pay for the total of all di-                     Coverage Extension, the term "loss"
            rect "loss" arising out of all occur-                         means:
            rences that take place in the "cover-
            age term". If loss payment on the first                       (a) Direct "loss" to Covered Property
            occurrence does not exhaust this                                   caused by "fungi", wet or dry rot
            amount, then the balance is available                              or bacteria, including the cost of
            for subsequent "loss" sustained in                                 removal of the "fungi", wet or dry
            the "coverage term". A balance re-                                 rot or bacteria;
            maining in a "coverage term" does                             (b) The cost to tear out and replace
            not carry over to the next "coverage                               any part of the building or other
            term". With respect to an occurrence                               property as needed to gain ac-
            which begins in the "coverage term"                                cess to the "fungi", wet or dry rot
            and continues or results in additional                             or bacteria; and
            "loss" in a subsequent "coverage
            term", all "loss" is deemed to be sus-                        (c) The cost of testing performed af-
            tained in the "coverage term" in                                   ter removal, repair, replacement
            which the occurrence began.                                        or restoration of the damaged
                                                                               property is completed, provided
   e.   Exhibitions, Fairs or Trade Shows                                      there is a reason to believe that
        We will pay for direct "loss" caused by a                              "fungi", wet or dry rot or bacteria
        Covered Cause of Loss to your Covered                                  are present.
        Property, including covered property of                       (3) For the coverage described under
        others, while it is located at exhibitions,                       Paragraph g.(2) of this Coverage Ex-
        fairs or trade shows. This Coverage Ex-                           tension, the most we will pay for
        tension does not apply while Covered                              "loss", regardless of the number of
        Property is in transit to or from the exhibi-                     claims, is $15,000. This limit is the
        tion, fair or trade show.                                         most we will pay for the total of all
        The most we will pay for "loss" in any one                        "loss" arising out of all occurrences
        occurrence is $10,000.                                            that take place in the "coverage
                                                                          term". With respect to a particular
        The Limit of Insurance provided under                             occurrence of "loss" which results in
        this Coverage Extension does not apply                            "fungi", wet or dry rot or bacteria, we
        per location.                                                     will not pay more than a total of
                                                                          $15,000 even if the "fungi", wet or dry
                                                                          rot or bacteria continues to be pre-

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 23 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 58 of 194
           sent or active, or recurs, in a subse-                             tion of "fungi", wet or dry rot or
           quent "coverage term".                                             bacteria prolongs the "period of
                                                                              restoration", we will pay for
       (4) The coverage provided under this                                   "loss" and/or expense sustained
           Coverage Extension does not in-                                    during the delay (regardless of
           crease the applicable Limit of Insur-                              when such a delay occurs during
           ance on any Covered Property. If a                                 the "period of restoration"), but
           particular occurrence results in "loss"                            such coverage is limited to 30
           by "fungi", wet or dry rot or bacteria,                            days. The days need not be
           and other "loss", we will not pay                                  consecutive.
           more, for the total of all "loss" than
           the applicable Limit of Insurance on                      (7) This Coverage Extension does not
           the affected Covered Property.                                apply to lawns, trees, plants or
                                                                         shrubs that are part of any vegetative
           If there is covered "loss" to Covered                         roof.
           Property, not caused by "fungi", wet
           or dry rot or bacteria, loss payment                 h.   Glass
           will not be limited by the terms of this
           Coverage Extension, except to the                         (1) If a Covered Cause of Loss occurs to
           extent that "fungi", wet or dry rot or                        building glass that is Covered Prop-
           bacteria causes an increase in the                            erty, we will also pay necessary ex-
           "loss". Any such increase in the                              penses you incur to:
           "loss" will be subject to the terms of                        (a) Put up temporary plates or
           this Coverage Extension.                                           board up openings if repair or
       (5) The terms of this Coverage Exten-                                  replacement of damaged glass
           sion do not increase or reduce the                                 is delayed;
           coverage provided under:                                      (b) Repair     or    replace   encasing
           (a) SECTION A. COVERAGE, 5.                                        frames;
               Coverage Extensions, c. Col-                              (c) Remove or replace obstructions
               lapse;                                                         (except expenses to remove or
           (b) SECTION A. COVERAGE, 5.                                        replace window displays); and
               Coverage Extensions, s. Wa-                               (d) Repair or replace alarm tapes.
               ter, Other Liquids, Powder or
               Molten Material Damage                                (2) If you are a tenant at a covered
                                                                         "premises" and:
       (6) The following (6)(a) or (6)(b) apply
           only if "Business Income", "Rental                            (a) The building you occupy is not
           Value", or Extra Expense Coverage                                  Covered Property; and
           applies to the "premises" and only if
           the "suspension" of "operations" sat-                         (b) You are legally liable for direct
           isfies all terms and conditions of the                             "loss" to the building glass in that
           applicable      "Business    Income",                              building;
           "Rental Value", or Extra Expense                              such building glass, for the purposes
           Coverage.                                                     of this Paragraph h.(2), is Covered
           (a) If the "loss" which resulted in                           Property. The most we will pay for
                 "fungi", wet or dry rot or bacteria                     "loss" in any one occurrence is
                 does not in itself necessitate a                        $5,000. This building glass is subject
                 "suspension" of "operations", but                       to the building deductible as de-
                 such "suspension" is necessary                          scribed in SECTION C. DEDUCTI-
                 due to "loss" to property caused                        BLE.
                 by "fungi", wet or dry rot or bac-                  (3) For the purposes of this Coverage
                 teria, then our payment under                           Extension only, SECTION A. COV-
                 "Business Income" and/or Extra                          ERAGE, 3. Covered Causes of
                 Expense is limited to the amount                        Loss, b. Exclusions does not apply
                 of "loss" and/or expense sus-                           except as follows:
                 tained in a period of not more
                 than 30 days. The days need not                         (a) Exclusion (1)(b) Earth Move-
                 be consecutive.                                             ment;
           (b) If a covered "suspension" of                              (b) Exclusion (1)(c) Governmental
                 "operations" was caused by                                  Action;
                 "loss" other than "fungi", wet or
                 dry rot or bacteria but remedia-
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 24 of 40
        Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 59 of 194
             (c) Exclusion (1)(d) Nuclear Haz-                           (b) Paragraph a.(2)(a) of this Cov-
                 ard;                                                         erage Extension does not apply
                                                                              to:
             (d) Exclusion (1)(f) War and Mili-
                 tary Action;                                                 1)   Any    business personal
                                                                                   property covered under
             (e) Exclusion (2)(d)1) Wear and                                       BUILDING AND PERSON-
                 tear; and                                                         AL PROPERTY COVER-
             (f) As listed in Exclusion (2)(d)2):                                  AGE FORM, SECTION A.
                 Rust or other corrosion, hidden                                   COVERAGE, 5. Coverage
                 or latent defect or any quality in                                Extensions, e. Exhibi-
                 property that causes it to dam-                                   tions, Fairs, or Trade
                 age or destroy itself.                                            Shows or m. Property Off
                                                                                   Premises;
   i.    Newly Purchased, Leased or Con-
         structed Property                                                    2)   Any    business     personal
                                                                                   property that is covered un-
         (1) Buildings                                                             der BUILDING AND PER-
                                                                                   SONAL PROPERTY COV-
             If buildings are Covered Property in                                  ERAGE FORM, SECTION
             this Coverage Part, we will pay for di-                               A. COVERAGE, 5. Cover-
             rect "loss" caused by a Covered                                       age Extensions, p. Trans-
             Cause of Loss to:                                                     portation or is otherwise
             (a) Your new buildings or additions                                   considered to be in-transit
                 while being built on the "premis-                                 to or from a "premises".
                 es";                                                         3)   Business personal property
             (b) Buildings you newly purchase or                                   of others that is temporarily
                 become newly required to insure                                   in your possession in the
                 by written contract that are:                                     course of installing or per-
                                                                                   forming work on such prop-
                 1)   Intended for use by you as                                   erty, or temporarily in your
                      a warehouse; or                                              possession in the course of
                                                                                   your    manufacturing     or
                 2)   Similarly used by you as                                     wholesaling activities.
                      buildings insured under this
                      Coverage Part.                                     The most we will pay for "loss" in any
                                                                         one occurrence to your Business
             The most we will pay for "loss" in any                      Personal Property under this Cover-
             one occurrence to a building under                          age Extension is $500,000 at each
             this Coverage Extension is 1,000,000                        building.
             for each building.
                                                                    (3) Period of Coverage
         (2) Business Personal Property
                                                                         Coverage provided under this Cover-
             (a) If business personal property is                        age Extension will end when any of
                 Covered Property in this Cover-                         the following first occurs:
                 age Part, we will pay for direct
                 "loss" caused by a Covered                              (a) This policy expires,
                 Cause of Loss to business per-
                 sonal property you newly pur-                           (b) For buildings described in Para-
                 chase or are required to insure                             graph (1)(a) of this Coverage
                 by written contract:                                         Extension, 90 days pass from
                                                                              the date you begin construction
                 1)   While located at buildings                              on that part of the building that
                      described in Paragraph                                  would qualify as Covered Prop-
                      a.(1) of this Coverage Ex-                              erty;
                      tension; or
                                                                         (c) For business property described
                 2)   While located in a leased                              in Paragraph (1)(b) and Para-
                      building or space therein                              graph (2)(a)1), 90 days after
                      that you are not required to                            your purchase or lease;
                      insure. Such lease must be
                      for a period of 12 consecu-                        (d) For business personal property
                      tive months or longer.                                 described in Paragraph (2)(a)2),
                                                                              90 days from the effective date


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 25 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 60 of 194
                 of the lease of the building                        but only if caused by or resulting from any
                 space in the building; or                           of the following causes of loss if they are
                                                                     included as Covered Causes of Loss un-
            (e) You report values to us.                             der this Coverage Part:
        We will charge you additional premium for                    (1) Fire;
        values reported from the date you lease
        or purchase the property, or begin con-                      (2) Lightning;
        struction on that part of the building that
        would qualify as Covered Property.                           (3) Explosion;

   j.   Nonowned Building Damage                                     (4) Riot or Civil Commotion;
        If you are a tenant at a covered "premis-                    (5) Aircraft; or
        es" and:                                                     (6) Falling objects.
        (1) The building you occupy is not Cov-                      We will pay for the debris removal ex-
            ered Property; and                                       penses of the above type property that
        (2) You are legally liable for direct "loss"                 are not your Covered Property if such de-
            to that building;                                        bris is on your "premises" due to the Cov-
                                                                     ered Causes of Loss described in this
        We will pay for direct "loss" to that build-                 Coverage Extension. If you are a tenant,
        ing caused by burglary, robbery, theft or                    we do not pay debris removal expenses
        attempted theft.                                             for trees, plants or shrubs owned by the
                                                                     landlord or owner of the building you oc-
        This Coverage Extension does not apply                       cupy.
        to:
                                                                     No other coverage for debris removal ex-
        (1) Glass, including lettering and orna-                     penses provided in this Coverage Part
            mentation, and also necessary:                           applies to this Outdoor Property Cover-
            (a) Repair or replacement of encas-                      age Extension.
                 ing frames or alarm tapes; and                      The most we will pay for "loss" in any one
            (b) Expenses incurred to board up                        occurrence under this Coverage Exten-
                 openings or remove or replace                       sion is $5,000, but not more than $1,000
                 obstruction.                                        for any one tree, shrub or plant.

        (2) Building materials and equipment                    l.   Personal Effects
            removed from the "premises".                             If business personal property is Covered
        This Coverage Extension does not apply                       Property in this Coverage Part, we will
        if you have purchased other insurance in                     pay for direct "loss" caused by a Covered
        your name on the building you occupy as                      Cause of Loss to personal effects owned
        required by the lease.                                       by:

        The most we will pay for "loss" in any one                   (1) You, your officers, or your partners,
        occurrence under this Coverage Exten-                            or if you are a limited liability compa-
        sion is $25,000.                                                 ny, your members or your managers;
                                                                         or
   k.   Outdoor Property
                                                                     (2) Your employees (including temporary
        We will pay for direct "loss" caused by a                        and leased employees), including
        Covered Cause of Loss to the following                           tools owned by your employees that
        types of your Covered Property:                                  are used in your business. However,
                                                                         employee tools are not covered for
        (1) Radio antennas, television antennas                          theft.
            or satellite dishes (including their
            lead-in wiring, masts and towers);                       This Coverage Extension does not apply
                                                                     to "money" or "securities".
        (2) Trees, shrubs or plants (other than
            trees, shrubs or plants which are                        If theft is included as a Covered Cause of
            "stock" or part of a vegetative roof),                   Loss under this Coverage Part, then this
            including debris removal ; and                           Coverage Extension has a $500 per oc-
                                                                     currence limitation for direct "loss" by
        (3) If you are a tenant, to your awnings                     theft.
            that are attached to a building you
            occupy;


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 26 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 61 of 194
        The most we will pay for "loss" in any one                       (a) While the trailer is attached to
        occurrence under this Coverage Exten-                                 any motor vehicle or motorized
        sion is $10,000.                                                      conveyance, whether or not the
                                                                              motor vehicle or motorized con-
   m. Property Off Premises                                                   veyance is in motion;
        (1) We will pay for direct "loss" caused                         (b) During hitching or unhitching
            by a Covered Cause of Loss to your                                operations, or when a trailer be-
            Covered Property, including covered                               comes accidentally unhitched
            personal property of others, while it is                          from a motor vehicle or motor-
            away from the "premises", if it is:                               ized conveyance.
            (a) Temporarily at a location you do                     (3) This insurance is excess over the
                 not own, lease or operate; or                           amount due, whether you can collect
            (b) In storage at a location you                             on it or not, from any other insurance
                 lease, provided the lease was                           covering such property.
                 executed for the first time after                   (4) This Coverage Extension does not
                 the beginning of the current                            apply to any property inside or on the
                 "coverage term".                                        trailer.
        (2) This Coverage Extension does not                         The most we will pay for "loss" in any one
            apply to Covered Property at exhibi-                     occurrence under this Coverage Exten-
            tions, fairs, trade show, or in transit.                 sion is $5,000.
        The most we will pay for "loss" in any one              p.   Transportation
        occurrence under this Coverage Exten-
        sion is $10,000.                                             We will pay for direct "loss" caused by a
                                                                     Covered Cause of Loss to your Covered
        The Limit of Insurance provided by this                      Property, including covered personal
        Coverage Extension does not apply per                        property of others while it is in or on a ve-
        location.                                                    hicle, including loading and unloading of
   n.   Signs                                                        the property.

        We will pay for direct "loss" caused by a                    The most we will pay for "loss" in any one
        Covered Cause of Loss, including debris                      occurrence is $10,000.
        removal expense, to signs not otherwise                      The Limit of Insurance provided by this
        insured by this Coverage Part.                               Coverage Extension does not apply per
        The most we will pay for "loss" in any one                   location.
        occurrence under this Coverage Exten-                   q.   Utility Services
        sion is $5,000.
                                                                     We will pay for:
        The Limit of Insurance provided by this
        Coverage Extension does not apply per                        (1) Direct "loss" to Covered Property at
        location.                                                        your "premises" except for direct
                                                                         "loss" resulting from the partial or
   o.   Trailers (Nonowned Detached)                                     complete failure of Wastewater Re-
        (1) If business personal property is Cov-                        moval Services; and
            ered Property in this Coverage Part,                     (2) Loss of "Business Income" you sus-
            we will pay for direct "loss" caused by                      tain and Extra Expenses you incur as
            a Covered Cause of Loss to trailers                          provided in SECTION A. COVER-
            that you do not own, provided that:                          AGE, 5. Coverage Extensions, b.
            (a) The trailer is used in your busi-                        Business Income and Extra Ex-
                 ness;                                                   pense;

            (b) The trailer is temporarily in your                   caused by or resulting from the partial or
                 care, custody or control at the                     complete failure of utility services to the
                 "premises"; and                                     "premises".

            (c) You have a contractual respon-                       The partial or complete failure of the utility
                 sibility to pay for "loss" to the                   services listed below must be caused by
                 trailer.                                            direct "loss" caused by a Covered Cause
                                                                     of Loss to the following property:
        (2) We will not pay for any direct "loss"
            that occurs:                                             (1) Power Supply Property, meaning the
                                                                         following types of property supplying

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 27 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 62 of 194
           electricity, steam or natural gas to the             r.   Valuable Papers and Records
           "premises":
                                                                     SECTION C. DEDUCTIBLE does not ap-
           (a) Utility generating plants;                            ply to this Coverage Extension.
           (b) Switching stations;                                   (1) Subject to Paragraph r.(3) of this
                                                                         Coverage Extension, we will pay
           (c) Substations;                                              necessary costs you incur to re-
           (d) Transformers; and                                         search, replace or restore lost or
                                                                         damaged information on "valuable
           (e) Transmission, distribution, ser-                          papers and records" that are your
                 vice, or similar lines, excluding                       property or the property of others in
                 all such overhead lines of any                          your care, custody or control; result-
                 type.                                                   ing from direct "loss" caused by a
                                                                         Covered Cause of Loss.
       (2) Water Supply Property, meaning the
           following types of property supplying                     (2) Coverage does not apply to:
           water to the "premises":
                                                                         (a) Property that cannot be replaced
           (a) Pumping stations; and                                          with other property of like kind
                                                                              and quality;
           (b) Water mains.
                                                                         (b) Property held as samples or for
       (3) Wastewater        Removal     Property,                            delivery after sale;
           meaning a utility system for removing
           wastewater and sewage from the                                (c) Property in storage away from
           "premises", other than a system de-                                the "premises", except as pro-
           signed primarily for draining storm                                vided in Paragraph r.(4)(b) of
           water. The utility property includes                               this Coverage Extension;
           sewer mains, pumping stations and
           similar equipment for moving the ef-                          (d) Contraband, or property in the
           fluent to a holding, treatment or dis-                             course of illegal transportation or
           posal facility, and includes such facili-                          trade;
           ties. Coverage under this Coverage                            (e) "Valuable papers and records" in
           Extension does not apply to interrup-                              the form of "electronic data", in-
           tion in service caused by or resulting                             cluding the materials on which
           from a discharge of water or sewage                                the "electronic data" is recorded.
           due to heavy rainfall or flooding.
                                                                     (3) The most we will pay for "loss" is the
       (4) Communication       Supply Property,                          least of the following amounts:
           meaning property supplying commu-
           nication services, including service                          (a) The cost of reasonably restoring
           relating to Internet access or access                              the damaged property to its
           to any electronic, cellular or satellite                           condition immediately before the
           network; telephone, radio, microwave                               "loss";
           or television services to the "premis-
           es", such as:                                                 (b) The cost of replacing the dam-
                                                                              aged property with substantially
           (a) Communication          transmission,                           identical property; or
                 distribution, service or similar
                 lines, including fiber optic lines,                     (c) The actual cash value of the
                 excluding all such overhead                                  damaged property at the time of
                 lines of any type;                                           "loss".

           (b) Coaxial cables; and                                       However, we will not pay for "loss"
                                                                         unless or until the damaged property
           (c) Microwave radio relays, exclud-                           is actually replaced or restored; and
                 ing satellites.                                         then only if such replacement or res-
                                                                         toration occurs within 36 months from
       This Coverage Extension does not apply                            the date of direct "loss".
       to "loss" to "electronic data", including de-
       struction or corruption of "electronic data".                 (4) We will extend coverage to include:
       The most we will pay for all direct "loss"                        (a) Removal
       and loss of "Business Income" and Extra
       Expense in any one occurrence is                                       If you give us written notice with-
       $25,000.                                                               in 30 days of removal of your
                                                                              "valuable papers and records"

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 28 of 40
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 63 of 194
                because of imminent danger of                               This Paragraph r.(6)(a) applies
                direct "loss" from a Covered                                whether or not such persons are
                Cause of Loss, we will pay for                              acting alone or in collusion with
                direct "loss" while they are:                               other persons or such act occurs
                                                                            during the hours of employment.
                1)   At a safe place away from
                     your "premises"; or                                    However, this Paragraph r.(6)(a)
                                                                            does not apply to dishonest acts
                2)   Being taken to and returned                            of a carrier for hire or to acts of
                     from that place.                                       destruction by your employees.
                This Removal coverage is in-                                However, theft by employees is
                cluded within the Limits of Insur-                          still not covered.
                ance applicable to this Coverage                       (b) Errors or omissions in pro-
                Extension.                                                  cessing or copying. However,
           (b) Away From Your Premises                                      we will pay for that portion of di-
                                                                            rect "loss" caused by resulting
                We will pay up to $5,000 in any                             fire or explosion if these causes
                one occurrence, regardless of                               of loss would be covered by this
                the number of locations, for di-                            Coverage Part.
                rect "loss" caused by a Covered
                Cause of Loss to "valuable pa-                         (c) Electrical or magnetic injury, dis-
                pers and records" while they are                            turbance or erasure of electronic
                away from your "premises".                                  recordings. But we will pay for
                                                                            direct "loss" caused by lightning.
                This Away From Premises limit
                is in addition to the Limit of In-                     (d) Voluntary parting with any prop-
                surance applicable to this Cov-                             erty by you or anyone entrusted
                erage Extension.                                            with the property if induced to do
                                                                            so by any fraudulent scheme,
       (5) SECTION A. COVERAGE, 3. Cov-                                     trick, device or false pretense.
           ered Causes of Loss, b. Exclu-
           sions does not apply to this Cover-                     The most we will pay for "loss" in any one
           age Extension except as follows:                        occurrence is $25,000.

           (a) Exclusion (1)(c) Governmental                  s.   Water Damage, Other Liquids, Powder
               Action;                                             or Molten Material Damage

           (b) Exclusion (1)(d) Nuclear Haz-                       If a covered direct "loss" to which this in-
               ard; and                                            surance applies was caused by or result-
                                                                   ed from water or other liquid, powder or
           (c) Exclusion (1)(f) War and Mili-                      molten material damage, we will also pay
               tary Action.                                        the cost to tear out and replace any oth-
                                                                   erwise undamaged part of the building or
       (6) In addition to Paragraph r.(5) of this                  structure to repair damage to the system
           Coverage Extension, we will not pay                     or appliance from which the water or oth-
           for direct "loss" resulting from any of                 er substance escapes.
           the following:
                                                         SECTION B. LIMITS OF INSURANCE
           (a) Dishonest or criminal acts by:
                                                         The most we will pay for "loss" in any one occur-
                1)   You, your partners, employ-         rence is the applicable Limit of Insurance shown in
                     ees, directors, trustees or         the Declarations, except as amended in SECTION
                     authorized representatives;         A. COVERAGE, 3. Covered Causes of Loss, c.
                2)   A manager or a member if            Limitations, 4. Additional Coverages, and 5.
                     you are a limited liability         Coverage Extensions.
                     company;                            SECTION C. DEDUCTIBLE
                3)   Anyone else with an interest        Except as otherwise provided; in any one occur-
                     in the records of accounts          rence of direct "loss" we will first reduce the
                     receivable, or their employ-        amount of "loss" if required by SECTION E. ADDI-
                     ees or authorized repre-            TIONAL CONDITIONS, 1. Coinsurance or SEC-
                     sentatives; or                      TION F. OPTIONAL COVERAGES, 1. Agreed
                4)   Anyone else entrusted with          Value. If the adjusted amount of direct "loss" is
                     the records of accounts re-         less than or equal to the Deductible, we will not
                     ceivable for any purpose.           pay for that direct "loss". If the adjusted amount of
                                                         direct "loss" exceeds the Deductible, we will then
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 29 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 64 of 194
subtract the Deductible from the adjusted amount             2.   Glass Deductible
of direct "loss", and will pay the resulting amount or
the Limit of Insurance, whichever is less.                        When direct "loss" to the building you occupy
                                                                  only involves building glass, the Deductible for
When the occurrence involves direct "loss" to more                that "loss" will be the lesser of:
than one item of Covered Property and separate
Limits of Insurance apply, the losses will not be                 a.   $500; or
combined in determining application of the Deduct-                b.   The Deductible shown in the Declarations
ible. But the Deductible will be applied only once                     for that Covered Property.
per occurrence.
                                                             SECTION D. LOSS CONDITIONS
1.   Deductible Examples
                                                             The following conditions apply in addition to the
     Example No. 1:                                          COMMON POLICY CONDITIONS and the COM-
     (This example assumes there is no coinsur-              MERCIAL PROPERTY CONDITIONS.
     ance penalty as outlined in SECTION E. AD-
                                                             1.   Abandonment
     DITIONAL CONDITIONS, 1. Coinsurance).
                                                                  There can be no abandonment of any property
     Deductible:                          $250
                                                                  to us.
     Limit of Insurance - Bldg. 1:     $60,000
     Limit of Insurance - Bldg. 2:     $80,000               2.   Appraisal

     "Loss" to Bldg. 1:                $60,100                    If we and you disagree on the value of the
                                                                  property, the amount of Net Income and oper-
     "Loss" to Bldg. 2:                $90,000
                                                                  ating expense, or the amount of "loss", either
     The amount of "loss" to Bldg. 1 ($60,100) is                 may make written demand for an appraisal of
     less than the sum ($60,250) of the Limit of In-              the "loss". In this event, each party will select
     surance applicable to Bldg. 1 plus the Deduct-               a competent and impartial appraiser. The two
     ible.                                                        appraisers will select an umpire. If they cannot
                                                                  agree, either may request that selection be
     The Deductible will be subtracted from the                   made by a judge of a court having jurisdiction.
     amount of "loss" in calculating the "loss" pay-              The appraisers will state separately the value
     able for Bldg. 1:                                            of the property, the amount of Net Income and
     $60,100 - $250 = $59,850 "Loss" Payable -                    operating expense, and amount of "loss". If
     Bldg. 1                                                      they fail to agree, they will submit their differ-
                                                                  ences to the umpire. A decision agreed to by
     The Deductible applies once per occurrence                   any two will be binding. Each party will:
     and therefore is not subtracted in determining
     the amount of "loss" payable for Bldg. 2.                    a.   Pay its chosen appraiser; and
     "Loss" payable for Bldg. 2 is the Limit of In-               b.   Bear the other expenses of the appraisal
     surance of $80,000.                                               and umpire equally.
     Total amount of "loss" payable:      $59,850 +               If there is an appraisal, we still retain our right
     80,000 = $139,850.                                           to deny the claim.
     Example No. 2:                                          3.   Duties in the Event of Loss or Damage
     (This example also assumes there is no coin-                 a.   In the event of "loss" to Covered Property,
     surance penalty).                                                 you must see that the following are done
     The Deductible and Limits of Insurance are                        in order for coverage to apply:
     the same as those in Example No. 1:                               (1) Notify the police if a law may have
     "Loss" to Bldg. 1: $70,000 (Exceeds Limit of                          been broken.
     Insurance plus Deductible)                                        (2) Give us prompt notice of the "loss".
     "Loss" to Bldg. 2: $90,000 (Exceeds Limit of                          Include a description of the property
     Insurance plus Deductible)                                            involved.

     "Loss" Payable - Bldg. 1:   $60,000 (Limit of                     (3) As soon as possible, give us a de-
     Insurance)                                                            scription of how, when and where the
                                                                           "loss" occurred.
     "Loss" Payable - Bldg. 2:   $80,000 (Limit of
     Insurance)                                                        (4) Take all reasonable steps to protect
                                                                           the Covered Property from further
     Total amount of "loss" payable: $140,000.                             damage. If feasible, set the damaged
                                                                           property aside and in the best possi-
                                                                           ble order for examination. Keep a

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                   Page 30 of 40
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 65 of 194
              record of your expenses necessary                        We will determine the value of lost or
              to protect the Covered Property for                      damaged property, or the cost of its repair
              consideration in the settlement of the                   or replacement, in accordance with the
              claim. This will not increase your limit                 applicable terms of SECTION D. LOSS
              of insurance. However, in no event                       CONDITIONS, 7. Valuation or any appli-
              will we pay for any subsequent "loss"                    cable provision that amends or super-
              resulting from a cause of loss that is                   cedes this valuation condition.
              not a Covered Cause of Loss.
                                                                  b.   The cost of repair or replacement does
          (5) At our request, give us complete in-                     not include the increased cost attributable
              ventories of the damaged and un-                         to enforcement of or compliance with any
              damaged property. Include quanti-                        ordinance or law regulating the construc-
              ties, costs, values and amount of                        tion, use or repair of any property, except
              "loss" claimed.                                          as provided in SECTION A. COVERAGE,
                                                                       4. Additional Coverages, g. Ordinance
          (6) As often as may be reasonably re-                        or Law.
              quired, permit us to inspect the prop-
              erty proving the "loss" and examine                 c.   We will give notice of our intentions within
              your books and records.                                  30 days after we receive the sworn proof
                                                                       of loss.
              Also permit us to take samples of
              damaged and undamaged property                      d.   We will not pay you more than your finan-
              for inspection, testing and analysis                     cial interest in the Covered Property.
              and permit us to make copies from
              your books and records.                             e.   We may adjust "losses" with the owners
                                                                       of lost or damaged property if other than
          (7) Submit a signed sworn proof of loss                      you. If we pay the owners, such payments
              containing the information we request                    will satisfy your claims against us for the
              to investigate the claim. You must do                    owners' property. We will not pay the
              this within 60 days after our request.                   owners more than their financial interest
              We will supply you with the neces-                       in the Covered Property.
              sary forms.
                                                                  f.   Our payment for "loss" to personal prop-
          (8) Cooperate with us in the investigation                   erty of others and personal effects will on-
              or settlement of the claim.                              ly be for the account of the owner of the
                                                                       property.
          (9) If you intend to continue your busi-
              ness, you must resume all or part of                g.   We may elect to defend you against suits
              your "operations" as quickly as pos-                     arising from claims of owners of property.
              sible.                                                   We will do this at our expense.
     b.   We may examine any insured under oath,                  h.   We will pay for insured "loss" within 30
          while not in the presence of any other in-                   days after we receive the sworn proof of
          sured and at such times as may be rea-                       loss if you have complied with all of the
          sonably required about any matter relat-                     terms of this Coverage Part; and
          ing to this insurance or the claim, includ-
          ing an insured's books and records. In the                   (1) We have reached agreement with
          event of an examination, an insured's an-                        you on the amount of "loss"; or
          swers must be signed.                                        (2) An appraisal award has been made.
4.   Loss Payment                                                 i.   Loss Payment - Ordinance or Law.
     a.   In the event of "loss" insured by this Cov-                  With respect to SECTION A. COVER-
          erage Part, at our option, we will either:                   AGE, 4. Additional Coverages, g. Ordi-
          (1) Pay the value of lost or damaged                         nance or Law:
              property;                                                (1) Loss of Use of Undamaged Parts
          (2) Pay the cost of repairing or replacing                       of Building
              the lost or damaged property;                                When there is a loss in value of an
          (3) Take all or any part of the property at                      undamaged portion of a building or
              an agreed or appraised value; or                             structure to which this coverage ap-
                                                                           plies, the loss payment for that build-
          (4) Repair, rebuild or replace the proper-                       ing, including damaged and undam-
              ty with other property of like kind and                      aged portions, will be determined as
              quality.                                                     follows:


                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 31 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 66 of 194
           (a) If BUILDING AND PERSONAL                                  (b) The limit of insurance indicated
               PROPERTY           COVERAGE                                   in SECTION A. COVERAGE, 4.
               FORM, SECTION F. OPTIONAL                                     Additional Coverages, g. Or-
               COVERAGES, 3. Replacement                                     dinance or Law for Demolition
               Cost applies and the property is                              Costs for the building that has
                 repaired or replaced, on the                                 suffered "loss".
                 same "premises" or another
                 "premises"; we will not pay more                   (3) Increased Costs of Construction
                 than the lesser of:                                     Loss payment for Increased Costs
                 1)   The amount you actually                            of Construction will be determined
                      spend to repair, rebuild or                        as follows:
                      reconstruct the building, but                      (a) We will not pay for the increased
                      not for more than the                                   cost of construction until the
                      amount it would cost to re-                             property is actually repaired or
                      store the building on the                               replaced, at the same "premis-
                      same "premises" and to the                              es" or another location and un-
                      same height, floor area,                                less the repairs or replacement
                      style and comparable quali-                             are made as soon as reasonably
                      ty of the original property in-                         possible after the direct "loss",
                      sured; or                                               not to exceed two years. We
                 2)   The limit of insurance indi-                            may extend this period in writing
                      cated in SECTION A.                                     during the two years.
                      COVERAGE, 4. Additional                            (b) If the building is repaired or re-
                      Coverages g. Ordinance                                  placed at the same "premises",
                      or Law for Loss of Use of                               or if you elect to rebuild at an-
                      Undamaged      Parts   of                               other "premises", the most we
                      Building for the building                               will pay for the Increased cost
                      that has suffered "loss".                               of construction is the lesser of:
           (b) If BUILDING AND PERSONAL                                       1)   The increased cost of con-
               PROPERTY           COVERAGE                                         struction at the same "prem-
               FORM, SECTION F. OPTIONAL                                           ises"; or
               COVERAGES, 3. Replacement
               Cost applies and the property is                               2)   The limit of insurance indi-
                 not repaired or replaced, or if the                               cated in SECTION A.
                 Replacement Cost Coverage                                         COVERAGE, 4. Additional
                 Option does not apply, we will                                    Coverages, g. Ordinance
                 not pay more than the lesser of:                                  or Law for Increased
                                                                                   Costs of Construction for
                 1)   The "actual cash value" of                                   the building that has suf-
                      the building at the time of                                  fered "loss".
                      "loss"; or
                                                                         (c) If the ordinance or law requires
                 2)   The limit of insurance indi-                            relocation to another location the
                      cated in SECTION A.                                     most we will pay for the in-
                      COVERAGE, 4. Additional                                 creased cost of construction is
                      Coverages, g. Ordinance                                 the lesser of:
                      or Law for Loss of Use of
                      Undamaged      Parts   of                               1)   The increased cost of con-
                      Building for the building                                    struction at the new loca-
                      that has suffered "loss".                                    tion; or
       (2) Demolition Costs                                                   2)   The limit of insurance indi-
                                                                                   cated in SECTION A.
           Loss payment for Demolition Costs                                       COVERAGE, 4. Additional
           will be determined as follows:                                          Coverages, g. Ordinance
           We will not pay more than the lesser                                    or Law for Increased
           of the following:                                                       Costs of Construction for
                                                                                   the building that has suf-
           (a) The amount you actually spend                                       fered "loss".
                 to demolish and clear the site of
                 the "premises"; or                                 (4) Proportional Payments
                                                                         If the building or structure sustains
                                                                         both direct "loss" that is covered un-
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 32 of 40
        Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 67 of 194
             der this Coverage Part and direct                                 had occurred. We will deduct
             "loss" that is not covered under this                             from the total of such expenses:
             Coverage Part; and as a result of the
             direct "loss" in its entirety you are re-                         1)   The salvage value that re-
             quired to comply with the ordinance                                    mains of any property
             or law, we will not pay the full amount                                bought for temporary use
             of direct "loss" otherwise payable un-                                 during the "period of resto-
             der the terms of SECTION A. COV-                                       ration", once "operations"
             ERAGE, 4. Additional Coverages,                                        are resumed; and
             g. Ordinance or Law. Instead, we                                  2)   Any Extra Expense that is
             will pay a proportion of such direct                                   paid for by other insurance,
             "loss"; meaning the proportion that                                    except for insurance that is
             the covered direct "loss" bears to the                                 written subject to the same
             total direct "loss".                                                   plan, terms, conditions and
   j.    Loss Determination - Business Income                                       provisions as this insurance;
         and Extra Expense                                                          and

         With respect to SECTION A. COVER-                                (b) Necessary expenses that reduce
         AGE, 5. Coverage Extensions, b. Busi-                                 the "Business Income" and
         ness Income and Extra Expense,                                        "Rental Value" "loss" that other-
                                                                               wise would have been incurred.
         (1) The amount of "Business Income"
             and "Rental Value" "loss" will be de-                    (3) Resumption of Operations
             termined based on:                                           We will reduce the amount of your:
             (a) The Net Income of the business                           (a) "Business Income" and "Rental
                 before the direct "loss" occurred;                            Value" "loss", other than Extra
             (b) The likely Net Income of the                                  Expense, to the extent you can
                 business if no direct "loss" had                              resume your "operations", in
                 occurred, but not including any                               whole or in part, by using dam-
                 Net Income that would likely                                  aged or undamaged property
                 have been earned as a result of                               (including   merchandise     or
                 an increase in the volume of                                  "stock") at the "premises" or
                 business due to favorable busi-                               elsewhere.
                 ness conditions caused by the                            (b) Extra Expense "loss" to the ex-
                 impact of the Covered Cause of                                tent you can return "operations"
                 Loss on customers or on other                                 to normal and discontinue such
                 businesses;                                                   Extra Expense.
             (c) The operating expenses, includ-                      (4) If you do not resume "operations", or
                 ing payroll expenses, necessary                          do not resume "operations" as quick-
                 to resume "operations" with the                          ly as possible, we will pay based on
                 same quality of service that ex-                         the length of time it would have taken
                 isted just before the direct "loss";                     to resume "operations" as quickly as
                 and                                                      possible.
             (d) Other relevant sources of infor-                k.   Party Walls
                 mation, including;
                                                                      A party wall is a wall that separates and is
                 1)   Your financial records and                      common to adjoining buildings that are
                      accounting procedures;                          owned by different parties. In settling
                 2)   Bills, invoices and other                       covered losses involving a party wall, we
                      vouchers; and                                   will pay a proportion of the "loss" to the
                                                                      party wall based on your interest in the
                 3)   Deeds, liens or contracts.                      wall in proportion to the interest of the
                                                                      owner of the adjoining building. However,
         (2) The amount of Extra Expense will be                      if you elect to repair or replace your build-
             determined based on:                                     ing and the owner of the adjoining build-
             (a) All expenses that exceed the                         ing elects not to repair or replace that
                 normal operating expenses that                       building, we will pay you the full value of
                 would have been incurred by                          the "loss" to the party wall, subject to all
                 "operations" during the "period                      applicable policy provisions all other pro-
                 of restoration" if no direct "loss"                  visions of this SECTION D. LOSS CON-
                                                                      DITIONS, 4. Loss Payment including:

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 33 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 68 of 194
          (1) Limit of Insurance shown in the Dec-                    (2) Buildings under construction or reno-
              larations;                                                  vation are not considered vacant.
          (2) SECTION D. LOSS CONDITIONS,                        b.   Vacancy Provisions
              7. Valuation; and
                                                                      If the building where direct "loss" occurs
          (3) SECTION E. ADDITIONAL CONDI-                            has been vacant for more than 60 con-
              TIONS, 1. Coinsurance.                                  secutive days before that "loss", we will:
          Our payment under the provisions of this                    (1) Not pay for any "loss" caused by any
          paragraph does not alter any right of sub-                      of the following, even if they are
          rogation we may have against any entity,                        Covered Causes of Loss:
          including the owner or insurer of the ad-
          joining building, and does not alter the                        (a) Vandalism;
          terms of COMMERCIAL PROPERTY                                    (b) Sprinkler leakage, unless you
          CONDITIONS, I. Transfer Of Rights Of                                 have protected       the    system
          Recovery Against Others To Us in this                                against freezing;
          Coverage Part.
                                                                          (c) Building glass breakage;
5.   Recovered Property
                                                                          (d) Water damage;
     If either you or we recover any property after
     loss settlement, that party must give the other                      (e) Theft; or
     prompt notice. At your option, the property will
     be returned to you. You must then return to us                       (f) Attempted theft.
     the amount we paid to you for the property.                      (2) Reduce the amount we would other-
     We will pay recovery expenses and the ex-                            wise pay for the "loss" by 15% with
     penses to repair the recovered property, sub-                        respect to Covered Causes of Loss
     ject to the Limit of Insurance.                                      other than those listed in b.(1)(a)
6.   Vacancy                                                              through b.(1)(f) of this Loss Condi-
                                                                          tion.
     a.   Description of Terms
                                                            7.   Valuation
          (1) As used in this Vacancy Condition,
              the term building and the term vacant              We will determine the value of Covered Prop-
              have the meanings set forth in (1)(a)              erty in the event of direct "loss" as follows:
              and (1)(b) below:                                  a.   At "Actual Cash Value" as of the time of
              (a) When this Coverage Part is is-                      direct "loss", except as provided in b., c.,
                   sued to a tenant, and with re-                     d., and e. below.
                   spect to that tenant's interest in            b.   If the Limit of Insurance for Building satis-
                   Covered     Property,     building                 fies SECTION E. ADDITIONAL CONDI-
                   means the unit or suite rented or                  TIONS, 1. Coinsurance, and the cost to
                   leased to the tenant. Such build-                  repair or replace the damaged building
                   ing is vacant when it does not                     property is $2,500 or less, we will pay the
                   contain enough business per-                       cost of building repairs or replacement.
                   sonal property to conduct cus-
                   tomary operations.                                 The cost of building repairs or replace-
                                                                      ment does not include the increased cost
              (b) When this Coverage Part is is-                      attributable to enforcement of or compli-
                   sued to the owner or general                       ance with any ordinance or law regulating
                   lessee of a building, building                     the construction, use or repair of any
                   means the entire building. Such                    property. However, the following property
                   building is vacant unless at least                 will be valued at actual cash value even
                   31% of its total square footage                    when attached to the building:
                   is:
                                                                      (1) Awnings or floor coverings;
                   1)   Rented to a lessee or sub-
                        lessee and used by them to                    (2) Appliances for refrigerating, ventilat-
                        conduct their customary op-                       ing, cooking, dishwashing or launder-
                        erations; or                                      ing; or
                   2)   Used by the building owner                    (3) Outdoor equipment or furniture.
                        to conduct customary oper-
                        ations.                                  c.   "Stock" you have sold but not delivered at
                                                                      the selling price less discounts and ex-
                                                                      penses you otherwise would have had.

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 34 of 40
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 69 of 194
     d.   Glass at the cost of replacement with                       (3) Multiply to the total amount of "loss",
          safety glazing material if required by law.                      before the application of any deducti-
                                                                           ble, by the figure determined in step
     e.   Tenant's Improvements and Betterments                            (2); and
          at:
                                                                      (4) Subtract the deductible from the fig-
          (1) Replacement Cost of the lost or                             ure determined in step (3).
              damaged property if you make re-
              pairs promptly.                                         We will pay the amount determined in
                                                                      step (4) or the Limit of Insurance, which-
          (2) A proportion of your original cost if                   ever is less. For the remainder, you will
              you do not make repairs promptly.                       either have to rely on other insurance or
              We will determine the proportionate                     absorb the "loss" yourself.
              value as follows:
                                                                      Example No. 1 (Underinsurance):
              (a) Multiply the original cost by the
                   number of days from the "loss"                     The value of the property is:  $250,000
                   or damage to the expiration of                     The coinsurance percentage is:     80%
                   the lease; and                                     The Limit of Insurance is:     $100,000
                                                                      The Deductible is:                 $250
              (b) Divide the amount determined in                     The amount of "loss" is:        $40,000
                  (a) above by the number of days
                   from the installation of improve-                  Step (1):
                   ments to the expiration of the
                   lease.                                                  $250,000 X 80% = $200,000 (the
                                                                           minimum amount of insurance to
              If your lease contains a renewal op-                         meet your Coinsurance require-
              tion, the expiration of the renewal op-                      ments)
              tion period will replace the expiration
              of the lease in this procedure.                         Step (2):

          (3) Nothing if others pay for repairs or                         $100,000 divided by $200,000 = .50
              replacement.                                            Step (3):
          (4) For the purposes of valuation, ten-                          $40,000 X .50 = $20,000
              ants' improvements and betterments
              are not considered to be the personal                   Step (4):
              property of others.
                                                                           $20,000 - $250 = $19,750.
SECTION E. ADDITIONAL CONDITIONS                                      We will pay no more than $19,750. The
The following conditions apply in addition to the                     remaining $20,250 is not covered.
COMMON POLICY CONDITIONS and the COM-                                 Example No. 2 (Adequate Insurance):
MERCIAL PROPERTY CONDITIONS.
                                                                      The value of the property is:  $250,000
1.   Coinsurance                                                      The coinsurance percentage is:     80%
                                                                      The Limit of Insurance is:     $200,000
     If a Coinsurance percentage is shown in the
                                                                      The Deductible is:                 $250
     Declarations, the following condition applies.
                                                                      The amount of "loss" is:        $40,000
     a.   We will not pay the full amount of any
          "loss" if the value of Covered Property at                  Step (1):
          the time of direct "loss" times the Coin-                        $250,000 X 80% = $200,000 (the
          surance percentage shown for it in the                           minimum amount of insurance to
          Declarations is greater than the Limit of                        meet your Coinsurance require-
          Insurance for the property.                                      ments)
          Instead, we will determine the most we                      Step (2):
          will pay using the following steps:
                                                                           $200,000 : $200,000 = 1.00
          (1) Multiply the value of Covered Proper-
              ty at the time of direct "loss" by the                  Step (3):
              Coinsurance percentage;                                      $40,000 X 1.00 = $40,000
          (2) Divide the Limit of Insurance of the                    Step (4):
              property by the figure determined in
              step (1);                                                    $40,000 - $250 = $39,750.



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                Page 35 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 70 of 194
          We will pay no more than $39,750 "loss"                      with the terms of this Coverage Part, the
          in excess of the Deductible. No penalty                      mortgage holder will still have the right to
          applies.                                                     receive loss payment if the mortgage
                                                                       holder:
     b.   If one Limit of Insurance applies to two or
          more separate items, this condition will                     (1) Pays any premium due under this
          apply to the total of all property to which                      Coverage Part at our request if you
          the limit applies.                                               have failed to do so;
          Example No. 3:                                               (2) Submits a signed, sworn statement
                                                                           of loss within 60 days after receiving
          The values of the property are:                                  notice from us of your failure to do
              Bldg. at Location No. 1:       $75,000                       so; and
              Bldg. at Location No. 2:      $100,000
                                                                       (3) Has notified us of any change in
              Personal Property at                                         ownership, occupancy or substantial
              Location No. 2:                $75,000                       change in risk known to the mortgage
                                                                           holder.
                                             250,000
                                                                       All of the terms of this Coverage Part will
          The coinsurance percentage is:         90%                   then apply directly to the mortgage hold-
          The Limit of Insurance for                                   er.
              Buildings and Personal
                                                                  e.   If we pay the mortgage holder for any
              Property at Location                                     "loss" and deny payment to you because
              Nos. 1 and 2 is:              $180,000                   of your acts or because you have failed to
          The Deductible is:                  $1,000                   comply with the terms of this Coverage
          The amount of "loss" is:                                     Part:
              Bldg. at Location No. 2:       $30,000
              Personal Property at                                     (1) The mortgage holder's rights under
              Location No. 2:                $20,000                       the mortgage will be transferred to us
                                             $50,000                       to the extent of the amount we pay;
          Step (1):                                                        and
              $250,000 X 90% = $225,000                                (2) The mortgage holder's right to recov-
              (the minimum amount of insurance to                          er the full amount of the mortgage
              meet your Coinsurance requirements                           holder's claim will not be impaired.
              and to avoid the penalty shown be-
                                                                       At our option, we may pay to the mort-
              low)
                                                                       gage holder the whole principal on the
          Step (2):                                                    mortgage plus any accrued interest. In
              $180,000 : $225,000 = .80                                this event, your mortgage and note will be
                                                                       transferred to us and you will pay your
          Step (3):                                                    remaining mortgage debt to us.
              $50,000 X .80 = $40,000
          Step (4):                                               f.   If we cancel this policy, we will give writ-
                                                                       ten notice to the mortgage holder at least:
              $40,000 - $1,000 = $39,000.
                                                                       (1) 10 days before the effective date of
          We will pay no more than $39,000. The                            cancellation if we cancel for your
          remaining $11,000 is not covered.                                nonpayment of premium; or
2.   Mortgage Holders                                                  (2) 30 days before the effective date of
                                                                           cancellation if we cancel for any oth-
     a.   The term "mortgage holder" includes trus-                        er reason.
          tee.
                                                                  g.   If we elect not to renew this policy, we will
     b.   We will pay for covered "loss" to buildings                  give written notice to the mortgage holder
          or structures to each mortgage holder                        at least ten days before the expiration
          shown in the Declarations in their order of                  date of this policy.
          precedence, as interests may appear.
     c.   The mortgage holder has the right to re-           SECTION F. OPTIONAL COVERAGES
          ceive loss payment even if the mortgage            If shown as applicable in the Declarations, the fol-
          holder has started foreclosure or similar          lowing Optional Coverages apply separately to
          action on the building or structure.
                                                             each item.
     d.   If we deny your claim because of your
          acts or because you have failed to comply

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 36 of 40
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 71 of 194
1.   Agreed Value                                                               The number of days since the
                                                                                beginning of the policy year (or
     a.   The Additional Condition, Coinsurance,                                last policy change) is: 146
          does not apply to Covered Property to
          which this Optional Coverage applies. We                              The amount of increase is
          will pay no more for direct "loss" to that                            $100,000 X .08 X (146/365) =
          property than the proportion that the Limit                           $3,200
          of Insurance under this Coverage Part for
          the property bears to the Limit of Insur-          3.   Replacement Cost
          ance indicated in the most current State-               a.   Replacement Cost (without deduction for
          ment of Values that applies to this Cover-                   depreciation) replaces "Actual Cash Val-
          age Part.                                                    ue" in SECTION D. LOSS CONDITIONS,
     b.   If the Agreed Value Optional Coverage is                     7. Valuation of this BUILDING AND
          deleted from the policy, the Additional                      PERSONAL PROPERTY COVERAGE
          Condition, Coinsurance, is reinstated and                    FORM.
          this Optional Coverage does not apply.                  b.   This Optional Coverage does not apply
     c.   The terms of this Optional Coverage ap-                      to:
          ply only to "loss" that occurs:                              (1) Personal Property of others, except
          (1) On or after the effective date of this                       leased personal property as de-
              Optional Coverage; and                                       scribed in SECTION A. COVERAGE,
                                                                           1. Covered Property, d.(7). The val-
          (2) Before the policy expiration date.                           uation of such leased personal prop-
                                                                           erty will be based on the amount for
     d.   This Agreed Value Optional Coverage                              which you are liable under the lease,
          does not apply to SECTION A. COVER-                              but not to exceed the replacement
          AGE, 5. Coverage Extensions, b. Busi-                            cost of the leased item.
          ness Income and Extra Expense.
                                                                       (2) Personal effects;
2.   Inflation Guard
                                                                       (3) Contents of a residence;
     a.   The Limit of Insurance for property to
          which this Optional Coverage applies will                    (4) Manuscripts;
          automatically increase by the annual per-
          centage shown in the Declarations.                           (5) Works of art, antiques or rare arti-
                                                                           cles, including etchings, pictures,
     b.   The amount of increase will be:                                  statuary, marbles, bronzes, porce-
                                                                           lains and bric-a-brac;
          (1) The Limit of Insurance that applied
              on the beginning of the current "cov-                    (6) "Stock" unless the Replacement Cost
              erage term" or any other Coverage                            including "Stock" option is shown in
              Part change amending the Limit of                            the Declarations; or
              Insurance, multiplied by
                                                                       (7) Property, that at the time of "loss":
          (2) The percentage of annual increase
              shown in the Declarations, expressed                         (a) Is outdated, or obsolete and is
              as a decimal (example: 8% is .08),                                stored or not being used; or
              multiplied by                                                (b) Has no practical value to you.
          (3) The number of days since the begin-                 c.   You may make a claim for "loss" covered
              ning of the current "coverage term" or                   by this insurance on an "Actual Cash Val-
              the effective date of the most recent                    ue" basis instead of on a replacement
              policy change amending the Limit of                      cost basis. In the event you elect to have
              Insurance, divided by 365. In the                        "loss" settled on an "Actual Cash Value"
              event of "loss", this number of days                     basis, you may still make a claim for the
              ends at the original date of "loss".                     additional coverage this Optional Cover-
              Example:                                                 age provides if you notify us of your intent
                                                                       to do so within 180 days after the "loss".
              If:   The applicable Limit of Insur-
                    ance is: $100,000                             d.   We will not pay on a replacement cost
                                                                       basis for any "loss":
                    The Annual percentage increase
                    is: 8%                                             (1) Until the lost or damaged property is
                                                                           actually repaired or replaced with
                                                                           other property of generally the same
                                                                           construction and used for the same

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 37 of 40
                Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 72 of 194
              purpose as the lost or damaged                            any period is for a period of less than 12
              property; and                                             months, constitute individual "coverage
                                                                        terms". The last "coverage term" ends at
          (2) Unless the repairs or replacement                         12:00 A.M. standard time at your mailing
              have been completed or at least un-                       address shown in the Declarations on the
              derway within 2 years following the                       earlier of:
              date of "loss".
                                                                        (1) The day the policy period shown in
     e.   We will not pay more for "loss" on a re-                          the Declarations ends; or
          placement cost basis than the least of:
                                                                        (2) The day the policy to which this Cov-
          (1) The Limit of Insurance applicable to                          erage Part is attached is terminated
              the lost or damaged property;                                 or cancelled.
          (2) The cost to replace, on the same                     b.   However, if after the issuance of this
              "premises", the lost or damaged                           Coverage Part, any "coverage term" is
              property with other property:                             extended for an additional period of less
              (a) Of comparable material and                            than 12 months, that additional period of
                   quality; and                                         time will be deemed to be part of the last
                                                                        preceding "coverage term".
              (b) Used for the same purpose; or
                                                              5.   "Electronic data" means information, facts or
          (3) The amount you actually spend that                   "computer programs" stored as or on, created
              is necessary to repair or replace the                or used on, or transmitted to or from computer
              lost or damaged property.                            software (including systems and applications
                                                                   software), on hard or floppy disks, CD-ROMs,
     f.   The cost of repair or replacement does                   tapes, drives, cells, data processing devices
          not include the increased cost attributable              or any other repositories of computer software
          to enforcement of or compliance with any                 which are used with electronically controlled
          ordinance or law regulating the construc-                equipment.
          tion, use, or repair of any building or
          structure except as provided in SECTION             6.   "Finished stock" means stock you have manu-
          A. COVERAGE, 4. Additional Coverag-                      factured, except "stock" you have manufac-
          es, g. Ordinance or Law.                                 tured that is held for sale on the "premises" of
                                                                   any retail outlet insured under this Coverage
SECTION G. DEFINITIONS                                             Part.
1.   "Actual cash value" means replacement cost               7.   "Fungi" means any type or form of fungus, and
     less a deduction that reflects depreciation,                  includes, but is not limited to, any form or type
     age, condition and obsolescence.                              of mold, mushroom or mildew and any myco-
2.   "Business Income" means the:                                  toxins, spores, scents or byproducts produced
                                                                   or released by fungi.
     a.   Net Income (net profit or loss before in-
          come taxes) that would have been earned             8.   "Loss" means accidental physical loss or acci-
          or incurred; and                                         dental physical damage.

     b.   Continuing normal operating expenses                9.   "Money" means:
          sustained, including payroll.                            a.   Currency, coins and bank notes whether
3.   "Computer programs" means a set of related                         or not in current use; and
     electronic instructions which direct the opera-               b.   Travelers checks, registered checks and
     tions and functions of a computer or device                        money orders held for sale to the public.
     connected to it, which enable the computer or
     device to receive, process, store, retrieve or           10. "Operations" means:
     send data.
                                                                   a.   Your business activities occurring at the
4.   "Coverage term" means the following individ-                       "premises"; and
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                b.   The tenantability of the "premises", if cov-
     period of this Coverage Part:                                      erage for "Business Income" including
                                                                        "Rental Value" or "Rental Value" applies.
     a.   The year commencing on the Effective
          Date of this Coverage Part at 12:01 A.M.            11. "Period of restoration" means the period of
          standard time at your mailing address                    time that:
          shown in the Declarations, and if a multi-               a.   Begins at the time of direct "loss".
          year policy period, each consecutive an-
          nual period thereafter, or portion thereof if            b.   Ends on the earlier of:

                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 38 of 40
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 73 of 194
         (1) The date when the property at the                        (2) The amount of charges, which are
             "premises" should be repaired, rebuilt                       the legal obligation of the tenant(s)
             or replaced with reasonable speed                            but would otherwise be your obliga-
             and similar quality; or                                      tions.
         (2) The date when business is resumed              15. "Securities" means negotiable and non-
             at a new permanent location.                        negotiable instruments or contracts represent-
                                                                 ing either "money" or other property and in-
    c.   "Period of restoration" does not include                cludes:
         any increased period required due to the
         enforcement of or compliance with any                   a.   Tokens, tickets, revenue and other
         ordinance or law that:                                       stamps whether or not in current use; and
         (1) Regulates the construction, use or                  b.   Evidences of debt issued in connection
             repair, or requires the tearing down                     with credit or charge cards, which are not
             of any property; or                                      of your own issue; but does not include
                                                                      "money". Lottery tickets held for sale are
         (2) Requires any insured or others to                        not "securities" or evidences of debt.
             test for, monitor, clean up, remove,
             contain, treat, detoxify or neutralize,        16. "Sinkhole collapse" means the sudden settle-
             or in any way respond to or assess                  ment or collapse of earth supporting the Cov-
             the effects of "pollutants".                        ered Property into subterranean voids created
                                                                 by the action of water on a limestone or similar
    d.   The expiration date of the policy will not              rock formation. This does not include:
         cut short the "period of restoration".
                                                                 a.   The cost of filling sinkholes;
12. "Pollutants" means any solid, liquid, gaseous
    or thermal irritant or contaminant, including                b.   Sinking or collapse of land into man-made
    smoke, vapor, soot, fumes, acids, alkalis, as-                    subterranean cavities; or
    bestos, chemicals, petroleum, petroleum
    products and petroleum by-products, and                      c.   The value of the land.
    waste. Waste includes materials to be recy-             17. "Specified causes of loss" means fire; light-
    cled, reconditioned or reclaimed. "Pollutants"               ning; explosion; windstorm or hail; smoke; air-
    include but are not limited to substances                    craft or vehicles; riot or civil commotion; van-
    which are generally recognized in industry or                dalism; leakage from fire extinguishing equip-
    government to be harmful or toxic to persons,                ment; "sinkhole collapse"; volcanic action; fall-
    property, or the environment regardless of                   ing objects; weight of snow, ice or sleet; and
    whether injury or damage is caused directly or               water damage.
    indirectly by the "pollutants" and whether:
                                                                 a.   Falling objects does not include "loss" to:
    a.   You are regularly or otherwise engaged in
         activities which taint or degrade the envi-                  (1) Personal property in the open; or
         ronment; or
                                                                      (2) The interior of a building or structure,
    b.   You use, generate or produce the "pollu-                         or property inside a building or struc-
         tant".                                                           ture, unless the roof or an outside
                                                                          wall of the building or structure is first
13. "Premises" means the Locations and Build-                             damaged by a falling object.
    ings described in the Declarations.
                                                                 b.   Water damage means:
14. "Rental Value" means "Business Income" that
    consists of :                                                     (1) Accidental discharge or leakage of
                                                                          water or steam as the direct result of
    a.   Net Income (Net Profit or Loss before in-                        the breaking apart or cracking of any
         come taxes) that would have been earned                          part of a system or appliance (other
         or incurred as rental income from tenant                         than a sump system including its re-
         occupancy of the "premises" described in                         lated equipment and parts) contain-
         the Declarations as furnished and                                ing water or steam; and
         equipped by you, including fair rental val-
         ue of any portion of the "premises" which                    (2) Accidental discharge or leakage of
         is occupied by you; and                                          water or waterborne material as the
                                                                          direct result of the breaking apart or
    b.   Continuing normal operating expenses                             cracking of a water or sewer pipe that
         incurred in connection with that "premis-                        is located off the "premises" and is
         es", including:                                                  part of a municipal potable water
         (1) Payroll; and                                                 supply system or municipal sanitary
                                                                          sewer system, if the breakage or
                                                                          cracking is caused by wear and tear.
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 39 of 40
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 74 of 194
       But water damage does not include "loss"                      water is not subject to the provisions of
       otherwise excluded under the terms of                         Exclusion (g) Water.
       BUILDING AND BUSINESS PERSONAL
       PROPERTY, SECTION A. COVERAGE,                      18. "Stock" means merchandise held in storage or
       3. Covered Causes of Loss, (g) Water.                    for sale, raw materials and in-process or fin-
       Therefore, for example, there is no cover-               ished goods, including supplies used in their
       age under this Coverage Part in the situa-               packing or shipping.
       tion in which discharge or leakage of wa-           19. "Suspension" means:
       ter results from the breaking apart or
       cracking of a pipe which was caused by                   a.   The slowdown or cessation of your busi-
       or related to weather-induced flooding,                       ness activities; and
       even if wear and tear contributed to the
       breakage or cracking. As another exam-                   b.   That a part or all of the "premises" is ren-
       ple, and also in accordance with the                          dered untenantable.
       terms of the Exclusion (g) Water, there is          20. "Valuable papers and records" means in-
       no coverage for "loss" caused by or relat-               scribed, printed or written documents, manu-
       ed to weather-induced flooding which fol-                scripts or records, including abstracts, books,
       lows or is exacerbated by pipe breakage                  card index systems, deeds, drawings, films,
       or cracking attributable to wear and tear.               maps, mortgages, or proprietary information.
       To the extent that accidental discharge or               But "valuable papers and records" does not
       leakage of water falls within the criteria               mean "money" or "securities" or "electronic
       set forth in 18.b.(1) or 18.b.(2) of this def-           data", including the materials on which the
       inition of "Specified causes of loss", such              "electronic data" is recorded.




                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 40 of 40
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 75 of 194

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       TENTATIVE RATE
The rates used in the development of the premium for the Commercial Property Coverage Part are tentative.
We will adjust the premium effective from the inception date of this Coverage Part once the rates are promul-
gated. If this is a renewal of a policy previously issued by us, we will adjust the premium effective from the
renewal date of this Coverage Part once the rates are promulgated.


 1      1100 CHESTNUT ST
        PHILADELPHIA, PA 19107-4802




CP 99 93 10 90          Copyright, ISO Commercial Risk Services, Inc., 1983, 1989
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 76 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               ACTUAL LOSS SUSTAINED BUSINESS INCOME
                           ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
                                                   SCHEDULE
                                 (Enter number of months to activate coverage)
                           REFER TO FMQ502         consecutive months

A. This endorsement applies to the following               D. For the purposes of this endorsement only,
    Coverage Forms:                                           SECTION F. DEFINITIONS, 7. "Period of
                                                              Restoration", b. is deleted in its entirety and
    BUSINESS INCOME (AND EXTRA EX-                              replaced by the following:
    PENSE) COVERAGE FORM
                                                                b.   Ends on the earlier of:
    BUSINESS INCOME (WITHOUT EXTRA EX-
    PENSE) COVERAGE FORM                                             (1) The date when the property at the
                                                                         "premises" should be repaired, rebuilt
B. For the purposes of this endorsement only,                            or replaced with reasonable speed
   SECTION A. COVERAGE, Additional Cov-                                  and similar quality;
   erages, Extended Business Income, (1), (b),
   (ii) is deleted in its entirety and replaced by the               (2) The date when business is resumed
   following, and (iii) is added:                                        at a new permanent location; or
    (ii) 60 consecutive days after the date deter-                   (3) The number of consecutive months
         mined in (1)(a) above; or                                       after the date of direct physical "loss"
                                                                         indicated in the Schedule of this en-
    (iii) The number of consecutive months after                         dorsement.
         the date of direct physical "loss" indicated
         in the Schedule of this endorsement.              E. When 12 or 18 months ALS (an acronym of
                                                                Actual Loss Sustained) is shown in the Decla-
C. For the purposes of this endorsement only,                   rations as the Limit of Insurance for Business
   SECTION A. COVERAGE, Additional Cov-                         Income for a specific item, SECTION B. LIM-
   erages, Extended Business Income, (2), (b),                  ITS OF INSURANCE is deleted in its entirety
   (ii) is deleted in its entirety and replaced by the          for that item.
   following, and (iii) is added:
                                                           F.   If the policy to which this endorsement is at-
    (ii) 60 consecutive days after the date deter-              tached has been issued for a period of more
         mined in (2)(a) above; or                              than one year, then this business income cov-
    (iii) The number of consecutive months after                erage is subject to annual rerating.
         the date of direct physical "loss" indicated
         in the Schedule of this endorsement.




FA 242 10 12
         Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 77 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
This endorsement modifies insurance provided under the following:
    BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES OF
    LOSS)
1. SECTION G. DEFINITIONS, 1. "Actual Cash Value" is deleted in its entirety and replaced by the following:
    1.    "Actual Cash Value" means the amount it would cost to repair or replace Covered Property, at the
          time of loss or damage, with material of like kind and quality, subject to a deduction for deterioration,
          depreciation and obsolescence. "Actual cash value" applies to valuation of Covered Property re-
          gardless of whether that property has sustained partial or total loss or damage.
          The "actual cash value" of the lost or damaged property may be significantly less than its replace-
          ment cost.




FA 4013 PA 11 02
       Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 78 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
A.   Exclusion (1)(d) Nuclear Hazard in SECTION A. COVERAGE, 3. Covered Causes of Loss, b. Exclu-
     sions of the BUILDING AND PERSONAL PROPERTY COVERAGE FORM is deleted in its entirety and
     replaced by the following:
     (1)(d) Nuclear Hazard
     Nuclear reaction or radiation, or radioactive contamination, however caused. However, if nuclear reac-
     tion or radiation, or radioactive contamination, results in fire, we will pay for the "loss" caused by that fire.
B.   Exclusion 2.d. Nuclear Hazard in SECTION E. EXCLUSIONS of the MORTGAGE INTEREST COVER-
     AGE FORM is deleted in its entirety and replaced by the following:
     2.d. Nuclear Hazard
     Nuclear reaction or radiation, or radioactive contamination, however caused. However, if nuclear reac-
     tion or radiation, or radioactive contamination, results in fire, we will pay for the "loss" caused by that fire.




FA 4028 PA 11 05
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 79 of 194
                                                              ®
                                           CinciPlus
                                                                           ®
       COMMERCIAL PROPERTY POWER XC+ (EXPANDED
             COVERAGE PLUS) ENDORSEMENT
                              SUMMARY OF COVERAGE LIMITS
This is a summary of the Coverages and the Limits of Insurance provided by the Commercial Property Power
XC+® (Expanded Coverage Plus) Endorsement, FA 258, in combination with the Commercial Property Cov-
erage Form, FM101, which is included in this policy. No coverage is provided by this summary. Refer to
endorsement FA 258 and the Commercial Property Coverage Form, FM 101, to determine the scope of your
insurance protection.


           Blanket Coverages:                          Blanket Coverage Limit:                     Page No.
                                                                                                   (FA 258):
                                               $ 150,000           in total for all loss arising
                                               from all Blanket Coverages arising from a
                                               single occurrence, except as noted
                                               otherwise in the form.
Accounts Receivable                                                                                    1
Debris Removal                                                                                         8
Electronic Data Processing Property (EDP):                                                             2
 Duplicate and Backup Electronic Data          $2,000 in addition to the Blanket Coverage              3
                                               Limit
 Newly Acquired EDP                            $10,000 in addition to the Blanket Coverage             3
                                               Limit
 In Transit or Away From Premises              $10,000 as part of the Blanket Coverage                 4
                                               Limit
 Worldwide Laptop Coverage                                                                             4
Ordinance or Law (Increased Construction                                                               6
Costs and Demolition)
Peak Season                                                                                            8
Personal Property of Others                                                                            8
Tenant Move Back Expenses                                                                              7
Valuable Papers and Records                                                                            6



             Other Coverages                              Limit of Insurance:                      Page No.
                                                                                                   (FA 258):
    (not subject to Blanket Coverage Limit):
Brands and Labels                              $25,000                                                 11
Business Income and Extra Expense:             $100,000                                                1
 Business Income From Dependent Properties     $5,000 (sub-limit, subject to a 24 hour de-             1
                                               ductible)
 Interruption of Computer Operations           $25,000 (sub-limit, subject to a 24 hour de-            2
                                               ductible)


FA 4098 01 09                                                                                      Page 1 of 2
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 80 of 194

             Other Coverages                               Limit of Insurance:                   Page No.
                                                                                                 (FA 258):
    (not subject to Blanket Coverage Limit):
Fine Arts                                        $25,000                                             5
Fire Department Service Charge                   $25,000                                             7
Fire Protection Equipment Recharge               $50,000                                             8
Inflation Guard                                  4% on all Building Property referenced in the       11
                                                 Declarations
Non-Owned Building Damage:                                                                           10
  Loss caused by theft, burglary or robbery      Up to the Business Personal Property (BPP)          10
                                                 Limit of Insurance
  Loss by any other Covered Cause of Loss        $25,000 or the BPP Limit of Insurance               10
                                                 (whichever is less)
Ordinance or Law (other than Increased Con-      Subject to the Building Limit of Insurance          6
struction Costs and Demolition)
Outdoor Property                                 $25,000 ($1,000 for any one tree, shrub or          7
                                                 plant)
Paved Surfaces                                   $20,000                                             8
Personal Effects                                 $25,000 ($1,000 for loss by theft)                  7
Pollutant Clean Up and Removal                   $25,000                                             6
Signs                                            $10,000                                             7
Temperature Change                               $15,000                                             9
Underground Property                             Subject to the Building Limit of Insurance          6
Utility Services - direct and time element       $75,000                                             11
  Overhead transmission and distribution lines      $5,000 sublimit at 24 hr waiting period          11
Water Backup from Sewers, Drains or Sumps        $10,000                                             7




FA 4098 01 09                                                                                    Page 2 of 2
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 81 of 194

                    COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.


A. Concealment, Misrepresentation or Fraud                  F.   No Benefit to Bailee
    This Coverage Part is void in any case of                    No person or organization, other than you,
    fraud by you as it relates to this Coverage Part             having custody of Covered Property will bene-
    at any time. It is also void if you or any other             fit from this insurance.
    insured, at any time, intentionally conceal or
    misrepresent a material fact concerning:                G. Other Insurance

    1.   This Coverage Part;                                     1.   You may have other insurance subject to
                                                                      the same plan, terms, conditions and pro-
    2.   The Covered Property;                                        visions as the insurance under this Cov-
                                                                      erage Part. If you do, we will pay our
    3.   Your interest in the Covered Property; or                    share of the covered "loss". Our share is
    4.   A claim under this Coverage Part.                            the proportion that the applicable Limit of
                                                                      Insurance under this Coverage Part bears
B. Control of Property                                                to the Limits of Insurance of all insurance
                                                                      covering on the same basis.
    Any act or neglect of any person other than
    you beyond your direction or control will not                2.   If there is other insurance covering the
    affect this insurance.                                            same "loss", other than that described in
                                                                      1. above, we will pay only for the amount
    The breach of any condition of this Coverage                      of covered "loss" in excess of the amount
    Part at any one or more locations will not af-                    due from that other insurance, whether
    fect coverage at any location where, at the                       you can collect on it or not. However, we
    time of direct "loss", the breach of condition                    will not reimburse any deductible or
    does not exist.                                                   difference between Actual Cash Value
C. Insurance Under Two or More Coverages                              and Replacement Cost valuations. We
                                                                      will not pay more than the applicable Limit
    If two or more of this policy's coverages apply                   of Insurance.
    to the same "loss", we will not pay more than
    the actual amount of the "loss".                        H. Policy Period, Coverage Territory

D. Legal Action Against Us                                       Under this Coverage Part:

    No one may bring a legal action against us                   1.   We cover "loss" commencing:
    under this Coverage Part unless:                                  a.   During the policy period shown in the
    1.   There has been full compliance with all of                        Declarations; and
         the terms of this Coverage Part; and                         b.   Within the coverage territory.
    2.   The action is brought within 2 years after              2.   The coverage territory:
         the date on which the direct "loss" oc-
         curred.                                                      a.   The United States of America (includ-
                                                                           ing its territories and possessions);
E. Liberalization
                                                                      b.   Puerto Rico; and
    If, within 60 days prior to the beginning of this
    Coverage Part or during the policy period, we                     c.   Canada.
    make any changes to any forms or endorse-
    ments of this Coverage Part for which there is          I.   Transfer of Rights of Recovery Against
    currently no separate premium charge, and                    Others to Us
    that change provides more coverage than this                 If any person or organization to or for whom
    Coverage Part, the change will be considered                 we make payment under this Coverage Part
    as included until the end of the current policy              has rights to recover damages from another,
    period. We will make no additional premium                   those rights are transferred to us to the extent
    charge for this additional coverage during the               of our payment. That person or organization
    interim.                                                     must do everything necessary to secure our
                                                                 rights and must do nothing after direct "loss"
                                                                 to impair them. But you may waive your rights
                                                                 against another party in writing:

                                    Includes copyrighted material of Insurance
FA 450 05 16                         Services Office, Inc., with its permission.                    Page 1 of 2
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 82 of 194
   1.   Prior to a direct "loss" to your Covered                    b.   A business firm:
        Property or Covered Income.
                                                                         (1) Owned or controlled by you; or
   2.   After a direct "loss" to your Covered
        Property or Covered Income only if, at                           (2) That owns or controls you; or
        time of direct "loss", that party is one of                 c.   Your tenant.
        the following:
                                                                This will not restrict your insurance.
        a.   Someone insured by this insurance;




                                   Includes copyrighted material of Insurance
FA 450 05 16                        Services Office, Inc., with its permission.                     Page 2 of 2
          Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 83 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                BUSINESS INCOME CHANGES - WAITING PERIOD
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
                                                     SCHEDULE
                                       "Period of Restoration" Waiting Period

                   X      24 hours                      48 hours                       72 hours

A.   Applicable Coverage Forms                                       caused by or resulting from any Covered
                                                                     Cause of Loss at the "premises"; and
     This endorsement applies to the following Cov-
     erage Forms:                                                    b.   Ends on the earlier of:
     1.    BUSINESS INCOME (AND EXTRA EX-                                 (1) The date when the property at the
           PENSE) COVERAGE FORM, and                                          "premises" should be repaired, re-
                                                                              built or replaced with reasonable
     2.    BUSINESS INCOME (WITHOUT EXTRA                                     speed and similar quality; or
           EXPENSE) COVERAGE FORM
                                                                          (2) The date when business is re-
B.   SECTION F. DEFINITIONS, 7. "Period of Res-                               sumed at a new permanent loca-
     toration", is deleted in its entirety and replaced                       tion.
     with the following:
                                                                          "Period of restoration" does not include
     7.    "Period of Restoration" means the period                       any increased period required due to
           of time that:                                                  the enforcement of any ordinance or
           a.   Begins:                                                   law that:

                (1) After the number of hours selected                    (1) Regulates the construction, use or
                    and shown in the Schedule have                            repair, or requires the tearing
                    passed from the time of direct                            down of any property; or
                    physical "loss" for Business In-                      (2) Requires any insured or others to
                    come coverage; or                                         test for, monitor, clean up, remove,
                (2) Immediately after the time of direct                      contain, treat, detoxify or neutral-
                    physical "loss" for Extra Expense                         ize, or in any way respond to, or
                    coverage;                                                 assess the effects of "pollutants".
                                                                          The expiration date of this policy will
                                                                          not cut short the "period of restoration".




                                     Includes copyrighted material of ISO Commercial
FA 458 04 04                              Risk Services, Inc., with its permission.
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 84 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CINCIPLUS®
                COMMERCIAL PROPERTY POWER XC+®
             (EXPANDED COVERAGE PLUS) ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to
this Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which
this Coverage Part forms a component.

                                                 SCHEDULE


                         Blanket Coverage Limit            $150,000
                   Applicable only to those coverages subject to the Blanket Coverage
                   Limit, as indicated in this endorsement



A. Accounts Receivable                                           COVERAGE FORM, SECTION A. COVER-
                                                                 AGE, 5. Coverage Extensions, b. Busi-
    For the purposes of this endorsement only:                   ness Income and Extra Expense is modi-
                                                                 fied as follows:
    1.   In BUILDING AND PERSONAL PROP-
         ERTY COVERAGE FORM, SECTION                             1.   Business Income From Dependent
         A. COVERAGE, 5. Coverage Exten-                              Properties
         sions, a. Accounts Receivable, the
         second paragraph in (3)(b) Away From                         a.   For Business Income from De-
         Your Premises is deleted in its entirety                          pendent Properties only, Para-
         and replaced by the following:                                    graph b.(1) is deleted in its entirety
                                                                           and replaced by the following:
         This limit of insurance for Away From
         Your Premises coverage is not included                            (1) Business Income From De-
         within the Blanket Coverage Limit and is                              pendent Properties
         separate and in addition to the Blanket
         Coverage Limit.                                                          We will pay for the actual loss
                                                                                  of "Business Income" you sus-
    2.   In BUILDING AND PERSONAL PROP-                                           tain due to the necessary "sus-
         ERTY COVERAGE FORM, SECTION                                              pension" of your "operations"
         A. COVERAGE, 5. Coverage Exten-                                          during the "period of restora-
         sions, a. Accounts Receivable, the                                       tion". The "suspension" must
         last paragraph is deleted in its entirety                                be caused by direct "loss" to
         and replaced by the following:                                           "dependent property" caused
                                                                                  by or resulting from any Cov-
         The most we will pay for loss in any one                                 ered Cause of Loss.
         occurrence under this Accounts Receiv-
         able Coverage Extension is the Blanket                                   However, coverage under this
         Coverage Limit as provided in Section Y                                  endorsement does not apply
         of this endorsement.                                                     when the only "loss" to "de-
                                                                                  pendent property" is "loss" to
B. Business Income and Extra Expense                                              "electronic data", including de-
    For the purposes of this endorsement only, in                                 struction or corruption of "elec-
                                                                                  tronic data". If the "dependent
    BUILDING AND PERSONAL PROPERTY
                                                                                  property" sustains "loss" to

                                   Includes copyrighted material of Insurance
FA 258 05 16                        Services Office, Inc., with its permission.                     Page 1 of 13
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 85 of 194
                 "electronic data" and other                                          3)   Communication sup-
                 property, coverage under this                                             ply services, including
                 endorsement will not continue                                             services relating to in-
                 once the other property is re-                                            ternet access or ac-
                 paired, rebuilt, or replaced.                                             cess to any electronic
                                                                                           network;
       b.   Limit of Insurance for Dependent
            Properties                                                            (b) Accept your products or
                                                                                      services;
            The most we will pay for loss in one
            occurrence under Business In-                                         (c) Manufacture products for
            come From Dependent Properties                                            delivery to your customers
            is $5,000. This Limit of Insurance is                                     under contract of sale; or
            included within, and is not in addi-
            tion to, the Limit of Insurance for the                               (d) Attract customers to your
            "Business Income" and Extra Ex-                                           business.
            pense Coverage Extension.                                     (2) The "Period of restoration" Def-
       c.   Loss Determination for Depend-                                        inition, with respect to "de-
            ent Properties                                                        pendent property", is replaced
                                                                                  by the following:
            For Business Income from De-
            pendent Properties only, the fol-                                     "Period of restoration" means
            lowing is added:                                                      the period of time that:

            Resumption of Operations                                              (a) Begins 24 hours after the
                                                                                      time of direct "loss" caused
            We will reduce the amount of your:                                        by or resulting from any
                                                                                      Covered Cause of Loss at
            (1) "Business Income" loss, other                                         the "premises" of the "de-
                 than Extra Expense, to the ex-                                       pendent property"; and
                 tent you can resume "opera-
                 tions", in whole or in part, by                                  (b) Ends on the date when the
                 using any other available                                            property at the "premises"
                                                                                      of the "dependent proper-
                 (a) Source of materials; or                                          ty" should be repaired, re-
                 (b) Outlet for your products.                                        built or replaced with rea-
                                                                                      sonable speed and similar
            (2) Extra Expense loss to the ex-                                         quality.
                 tent you can return "operations"
                 to normal and discontinue such                                   "Period of restoration" does not
                 Extra Expense.                                                   include any increased period
                                                                                  required due to the enforce-
       d. Definitions                                                             ment of any ordinance or law
                                                                                  that:
            SECTION      G. DEFINITIONS is
            amended to include the following                                      (a) Regulates the construc-
            definitions:                                                              tion, use or repair, or re-
                                                                                      quires the tearing down of
            (1) "Dependent property" means                                            any property; or
                 property operated by others
                 whom you depend on to:                                           (b) Requires any insured or
                                                                                      others to test for, monitor,
                 (a) Deliver materials or ser-                                        clean up, remove, contain,
                     vices to you, or to others                                       treat, detoxify or neutral-
                     for your account (Contrib-                                       ize, or in any way respond
                     uting Locations). But any                                        to, or assess the effects of
                     property which delivers the                                      "pollutants".
                     following services is not a
                     Contributing Location with                                   The expiration date of this
                     respect to such services:                                    Coverage Part will not cut short
                                                                                  the "period of restoration".
                     1)   Water     Supply     ser-
                          vices;                                      The most we will pay is the Business
                                                                      Income From Dependent Properties
                     2)   Power Supply         ser-                   sublimit of insurance. This Limit of In-
                          vices; or                                   surance is included within, and is not in
                                                                      addition to, the Limit of Insurance for the

                                   Includes copyrighted material of Insurance
FA 258 05 16                        Services Office, Inc., with its permission.                     Page 2 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 86 of 194
        "Business Income" and Extra Expense                            (d) "Electronic data", but only as ex-
        Coverage Extension.                                                cess over what is valid and collecti-
                                                                           ble under SECTION A. COVER-
   2.   Interruption of Computer Operations                                AGE, 5. Coverage Extensions, d.
        a.   For Interruption of Computer Op-                              Electronic Data;
             erations only, all references to                          (e) Media, meaning materials on which
             $2,500 in b. Business Income and                              "electronic data" is recorded, such
             Extra Expense, Paragraph (7)(c)                               as magnetic tapes, disc packs, pa-
             are deleted and replaced by                                   per tapes and cards, floppy discs
             $25,000.                                                      and compact discs used in pro-
        b.   BUILDING  AND   PERSONAL                                      cessing units; and
             PROPERTY COVERAGE FORM,                                   (f) Property of others in your care, cus-
             SECTION G. DEFINITIONS is                                     tody or control that is similar to
             amended as follows:                                           property described in (1)(a) through
             With respect to a "suspension" of                             (e) above.
             "operations" caused only by an in-                   (2) Property Not Covered
             terruption in computer operations
             due to the destruction or corruption                      This Coverage Extension does not apply
             of "electronic data" as described in                      to:
             SECTION A. COVERAGE, 5. Cov-
             erage Extensions, d. Electronic                           (a) Accounts, records, documents and
             Data, Paragraph a. of Definition 11.                          other "valuable papers and records"
             "Period of restoration" is deleted                            unless they are programming doc-
             and replaced by the following:                                umentation or instruction manuals.

             a.   Begins 24 hours after the time                           However, we will cover these items
                  of direct "loss".                                        once they are converted to "elec-
                                                                           tronic data" form.
   3.   Business Income and Extra Expense
        Revised Limits of Insurance                                    (b) "Electronic data" or media that can-
                                                                           not be replaced with similar property
        The last paragraph is deleted in its en-                           of equal quality.
        tirety and replaced by the following:
                                                                       (c) Your property that you have rented
        The most we will pay for loss in any one                           or leased to someone else and that
        occurrence under this "Business In-                                property is not at your "premises".
        come" and Extra Expense Coverage Ex-
        tension is $100,000.                                           (d) Any machine or apparatus that is
                                                                           used for research, medical, diag-
                                                                           nostic, surgical, dental or pathologi-
C. Electronic Data Processing Property
                                                                           cal purposes.
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                      (e) "Production equipment".
   COVERAGE FORM, SECTION A. COVER-                               (3) Exclusions
   AGE, 5. Coverage Extensions is amended
   by adding the following:                                            (a) BUILDING     AND      PERSONAL
                                                                           PROPERTY COVERAGE FORM,
   Electronic Data Processing Property                                     SECTION A. COVERAGE, 3. Cov-
   (1) Covered Property                                                    ered Causes of Loss, b. Exclu-
                                                                           sions does not apply except as fol-
        You may extend the Coverage provided                               lows:
        by this Coverage Part to apply to direct
        "loss" to Covered Property consisting of                           1)      Exclusion (1)(c) Governmen-
        your:                                                                      tal Action;

        (a) Data processing equipment;                                     2)      Exclusion (1)(d) Nuclear Haz-
                                                                                   ard;
        (b) Air conditioning and other electrical
             equipment, used exclusively with                              3)      Exclusion (1)(f) War and Mili-
             your data processing equipment;                                       tary Action;

        (c) Programming documentation and                                  4)      Exclusion (2)(b) Delay or
             instruction manuals;                                                  Loss of Use;



                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                   Page 3 of 13
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 87 of 194
           5)     Exclusion (2)(d) Miscellane-                           acquired location, will end when any
                  ous Causes of Loss, 1) Wear                            of the following first occurs:
                  and tear;
                                                                         1)      This Coverage Part expires;
           6)     Exclusion (2)(h) Dishonest or
                  Criminal Acts;                                         2)      90 days pass from the date you
                                                                                 acquire your new property or
           7)     Exclusion (3)(b) Acts or De-                                   move Covered Property to a
                  cisions; and                                                   newly acquired location; or
           8)     Exclusion (3)(c) Defects, Er-                          3)      You report values to us.
                  rors and Omissions.
                                                                     The most we will pay for loss in any one
       (b) In addition to Paragraph (3)(a) of                        occurrence is $10,000. This Limit of In-
               this Coverage Extension, we will                      surance is in addition to the other limits
               not pay for the following:                            provided by this Coverage Extension.
           Hidden or latent defect, gradual de-                 (6) In Transit or Away From Premises
           terioration, and depreciation. How-
           ever, if direct "loss" by a Covered                       SECTION A. COVERAGE, 5. Coverage
           Cause of Loss results, we will pay                        Extensions, e. Exhibitions, Fairs or
           for that resulting "loss".                                Trade Shows, m. Property Off Prem-
                                                                     ises and p. Transportation are deleted
   (4) Duplicate and Backup "Electronic Da-                          in their entirety and replaced by the fol-
       ta"                                                           lowing:
       We will pay for direct "loss" resulting                       (a) You may extend the insurance pro-
       from any of the Covered Causes of Loss                            vided by this Coverage Extension to
       to duplicate and backup "electronic data"                         apply to Covered Property as de-
       that you store at a "premises" not de-                            scribed in Paragraph (1):
       scribed in the Declarations providing
       such "electronic data" is not covered by                          1)      While in or on a vehicle, includ-
       another policy. The most we will pay for                                  ing loading and unloading; or
       loss in any one occurrence is $2,000.                             2)      While at a location that is not
       This Limit of Insurance is in addition to                                 your "premises".
       the other limits provided by this Cover-
       age Extension.                                                (b) This In Transit or Away From
                                                                         Premises coverage does not apply
   (5) Newly Purchased Electronic Data                                   per location.
       Processing Property
                                                                     The most we will pay for loss in any one
       BUILDING AND PERSONAL PROP-                                   occurrence is $10,000. This Limit of In-
       ERTY COVERAGE FORM, SECTION                                   surance is not in addition to the other
       A. COVERAGE, 5. Coverage Exten-                               limits provided by this Coverage Exten-
       sions, i. Newly Purchased, Leased or                          sion.
       Constructed Property is deleted in its
       entirety and replaced by the following:                  (7) Worldwide Laptop Coverage
       (a) We will pay for direct "loss" from a                      (a) You may extend the insurance pro-
           Covered Cause of Loss to newly                                vided by this Coverage Extension to
           purchased or leased        Covered                            apply to your laptops, notebooks
           Property described in Paragraph (1)                           and similar highly portable personal
           of this Coverage Extension while at:                          computers, including their periph-
                                                                         erals and accessories, while such
           1)     Locations that are newly pur-                          specific Covered Property is:
                  chased or leased;
                                                                         1)      In your or your employee's
           2)     Your newly constructed build-                                  care, custody and control;
                  ings or additions at a "premis-
                  es"; or                                                2)      Not located at a "premises" you
                                                                                 own or lease; and
           3)     Any "premises" described in
                  the Declarations.                                      3)      Not located in the coverage ter-
                                                                                 ritory stated in Paragraph 2. of
       (b) Insurance under this Coverage Ex-                                     the Commercial Property Con-
           tension for such newly acquired                                       dition H. Policy Period, Cov-
           property, or Covered Property al-                                     erage Territory, provided that
           ready insured by this Coverage Ex-                                    location is not under a United
           tension which is moved to a newly
                                  Includes copyrighted material of Insurance
FA 258 05 16                       Services Office, Inc., with its permission.                     Page 4 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 88 of 194
                 States Department of State                                            However, the most we will
                 trade or travel restriction at the                                    pay is the least of the fol-
                 time of "loss".                                                       lowing:
       (b) This Worldwide Laptop Coverage                                              (a) The actual cost to re-
            does not apply per location.                                                    pair or restore the
                                                                                            property with materi-
   (8) Electronic Data Processing Property                                                  als of like kind and
       Deductible                                                                           quality;
       SECTION C. DEDUCTIBLE is amended                                                (b) The cost of replacing
       to include the following:                                                            that property with
       We will not pay for direct "loss" in any                                             property of similar
       one occurrence unless the amount of                                                  quality and function;
       "loss" exceeds the Deductible shown in                                          (c) The amount you actu-
       the Declarations. We will then pay the                                               ally and necessarily
       amount of "loss" in excess of the De-                                                spend to repair or re-
       ductible, up to the Limit of Insurance                                               place the property; or
       provided by this Coverage Extension.
                                                                                       (d) The Limit of Insurance
       However, direct "loss" caused by or re-                                              applicable      to   the
       sulting from any of the following Causes                                             property.
       of Loss will have the greater of the De-
       ductible shown in the Declarations or                                       (2) If you do not repair or re-
       $1,000 as the applicable deductible:                                            place this property within a
                                                                                       reasonable time following
       a. "Loss" caused by faulty construction,                                        a direct "loss", the most we
            error in design or processing, or ser-                                     will pay will be the least of
            vice or work upon the data pro-                                            the following:
            cessing system;
                                                                                       (a) "Actual cash value" of
       b. "Loss"     resulting in mechanical                                                the property;
            breakdown, short circuiting, blowout,
            or other electrical damage, unless                                         (b) "Actual cash value" of
            caused by lightning; or                                                         repairs with material
                                                                                            of like kind and quali-
       c. "Loss" caused by or resulting from                                                ty; or
            interruption of power supply, power
            surge, blackout or brownout.                                               (c) The Limit of Insurance
                                                                                            applicable      to   the
   (9) Electronic Data Processing Property                                                  property.
       Valuation
                                                                                       We reserve the right to re-
       SECTION D. LOSS CONDITIONS, 7.                                                  pair or replace the property
       Valuation is deleted in its entirety and                                        or to pay for the property in
       replaced by the following:                                                      money.
       7.   Valuation of Electronic Data Pro-                                          In the event of "loss", the
            cessing Property                                                           value of property will be
            In the event of direct "loss", we will                                     determined at the time of
            determine the value of Covered                                             direct "loss".
            Property as described in Paragraph                             b.      For "electronic data":
            (1) of this Coverage Extension as
            follows:                                                               We will not pay more than the
                                                                                   actual reproduction costs of
            a.   Except for "electronic data":                                     your "electronic data". If you do
                 (1) If you repair or replace this                                 not replace or reproduce your
                     Electronic Data Processing                                    "electronic data" following the
                     property within a reasona-                                    "loss", the most we will pay is
                     ble time following the di-                                    the cost of blank media as de-
                     rect "loss", the property will                                scribed in Paragraph C.(1)(e) of
                     be valued at the full cost of                                 this Coverage Extension.
                     repair or replacement.




                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                     Page 5 of 13
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 89 of 194
   (10) Electronic Data Processing Property                       Coverage is included within, and not in addi-
        Additional Definition                                     tion to, that applicable Limit of Insurance.
       The following definition is added to                       The most we will pay for all loss in any one
       SECTION G. DEFINITIONS of the                              occurrence under Paragraph (b) Demolition
       BUILDING AND PERSONAL PROP-                                Costs and Paragraph (c) Increased Costs
       ERTY COVERAGE FORM:                                        of Construction is the Blanket Coverage
                                                                  Limit as provided in Section Y of this en-
       "Production equipment" means any ma-                       dorsement per building or structure sustain-
       chinery and related components, includ-                    ing loss. This is an additional Limit of Insur-
       ing any integrated or dedicated comput-                    ance applicable to the building or structure
       er system, which is used, or can be                        sustaining loss.
       used, to produce or process other tangi-
       ble property.                                         F.   Pollutant Clean Up and Removal
   The most we will pay in total for all loss in                  For the purposes of this endorsement only, in
   any one occurrence for coverages described                     BUILDING AND PERSONAL PROPERTY
   in Paragraphs C.(1), (6), and (7) is the Blan-                 COVERAGE FORM, SECTION A. COVER-
   ket Coverage Limit as provided in Section Y.                   AGE, 4. Additional Coverages, h. Pollutant
   of this endorsement.                                           Clean Up and Removal, the last paragraph
                                                                  is deleted in its entirety and replaced by the
D. Fine Arts                                                      following:
   For the purposes of this endorsement only,                     The most we will pay for each "premises"
   BUILDING AND PERSONAL PROPERTY                                 under this Pollutant Clean Up and Removal
   COVERAGE FORM, SECTION A. COVER-                               Coverage Extension is $25,000. This limit in-
   AGE, 5. Coverage Extensions is amended                         cludes the sum of all covered expenses aris-
   to include the following:                                      ing out of Covered Causes of Loss during
                                                                  each "coverage term". This is in addition to
   Fine Arts                                                      the Limits of Insurance shown in the COM-
                                                                  MERCIAL PROPERTY COVERAGE PART
   (1) We will pay for direct "loss" to paintings,                DECLARATIONS.
       etchings, pictures, tapestries, art glass
       windows, and other bona fide works of                 G. Underground Property
       art of rarity, historical value, or artistic
       merit. The direct "loss" must be caused                    For the purposes of this endorsement only,
       by or result from a Covered Cause of                       BUILDING AND PERSONAL PROPERTY
       Loss.                                                      COVERAGE FORM, SECTION A. COVER-
                                                                  AGE, 5. Coverage Extensions is amended
   (2) SECTION D. LOSS CONDITIONS, 7.                             to include the following:
       Valuation is deleted in its entirety and
       replaced by the following:                                 Underground Property
       We will determine the value of Covered                     (1) We will pay for direct "loss" resulting
       Property in the event of direct "loss" at                       from any of the Covered Causes of Loss
       the market value at the time of "loss".                         to:

   The most we will pay for loss in any one oc-                        (a) Foundations of covered buildings,
   currence under this Coverage Extension is                                structures, machinery or boilers, if
   $25,000.                                                                 their foundations are below the low-
                                                                            est basement floor or the surface of
E. Ordinance or Law                                                         the ground if there is no basement;
                                                                            and
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                      (b) Underground pipes, flues or drains
   COVERAGE FORM, SECTION A. COVER-                                         if they are attached to Covered
   AGE, 4. Additional Coverages, g. Ordi-                                   Property.
   nance or Law, the last paragraph is deleted                    (2) SECTION A. COVERAGE, 2. Property
   in its entirety and replaced by the following:                     Not Covered, g. Foundations is delet-
                                                                       ed in its entirety and replaced by the fol-
   The most we will pay for loss in any one oc-                        lowing:
   currence under Paragraph (a) Loss of Use
   of Undamaged Parts of the Building is the                           g.   Foundations
   Limit of Insurance shown in the COMMER-
   CIAL PROPERTY COVERAGE PART DEC-                                         Foundations of buildings, structures,
   LARATIONS as applicable to the covered                                   machinery or boilers, if their founda-
   building or structure sustaining "loss". This                            tions are below:

                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                   Page 6 of 13
       Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 90 of 194
               (1) The lowest basement floor; or                    (1) BUILDING AND PERSONAL PROP-
                                                                        ERTY COVERAGE FORM, SECTION
               (2) The surface of the ground, if                        A. COVERAGE, 3. Covered Causes of
                   there is no basement;                                Loss, b. Exclusions, (1)(g) Water,
               except as provided in SECTION A.                         Paragraph 3) is deleted in its entirety
               COVERAGE, 5. Coverage Exten-                              and replaced by the following:
               sions.                                                    3)     Except as provided in SECTION A.
     (3) SECTION A. COVERAGE, 2. Property                                       COVERAGE, 5. Coverage Exten-
         Not Covered, n. Underground Pipes,                                     sions, Water Backup Discharged
         Flues or Drains is deleted in its entirety                             from Sewers, Drains, Septic or
          and replaced by the following:                                        Sump Pump Systems, water that
                                                                                has entered and then backs up
          n.   Underground Pipes, Flues or                                      through and is discharged from a
               Drains                                                           sewer, drain, septic system, sump
                                                                                pump system or related equipment;
               Underground pipes, flues or drains,                              or
               except as provided in SECTION A.
               COVERAGE, 5. Coverage Exten-                         (2) BUILDING AND PERSONAL PROP-
               sions.                                                   ERTY COVERAGE FORM, SECTION
                                                                        A. COVERAGE, 3. Covered Causes of
     The most we will pay for loss in any one oc-                       Loss, b. Exclusions, (1)(g) Water,
     currence is the Limit of Insurance shown in                        Paragraph 5) is deleted in its entirety
     the COMMERCIAL PROPERTY COVER-                                      and replaced by the following:
     AGE PART DECLARATIONS as applicable
     to the covered building or structure incurring                      5)     Except as provided in SECTION A.
     direct "loss". This Coverage is included with-                             COVERAGE, 5. Coverage Exten-
     in, and not in addition to, that applicable Limit                          sions, Water Backup Discharged
     of Insurance.                                                              from Sewers, Drains, Septic or
                                                                                Sump Pump Systems, waterborne
H. Valuable Papers and Records                                                  material carried or otherwise moved
     For the purposes of this endorsement only:                                 by any of the water referred to in
                                                                                Paragraph 1), 3) or 4), or material
     1.   In BUILDING AND PERSONAL PROP-                                        carried or otherwise moved by
          ERTY COVERAGE FORM, SECTION                                           mudslide or mudflow as described
          A. COVERAGE, 5. Coverage Exten-                                       in Paragraph (g)2).
          sions, r. Valuable Papers and Rec-
          ords, the second paragraph in (4)(b)                      (3) BUILDING AND PERSONAL PROP-
          Away From Your Premises is deleted                            ERTY COVERAGE FORM, SECTION
          in its entirety and replaced by the follow-                   A. COVERAGE, 5. Coverage Exten-
          ing:                                                          sions, is amended to include the follow-
                                                                         ing:
          This limit of insurance for Away From
          Your Premises coverage is not included                         Water Backup Discharged From Sew-
          within the Blanket Coverage Limit and is                       ers, Drains, Septic or Sump Pump
          separate and in addition to the Blanket                        Systems
          Coverage Limit.                                                We will pay for "loss" caused by or re-
     2.   In BUILDING AND PERSONAL PROP-                                 sulting from water or waterborne materi-
          ERTY COVERAGE FORM, SECTION                                    al that has entered and then backs up
          A. COVERAGE, 5. Coverage Exten-                                through and is discharged from a sewer,
          sions, r. Valuable Papers and Rec-                             drain (including roof drains and related
          ords, the last paragraph is deleted in its                     fixtures), septic system, sump pump sys-
          entirety and replaced by the following:                        tem or related equipment.

          The most we will pay for loss in any one                  (4) SECTION C. DEDUCTIBLE is amended
          occurrence under this Valuable Papers                          by adding the following:
          and Records Coverage Extension is the                          Water Backup Deductible
          Blanket Coverage Limit as provided in
          Section Y of this endorsement.                                 We will not pay for "loss" in any one oc-
                                                                         currence caused by or resulting from
I.   Water Backup Discharged from Sewers,                                water or waterborne material which
     Drains, Septic or Sump Pump Systems                                 backs up through and is discharged from
     For the purposes of this endorsement only:                          a sewer, drain, septic system, sump
                                                                         pump system or related equipment, until
                                                                         the amount of "loss" exceeds the De-

                                      Includes copyrighted material of Insurance
FA 258 05 16                           Services Office, Inc., with its permission.                   Page 7 of 13
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 91 of 194
         ductible shown in the Declarations, or                    The most we will pay for loss in any one oc-
         $1,000, whichever is greater. We will                     currence under this Outdoor Property Cover-
         then pay the amount of "loss" in excess                   age Extension is $25,000, but not more than
         of that deductible, up to the applicable                  $1,000 for any one tree, shrub, or plant.
         limit indicated in Paragraph (5) of this
         Coverage Extension.                                  M. Personal Effects

     (5) The most we will pay for loss in any one                  For the purposes of this endorsement only, in
         occurrence under this Water Backup                        BUILDING AND PERSONAL PROPERTY
         Discharged from Sewers, Drains, Septic                    COVERAGE FORM, SECTION A. COVER-
         or Sump Pump Systems Coverage Ex-                         AGE, 5. Coverage Extensions, l. Personal
         tension is $10,000, including any "Busi-                  Effects, the last two paragraphs are deleted
         ness Income", "Rental Value" and Extra                    in their entirety and replaced by the following:
         Expense loss.                                             If theft is included as a Covered Cause of
J.   Fire Department Service Charge                                Loss under this Coverage Part, then this
                                                                   Personal Effects Coverage Extension has a
     For the purposes of this endorsement only,                    $1,000 per occurrence limitation for direct
     BUILDING AND PERSONAL PROPERTY                                "loss" by theft.
     COVERAGE FORM, SECTION A. COVER-
     AGE, 4. Additional Coverages, c. Fire De-                     The most we will pay for loss in any one oc-
     partment Service Charge is deleted in its                     currence under this Personal Effects Cover-
     entirety and replaced by the following:                       age Extension is $25,000.

     When the fire department is called to save or            N. Tenant Move Back Expenses
     protect Covered Property from a Covered                       For the purposes of this endorsement only,
     Cause of Loss, we will pay up to $25,000 in
     any one occurrence for Fire Department Ser-                   BUILDING AND PERSONAL PROPERTY
     vice Charge for your liability, which is deter-               COVERAGE FORM, SECTION A. COVER-
     mined prior to direct "loss", for fire depart-                AGE, 5. Coverage Extensions is amended
     ment service charges:                                         to include the following:

     (1) Assumed by contract or agreement; or                      Tenant Move Back Expenses
     (2) Required by local ordinance.                              (1) We will reimburse you for expenses you
                                                                        pay for Covered Move Back Costs of
     This Coverage is in addition to the Limits of                      your tenants who temporarily vacate a
     Insurance shown in the COMMERCIAL                                  portion of the building at a "premises".
     PROPERTY COVERAGE PART DECLA-                                      The vacancy must have occurred while
     RATIONS and applies per location. Such lim-                        the portion of the building rented by your
     it is the most we will pay regardless of the                       tenant could not be occupied due to di-
     number of responding fire departments or fire                      rect "loss" to your Covered Property
     units, and regardless of the number or type                        caused by or resulting from a Covered
     of services performed.                                             Cause of Loss during the "coverage
                                                                        term". The move back must be complet-
K. Signs
                                                                        ed within 60 calendar days after the por-
     For the purposes of this endorsement only, in                      tion of the building rented by your tenant
     BUILDING AND PERSONAL PROPERTY                                     has been repaired or rebuilt and is ready
     COVERAGE FORM, SECTION A. COVER-                                   for occupancy.
     AGE, 5. Coverage Extensions, n. Signs,
     the second paragraph is deleted in its entire-                (2) Covered Move Back Costs means only
     ty and replaced by the following:                                  documented, reasonable and necessary
                                                                        costs of:
     The most we will pay for loss in any one oc-
     currence under this Sign Coverage Extension                        (a) Packing, insuring and transporting
     is $10,000.                                                            business personal property;

L.   Outdoor Property                                                   (b) Re-establishing electric utility and
                                                                            communication services, less re-
     For the purposes of this endorsement only, in                          funds from discontinued services;
     BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM, SECTION A. COVER-                                   (c) Assembling and setting up fixtures
                                                                            and equipment; or
     AGE, 5. Coverage Extensions, k. Outdoor
     Property, the last paragraph is deleted in its                     (d) Unpacking and re-shelving stock
     entirety and replaced by the following:                                and supplies.



                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                   Page 8 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 92 of 194
   (3) If your tenants have valid and collectible           Q. Debris Removal
        insurance for Covered Move Back
        Costs, we will pay only for the amount of                For the purposes of this endorsement only,
        Covered Move Back Costs in excess of                     BUILDING AND PERSONAL PROPERTY
        the amount payable from such other in-                   COVERAGE FORM, SECTION A. COVER-
        surance.                                                 AGE, 5. Coverage Extensions is amended
                                                                 to include the following:
   The most we will pay for loss in any one oc-
   currence under this Tenant Move Back Ex-                      In the event that the limits of insurance stated
   penses Coverage Extension is the Blanket                      in BUILDING AND PERSONAL PROPERTY
   Coverage Limit as provided in Section Y of                    COVERAGE FORM, SECTION A. COVER-
   this endorsement.                                             AGE, 4. Additional Coverages, b. Debris
                                                                 Removal are insufficient to fully cover a
O. Peak Season                                                   "loss" insured thereunder, we will pay up to
                                                                 the Blanket Coverage Limit in any one occur-
   For the purposes of this endorsement only,                    rence as provided in Section Y of this en-
   BUILDING AND PERSONAL PROPERTY                                dorsement.
   COVERAGE FORM, SECTION A. COVER-
   AGE, 5. Coverage Extensions is amended                   R. Fire Protection Equipment Recharge
   to include the following:
                                                                 For the purposes of this endorsement only,
   Peak Season                                                   BUILDING AND PERSONAL PROPERTY
                                                                 COVERAGE FORM, SECTION A. COVER-
   1.   In the event that the limit of insurance                 AGE, 4. Additional Coverages, d. Fire Pro-
        stated in the Declarations for Business                  tection Equipment Recharge, the last par-
        Personal Property is insufficient to fully               agraph is deleted and replaced by the follow-
        insure a covered "loss" due to a Peak                    ing:
        Season Demand for your inventory, we
        will pay up to the Blanket Coverage Limit                The most we will pay for loss in any one oc-
        as provided in Section Y of this en-                     currence under this Fire Protection Equip-
        dorsement.                                               ment Recharge Coverage Extension is
                                                                 $50,000. This Coverage is in addition to the
   2.   Peak Season Demand means a tempo-                        Limits of Insurance shown in the COMMER-
        rary (90 consecutive days or less) in-                   CIAL PROPERTY COVERAGE PART DEC-
        crease in your inventory to meet a sea-                  LARATIONS.
        sonal demand as verified by:
                                                            S. Paved Surfaces
        a.   Your previous inventory records for
             that historical period of time; and                 For the purposes of this endorsement only:
        b.   Custom and practice in your indus-                  1.   BUILDING AND PERSONAL PROP-
             try.                                                     ERTY COVERAGE FORM, SECTION
                                                                      A. COVERAGE, 2. Property Not Cov-
P. Personal Property of Others                                        ered, i. Paved Surfaces is deleted in its
   For the purposes of this endorsement only,                         entirety and replaced by the following:
   BUILDING AND PERSONAL PROPERTY                                     Except as provided in 4. Additional
   COVERAGE FORM, SECTION A. COVER-                                   Coverages, Paved Surfaces, bridges,
   AGE, 5. Coverage Extensions is amended                             roadways, walks, patios or other paved
   to include the following:                                          surfaces.
   Personal Property of Others                                   2.   BUILDING AND PERSONAL PROP-
   In the event that the limit of insurance stated                    ERTY COVERAGE FORM, SECTION
   in the COMMERCIAL PROPERTY COVER-                                  A. COVERAGE, 4. Additional Cover-
   AGE PART DECLARATIONS for Business                                 ages is amended to include the follow-
   Personal Property is insufficient to fully in-                     ing:
   sure a covered "loss" to both your Covered                         Paved Surfaces
   Personal Property and property described in
   Paragraph (8) of SECTION A. COVERAGE,                              We will pay for direct "loss" resulting
   1. Covered Property, d. Business Person-                           from any of the Covered Causes of Loss
   al Property, we will pay up to the Blanket                         to bridges, roadways, walks, patios or
   Coverage Limit in any one occurrence as                            other paved surfaces.
   provided in Section Y of this endorsement for
   such property.                                                     The most we will pay for loss in any one
                                                                      occurrence under this Paved Surfaces
                                                                      Coverage Extension is $25,000.


                                   Includes copyrighted material of Insurance
FA 258 05 16                        Services Office, Inc., with its permission.                   Page 9 of 13
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 93 of 194
T.   Temperature Change                                                      (3) Exclusion (1)(d) Nuclear Haz-
                                                                                 ard;
     For the purposes of this endorsement only,
     BUILDING AND PERSONAL PROPERTY                                          (4) Exclusion (1)(f) War and Mili-
     COVERAGE FORM, SECTION A. COVER-                                            tary Action;
     AGE, 5. Coverage Extensions is amended
     to include the following:                                               (5) Exclusion (1)(g) Water; or

     Temperature Change                                                      (6) Exclusion (1)(h) "Fungi", Wet
                                                                                 Rot, Dry Rot, and Bacteria.
     (1) Coverage
                                                                        (b) In addition to Paragraph (3)(a) of
         (a) BUILDING     AND      PERSONAL                                  this Coverage Extension, we will not
             PROPERTY COVERAGE FORM,                                         pay for direct "loss" caused by or
             SECTION A. COVERAGE, 1. Cov-                                    resulting from any of the following:
             ered Property is deleted in its en-
              tirety and replaced by the following:                          1)     The disconnecting of any heat-
                                                                                    ing, refrigerating, cooling or
              Covered Property means "perisha-                                      humidity control system from
              ble stock" located in a building at a                                 the source of its power;
              "premises".
                                                                             2)     The deactivation of electrical
         (b) BUILDING     AND    PERSONAL                                           power caused by the manipula-
             PROPERTY COVERAGE FORM,                                                tion of any switch or other de-
             SECTION A. COVERAGE, 2.                                                vice (on "premises") used to
             Property Not Covered is deleted in                                     control the flow of electrical
              its entirety and replaced by the fol-                                 power or current;
              lowing:
                                                                             3)     The inability of an Electrical
              Covered Property does not include:                                    Utility Company or other power
                                                                                    source to provide sufficient
              "Perishable Stock" Not in Build-                                      power due to:
              ings
                                                                                    a)   Lack of fuel; or
              "Perishable stock" located on build-
              ings, in or on vehicles, or otherwise                                 b) Governmental order;
              in the open.
                                                                             4)     The inability of a power source
     (2) Covered Causes of Loss                                                     at the "premises" to provide
                                                                                    sufficient power due to the lack
         BUILDING AND PERSONAL PROP-                                                of generating capacity to meet
         ERTY COVERAGE FORM, SECTION                                                demand; or
         A. COVERAGE, 3. Covered Causes of
         Loss, a. Covered Causes of Loss is                                  5)     Breaking of any glass that is a
         deleted in its entirety and replaced by                                    permanent part of any heating,
         the following:                                                             refrigeration, cooling or humidi-
                                                                                    ty control unit.
         a.   Covered Causes of Loss
                                                                   (4) Limits of Insurance
              Covered Causes of Loss means di-
              rect "loss" from "temperature                             BUILDING AND PERSONAL PROP-
              change" to Covered Property unless                        ERTY COVERAGE FORM, SECTION
              "loss" is excluded or limited in this                     B. LIMITS OF INSURANCE is deleted in
              Coverage Part.                                            its entirety and replaced by the following:
     (3) Excluded Causes of Loss                                        SECTION B. LIMITS OF INSURANCE
         (a) BUILDING     AND      PERSONAL                             a.   The most we will pay for all direct
             PROPERTY COVERAGE FORM                                          "loss" in any one occurrence under
             SECTION A. COVERAGE, 3. Cov-                                    this Temperature Change Coverage
             ered Causes of Loss, b. Exclu-                                  Extension is $15,000, including any
             sions does not apply to this Cover-                             "Business Income", "Rental Value",
              age Extension, except as follows:                              and Extra Expense loss.
              (1) Exclusion (1)(b) Earth Move-                          b.   The Limit of Insurance for Tempera-
                  ment;                                                      ture Change is not an additional
                                                                             amount of insurance and will not in-
              (2) Exclusion (1)(c) Governmen-                                crease the Limit of Insurance shown
                  tal Action;

                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                    Page 10 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 94 of 194
            in the Declarations for Business                 U. Nonowned Building Damage
            Personal Property or "stock".
                                                                  For the purposes of this endorsement only,
   (5) Duties in the Event of Loss                                BUILDING AND PERSONAL PROPERTY
                                                                  COVERAGE FORM, SECTION A. COVER-
       BUILDING AND PERSONAL PROP-                                AGE, 5. Coverage Extensions, j.
       ERTY COVERAGE FORM, SECTION                                Nonowned Building Damage is deleted in
       D. LOSS CONDITIONS, 3. Duties in                           its entirety and replaced by the following:
       the Event of Loss or Damage, a.(2) is
       deleted in its entirety and replaced by                    If you are a tenant, you may extend the in-
       the following:                                             surance provided by this Coverage Part for
                                                                  Business Personal Property to direct "loss"
       (2) All claims under this Temperature                      that occurs to the building at a "premises"
            Change Coverage Extension should                      you occupy but do not own.
            be reported immediately upon oc-
            currence. Include a description of                    This Coverage Extension applies only if your
            the damaged "perishable stock". All                   lease makes you legally responsible for that
            damaged "perishable stock" must                       part of the building sustaining "loss".
            be available for inspection and veri-
            fication.                                             This Coverage Extension does not apply to:

   (6) Coinsurance                                                (1) Glass, including lettering and ornamen-
                                                                       tation, and also necessary:
       BUILDING AND PERSONAL PROP-
       ERTY COVERAGE FORM, SECTION                                     (a) Repair or replacement of encasing
       E. ADDITIONAL CONDITIONS, 1. Co-                                    frames or alarm tapes; and
       insurance does not apply to the cover-                          (b) Expenses incurred to board up
       age provided by this endorsement.                                   openings or remove or replace ob-
   (7) Definitions                                                         struction.

       BUILDING AND PERSONAL PROP-                                (2) Building materials and equipment re-
       ERTY COVERAGE FORM, SECTION                                     moved from the "premises".
       G. DEFINITIONS is amended to include                       The most we will pay for loss in any one oc-
       the following definitions:                                 currence under this Nonowned Building
       "Perishable    stock"   means     personal                 Damage Coverage Extension is:
       property:                                                  (1) The actual "loss" sustained up to the
       a.   Preserved and maintained under                             applicable Limit of Insurance for Busi-
            controlled conditions; and                                 ness Personal Property for direct "loss"
                                                                       caused by theft, burglary or robbery, or
       b.   Susceptible to "loss" if the con-                          the attempt of the foregoing; or
            trolled conditions change.
                                                                  (2) The applicable Limit of Insurance for
       "Temperature change" means:                                     Business Personal Property or $25,000,
                                                                       whichever is less, for "loss" caused by
       a.   The fluctuation or total interruption                      any other Covered Cause of Loss, not
            of electrical power, either on or off                      referenced in Paragraph U.(1) above.
            "premises", resulting from condi-
            tions beyond your control.                       V. Inflation Guard
       b.   Mechanical breakdown or mechani-                      For the purposes of this endorsement only,
            cal failure of any refrigerating or                   the COMMERCIAL PROPERTY COVER-
            cooling apparatus or equipment (on                    AGE PART DECLARATIONS is amended to
            "premises") including the blowing of                  show 4% for Inflation Guard in the OPTION-
            any fuse, fuses, or circuit breakers,                 AL COVERAGES - Inflation Guard column
            only while such equipment is at the                   for each scheduled Building Property. If an
            "premises".                                           Inflation Guard percentage is already indicat-
                                                                  ed on the COMMERCIAL PROPERTY
       c.   Contamination by refrigerant.                         COVERAGE PART DECLARATIONS for
       d.   Damage due to the freezing of "per-                   that Building property, this percentage is ex-
            ishable stock" that is not meant to                   cess of that Inflation Guard percentage for
            be frozen resulting from the faulty                   that Building property.
            operation of any stationary heating              W. Brands and Labels
            plant, when such "perishable stock"
            is contained within a building at the                 For the purposes of this endorsement only,
            "premises".                                           BUILDING AND PERSONAL PROPERTY

                                    Includes copyrighted material of Insurance
FA 258 05 16                         Services Office, Inc., with its permission.                 Page 11 of 13
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 95 of 194
    COVERAGE FORM, SECTION A. COVER-                                        (c) Substations;
    AGE, 5. Coverage Extensions is amended
    to include the following:                                               (d) Transformers; and

    Brands and Labels                                                       (e) Transmission, distribution, ser-
                                                                                    vice, or similar lines, including
    If branded or labeled merchandise that is                                       all such overhead lines of any
    Covered Property is damaged by a Covered                                        type, except as modified in
    Cause of Loss, we may take all or any part of                                   Paragraph X.(6) below;
    the property at an agreed or appraised value.
    If so, you may:                                                     (2) Water Supply Property, meaning
                                                                            the following types of property sup-
    (1) Stamp "salvage" on the merchandise or                               plying water to the "premises":
         its containers, if the stamp will not physi-
         cally damage the merchandise; or                                   (a) Pumping stations; and

    (2) Remove the brands or labels, if doing so                            (b) Water mains.
         will not physically damage the merchan-                        (3) Wastewater     Removal Property,
         dise. You must re-label the merchandise                            meaning a utility system for remov-
         or its containers to comply with the law.                          ing wastewater and sewage from
         The most we will pay for loss in any one                           the "premises", other than a system
         occurrence under this Brands and La-                               designed primarily for draining
         bels Coverage Extension is $25,000.                                storm water. The utility property in-
                                                                            cludes sewer mains, pumping sta-
                                                                            tions and similar equipment for
X. Utility Services
                                                                            moving the effluent to a holding,
    For the purposes of this endorsement only,                              treatment or disposal facility, and
    BUILDING AND PERSONAL PROPERTY                                          includes such facilities. Coverage
    COVERAGE FORM, SECTION A. COVER-                                        under this Coverage Extension
    AGE, 5. Coverage Extensions, q. Utility                                 does not apply to interruption in
    Services is deleted in its entirety and re-                             service caused by or resulting from
    placed by the following:                                                a discharge of water or sewage due
                                                                            to heavy rainfall or flooding.
    q.   Utility Services
                                                                        (4) Communication Supply Property,
         We will pay for:                                                   meaning property supplying com-
                                                                            munication services, including ser-
         (1) Direct "loss" to Covered Property at
                                                                            vice relating to Internet access or
             your "premises" except for direct
                                                                            access to any electronic, cellular, or
             "loss" resulting from the partial or
             complete failure of Wastewater                                 satellite network; telephone, radio,
                                                                            microwave, or television services to
             Removal Services; and
                                                                            the "premises", such as:
         (2) Loss of "Business Income", "Rental
             Value" and Extra Expenses as pro-                              (a) Communication           transmission,
                                                                                    distribution, service, or similar
             vided in SECTION A. COVERAGE,
                                                                                    lines, including fiber optic lines,
             5. Coverage Extensions, b. Busi-
                                                                                    including all such overhead
             ness Income and Extra Expense;
                                                                                    lines of any type, except as
         caused by or resulting from the partial or                                 modified in Paragraph X.(6) be-
         complete failure of utility services to the                                low;
         "premises".
                                                                            (b) Coaxial cables; and
         The partial or complete failure of the
         utility services listed below must be                              (c) Microwave radio relays, exclud-
         caused by direct "loss" caused by a                                        ing satellites.
         Covered Cause of Loss to the following                         (5) This Coverage Extension does not
         property:                                                          apply to direct "loss" to "electronic
                                                                            data", including destruction or cor-
         (1) Power Supply Property, meaning
             the following types of property sup-                           ruption of "electronic data".
             plying electricity, steam or natural                       (6) When "loss" from the partial or
             gas to the "premises":                                         complete interruption of utility ser-
                                                                            vices to a "premises" is caused
             (a) Utility generating plants;
                                                                            solely by "loss" to overhead lines of
             (b) Switching stations;                                        any type:


                                     Includes copyrighted material of Insurance
FA 258 05 16                          Services Office, Inc., with its permission.                     Page 12 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 96 of 194
           (a) The most we will pay in any                                       (2) Immediately after the
               one occurrence for direct "loss"                                      time of direct "loss" for
               and loss of "Business Income",                                        Extra Expense Cover-
               "Rental Value" and Extra Ex-                                          age.
               pense is $5,000. This Limit of
               Insurance is part of, not in addi-              The most we will pay for all direct "loss" and
               tion to, the Limit of Insurance                 loss of "Business Income", "Rental Value"
               provided by this Utility Services               and Extra Expense in any one occurrence
               Coverage Extension; and                         under this Utility Services Coverage Exten-
                                                               sion is $75,000.
           (b) For loss of "Business Income",
               "Rental Value" and Extra Ex-               Y. Blanket Coverage Limit
               pense, SECTION G. DEFINI-                       We will pay up to the Limit of Insurance stat-
               TIONS, 11. Period of restora-                   ed in the Schedule of this endorsement in to-
               tion, Paragraph a. is deleted in                tal in any one occurrence for the sum of all
               its entirety and replaced by the                "loss" insured under coverages provided in
               following:                                      this endorsement which are subject to the
               a.   Begins:                                    Blanket Coverage Limit. You may apportion
                                                               this Limit among these coverages as you
                    (1) 24 hours after the time                choose.
                        of direct "loss" for
                        "Business    Income"
                        and "Rental Value"
                        Coverage; or




                                 Includes copyrighted material of Insurance
FA 258 05 16                      Services Office, Inc., with its permission.                Page 13 of 13
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 97 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     WATER BACKUP DISCHARGED FROM SEWERS, DRAINS,
       SEPTIC OR SUMP PUMP SYSTEMS ENDORSEMENT
This endorsement modifies insurance provided under the following:


     COMMERCIAL PROPERTY COVERAGE PART

                                                    SCHEDULE
                         (Enter an "x" in one of the OPTION boxes to activate coverage.)
OPTION I
 ¨        Coverage applies at all "premises" indicated on the Declarations page.
OPTION II
 ¨
 X        Coverage applies only at "premises" scheduled below:

                Loc               Bldg         Address
                1                 1           1100 CHESTNUT ST
                                              PHILADELPHIA, PA 19107-4802
                2                 1           7416 BALTIMORE AVE
                                              COLLEGE PARK, MD 20740-3208




Limit of Insurance Per "Premises":                       $   50,000

Deductible Per Occurrence:                               $   1,000


This endorsement applies only to the "premises" indicated in the Schedule of this endorsement.

A. Modified Water Exclusion
                                                                      2.   BUILDING AND PERSONAL PROP-
     For the purposes of this endorsement only:                            ERTY COVERAGE FORM, SECTION A.
                                                                           COVERAGE, 3. Covered Causes of
     1.    BUILDING AND PERSONAL PROP-                                     Loss, b. Exclusion (1)(g) Water, Para-
           ERTY COVERAGE FORM, SECTION A.                                  graph 5) is deleted in its entirety and re-
           COVERAGE, 3. Covered Causes of                                  placed by the following:
           Loss, b. Exclusion (1)(g) Water, Para-
           graph 3) is deleted in its entirety and re-                     5)   Except as provided in SECTION A.
           placed by the following:                                             COVERAGE, 5. Coverage Exten-
                                                                                sions, Water Backup Discharged
           3)   Except as provided in SECTION A.                                from Sewers, Drains, Septic or
                COVERAGE, 5. Coverage Exten-                                    Sump Pump Systems, waterborne
                sions, Water Backup Discharged                                  material carried or otherwise moved
                from Sewers, Drains, Septic or                                  by any of the water referred to in
                Sump Pump Systems, water that                                   Paragraphs (g)1), (g)3) or (g)4), or
                has entered and then backs up                                   material carried or otherwise moved
                through and is discharged from a                                by mudslide or mudflow as de-
                sewer, drain, septic system, sump                               scribed in Paragraph (g)2).
                pump system or related equipment;
                or

                                      Includes copyrighted material of Insurance
FA 223 05 16                           Services Office, Inc., with its permission.                      Page 1 of 3
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 98 of 194
B. Coverage - Water Backup Discharged                                 a.   The unusual or rapid accumulation
   From Sewers, Drains, Septic or Sump                                     or runoff of rain or surface waters
   Pump Systems                                                            from any source; or
   With respect to the "premises" identified in                       b.   Waves, tidal waters, tidal waves (in-
   the Schedule of this endorsement, and for                               cluding tsunami); or
   the purposes of this endorsement only:
                                                                      c.   Water from rivers, ponds, lakes,
   BUILDING AND PERSONAL PROPERTY                                          streams, or any other body of water
   COVERAGE FORM, SECTION A. COVER-                                        that rises above, overflows from, or
   AGE, 3. Covered Causes of Loss, a. Cov-                                 is not contained within its natural or
   ered Causes of Loss is deleted in its entire-                           man-made boundary; and
   ty and replaced by the following:
                                                                      All whether driven by wind or not, includ-
   a.   Covered Cause of Loss                                         ing storm surge.
        Covered Causes of Loss means water or               D. Coinsurance
        waterborne material that has entered
        and then backs up through and is dis-                    For the purposes of this endorsement only,
        charged from a sewer, drain (including                   BUILDING AND PESONAL PROPERTY
        roof drains and related fixtures), septic                COVERAGE FORM, SECTION E. ADDI-
        system, sump pump system or related                      TIONAL CONDITIONS, 1. Coinsurance is
        equipment located on a "premises" iden-                  deleted in its entirety.
        tified in the Schedule of this endorse-             E. Limit of Insurance
        ment;
                                                                 For the purposes of this endorsement only,
C. Exclusions                                                    BUILDING AND PERSONAL PROPERTY
   For the purposes of this endorsement only,                    COVERAGE FORM, SECTION B. LIMITS
   BUILDING AND PERSONAL PROPERTY                                OF INSURANCE is amended to include the
   COVERAGE FORM, SECTION A. COVER-                              following:
   AGE, 3. Covered Causes of Loss, b. Ex-                        1.   The most we will pay for all "loss" to
   clusions, Paragraph (2) is amended to in-                          Covered Property, including loss of
   clude the following:                                               "Business Income", "Rental Value" and
   1.   The coverage provided by this endorse-                        Extra Expense, in any one occurrence
        ment does not apply if discharge as de-                       caused by or resulting from water or wa-
        scribed in Paragraph B. is caused by or                       terborne material that has entered and
        results from:                                                 then backs up through and is discharged
                                                                      from a sewer, drain, septic system, sump
        a.   Failure to perform routine mainte-                       pump system or related equipment is the
             nance or repairs necessary to keep                       applicable Limit of Insurance shown in
             a sewer, drain, septic or sump pump                      the Schedule of this endorsement.
             system or similar equipment free
             from obstruction and in proper work-                2.   The Limit of Insurance described in Par-
             ing condition;                                           agraph E.1. is not an additional amount
                                                                      of insurance, and is included in the total
        b.   Sump pump system failure due to                          Limit of Insurance referenced in the Dec-
             the failure of power or other utility                    larations for the Coverages and "premis-
             services supplied to a "premises"                        es" indicated in the Schedule of this en-
             identified in the Schedule of this en-                   dorsement.
             dorsement; or
                                                            F.   Deductible
        c.   Equipment breakdown of any sump
             pump system or similar equipment.                   For the purposes of this endorsement only,
                                                                 BUILDING AND PERSONAL PROPERTY
   2.   We will not pay the cost of repairing or                 COVERAGE FORM, SECTION C. DEDUCT-
        replacing a sewer, drain, septic or sump                 IBLE is amended to include the following:
        pump system or any related parts or
        equipment.                                               Water Backup Discharged From Sewers,
                                                                 Drains, Septic or Sump Pump Systems
   3.   This endorsement does not apply if dis-
        charge as described in Paragraph B. is                   1.   The deductible indicated in the Schedule
        caused by or results from flood, meaning                      of this endorsement is the only deducti-
        the partial or complete inundation of                         ble that applies to each direct "loss"
        normally dry land areas due to:                               caused by water or waterborne material
                                                                      that backs up through and is discharged


                                   Includes copyrighted material of Insurance
FA 223 05 16                        Services Office, Inc., with its permission.                    Page 2 of 3
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 99 of 194
        from a sewer, drain, septic system, sump            G. Other Insurance
        pump or related equipment.
                                                                 For the purposes of this endorsement only,
   2.   We will not pay for "loss" in any one oc-                BUILDING AND PERSONAL PROPERTY
        currence until the amount of "loss" ex-                  COVERAGE FORM, SECTION D. LOSS
        ceeds the deductible shown in the Dec-                   CONDITIONS, 4. Loss Payment is amended
        larations or the Schedule of this en-                    to include the following:
        dorsement, whichever is greater. We will
        then pay the amount of "loss" in excess                  The Coverage provided by this endorsement
        of the deductible, up to the applicable                  is excess over any other valid insurance,
        Limit of Insurance in the Schedule of this               whether you can collect from it or not.
        endorsement.




                                   Includes copyrighted material of Insurance
FA 223 05 16                        Services Office, Inc., with its permission.                Page 3 of 3
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 100 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EQUIPMENT BREAKDOWN COVERAGE
                                    (Excluding Production Machinery)

This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE FORM
                                                                      apply. These limits apply to direct
A. COVERAGE                                                           damage only.
    1.   BUILDING AND PERSONAL PROP-                                  (1) Ammonia Contamination Limi-
         ERTY COVERAGE FORM, SECTION A.                                   tation
         COVERAGE is amended by adding the
         following:                                                        If Covered Property is contami-
                                                                           nated by ammonia as a result of
         We will pay for direct damage to Covered                          an "accident" to Covered Prop-
         Property caused by or resulting from an                           erty at the "premises", the most
         "accident" at the "premises".                                     we will pay for this kind of dam-
    2.   BUILDING AND PERSONAL PROP-                                       age, including salvage expense,
         ERTY COVERAGE FORM, SECTION A.                                    is $50,000 per location.
         COVERAGE, 3. Covered Causes of                               (2) Data, Media and Software Res-
         Loss, b. Exclusions is amended by:                               toration
         a.   Adding the following to (1)(e) Utility                       If "electronic data" is destroyed
              Services, (1)(g) Water 1), (2)(a)                            or corrupted as a result of an
              Electrical Current, (2)(d) Miscella-                         "accident" to covered equipment,
              neous Causes of Loss, (2)(j) Expo-                           the most we will pay for the ex-
              sure to Weather, (3)(a) Weather                              penses incurred by you for the
              Conditions, (3)(b) Acts or Deci-                             restoration of that "electronic
              sions, and (3)(c) Defects, Errors,                           data" is $50,000 for all loss sus-
              and Omissions:                                               tained in the "coverage term",
              However, this exclusion does not ap-                         regardless of the number of "ac-
              ply if these causes of loss are caused                       cidents" or the number of "prem-
              by, or result from, an "accident" to                         ises" involved.
              Covered Property at the "premises".                     (3) "Hazardous Substance" Limi-
         b.   Deleting in its entirety (2)(e) Explo-                      tation
              sion of Steam Apparatus.                                     The following applies despite the
    3.   BUILDING AND PERSONAL PROP-                                       operation of the Ordinance or
                                                                           Law Exclusion.
         ERTY COVERAGE FORM, SECTION A.
         COVERAGE, 3. Covered Causes of                                    If Covered Property is damaged,
         Loss, c. Limitations is amended:                                  contaminated or polluted by a
                                                                           "hazardous substance" as a re-
         a.   By deleting in its entirety:
                                                                           sult of an "accident" to Covered
              (1) (1)(a) Steam Apparatus; and                              Property at the "premises", the
                                                                           most we will pay for any addi-
              (2) (1)(b) Hot Water Boilers,                                tional expenses incurred by you
                                                                           for clean up, repair, replacement
         b.   And by adding the following:
                                                                           or disposal of that property is
              The following limitations apply only to                      $50,000. As used here, addi-
              "loss" covered by this endorsement.                          tional expenses mean expenses
              The sublimits provided in Paragraphs                         incurred beyond those for which
              (1), (2) and (3) below are included                          we would be liable if no "hazard-
              within, and are not in addition to, the                      ous substance" had been in-
              Limit of Insurance shown in the Dec-                         volved.
              larations as applicable to the Covered
              Property. These limits, or the appli-      B. Additional Coverages
              cable Limit of Insurance shown in the           For the purposes of the coverages in this en-
              Declarations as applicable to the               dorsement only, BUILDING AND PERSONAL
              Covered Property, whichever is less,            PROPERTY COVERAGE FORM, SECTION
FA 244 05 11                                                                                   Page 1 of 3
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 101 of 194
   A. COVERAGE, 4. Additional Coverages is                to the lost or damaged Covered Property,
   amended as follows:                                    whichever is greater.
   1.   The first paragraph is deleted in its en-      D. Conditions
        tirety and replaced with the following:
                                                          For the purposes of the coverages in this en-
        All other terms and conditions of this Cov-       dorsement only, BUILDING AND PERSONAL
        erage Part, including Limits of Insurance         PROPERTY COVERAGE FORM, SECTION
        and deductibles, apply to these Additional        E. ADDITIONAL CONDITIONS is amended by
        Coverages.                                        adding the following:
   2.   The following is added:                           1.   Suspension
        a.   Drying Out                                        Whenever any covered equipment is
                                                               found to be in, or exposed to, a danger-
             If electrical equipment included in
                                                               ous condition, any of our representatives
             Covered Property requires "drying                 may immediately suspend the insurance
             out" as a result of a "flood", the rea-
                                                               against "loss" from an "accident" to that
             sonable expense incurred for the                  covered equipment. This can be done by
             "drying out" will be covered. This Ad-            delivering or mailing a written notice of
             ditional Coverage is included within
                                                               suspension to:
             the Limit of Insurance shown in the
             Declarations as applicable to the                 a.   Your last known address; or
             Covered Property.
                                                               b.   The address where the covered
        b.   Expediting Expenses                                    equipment is located.
             With respect to "loss" covered by this            Once suspended in this way, your insur-
             endorsement, and with respect to                  ance can be reinstated only by written no-
             your damaged Covered Property, we                 tice from us.
             will pay the reasonable extra cost to:
                                                               If we suspend your insurance, you will get
             (1) Make temporary repairs;                       a pro rata refund of premium for that cov-
                                                               ered equipment. However, the suspension
             (2) Expedite permanent repairs; and               will be effective even if we have not yet
             (3) Expedite    permanent     replace-            made or offered a refund.
                  ment.
                                                          2.   Inspection
        c.   Non-Owned Utility Service Equip-                  If any Covered Property requires inspec-
             ment                                              tion to comply with state or municipal
             We will pay for indirect loss resulting           boiler and pressure vessel regulations, we
             from an "accident" to non-owned util-             agree to perform such inspection on your
             ity equipment described in E. Defini-             behalf.
             tions, 1.a.(6) but we will not pay for    E. Definitions
             any expense to repair or replace di-
             rect damage to non-owned utility             For the purposes of the coverages in this en-
             equipment that:                              dorsement only, BUILDING AND PERSONAL
                                                          PROPERTY COVERAGE FORM, SECTION
             (1) You do not own, lease or rent, or        G. DEFINITIONS is amended by adding the
             (2) That is not in your care custody         following:
                  and control.
                                                          1. a."Accident" means a sudden and acci-
        This Additional Coverage is included                   dental breakdown of the following covered
        within the Limit of Insurance shown in the             equipment:
        Declarations as applicable to the Covered
                                                               (1) Any boiler;
        Property.
                                                               (2) Any fired or unfired pressure vessel
C. Deductible                                                       subject to vacuum or internal pres-
   For the purposes of the coverages in this en-                    sure other than the static pressure of
   dorsement only, BUILDING AND PERSONAL                            its contents;
   PROPERTY COVERAGE FORM, SECTION                             (3) Any piping and its accessory equip-
   C. DEDUCTIBLE is amended by adding the                           ment;
   following:
                                                               (4) Any refrigeration or air conditioning
   The deductible applicable to "loss" covered by
                                                                    system; or
   this endorsement is $500, or the deductible in-
   dicated in the Declarations as being applicable

FA 244 05 11                                                                                 Page 2 of 3
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 102 of 194
        (5) Any mechanical or electrical machine       2.   "Drying out" means restoration of electrical
            or apparatus used for the generation,           equipment to service following a "flood" by re-
            transmission or utilization of me-              moval of excess moisture from that equipment
            chanical or electrical power.                   including:
        (6) Equipment of a type described in                a.   Application of heat or controlled electrical
            definition a.(1) through (5) above                   current, circulation of air, or use of dehu-
            which you do not own, lease or rent                  midification equipment, after rinsing the
            and is not in your care, custody or                  electrical equipment with clean fresh wa-
            control that is on or within one mile of             ter if necessary to flush away "flood" de-
            a covered "location", and is supplying               bris;
            you with electricity, gas, water,
            steam, heat, refrigeration, air condi-          b.   "Drying out" can be done in place or
            tioning or communication services.                   equipment can be disconnected and re-
                                                                 moved to a repair facility for drying if nec-
        At the time the breakdown occurs, it must                essary.
        become apparent by physical damage
        that requires repair or replacement of the          c.   "Drying out" does not include or apply to:
        covered equipment or part thereof.                       (1) Replacement or repair of any electri-
   b.   None of the following is an "accident":                      cal equipment or parts thereof; or

        (1) Depletion, deterioration, corrosion or               (2) Any expense related to deconstruc-
            erosion, wear and tear;                                  tion, demolition, or reconstruction of
                                                                     any building component, structure or
        (2) Leakage at any valve, fitting, shaft                     part thereof to gain access to electri-
            seal, gland packing, joint or connec-                    cal equipment.
            tion;
                                                       3.   "Flood" means a general and temporary con-
        (3) The functioning of any safety or pro-           dition of partial or complete inundation of nor-
            tective device; or                              mally dry land areas due to:
        (4) The breakdown of any structure or               a.   The overflow of inland or tidal waters;
            foundation.
                                                            b.   The unusual or rapid accumulation or
   c.   None of the following are covered equip-                 runoff of surface waters from any source;
        ment:                                                    or
        (1) Any sewer piping, underground gas               c.   Mudslides or mudflows, which are caused
            piping, or piping forming a part of a                by flooding as defined above in Paragraph
            sprinkler system;                                    3.b. For the purpose of this Covered
                                                                 Cause of Loss, a mudslide or mudflow in-
        (2) Water piping other than boiler feed                  volves a river of liquid and flowing mud on
            water piping, boiler condensate return               the surface of normally dry land areas as
            piping or water piping forming a part                when earth is carried by a current of water
            of a refrigeration or air conditioning               and deposited along the path of the cur-
            system;                                              rent.
        (3) Insulating or refractory material;                   All flooding in a continuous or protracted
        (4) Vehicle, elevator, escalator, con-                   event will constitute a single "flood".
            veyor, hoist or crane;                     4.   "Hazardous Substance" means a substance
        (5) Felt, wire, screen, die, extrusion              declared to be hazardous to health by a gov-
            plate, swing hammer, grinding disc,             ernmental agency.
            cutting blade, non-electrical cable,       5.   "Production Machinery" means:
            chain, belt, rope, clutch plate, brake
            pad, nonmetallic part, or any part or           a.   Production or process machine or appara-
            tool subject to periodic replacement;                tus that processes, forms, cuts, shapes
            or                                                   grinds or conveys raw material, material in
                                                                 process or finished products, and the
        (6) "Production Machinery".                              computers and their peripherals that con-
   d.   If a strike, riot, civil commotion, act of               trol or operate such a machine or appara-
        sabotage or vandalism results in an "acci-               tus.
        dent", this insurance applies. However,             b.   Machine or apparatus used for research,
        the War and Military Action Exclusion and                medical, diagnostic, surgical, dental or
        the conditions of this Coverage Part still               pathological purposes, and computers
        apply.                                                   and their peripherals that control or oper-
                                                                 ate such a machine or apparatus.

FA 244 05 11                                                                                    Page 3 of 3
       Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 103 of 194
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        TEMPERATURE CHANGE LOSS FORM
This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                         SCHEDULE

                                                                                    Limit of
Loc          Bldg      Description of Perishable Stock                             Insurance      Deductible
1            1         FOOD & BEVERAGE                                            15,000           1,000
2            1         FOOD & BEVERAGE                                            15,000           1,000




Per Occurrence Deductible
$500 unless indicated otherwise as follows:
¨     $1,000      ¨     $2,500        ¨
                                      X    $    SEE ABOVE

A. Coverage                                                         ered Causes of Loss is deleted in its entirety
                                                                    and replaced by the following:
      For the purposes of this endorsement only:
                                                                    a.   Covered Causes of Loss
      1.   BUILDING AND PERSONAL PROPER-
           TY COVERAGE FORM, SECTION A.                                  Covered Causes of Loss means direct
           COVERAGE, 1. Covered Property is de-                          "loss" from "temperature change" to Cov-
           leted in its entirety and replaced by the                     ered Property unless "loss" is excluded or
           following:                                                    limited in this Coverage Part.
           Covered Property means "perishable                 C. Excluded Causes of Loss
           stock" for which a Limit of Insurance is
           shown in the Schedule of this endorse-                   1.   For the purposes of this endorsement on-
           ment.                                                         ly, BUILDING AND PERSONAL PROP-
                                                                         ERTY COVERAGE FORM, SECTION A.
      2.   BUILDING AND PERSONAL PROPER-                                 COVERAGE, 3. Covered Causes of
           TY COVERAGE FORM, SECTION A.                                  Loss, b. Exclusions does not apply to
           COVERAGE, 2. Property Not Covered                             this endorsement, except as follows:
           is deleted in its entirety and replaced by
           the following:                                                a.   Exclusion (1)(b) Earth Movement;
           Covered Property does not include:                            b.   Exclusion (1)(c) Governmental Ac-
                                                                              tion;
           "Perishable Stock" Not in Buildings
                                                                         c.   Exclusion (1)(d) Nuclear Hazard;
           "Perishable stock" located on buildings, in
           or on vehicles, or otherwise in the open.                     d.   Exclusion (1)(f) War and Military
                                                                              Action;
B. Covered Causes of Loss
                                                                         e.   Exclusion (1)(g) Water; or
      For the purposes of this endorsement only,
      BUILDING AND PERSONAL PROPERTY                                     f.   Exclusion (1)(h) "Fungi", Wet Rot,
      COVERAGE FORM, SECTION A. COVER-                                        Dry Rot, and Bacteria.
      AGE, 3. Covered Causes of Loss, a. Cov-

                                      Includes copyrighted material of Insurance
FA 202 05 16                           Services Office, Inc., with its permission.                    Page 1 of 2
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 104 of 194
   2.   In addition to Paragraph C.1. of this en-                2.   No other deductible in this Coverage Part
        dorsement, we will not pay for direct                         applies to the Coverages provided by this
        "loss" caused by or resulting from any of                     endorsement.
        the following:
                                                            F.   Duties in the Event of Loss
        a.   The disconnecting of any heating, re-
             frigerating, cooling or humidity control            For the purpose of this endorsement only,
             system from the source of its power;                BUILDING AND PERSONAL PROPERTY
                                                                 COVERAGE FORM, SECTION D. LOSS
        b.   The deactivation of electrical power                CONDITIONS, 3. Duties in the Event of
             caused by the manipulation of any                   Loss or Damage, a.(2) is deleted in its entire-
             switch or other device (on "premis-                 ty and replaced by the following:
             es") used to control the flow of elec-
             trical power or current;                            (2) All claims under this TEMPERATURE
                                                                     CHANGE LOSS FORM should be re-
        c.   The inability of an Electrical Utility                   ported immediately upon occurrence.
             Company or other power source to                         Include a description of the damaged
             provide sufficient power due to:                         "perishable stock". All damaged "per-
             (1) Lack of fuel; or                                     ishable stock" must be available for
                                                                      inspection and verification.
             (2) Governmental order;
                                                            G. Coinsurance
        d.   The inability of a power source at the
             "premises" to provide sufficient pow-               For the purposes of this endorsement only,
             er due to the lack of generating ca-                BUILDING AND PERSONAL PROPERTY
             pacity to meet demand; or                           COVERAGE FORM, SECTION E. ADDI-
                                                                 TIONAL CONDITIONS, 1. Coinsurance does
        e.   Breaking of any glass that is a per-                not apply to the coverage provided by this en-
             manent part of any heating, refrigera-              dorsement.
             tion, cooling or humidity control unit.
                                                            H. Definitions
D. Limits of Insurance
                                                                 For the purposes of this endorsement only,
   For the purposes of this endorsement only,                    BUILDING AND PERSONAL PROPERTY
   BUILDING AND PERSONAL PROPERTY                                COVERAGE FORM, SECTION G. DEFINI-
   COVERAGE FORM, SECTION B. LIMITS OF                           TIONS is amended to include the following:
   INSURANCE is deleted in its entirety and re-
   placed by the following:                                      1.   "Perishable stock" means personal prop-
                                                                      erty:
   SECTION B. LIMITS OF INSURANCE
                                                                      a.   Preserved and maintained under
   1.   The most we will pay for direct "loss"                             controlled conditions; and
        caused by "temperature change" in any
        one occurrence is the applicable Limit of                     b.   Susceptible to "loss" if the controlled
        Insurance shown in the Schedule of this                            conditions change.
        endorsement.
                                                                 2.   "Temperature change" means:
   2.   The Limit of Insurance is not an additional
        amount of insurance and will not increase                     a.   The fluctuation or total interruption of
        the Limit of Insurance shown in the Decla-                         electrical power, either on or off
        rations for Business Personal Property or                          "premises", resulting from conditions
        "stock". The Limit of Insurance shown in                           beyond your control.
        the Schedule is the most we will pay for
        "loss" caused by "temperature change".                        b.   Mechanical breakdown or mechani-
                                                                           cal failure of any refrigerating or cool-
E. Deductible                                                              ing apparatus or equipment (on
                                                                           "premises") including the blowing of
   For the purposes of this endorsement only,                              any fuse, fuses, or circuit breakers,
   BUILDING AND PERSONAL PROPERTY                                          only while such equipment is at the
   COVERAGE FORM, SECTION C. DEDUCT-                                       "premises".
   IBLE is deleted in its entirety and replaced
   with the following:                                                c.   Contamination by refrigerant.

   SECTION C. DEDUCTIBLE                                              d.   Damage due to the freezing of "per-
                                                                           ishable stock" that is not meant to be
   1.   We will not pay for direct "loss" in any one                       frozen resulting from the faulty opera-
        occurrence unless the direct "loss" ex-                            tion of any stationary heating plant,
        ceeds the Deductible shown in the                                  when such "perishable stock" is con-
        Schedule of this endorsement. We will                              tained within the building described in
        then pay the amount of direct "loss" in ex-                        the Declarations.
        cess of that Deductible, up to the Limit of
        Insurance shown in that Schedule.

                                    Includes copyrighted material of Insurance
FA 202 05 16                         Services Office, Inc., with its permission.                      Page 2 of 2
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 105 of 194

                  BUSINESS INCOME (AND EXTRA EXPENSE)
                             COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F. DEFI-
NITIONS.

SECTION A. COVERAGE                                                        cated if that area services or is used
                                                                           to gain access to the described
Coverage is provided as described and limited be-                          "premises".
low for one or more of the following options for
which a Limit of Insurance is shown in the Declara-                    (2) Your personal property in the open
tions:                                                                     (or in a vehicle or portable storage
                                                                           unit) within 1,000 feet of the building
a.   "Business Income" including "Rental Value".                           or 1,000 feet of the "premises",
b.   "Business Income" other than "Rental Value".                          whichever distance is greater.

c.   "Rental Value".                                         2.   Extra Expense
If option a. above is selected, the term "Business
Income" will include "Rental Value". If option c.                 a.   Extra Expense coverage is provided at
                                                                       the "premises" described in the Declara-
above is selected, the term "Business Income" will
                                                                       tions only if the Declarations show that
mean "Rental Value" only.
                                                                       "Business Income" coverage applies at
If Limits of Insurance are shown under more than                       that "premises".
one of the above options, the provisions of this
Coverage Part apply separately to each.                           b.   Extra Expense means necessary ex-
                                                                       penses you sustain (as described in Par-
1.   Business Income                                                   agraphs 2.c., d. and e.) during the "period
                                                                       of restoration" that you would not have
     a.   We will pay for the actual loss of "Busi-                    sustained if there had been no direct
          ness Income" you sustain due to the nec-                     "loss" to property caused by or resulting
          essary "suspension" of your "operations"                     from a Covered Cause of Loss.
          during the "period of restoration". The
          "suspension" must be caused by direct                   c.   If these expenses reduce the otherwise
          "loss" to property at "premises" which are                   payable "Business Income" "loss", we will
          described in the Declarations and for                        pay expenses (other than the expense to
          which a "Business Income" Limit of Insur-                    repair or replace property as described in
          ance is shown in the Declarations. The                       Paragraph 2.d.) to:
          "loss" must be caused by or result from a
          Covered Cause of Loss. With respect to                       (1) Avoid or minimize the "suspension"
          "loss" to personal property in the open (or                      of business and to continue "opera-
                                                                           tions" either:
          personal property in a vehicle or portable
          storage unit), the "premises" include the                        (a) At the "premises"; or
          area within 1,000 feet of the building or
          1,000 feet of the "premises", whichever                          (b) At replacement "premises" or
          distance is greater.                                                  temporary locations, including
                                                                                relocation expenses and costs to
     b.   With respect to the requirements set forth                            equip and operate the replace-
          in the preceding paragraph, if you are a                              ment location or temporary loca-
          tenant and occupy only part of the site at                            tion; or
          which the "premises" are located, for the
          purposes of this Coverage Part only, your                    (2) Minimize the "suspension" of busi-
          "premises" is the portion of the building                        ness if you cannot continue "opera-
          which you rent, lease or occupy, includ-                         tions".
          ing:
                                                                  d.   We will also pay expenses to:
          (1) Any area within the building or on the
              site at which the "premises" are lo-                     (1) Repair or replace property; or

                                     Includes copyrighted material of Insurance
FA 213 05 16                          Services Office, Inc., with its permission.                   Page 1 of 9
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 106 of 194
          (2) Research, replace or restore the lost                   sulting from any Covered Cause of Loss
              information on damaged "valuable                        to:
              papers and records";
                                                                      (1) New buildings or structures, whether
          but only to the extent this payment reduc-                       complete or under construction;
          es the otherwise payable "Business In-
          come" "loss". If any property obtained for                  (2) Alterations or additions to existing
          temporary use during the "period of resto-                       buildings or structures; and
          ration" remains after the resumption of                     (3) Machinery, equipment, supplies or
          normal "operations", the amount we will                          building materials located on or with-
          pay under this Coverage Form will be re-                         in 1,000 feet of the "premises" and:
          duced by the salvage value of that prop-
          erty.                                                            (a) Used in the construction, altera-
                                                                                tions or additions; or
     e.   Extra Expense as described in Para-
          graphs 2.a. thru 2.d. does not apply to                          (b) Incidental to the occupancy of
          "loss" to Covered Property as described                               new buildings.
          in the BUILDING AND PERSONAL
          PROPERTY COVERAGE FORM.                                     If such direct "loss" delays the start of
                                                                      "operations", the "period of restoration"
3.   Covered Causes of Loss                                           for "Business Income" coverage will begin
                                                                      on the date "operations" would have be-
     See BUILDING AND PERSONAL PROPER-                                gun if the direct "loss" had not occurred.
     TY COVERAGE FORM, SECTION A. COV-
     ERAGE, 3. Covered Causes of Loss.                            b. Civil Authority
                                                                      When a Covered Cause of Loss causes
4.   Limitation for Electronic Data
                                                                      direct damage to property other than
     a.   Coverage for "Business Income" does not                     Covered Property at the "premises", we
          apply when a "suspension" of "opera-                        will pay for the actual loss of "Business
          tions" is caused by destruction or corrup-                  Income" you sustain and necessary Extra
          tion of "electronic data", or any "loss" to                 Expense you sustain caused by action of
          "electronic data", except as provided un-                   civil authority that prohibits access to the
          der SECTION A. COVERAGE, 5. Addi-                           "premises", provided that both of the fol-
          tional Coverages, d. Interruption of                        lowing apply:
          Computer Operations.
                                                                      (1) Access to the area immediately sur-
     b.   Coverage for Extra Expense does not ap-                          rounding the damaged property is
          ply when action is taken to avoid or mini-                       prohibited by civil authority as a re-
          mize a "suspension" of "operations"                              sult of the damage; and
          caused by destruction or corruption of
          "electronic data", or any "loss" to "elec-                  (2) The action of civil authority is taken in
                                                                           response to dangerous physical con-
          tronic data", except as provided under
                                                                           ditions resulting from the damage or
          SECTION A. COVERAGE, 5. Additional
                                                                           continuation of the Covered Cause of
          Coverages, d. Interruption of Comput-
                                                                           Loss that caused the damage, or the
          er Operations.
                                                                           action is taken to enable a civil au-
     c.   This Limitation does not apply when                              thority to have unimpeded access to
          "loss" to "electronic data" involves only                        the damaged property.
          "electronic data" which is integrated in
                                                                      Civil Authority coverage for "Business In-
          and operates or controls a building's ele-
          vator, lighting, heating, ventilation, air                  come" will begin immediately after the
          conditioning or security system.                            time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
                                                                      apply for a period of up to 30 consecutive
5.   Additional Coverages                                             days from the date on which such cover-
     The Additional Coverages in Paragraphs 5.a.                      age began.
     through 5.e. are included within and not addi-
                                                                      Civil Authority coverage for Extra Ex-
     tional "Business Income" and Extra Expense                       pense will begin immediately after the
     Limits of Insurance.                                             time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
     a.   Alterations and New Buildings                               end 30 consecutive days after the date of
          We will pay for the actual loss of "Busi-                   that action; or when your Civil Authority
          ness Income" you sustain and necessary                      coverage for "Business income" coverage
          Extra Expense you sustain due to direct                     ends, whichever is later.
          "loss" at the "premises" caused by or re-
                                     Includes copyrighted material of Insurance
FA 213 05 16                          Services Office, Inc., with its permission.                      Page 2 of 9
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 107 of 194
    c. Extended Business Income                                              (ii) 60 consecutive days after
                                                                                 the    date   determined     in
       (1) "Business   Income"        Other   Than                               c.(2)(a) above.
           "Rental Value"
                                                                    However, Extended Business Income
           If the necessary "suspension" of your                    does not apply to loss of "Rental Value"
           "operations" produces a "Business                        sustained as a result of unfavorable busi-
           Income" "loss" payable under this                        ness conditions caused by the impact of
           Coverage Part, we will pay for the ac-                   the Covered Cause of Loss in the area
           tual loss of "Business Income" you                       where the "premises" are located.
           sustain during the period that:
                                                                    Loss of "Rental Value" must be caused by
           (a) Begins on the date property (ex-                     direct "loss" at the described "premises"
               cept "finished stock") is actually                   caused by or resulting from any Covered
               repaired, rebuilt or replaced and                    Cause of Loss.
               "operations" are resumed; and
                                                               d.   Interruption of Computer Operations
           (b) Ends on the earlier of:
                                                                    (1) Subject to all provisions of this Addi-
               (i) The date you could restore                           tional Coverage - Interruption of
                    your "operations", with rea-                        Computer Operations, you may ex-
                    sonable speed, to the level                         tend the insurance that applies to
                    which would generate the                            "Business Income" and Extra Ex-
                    "Business Income" amount                            pense to apply to a "suspension" of
                    that would have existed if no                       "operations" caused by an interrup-
                    direct "loss" had occurred; or                      tion in computer operations due to
               (ii) 60 consecutive days after                           destruction or corruption of "electron-
                    the   date    determined     in                     ic data" due to a Covered Cause of
                    c.(1)(a) above.                                     Loss. This Additional Coverage - In-
                                                                        terruption of Computer Operations
           However, Extended Business Income                            does not apply when "loss" to "elec-
           does not apply to loss of "Business                          tronic data" only involves "loss" to
           Income" sustained as a result of un-                         "electronic data" which is integrated
           favorable business conditions caused                         in and operates or controls a build-
           by the impact of the Covered Cause                           ing's elevator, lighting, heating, venti-
           of Loss in the area where the "prem-                         lation, air conditioning or security
           ises" are located.                                           system.
           Loss of "Business Income" must be                        (2) The Covered Causes of Loss include
           caused by direct "loss" at the "prem-                        a virus, harmful code or similar in-
           ises" caused by or resulting from any                        struction introduced into or enacted
           Covered Cause of Loss.                                       on a computer system (including
                                                                        "electronic data") or a network to
       (2) "Rental Value"                                               which it is connected, designed to
           If the necessary "suspension" of your                        damage or destroy any part of the
           "operations" produces a "Rental Val-                         system or disrupt its normal opera-
           ue" loss payable under this Coverage                         tion. But there is no coverage for an
           Part, we will pay for the actual loss of                     interruption related to manipulation of
           "Rental Value" you sustain during the                        a computer system (including "elec-
           period that:                                                 tronic data") by any employee, in-
                                                                        cluding a temporary or leased em-
           (a) Begins on the date property is                           ployee, or by an entity retained by
               actually repaired, rebuilt or re-                        you or for you to inspect, design, in-
               placed and tenantability is re-                          stall, maintain, repair or replace that
               stored; and                                              system.
           (b) Ends on the earlier of:                              (3) The most we will pay under this Addi-
                                                                        tional Coverage - Interruption of
               (i) The date you could restore                           Computer Operations is $2,500 for
                    tenant occupancy, with rea-                         all "loss" sustained and expense sus-
                    sonable speed, to the level                         tained in any "coverage term", re-
                    which would generate the                            gardless of the number of interrup-
                    "Rental Value" that would                           tions or the number of "premises", lo-
                    have existed if no direct                           cations or computer systems in-
                    "loss" had occurred; or                             volved. If loss payment relating to the
                                                                        first interruption does not exhaust this

                                  Includes copyrighted material of Insurance
FA 213 05 16                       Services Office, Inc., with its permission.                     Page 3 of 9
                Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 108 of 194
                amount, then the balance is available                   (2) Buildings you newly purchase or be-
                for "loss" or expense sustained as a                        come required to insure by written
                result of subsequent interruptions in                       contract; or
                that "coverage term". A balance re-
                maining at the end of a "coverage                       (3) Leased buildings or space therein
                term" does not increase the amount                          that you are not required to insure.
                of insurance in the next "coverage                          Such lease must be for a period of 12
                term". With respect to any interrup-                        consecutive months or longer.
                tion which begins in one "coverage                      This does not apply to property situated at
                term" and continues or results in ad-                   trade shows, fairs or exhibitions.
                ditional "loss" or expense in that sub-
                sequent "coverage term", all "loss"                b.   The most we will pay in total for "Business
                and expense is deemed to be sus-                        Income" and Extra Expense "loss" under
                tained in the "coverage term" in                        this Coverage Extension is $100,000 at
                which the interruption began.                           each location described in Paragraph 6.a.
          (4) This Additional Coverage - Interrup-                 c.   Insurance under this Coverage Extension
              tion in Computer Operations does                          will end when any of the following first oc-
                not apply to "loss" sustained or ex-                    curs:
                pense sustained after the end of the
                "period of restoration", even if the                    (1) This policy expires;
                amount of insurance stated in Para-                     (2) 90 days pass from the date you
                graph d.(3) of this Additional Cover-                       begin construction on that part of the
                age has not been exhausted.                                 building that would qualify as Cov-
     e.   Ingress and Egress                                                ered Property;

          We will pay for the actual loss of "Busi-                     (3) 90 days pass from the date you pur-
          ness Income" you sustain and necessary                            chase, lease, or become contractual-
          Extra Expense you sustain caused by the                           ly required to insure property de-
          prevention of existing ingress or egress at                       scribed in Paragraphs 6.a.(2) and (3);
          a "premises" shown in the Declarations                            or
          due to direct "loss" by a Covered Cause                       (4) You report values to us when you
          of Loss at a location contiguous to such                          acquire your new building or busi-
          "premises". However, coverage does not                            ness personal property.
          apply if ingress or egress from the "prem-
          ises" is prohibited by civil authority.                  We will charge you additional premium for
                                                                   values reported from the date you purchase or
          Ingress and egress coverage for "Busi-                   lease the property or begin construction on
          ness Income" will begin immediately after                that part of the building that would qualify as
          the time of the direct "loss" and will con-              Covered Property.
          tinue for a period up to 30 consecutive
          days.                                               SECTION B. LIMITS OF INSURANCE
          Ingress and egress coverage for Extra               The most we will pay for "loss" in any one occur-
          Expense will begin at time of the direct            rence is the applicable Limit of Insurance shown in
          "loss" and will continue for 30 consecutive         the Declarations.
          days or whenever your Ingress and
          Egress "business income" coverage                   SECTION C. LOSS CONDITIONS
          ends, whichever occurs first.                       The following conditions apply in addition to the
6.   Coverage Extension                                       COMMON POLICY CONDITIONS and the COM-
                                                              MERCIAL PROPERTY CONDITIONS.
     The limit applicable to the Coverage Extension
     is in addition to the Limit of Insurance. SEC-           1.   Appraisal
     TION D. ADDITIONAL CONDITION, 1. Coin-                        If we and you disagree on the amount of
     surance does not apply to this Coverage Ex-                   "Business Income" or Extra Expense "loss",
     tension.                                                      either may make written demand for an ap-
     Newly Purchased or Leased Locations                           praisal of the "loss". In this event, each party
                                                                   will select a competent and impartial apprais-
     a.   You may extend your "Business Income"                    er.
          and Extra Expense coverages to apply to
          property located at:                                     The two appraisers will select an umpire. If
                                                                   they cannot agree, either may request that se-
          (1) New buildings or additions while be-                 lection be made by a judge of a court having
                ing built on a "premises";                         jurisdiction. The appraisers will state separate-

                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                    Page 4 of 9
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 109 of 194
     ly the amount of "Business Income" or Extra                            your "operations" as quickly as pos-
     Expense "loss". If they fail to agree, they will                       sible.
     submit their differences to the umpire. A deci-
     sion agreed to by any two will be binding.                    b.   We may examine any insured under oath,
     Each party will:                                                   while not in the presence of any other in-
                                                                        sured and at such times as may be rea-
     a.   Pay its chosen appraiser; and                                 sonably required, about any matter relat-
                                                                        ing to this insurance or the claim, includ-
     b.   Bear the other expenses of the appraisal                      ing an insured's books and records. In the
          and umpire equally.                                           event of an examination, an insured's an-
     If there is an appraisal, we will still retain our                 swers must be signed.
     right to deny the claim.                                 3.   Loss Determination
2.   Duties in the Event of Loss                                   a.   The amount of "Business Income" "loss"
     a.   You must see that the following are done                      will be determined based on:
          in the event you have a "Business In-                         (1) The Net Income of the business be-
          come" or Extra Expense "loss":                                    fore the direct "loss" occurred;
          (1) Notify the police if a law may have                       (2) The likely Net Income of the business
              been broken.                                                  if no direct "loss" had occurred, but
          (2) Give us prompt notice of the direct                           not including any Net Income that
              "loss". Include a description of the                          would likely have been earned as a
              property involved.                                            result of an increase in the volume of
                                                                            business due to favorable business
          (3) As soon as possible, give us a de-                            conditions caused by the impact of
              scription of how, when, and where                             the Covered Cause of Loss on cus-
              the direct "loss" occurred.                                   tomers or on other businesses;
          (4) Take all reasonable steps to protect                      (3) The operating expenses, including
              the Covered Property from further                             payroll expenses, necessary to re-
              damage, and keep a record of your                             sume "operations" with the same
              expenses necessary to protect the                             quality of service that existed just be-
              Covered Property, for consideration                           fore the direct "loss"; and
              in the settlement of the claim. This
              will not increase the Limit of Insur-                     (4) Other relevant sources of infor-
              ance. However, we will not pay for                            mation, including:
              any subsequent "loss" resulting from                          (a) Your financial records and ac-
              a cause of loss that is not a Covered                              counting procedures;
              Cause of Loss. Also, if feasible, set
              the damaged property aside and in                             (b) Bills, invoices and other vouch-
              the best possible order for examina-                               ers; and
              tion.
                                                                            (c) Deeds, liens or contracts.
          (5) As often as may be reasonably re-
              quired, permit us to inspect the prop-               b.   The amount of Extra Expense will be de-
              erty proving the "loss" and examine                       termined based on:
              your books and records.                                   (1) All expenses that exceed the normal
              Also permit us to take samples of                             operating expenses that would have
              damaged and undamaged property                                been sustained by "operations" dur-
              for inspection, testing and analysis,                         ing the "period of restoration" if no di-
              and permit us to make copies from                             rect "loss" had occurred. We will de-
              your books and records.                                       duct from the total of such expenses:

          (6) Send us a signed, sworn proof of                              (a) The salvage value that remains
              loss containing the information we                                 of any property bought for tem-
              request to investigate the claim. You                              porary use during the "period of
              must do this within 60 days after our                              restoration", once "operations"
              request. We will supply you with the                               are resumed; and
              necessary forms.                                              (b) Any Extra Expense that is paid
          (7) Cooperate with us in the investigation                             for by other insurance, except
              or settlement of the claim.                                        for insurance that is written sub-
                                                                                 ject to the same plan, terms,
          (8) If you intend to continue your busi-                               conditions and provisions as this
              ness, you must resume all or part of                               insurance; and
                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                     Page 5 of 9
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 110 of 194
          (2) Necessary expenses that reduce the                 Instead, we will determine the most we will
              "Business Income" "loss" that other-               pay using the following steps:
              wise would have been incurred.
                                                                 1.   Multiply the Net Income and operating
     c.   Resumption of Operations                                    expense for the 12 months following the
                                                                      inception, or last previous anniversary
          We will reduce the amount of your:                          date, of this Coverage Part by the Coin-
          (1) "Business Income" "loss", other than                    surance percentage;
              Extra Expense to the extent you can                2.   Divide the Limit of Insurance for the de-
              resume your "operations", in whole or                   scribed "premises" by the figure deter-
              in part, by using damaged or undam-                     mined in Step 1.; and
              aged property (including merchan-
              dise or stock) at the "premises" or                3.   Multiply the total amount of "loss" by the
              elsewhere.                                              figure determined in Step 2.
          (2) Extra Expense "loss" to the extent                 We will pay the amount determined in Step 3.
              you can return "operations" to normal              or the limit of insurance, whichever is less. For
              and discontinue such Extra Expense.                the remainder, you will either have to rely on
                                                                 other insurance or absorb the loss yourself.
     d.   If you do not resume "operations", or do
          not resume "operations" as quickly as                  In determining operating expenses for the
          possible, we will pay based on the length              purpose of applying the Coinsurance condi-
          of time it would have taken to resume                  tion, the following expenses, if applicable,
          "operations" as quickly as possible.                   shall be deducted from the total of all operat-
                                                                 ing expenses:
4.   Loss Payment
                                                                 1.   Prepaid freight - outgoing;
     We will pay for insured "loss" within 30 days
     after we receive the sworn proof of loss, if you            2.   Returns and allowances;
     have complied with all of the terms of this
     Coverage Part and:                                          3.   Discounts;

     a.   We have reached agreement with you on                  4.   Bad debts;
          the amount of "loss"; or                               5.   Collection expenses;
     b.   An appraisal award has been made.                      6.   Cost of raw stock and factory supplies
SECTION D. ADDITIONAL CONDITION                                       consumed    (including   transportation
                                                                      charges);
1.   Coinsurance
                                                                 7.   Cost of merchandise sold (including
     If a Coinsurance percentage is shown in the                      transportation charges);
     Declarations, the following condition applies in
     addition to the COMMON POLICY CONDI-                        8.   Cost of other supplies consumed (includ-
     TIONS and the COMMERCIAL PROPERTY                                ing transportation charges);
     CONDITIONS.                                                 9.   Cost of services purchased from outsid-
     We will not pay the full amount of any "Busi-                    ers (not employees) to resell, that do not
     ness Income" "loss" if the Limit of Insurance                    continue under contract;
     for "Business Income" is less than:                         10. Power, heat and refrigeration expenses
     a.   The Coinsurance percentage shown for                        that do not continue under contract (if
          "Business Income" in the Declarations;                      Form CP 15 11 is attached);
          times                                                  11. All payroll expenses or the amount of
     b.   The sum of:                                                payroll expense excluded (if Form FA 465
                                                                      is attached); and
          (1) The Net Income (Net Profit or Loss
              before income taxes), and                          12. Special deductions for mining properties
                                                                      (royalties unless specifically included in
          (2) Operating expenses, including pay-                      coverage; actual depletion commonly
              roll expenses,                                          known as unit or cost depletion - not per-
                                                                      centage depletion; welfare and retirement
          that would have been earned or incurred                     fund charges based on tonnage; hired
          (had no direct "loss" occurred) by your                     trucks).
          "operations" at the "premises" for the 12              Example No. 1 (Underinsurance):
          months following the inception, or last
          previous anniversary date, of this Cover-              When:       The Net Income and operating
          age Part (whichever is later).                                     expenses for the 12 months follow-

                                    Includes copyrighted material of Insurance
FA 213 05 16                         Services Office, Inc., with its permission.                    Page 6 of 9
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 111 of 194
                 ing the inception, or last previous                   (2) The Limit of Insurance shown in the
                 anniversary date of this Coverage                         Declarations.
                 Part at "premises" would have
                 been $400,000.                              2.   Monthly Limit of Indemnity
     The Coinsurance percentage is              50%               a.   SECTION D. ADDITIONAL CONDI-
                                                                       TIONS, 1. Coinsurance does not apply
     The Limit of Insurance Is              $150,000                   to this Coverage Part at the "premises" to
     "Business Income" "loss" is             $80,000                   which this Optional Coverage applies.

     Step 1:     $400,000 X 50% = $200,000                        b.   The most we will pay for "Business In-
                 (the minimum amount of insurance                      come" "loss" in each period of 30 consec-
                 to meet your Coinsurance re-                          utive days after the beginning of the "pe-
                 quirements)                                           riod of restoration" is:

     Step 2:     $150,000 ÷ $200,000 = .75                             (1) The Limit of Insurance; multiplied by
     Step 3:     $ 80,000 X .75 = $60,000                              (2) The fraction shown in the Declara-
                                                                           tions for this Optional Coverage.
     We will pay no more than $60,000. The re-
     maining $20,000 is not covered.                              Example:
     Example No. 2 (Adequate Insurance):                          When:      The "Business Income" Limit of In-
                                                                             surance is $120,000
     When: The Net Income and operating ex-
           penses for the 12 months following                                The fraction shown in the Declara-
           the inception, or last previous anni-                             tions for this Optional Coverage is
           versary date of this Coverage Part at                             1/4
           the "premises" would have been
                                                                             The most we will pay for "loss" in
           $400,000.
                                                                             each period of 30 consecutive days
     The Coinsurance percentage is              50%                          is: $120,000 X 1/4 = $30,000.
     The Limit of Insurance Is              $200,000              If, in this example, the actual amount of "Busi-
                                                                  ness Income" "loss" is:
     "Business Income" "loss" is             $80,000
                                                                  Days               1-30                 $40,000
     The minimum amount of insurance to meet                      Days              31-60                  20,000
     your Coinsurance requirement is $200,000                     Days              61-90                  30,000
     ($400,000 x 50%). Therefore, the Limit of In-                                                        $90,000
     surance in this example is adequate and no
     penalty applies. We will pay no more than                    We will pay:
     $80,000 (amount of "loss").                                  Days               1-30                 $30,000
     This condition does not apply to Extra Ex-                   Days              31-60                  20,000
     pense.                                                       Days              61-90                  30,000
                                                                                                          $80,000
SECTION E. OPTIONAL COVERAGES
                                                                  The remaining $10,000 is not covered.
If shown as applicable in the Declarations, the fol-
lowing Optional Coverages apply separately to                3.   Business Income Agreed Value
each item.                                                        a.   To activate this Optional Coverage:
1.   Maximum Period of Indemnity                                       (1) A Business Income Report/Work
                                                                           Sheet must be on file with the Com-
     a.   SECTION D. ADDITIONAL CONDI-
                                                                           pany and must show financial data
          TIONS, 1. Coinsurance does not apply
                                                                           for your "operations":
          to this Coverage Part at the "premises" to
          which this Optional Coverage applies.                            (a) During the 12 months prior to
                                                                                 the date of the Work Sheet; and
     b.   The most we will pay in total for "Business
          Income" and Extra Expense "loss" is the                          (b) Estimated for the 12 months
          lesser of:                                                             immediately following the incep-
                                                                                 tion of this Optional Coverage.
          (1) The amount of "Business Income"
               and Extra Expense "loss" sustained                      (2) The Declarations must indicate that
               during the 120 days immediately fol-                        the Business Income Agreed Value
               lowing the beginning of the "period of                      Optional Coverage applies. The
               restoration"; or                                            "Business Income" Limit of Insurance
                                                                           indicated on the Declarations should


                                     Includes copyrighted material of Insurance
FA 213 05 16                          Services Office, Inc., with its permission.                   Page 7 of 9
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 112 of 194
               be at least equal to the Agreed Val-                  b.    Continuing normal operating expenses
               ue, which is determined by:                                 sustained, including payroll.
               (a) The      Coinsurance percentage
                                                              2.    "Computer programs" means a set of related
                    shown in the Declarations; mul-                 electronic instructions which direct the opera-
                    tiplied by
                                                                    tions and functions of a computer or device
               (b) The amount of Net Income and                     connected to it, which enable the computer or
                    Operating Expenses for the fol-                 device to receive, process, store, retrieve or
                    lowing 12 months you report on                  send data.
                    the Work Sheet.
                                                              3.    "Coverage term" means the following individ-
     b.    Except as noted in c. below, the ADDI-                   ual increment, or if a multi-year policy period,
           TIONAL CONDITION Coinsurance is                          increments, of time, which comprise the policy
           suspended until the expiration date of this              period of this Coverage Part:
           Coverage Part.
                                                                    a.    The year commencing on the Effective
     c.    We will reinstate the ADDITIONAL CON-                          Date of this Coverage Part at 12:01 A.M.
           DITION Coinsurance automatically if you                        standard time at your mailing address
           do not submit a new Work Sheet and                             shown in the Declarations, and if a multi-
           Agreed Value:                                                  year policy period, each consecutive an-
                                                                          nual period thereafter, or portion thereof if
           (1) When you request a change in your
                                                                          any period is for a period of less than 12
               "Business Income" Limit of Insur-
               ance; or                                                   months, constitute individual "coverage
                                                                          terms". The last "coverage term" ends at
           (2) When you request the coinsurance                           12:00 A.M. standard time at your mailing
               percentage be changed on the Work                          address shown in the Declarations on the
               Sheet.                                                     earlier of:

     d.    If the "Business Income" Limit of Insur-                       (1) The day the policy period shown in
           ance is less than the Agreed Value, we                             the Declarations ends; or
           will not pay more of any loss than the
           amount of loss multiplied by:                                  (2) The day the policy to which this Cov-
                                                                              erage Part is attached is terminated
           (1) The "Business Income" Limit of In-                             or cancelled.
               surance; divided by
                                                                    b.    However, if after the issuance of this
           (2) The Agreed Value.                                          Coverage Part, any "coverage term" is
                                                                          extended for an additional period of less
     Example:                                                             than 12 months, that additional period of
     When:      The Limit of Insurance is $100,000                        time will be deemed to be part of the last
                                                                          preceding "coverage term".
                The Agreed Value is $200,000
                                                              4.    "Electronic data" means information, facts or
                "Business Income" "loss" is $80,000                 "computer programs" stored as or on, created
     Step (a): $100,000 ÷ $200,000 = .50                            or used on, or transmitted to or from computer
                                                                    software (including systems and applications
     Step (b): .50 X $80,000 = $40,000                              software), on hard or floppy disks, CD-ROMs,
     We will pay $40,000. The remaining $40,000                     tapes, drives, cells, data processing devices
     is not covered.                                                or any other repositories of computer software
                                                                    which are used with electronically controlled
                                                                    equipment.
4.   Extended Period of Indemnity
     In SECTION A. COVERAGE, 5. Additional                     5.   "Finished stock" means stock you have
     Coverages, c. Extended Business Income,                        manufactured.
     the number "60" in Subparagraphs (1)(b) and
     (2)(b) is replaced by the number shown in the                  "Finished stock" also includes whiskey and al-
     Declarations for this Optional Coverage.                       coholic products being aged, unless there is a
                                                                    coinsurance percentage shown for "Business
SECTION F. DEFINITIONS                                              Income" in the Declarations.
1.   "Business Income" means the:                                   "Finished stock" does not include stock you
                                                                    have manufactured that is held for sale on the
      a.    Net income (Net Profit or Loss before in-               "premises" of any retail outlet insured under
            come taxes) that would have been                        this Coverage Part.
            earned or incurred; and


                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                       Page 8 of 9
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 113 of 194
6    "Loss" means accidental physical loss or acci-                property, or the environment regardless of
     dental physical damage.                                       whether injury or damage is caused directly or
                                                                   indirectly by the "pollutants" and whether:
7.   "Operations" means:
                                                                   a.   You are regularly or otherwise engaged in
     a.   Your business activities occurring at the                     activities which taint or degrade the envi-
          "premises"; and                                               ronment; or
     b.   The tenantability of the "premises", if cov-             b.   You use, generate or produce the "pollu-
          erage for "Business Income" including                         tant".
          "Rental Value" or "Rental Value" applies.
                                                              10. "Premises" means the Locations and Build-
8.   "Period of restoration" means the period of                   ings described in the Declarations.
     time that:
                                                              11. "Rental Value" means "Business Income" that
     a.   Begins at the time of direct "loss".                     consists of:
     b.   Ends on the earlier of:                                  a.   Net income (Net Profit or Loss before in-
          (1) The date when the property at the                         come taxes) that would have been earned
              "premises" should be repaired, rebuilt                    or incurred as rental income from tenant
              or replaced with reasonable speed                         occupancy of the "premises" described in
              and similar quality; or                                   the Declarations as furnished and
                                                                        equipped by you, including fair rental val-
          (2) The date when business is resumed                         ue of any portion of the "premises" which
              at a new permanent location.                              is occupied by you; and
     c.   "Period of restoration" does not include                 b.   Continuing normal operating expenses
          any increased period required due to the                      incurred in connection with that "premis-
          enforcement of or compliance with any                         es", including:
          ordinance or law that:
                                                                        (1) Payroll; and
          (1) Regulates the construction, use or
              repair, or requires the tearing down                      (2) The amount of charges, which are
              of any property; or                                           the legal obligation of the tenant(s)
                                                                            but would otherwise be your obliga-
          (2) Requires any insured or others to                             tions.
              test for, monitor, clean up, remove,
              contain, treat, detoxify or neutralize,         12. "Suspension" means:
              or in any way respond to or assess                   a.   The slowdown or cessation of your busi-
              the effects of "pollutants".                              ness activities; and
     d.   The expiration date of the Coverage Part                 b.   That a part or all of the "premises" is ren-
          will not cut short the "period of restora-                    dered untenantable if coverage for "Busi-
          tion".                                                        ness Income" including "Rental Value" or
9.   "Pollutants" means any solid, liquid, gaseous                      "Rental Value" applies.
     or thermal irritant or contaminant, including            13. "Valuable papers and records" means in-
     smoke, vapor, soot, fumes, acids, alkalis, as-                scribed, printed or written documents, manu-
     bestos, chemicals, petroleum, petroleum                       scripts or records, including abstracts, books,
     products and petroleum by-products, and                       card index systems, deeds, drawings, films,
     waste. Waste includes materials to be recy-                   maps, mortgages, or proprietary information.
     cled, reconditioned or reclaimed. "Pollutants"                But "valuable papers and records" does not
     include but are not limited to substances                     mean "money" or "securities" or "electronic
     which are generally recognized in industry or                 data", including the materials on which the
     government to be harmful or toxic to persons,                 "electronic data" is recorded.




                                      Includes copyrighted material of Insurance
FA 213 05 16                           Services Office, Inc., with its permission.                    Page 9 of 9
        Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 114 of 194




               THE CINCINNATI                  CASUALTY COMPANY
                                          A Stock Insurance Company




                                                                ®
                                           CinciPlus
                                    ®
                CRIME XC+ (EXPANDED COVERAGE PLUS)
                    COVERAGE PART DECLARATIONS

Attached to and forming part of POLICY NUMBER:     ENP 053 39 92
Named Insured is the same as it appears in the Common Policy Declarations
                                                                    Limit of         Deductible
Insuring Agreements Forming Part of This Coverage Part              Insurance        Amount
                                                                     Per Occurrence/     Per Occurrence
                                                                     Coverage Term

1.      Employee Theft                                               $25,000             $500
2.      Forgery or Alteration                                        $25,000             $500
3.      Inside the Premises - Theft of Money and Securities          $25,000             $500
4.      Outside the Premises - Theft of Money and Securities         $5,000              $500
5.      Money Orders And Counterfeit Money                           $25,000             $500


Forms and endorsements applicable to this Coverage Part at policy inception:
CA102        08/07    CRIME EXPANDED COVERAGE (XC®) COVERAGE FORM (DISCOVERY FORM)

 The Crime XC+® (Expanded Coverage Plus) Coverage Part consists of this Declaration form and the Crime
 Coverage Expanded Coverage (XC ® ) Coverage Form.




 CAQ519XCP 03 09                            ENP 053 39 92                                   Page 1 of 1
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 115 of 194

      CRIME EXPANDED COVERAGE (XC ® ) COVERAGE FORM
                   (DISCOVERY FORM)

Various provisions in this Coverage Part restrict                      b.   If you are sued for refusing to pay
coverage. Read the entire Coverage Part carefully                           any instrument covered in Paragraph
to determine rights, duties and what is or is not                           2.a., on the basis that it has been
covered.                                                                    forged or altered, and you have our
                                                                            written consent to defend against the
Throughout this Coverage Part the words "you"                               suit, we will pay for any reasonable
and "your" refer to the Named Insured shown in                              legal expenses that you incur and
the Declarations. The words "we", "us" and "our"                            pay in that defense. The amount that
refer to the Company providing this insurance.                              we will pay is in addition to the Limit
Other words and phrases that appear in quotation                            of Insurance applicable to this In-
marks have special meaning. Refer to Section F.                             suring Agreement.
Definitions.                                                      3.   Inside The Premises - Theft of Money
A.   Insuring Agreements                                               and Securities

     Coverage is provided under the following In-                      a.   We will pay for loss of "money" and
     suring Agreements for which a Limit of Insur-                          "securities" inside the "premises" or
     ance is shown in the Declarations and applies                          "banking premises":
     to loss that you sustain resulting directly from                       (1) Resulting directly from "theft"
     an "occurrence" taking place at any time                                   committed by a person present
     which is "discovered" by you during the Policy                             inside such "premises" or
     Period shown in the Declarations or during the                             "banking premises"; or
     period of time provided in the Extended Pe-
     riod to Discover Loss Condition E.1.g.:                                (2) Resulting directly from disap-
                                                                                pearance or destruction.
     1.   Employee Theft
                                                                       b.   We will pay for loss from damage to
          We will pay for loss of or damage to                              the "premises" or its exterior result-
          "money", "securities" and "other property"                        ing directly from an actual or at-
          resulting directly from "theft" committed                         tempted "theft" of "money" and "se-
          by an "employee", whether identified or                           curities", if you are the owner of the
          not, acting alone or in collusion with other                      "premises" or are liable for damage
          persons.                                                          to it.
          For the purposes of this Insuring Agree-                     c.   We will pay for loss of or damage to
          ment, "theft" shall also include forgery.                         a locked safe, vault, cash register,
     2.   Forgery or Alteration                                             cash box or cash drawer located in-
                                                                            side the "premises" resulting directly
          a.   We will pay for loss resulting directly                      from an actual or attempted "theft" of
               from "forgery" or alteration of checks,                      or unlawful entry into those contain-
               drafts, promissory notes, or similar                         ers.
               written promises, orders or directions
               to pay a sum certain in "money" that               4.   Outside the Premises - Theft of Money
               are:                                                    and Securities

               (1) Made or drawn by or drawn                           We will pay for loss of "money" and "se-
                   upon you; or                                        curities" outside the "premises" in the
                                                                       care and custody of a "messenger" or an
               (2) Made or drawn by one acting as                      armored motor vehicle company resulting
                   your agent;                                         directly from "theft", disappearance or
                                                                       destruction.
               or that are purported to have been
               so made or drawn.                                  5.   Money Orders and Counterfeit Money
               For the purposes of this Insuring                       We will pay for loss resulting directly from
               Agreement, a substitute check as                        your having accepted in good faith, in ex-
               defined in the Check Clearing for the                   change for merchandise, "money" or
               21st Century Act shall be treated the                   services:
               same as the original it replaced.


                                        Includes copyrighted material of ISO
CA 102 08 07                            Properties, Inc., with their permission                     Page 1 of 12
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 116 of 194
          a.   Money orders issued by any post of-                    b.   Acts of Employees Learned of by
               fice, express company or bank that                          You Prior to the Policy Period
               are not paid upon presentation; or
                                                                           Loss caused by an "employee" if the
          b.   "Counterfeit money" that is acquired                        "employee" had also committed
               during the regular course of busi-                          "theft" or any other dishonest act
               ness.                                                       prior to the effective date of this in-
                                                                           surance and you or any of your part-
B.   Limit of Insurance                                                    ners, "members", "managers", offi-
     1.   The most we will pay for all loss resulting                      cers, directors or trustees, not in
          directly from an "occurrence" is the appli-                      collusion with the "employee",
          cable Limit of Insurance shown in the                            learned of that "theft" or dishonest
          Declarations.                                                    act prior to the Policy Period shown
                                                                           in the Declarations.
     2.   If any loss is covered under more than
          one Insuring Agreement or Coverage, the                     c.   Acts of Employees, Managers, Di-
          most we will pay for such loss shall not                         rectors, Trustees or Representa-
          exceed the largest Limit of Insurance                            tives
          available under any one of those Insuring                        Loss resulting from "theft" or any
          Agreements or Coverages.                                         other dishonest act committed by
     3.   The Limits of Insurance stated in the                            any of your "employees", "manag-
          Declarations are the most we will pay for                        ers", directors, trustees or authorized
          all loss under any one Insuring Agree-                           representatives:
          ment or Coverage in any one "coverage                            (1) Whether acting alone or in collu-
          term", regardless of the number of "oc-                              sion with other persons; or
          currences".
                                                                           (2) While performing services for
     The Limits of Insurance of this Coverage Part                             you or otherwise;
     apply separately to each "coverage term".
                                                                           except when covered under Insuring
C.   Deductible                                                            Agreement A.1.
     1.   We will not pay for loss resulting directly                 d.   Confidential Information
          from an "occurrence" unless the amount
          of loss exceeds the Deductible Amount                            Loss resulting from:
          shown in the Declarations. We will then
          pay the amount of loss in excess of the                          (1) The unauthorized disclosure of
          Deductible Amount, up to the Limit of In-                            your confidential information in-
          surance.                                                             cluding, but not limited to, pat-
                                                                               ents, trade secrets, processing
     2.   In the event this insurance applies on an                            methods or customer lists; or
          excess basis per Paragraph (2)(c) in
          Condition E.1.k. Other Insurance, then                           (2) The unauthorized use or disclo-
          only the single highest deductible will ap-                          sure of confidential information
          ply to the loss.                                                     of another person or entity
                                                                               which is held by you including,
D.   Exclusions                                                                but not limited to, financial in-
                                                                               formation, personal information,
     1.   This insurance does not cover:                                       credit card information or similar
          a.   Acts Committed by You, Your                                     non-public information.
               Partners or Your Members                               e.   Governmental Action
               Loss resulting from "theft" or any                          Loss resulting from seizure or de-
               other dishonest act committed by:                           struction of property by order of gov-
               (1) You; or                                                 ernmental authority.

               (2) Any of your partners or "mem-                      f.   Indirect Loss
                   bers";                                                  Loss that is an indirect result of an
               whether acting alone or in collusion                        "occurrence" covered by this insur-
               with other persons.                                         ance including, but not limited to,
                                                                           loss resulting from:
                                                                           (1) Your inability to realize income
                                                                               that you would have realized
                                                                               had there been no loss of or

                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                     Page 2 of 12
    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 117 of 194
                damage to "money", "securities"                                 other authority using military
                or "other property".                                            personnel or other agents; or
            (2) Payment of damages of any                                (3) Insurrection, rebellion, revolu-
                type for which you are legally li-                           tion, usurped power, or action
                able. But, we will pay compen-                               taken by governmental authority
                satory damages arising directly                              in hindering or defending
                from a loss covered under this                               against any of these.
                insurance.
                                                               2.   Insuring Agreement A.1. does not cover:
            (3) Payment of costs, fees or other
                expenses you incur in estab-                        a.   Inventory Shortages
                lishing either the existence or                          Loss, or that part of any loss, the
                the amount of loss under this in-                        proof of which as to its existence or
                surance.                                                 amount is dependent upon:
       g.   Legal Fees, Costs and Expenses                               (1) An inventory computation; or
            Fees, costs and expenses incurred                            (2) A profit and loss computation.
            by you which are related to any legal
            action, except when covered under                            However, where you establish wholly
            Insuring Agreement A.2.                                      apart from such computations that
                                                                         you have sustained a loss, then you
       h.   Nuclear Hazard                                               may offer your inventory records and
            Loss or damage resulting from nu-                            actual physical count of inventory in
            clear reaction or radiation or radioac-                      support of the amount of loss
            tive contamination, however caused.                          claimed.

       i.   Pollutants                                              b.   Trading

            Loss or damage caused by or re-                              Loss resulting from trading, whether
            sulting from pollutants. Pollutants                          in your name or in a genuine or ficti-
            mean any solid, liquid, gaseous or                           tious account.
            thermal irritant or contaminant, in-                    c.   Warehouse Receipts
            cluding smoke, vapor, soot, fumes,
            acids, alkalis, chemicals, petroleum                         Loss resulting from the fraudulent or
            and petroleum by-products, and                               dishonest signing, issuing, cancelling
            waste. Waste includes materials to                           or failing to cancel, a warehouse re-
            be recycled, reconditioned or re-                            ceipt or any papers connected with
            claimed. Pollutants include but are                          it.
            not limited to substances which are
            generally recognized in industry or                3.   Insuring Agreements A.3. and A.4. do not
            government to be harmful or toxic to                    cover:
            persons, property, or the environ-                      a.   Accounting or Arithmetical Errors
            ment regardless of whether injury or                         or Omissions
            damage is caused directly or indi-
            rectly by the "pollutants" and                               Loss resulting from accounting or ar-
            whether:                                                     ithmetical errors or omissions.
            (1) You are regularly or otherwise                      b.   Exchanges or Purchases
                engaged in activities which taint
                or degrade the environment; or                           Loss resulting from the giving or sur-
                                                                         rendering of property in any ex-
            (2) You use, generate or produce                             change or purchase.
                the pollutant.
                                                                    c.   Fire
       j.   War and Military Action
                                                                         Loss or damage resulting from fire,
            Loss or damage resulting from:                               however caused, except:
            (1) War, including undeclared or                             (1) Loss of or damage to "money"
                civil war;                                                   and "securities"; and
            (2) Warlike action by a military                             (2) Loss from damage to a safe or
                force, including action in hin-                              vault.
                dering or defending against an
                actual or expected attack, by
                any government, sovereign or
                                     Includes copyrighted material of ISO
CA 102 08 07                         Properties, Inc., with their permission                     Page 3 of 12
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 118 of 194
       d.   Money operated Devices                                               care and custody of a "messen-
                                                                                 ger" if you:
            Loss of property contained in any
            money operated device unless the                                     (a) Had no knowledge of any
            amount of "money" deposited in it is                                     threat at the time the con-
            recorded by a continuous recording                                       veyance began; or
            instrument in the device.
                                                                                 (b) Had knowledge of a threat
       e.   Motor Vehicles or Equipment and                                          at the time the conveyance
            Accessories                                                              began, but the loss was not
                                                                                     related to the threat.
            Loss of or damage to motor vehicles,
            trailers or semi-trailers or equipment                     g.   Vandalism
            and accessories attached to them.
                                                                            Loss from damage to the "premises"
       f.   Transfer or Surrender of Property                               or its exterior, or to any safe, vault,
                                                                            cash register, cash box, cash drawer
            (1) Loss of or damage to property                               or "other property" by vandalism or
                after it has been transferred or                            malicious mischief.
                surrendered to a person or
                place outside the "premises" or                        h.   Voluntary Parting of Title to or
                "banking premises":                                         Possession of Property
                (a) On the basis of unauthor-                               Loss resulting from your, or anyone
                    ized instructions;                                      acting on your express or implied
                                                                            authority, being induced by any dis-
                (b) As a result of a threat to do                           honest act to voluntarily part with title
                    bodily harm to any person;                              to or possession of any property.
                (c) As a result of a threat to do            E.   Conditions
                    damage to any property;
                                                                  The following Conditions apply in addition to
                (d) As a result of a threat to in-                the Common Policy Conditions:
                    troduce a denial of service
                    attack into your computer                     1.   Conditions Applicable to all Insuring
                    system;                                            Agreements
                (e) As a result of a threat to in-                     a.   Additional Premises or Employees
                    troduce a virus or other ma-
                    licious instruction into your                           If, while this insurance is in force, you
                    computer system which is                                establish any additional "premises"
                    designed to damage, de-                                 or hire additional "employees", other
                    stroy or corrupt data or                                than through consolidation or merger
                    computer programs stored                                with, or purchase or acquisition of
                    within your computer sys-                               assets or liabilities of, another entity,
                    tem;                                                    such "premises" and "employees"
                                                                            shall automatically be covered under
                (f)   As a result of a threat to                            this insurance. Notice to us of an in-
                      contaminate, pollute or ren-                          crease in the number of "premises"
                      der substandard your prod-                            or "employees" need not be given
                      ucts or goods; or                                     and no additional premium need be
                                                                            paid for the remainder of the Policy
                (g) As a result of a threat to                              Period shown in the Declarations.
                    disseminate, divulge or util-
                    ize:                                               b.   Concealment,       Misrepresentation
                                                                            or Fraud
                      (i)   Your confidential infor-
                            mation; or                                      This insurance is void in any case of
                                                                            fraud by you as it relates to this in-
                      (ii) Weaknesses in the                                surance at any time. It is also void if
                           source code within                               you or any other Insured, at any
                           your computer system.                            time, intentionally conceal or misrep-
            (2) But, this Exclusion does not ap-                            resent a material fact concerning:
                ply under Insuring Agreement                                (1) This insurance;
                A.5. to loss of "money", "securi-
                ties" or "other property" while                             (2) The property covered under this
                outside the "premises" in the                                   insurance;


                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                       Page 4 of 12
    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 119 of 194
            (3) Your interest in the property                            (3) Produce for our examination all
                covered under this insurance; or                             pertinent records.
            (4) A claim under this insurance.                            (4) Give us a detailed, sworn proof
                                                                             of loss within 120 days.
       c.   Consolidation - Merger or Acquisi-
            tion                                                         (5) Cooperate with us in the investi-
                                                                             gation and settlement of any
            If you consolidate or merge with, or                             claim.
            purchase or acquire the assets or li-
            abilities of, another entity:                           f.   Employee Benefit Plans
            (1) You must give us written notice                          (1) The "employee benefit plans"
                as soon as possible and obtain                               (hereafter referred to as Plan)
                our written consent to extend                                are included as Insureds under
                the coverage provided by this                                Insuring Agreement A.1.
                insurance to such consolidated
                or merged entity or such pur-                            (2) If any Plan is insured jointly with
                chased or acquired assets or li-                             any other entity under this in-
                abilities. We may condition our                              surance, you or the Plan Ad-
                consent by requiring payment of                              ministrator must select a Limit of
                an additional premium; but                                   Insurance for Insuring Agree-
                                                                             ment A.1. that is sufficient to
            (2) For the first 90 days after the                              provide a Limit of Insurance for
                effective date of such consolida-                            each Plan that is at least equal
                tion, merger or purchase or ac-                              to that required if each Plan
                quisition of assets or liabilities,                          were separately insured.
                the coverage provided by this
                insurance shall apply to such                            (3) With respect to loss sustained or
                consolidated or merged entity or                             "discovered" by any such Plan,
                such purchased or acquired as-                               Insuring Agreement A.1. is re-
                sets or liabilities, provided that                           placed by the following:
                all "occurrences" causing or                                   We will pay for loss of or dam-
                contributing to a loss involving                               age to "funds" and "other prop-
                such consolidation, merger or                                  erty" resulting directly from
                purchase or acquisition of as-                                 fraudulent or dishonest acts
                sets or liabilities, must take                                 committed by an "employee",
                place after the effective date of                              whether identified or not, acting
                such consolidation, merger or                                  alone or in collusion with other
                purchase or acquisition of as-                                 persons.
                sets or liabilities.
                                                                         (4) If the first Named Insured is an
       d.   Cooperation                                                      entity other than a Plan, any
            You must cooperate with us in all                                payment we make for loss sus-
            matters pertaining to this insurance                             tained by any Plan will be made
            as stated in its terms and conditions.                           to the Plan sustaining the loss.

       e.   Duties in the Event of Loss                                  (5) If two or more Plans are insured
                                                                             under this insurance, any pay-
            After you "discover" a loss or a situa-                          ment we make for loss:
            tion that may result in loss of or
            damage to "money", "securities" or                                 (a) Sustained by two or more
            "other property" you must:                                             Plans; or

            (1) Notify us as soon as possible. If                              (b) Of commingled "funds" or
                you have reason to believe that                                    "other property" of two or
                any loss (except for loss cov-                                     more Plans;
                ered under Insuring Agreement                                      resulting directly from an
                A.1. or A.2.) involves a violation                                 "occurrence" will be made
                of law, you must also notify the                                   to each Plan sustaining loss
                local law enforcement authori-                                     in the proportion that the
                ties.                                                              Limit of Insurance required
            (2) Submit to examination under                                        for each Plan bears to the
                oath at our request and give us                                    total Limit of Insurance of all
                a signed statement of your an-                                     Plans sustaining loss.
                swers.
                                     Includes copyrighted material of ISO
CA 102 08 07                         Properties, Inc., with their permission                      Page 5 of 12
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 120 of 194
            (6) The Deductible Amount applica-                                    the effective date of any
                ble to Insuring Agreement A.1.                                    other insurance obtained by
                does not apply to loss sustained                                  that Insured, whether from
                by any Plan.                                                      us or another insurer, re-
                                                                                  placing in whole or in part
       g.   Extended Period to Discover Loss                                      the coverage afforded un-
            We will pay for loss that you sus-                                    der this insurance, whether
            tained prior to the effective date of                                 or not such other insurance
            cancellation of this insurance, which                                 provides coverage for loss
            is "discovered" by you:                                               sustained prior to its effec-
                                                                                  tive date.
            (1) No later than 60 days from the
                date of that cancellation. How-                               (b) No later than 1 year from
                ever, this extended period to                                     the date of that cancellation
                "discover" loss terminates im-                                    with regard to any "em-
                mediately upon the effective                                      ployee benefit plans".
                date of any other insurance ob-                         (5) We will not pay more for loss
                tained by you, whether from us                              sustained by more than one In-
                or another insurer, replacing in                            sured than the amount we would
                whole or in part the coverage                               pay if all such loss had been
                afforded under this insurance,                              sustained by one Insured.
                whether or not such other insur-
                ance provides coverage for loss                         (6) Payment by us to the first
                sustained prior to its effective                            Named Insured for loss sus-
                date.                                                       tained by any Insured, other
                                                                            than an "employee benefit plan",
            (2) No later than 1 year from the                               shall fully release us on account
                date of that cancellation with re-                          of such loss.
                gard to any "employee benefit
                plans".                                            i.   Legal Action Against Us
       h.   Joint Insured                                               You may not bring any legal action
                                                                        against us involving loss:
            (1) If more than one Insured is
                named in the Declarations, the                          (1) Unless you have complied with
                first Named Insured will act for                            all the terms of this insurance;
                itself and for every other Insured
                for all purposes of this insur-                         (2) Until 90 days after you have filed
                ance. If the first Named Insured                            proof of loss with us; and
                ceases to be covered, then the                          (3) Unless brought within 2 years
                next Named Insured will be-                                 from the date you "discovered"
                come the first Named Insured.                               the loss.
            (2) If any Insured, or partner,                                   If any limitation in this Condition
                "member" or officer of that In-                               is prohibited by law, such limita-
                sured has knowledge of any in-                                tion is amended so as to equal
                formation relevant to this insur-                             the minimum period of limitation
                ance, that knowledge is consid-                               provided by such law.
                ered knowledge of every In-
                sured.                                             j.   Liberalization
            (3) An "employee" of any Insured is                         If, within 60 days prior to the begin-
                considered to be an "employee"                          ning of this Coverage Part or during
                of every Insured.                                       the policy period, we make any
                                                                        changes to any forms or endorse-
            (4) If this insurance or any of its                         ments of this Coverage Part for
                coverages is cancelled as to                            which there is currently no separate
                any Insured, loss sustained by                          premium charge, and that change
                that Insured is covered only if it                      provides more coverage than this
                is "discovered" by you:                                 Coverage Part, the change will
                (a) No later than 60 days from                          automatically apply to this Coverage
                    the date of that cancellation.                      Part as of the latter of:
                    However, this extended pe-                          a.    The date we implemented the
                    riod to "discover" loss ter-                              change in your state; or
                    minates immediately upon

                                    Includes copyrighted material of ISO
CA 102 08 07                        Properties, Inc., with their permission                       Page 6 of 12
    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 121 of 194
            b.   The date this Coverage Part be-                                    will only pay for the amount
                 came effective; and                                                of loss that exceeds the
                                                                                    Limit of Insurance and De-
            will be considered as included until                                    ductible Amount of that
            the end of the current policy period.                                   other insurance, whether
            We will make no additional premium                                      you can collect on it or not.
            charge for this additional coverage                                     Our payment for loss is
            during the interim.                                                     subject to the terms and
       k.   Other Insurance                                                         conditions of this insurance.

            If other valid and collectible insur-                               (b) However, if loss covered
            ance is available to you for loss cov-                                  under this insurance is
            ered under this insurance, our obli-                                    subject to a Deductible, we
            gations are limited as follows:                                         will reduce the Deductible
                                                                                    Amount shown in the Decla-
            (1) Primary Insurance                                                   rations, by the sum total of
                                                                                    all such other insurance is-
                 When this insurance is written                                     sued by an insurer other
                 as primary insurance, and:                                         than us or an insurer affili-
                 (a) You have other insurance                                       ated with us, plus any De-
                     subject to the same terms                                      ductible Amount applicable
                     and conditions as this in-                                     to that other insurance.
                     surance, issued by an in-                                  (c) This insurance is excess of,
                     surer other than us or an                                      and applies in addition to,
                     insurer affiliated with us, we                                 any similar or identical in-
                     will pay our share of the                                      surance coverage provided
                     covered loss. Our share is                                     by any other Coverage Part
                     the proportion that the ap-                                    forming a part of the policy
                     plicable Limit of Insurance                                    of insurance of which this
                     shown in the Declarations                                      Coverage Part forms a
                     bears to the total limit of all                                component. However, this
                     insurance covering the                                         insurance will not apply to
                     same loss.                                                     that part of a loss falling
                 (b) You have other insurance,                                      within    any     deductible
                     issued by an insurer other                                     amount.
                     than us or an insurer affili-                                  Paragraph (c) above su-
                     ated with us, covering the                                     persedes any competing
                     same loss other than that                                      Other Insurance Condition
                     described in Paragraph                                         contained in any other Cov-
                     (1)(a), we will only pay for                                   erage Part issued by us.
                     the amount of loss that ex-
                     ceeds:                                          l.   Ownership of Property; Interests
                                                                          Covered
                     (i)   The Limit of Insurance
                           and Deductible Amount                          The property covered under this in-
                           of that other insurance,                       surance is limited to property:
                           whether you can collect
                           on it or not; or                               (1) That you own or lease; or

                     (ii) The Deductible Amount                           (2) That you hold for others whether
                          shown in the Declara-                               or not you are legally liable for
                          tions;                                              the loss of such property.

                 whichever is greater. Our pay-                           However, this insurance is for your
                 ment for loss is subject to the                          benefit only. It provides no rights or
                 terms and conditions of this in-                         benefits to any other person or or-
                 surance.                                                 ganization. Any claim for loss that is
                                                                          covered under this insurance must
            (2) Excess Insurance                                          be presented by you.
                 (a) When this insurance is                          m. Policy Bridge - Discovery Replac-
                     written excess over other                          ing Loss Sustained
                     insurance issued by an in-
                     surer other than us or an                            (1) If this insurance replaces insur-
                     insurer affiliated with us, we                           ance that provided you with an

                                      Includes copyrighted material of ISO
CA 102 08 07                          Properties, Inc., with their permission                     Page 7 of 12
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 122 of 194
                extended period of time after                                 (d) Fourth, to you in satisfaction
                cancellation in which to discover                                 of any loss not covered un-
                loss and which did not terminate                                  der this insurance.
                at the time this insurance be-
                came effective:                                         (2) Recoveries do not include any
                                                                            recovery:
                (a) We will not pay for any loss
                    that occurred during the                                  (a) From insurance, suretyship,
                    Policy Period of that prior                                   reinsurance, security or in-
                    insurance which is "discov-                                   demnity taken for our bene-
                    ered" by you during the                                       fit; or
                    extended period to "dis-                                  (b) Of original "securities" after
                    cover" loss, unless the                                       duplicates of them have
                    amount of loss exceeds the                                    been issued.
                    Limit of Insurance and De-
                    ductible Amount of that prior                  p.   Territory
                    insurance. In that case, we
                    will pay for the excess loss                        This insurance covers loss that you
                    subject to the terms and                            sustain resulting directly from an
                    conditions of this policy.                          "occurrence" taking place within the
                                                                        United States of America (including
                (b) However, any payment we                             its territories and possessions),
                    make for the excess loss                            Puerto Rico and Canada.
                    will not be greater than the
                    difference between the Limit                   q.   Transfer of Your Rights of Recov-
                    of Insurance and Deductible                         ery Against Others to Us
                    Amount of that prior insur-                         You must transfer to us all your
                    ance and the Limit of Insur-                        rights of recovery against any person
                    ance shown in the Declara-                          or organization for any loss you
                    tions. We will not apply the                        sustained and for which we have
                    Deductible Amount shown                             paid or settled. You must also do
                    in the Declarations to this                         everything necessary to secure
                    excess loss.                                        those rights and do nothing after loss
            (2) The Other Insurance Condition                           to impair them.
                E.1.k. does not apply to this                      r.   Valuation - Settlement
                Condition.
                                                                        (1) The value of any loss for pur-
       n.   Records                                                         poses of coverage under this
            You must keep records of all prop-                              policy shall be determined as
            erty covered under this insurance so                            follows:
            we can verify the amount of any loss.                             (a) Loss of "money" but only up
       o.   Recoveries                                                            to and including its face
                                                                                  value. We will, at your op-
            (1) Any recoveries, whether ef-                                       tion, pay for loss of "money"
                fected before or after any pay-                                   issued by any country other
                ment under this insurance,                                        than the United States of
                whether made by us or you,                                        America:
                shall be applied net of the ex-
                pense of such recovery:                                           (i)   At face value in the
                                                                                        "money" issued by that
                (a) First, to you in satisfaction                                       country; or
                    of your covered loss in ex-
                    cess of the amount paid                                       (ii) In the United States of
                    under this insurance;                                              America dollar equiva-
                                                                                       lent determined by the
                (b) Second, to us in satisfaction                                      rate of exchange pub-
                    of amounts paid in settle-                                         lished in The Wall
                    ment of your claim;                                                Street Journal on the
                                                                                       day the loss was "dis-
                (c) Third, to you in satisfaction                                      covered".
                    of any Deductible Amount;
                    and                                                       (b) Loss of "securities" but only
                                                                                  up to and including their
                                                                                  value at the close of busi-

                                    Includes copyrighted material of ISO
CA 102 08 07                        Properties, Inc., with their permission                      Page 8 of 12
    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 123 of 194
                   ness on the day the loss                                        r.(1)(c)(iii), we will not pay
                   was "discovered". We may,                                       on a replacement cost basis
                   at our option:                                                  for any loss or damage:
                   (i)   Pay the market value of                                        i.    Until the lost or
                         such "securities" or re-                                             damaged property
                         place them in kind, in                                               is actually repaired
                         which event you must                                                 or replaced; and
                         assign to us all your
                         rights, title and interest                                     ii.   Unless the repairs
                         in and to those "securi-                                             or     replacement
                         ties"; or                                                            are made as soon
                                                                                              as      reasonably
                   (ii) Pay the cost of any                                                   possible after the
                        Lost Securities Bond                                                  loss or damage.
                        required in connection
                        with issuing duplicates                                    If the lost or damaged
                        of   the     "securities".                                 property is not repaired or
                        However, we will be li-                                    replaced, we will pay on an
                        able only for the pay-                                     actual cash value basis.
                        ment of so much of the                           (2) We will, at your option, settle
                        cost of the bond as                                  loss or damage to property other
                        would be charged for a                               than "money":
                        bond having a penalty
                        not    exceeding       the                             (a) In the "money" of the coun-
                        lesser of the:                                             try in which the loss or
                                                                                   damage occurred; or
                         i.    Market value of
                               the "securities" at                             (b) In the United States of
                               the close of busi-                                  America dollar equivalent of
                               ness on the day                                     the "money" of the country
                               the loss was "dis-                                  in which the loss or damage
                               covered"; or                                        occurred determined by the
                                                                                   rate of exchange published
                         ii.   The Limit of Insur-                                 in The Wall Street Journal
                               ance applicable to                                  on the day the loss was
                               the "securities".                                   "discovered".
               (c) Loss of or damage to "other                           (3) Any property that we pay for or
                   property" or loss from dam-                               replace becomes our property.
                   age to the "premises" or its
                   exterior for the replacement                2.   Conditions Applicable          to   Insuring
                   cost of the property without                     Agreement A.1.
                   deduction for depreciation.
                   However, we will not pay                         a.   Termination as to Any Employee
                   more than the least of the                            This Insuring Agreement terminates
                   following:                                            as to any "employee":
                   (i)   The cost to replace the                         (1) As soon as:
                         lost or damaged prop-
                         erty with property of                                 (a) You; or
                         comparable     material
                         and quality and used                                  (b) Any of your partners,
                         for the same purpose;                                     "members", "managers", of-
                                                                                   ficers, directors or trustees
                   (ii) The amount you actu-                                       not in collusion with the
                        ally spend that is nec-                                    "employee";
                        essary to repair or re-
                        place the lost or dam-                                 learn of "theft" or any other dis-
                        aged property; or                                      honest act committed by the
                                                                               "employee" whether before or
                   (iii) The Limit of Insurance                                after becoming employed by
                         applicable to the lost or                             you.
                         damaged property.
                                                                         (2) On the date specified in a notice
                   With regard to Paragraphs                                 mailed to the first Named In-
                   r.(1)(c)(i)       through

                                     Includes copyrighted material of ISO
CA 102 08 07                         Properties, Inc., with their permission                       Page 9 of 12
             Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 124 of 194
                 sured. That date will be at least                     b.   Special Limit of Insurance for
                 30 days after the date of mailing.                         Specified Property
                 We will mail or deliver our notice                         We will only pay up to the lesser of
                 to the first Named Insured's last                          $5,000 or the Limit of insurance for
                 mailing address known to us. If                            any one "occurrence" of loss of or
                 notice is mailed, proof of mailing                         damage to:
                 will be sufficient proof of notice.
                                                                            (1) Precious metals, precious or
        b.   Territory                                                          semi-precious stones, pearls,
                                                                                furs, or completed or partially
             We will pay for loss caused by any                                 completed articles made of or
             "employee" while temporarily outside                               containing such materials that
             the territory specified in the Territory                           constitute the principal value of
             Condition E.1.p. for a period of not                               such articles; or
             more than 90 consecutive days.
                                                                            (2) Manuscripts, drawings, or rec-
   3.   Conditions Applicable          to   Insuring                            ords of any kind, or the cost of
        Agreement A.2.                                                          reconstructing them or repro-
        a.   Deductible Amount                                                  ducing any information con-
                                                                                tained in them.
             The Deductible Amount does not
             apply to legal expenses paid under              F.   Definitions
             Insuring Agreement A.2.                              1.   "Banking premises" means the interior of
        b.   Electronic and Mechanical Signa-                          that portion of any building occupied by a
             tures                                                     banking institution or similar safe de-
                                                                       pository.
             We will treat signatures that are pro-
             duced or reproduced electronically,                  2.   "Counterfeit money" means an imitation
             mechanically or by other means the                        of "money" that is intended to deceive
             same as handwritten signatures.                           and to be taken as genuine.

        c.   Proof of Loss                                        3.   "Coverage term" means the following in-
                                                                       dividual increment, or if a multi-year pol-
             You must include with your proof of                       icy period, increments, of time, which
             loss any instrument involved in that                      comprise the policy period of this Cover-
             loss, or, if that is not possible, an af-                 age Part:
             fidavit setting forth the amount and
             cause of loss.                                            a.   The year commencing on the Effec-
                                                                            tive Date of this Coverage Part at
        d.   Territory                                                      12:01 AM standard time at your
                                                                            mailing address shown in the Decla-
             We will cover loss that you sustain                            rations, and if a multi-year policy pe-
             resulting directly from an "occur-                             riod, each consecutive annual period
             rence" taking place anywhere in the                            thereafter, or portion thereof if any
             world. Territory Condition E.1.p. does                         period is for a period of less than 12
             not apply to Insuring Agreement A.2.                           months, constitute individual "cover-
   4.   Conditions Applicable          to   Insuring                        age terms". The last "coverage term"
        Agreement A.4.                                                      ends at 12:00 AM standard time at
                                                                            your mailing address shown in the
        a.   Armored Motor Vehicle Compa-                                   Declarations on the earlier of:
             nies
                                                                            (1) The day the policy period shown
             Under Insuring Agreement A.4., we                                  in the Declarations ends; or
             will only pay for the amount of loss
             you cannot recover:                                            (2) The day the policy to which this
                                                                                Coverage Part is attached is
             (1) Under your contract with the ar-                               terminated or cancelled.
                 mored motor vehicle company;
                 and                                                   b.   However, if after the issuance of this
                                                                            Coverage Part, any "coverage term"
             (2) From any insurance or indem-                               is extended for an additional period
                 nity carried by, or for the benefit                        of less than 12 months, that addi-
                 of customers of, the armored                               tional period of time will be deemed
                 motor vehicle company.                                     to be part of the last preceding "cov-
                                                                            erage term".

                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                     Page 10 of 12
    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 125 of 194
   4.   "Custodian" means you, or any of your                              (3) Any natural person who is
        partners or "members", or any "em-                                     leased to you under a written
        ployee" while having care and custody of                               agreement between you and a
        property inside the "premises", excluding                              labor leasing firm, to perform
        any person while acting as a "watchper-                                duties related to the conduct of
        son" or janitor.                                                       your business, but does not
                                                                               mean a temporary employee as
   5.   "Discover" or "discovered" means the                                   defined in Paragraph a.(2);
        time when you first become aware of
        facts which would cause a reasonable                               (4) Any natural person who is:
        person to assume that a loss of a type
        covered by this insurance has been or                                    (a) A trustee, officer, employee,
        will be incurred, regardless of when the                                     administrator or manager,
        act or acts causing or contributing to such                                  except an administrator or
        loss occurred, even though the exact                                         manager who is an inde-
        amount or details of loss may not then be                                    pendent contractor, of any
        known.                                                                       "employee benefit plan";
                                                                                     and
        "Discover" or "discovered" also means
        the time when you first receive notice of                                (b)     A director or trustee of
        an actual or potential claim in which it is                                    yours while that person is
        alleged that you are liable to a third party                                   engaged      in   handling
        under circumstances which, if true, would                                      "funds" or "other property"
        constitute a loss under this insurance.                                        of any "employee benefit
                                                                                       plan";
   6.   "Employee":
                                                                           (5) Any natural person who is a
        a.   "Employee" means:                                                 former "employee", partner,
                                                                               "member", "manager", director
             (1) Any natural person:                                           or trustee retained as a consult-
                 (a) While in your service and                                 ant while performing services for
                     for the first 30 days imme-                               you;
                     diately after termination of                          (6) Any natural person who is a
                     service, unless such termi-                               guest student or intern pursuing
                     nation is due to "theft" or                               studies or duties, excluding,
                     any other dishonest act                                   however, any such person while
                     committed by the "em-                                     having care and custody of
                     ployee";                                                  property outside the "premises";
                 (b) Who you compensate di-                                (7) Any "employee" of an entity
                     rectly by salary, wages or                                merged or consolidated with you
                     commissions; and                                          prior to the effective date of this
                 (c) Who you have the right to                                 insurance; or
                     direct and control while                              (8) Any of your "managers", direc-
                     performing services for you;                              tors or trustees while:
             (2) Any natural person who is fur-                                  (a) Performing acts within the
                 nished temporarily to you:                                          scope of the usual duties of
                 (a) To substitute for a perma-                                      an "employee"; or
                     nent "employee" as defined                                  (b) Acting as a member of any
                     in Paragraph a.(1), who is                                      committee duly elected or
                     on leave; or                                                    appointed by resolution of
                 (b) To meet seasonal or short-                                      your board of directors or
                     term work load conditions;                                      board of trustees to perform
                                                                                     specific, as distinguished
                 while that person is subject to                                     from general, directorial
                 your direction and control and                                      acts on your behalf.
                 performing services for you, ex-
                 cluding, however, any such per-                      b.   "Employee" does not mean any
                 son while having care and cus-                            agent, broker, factor, commission
                 tody of property outside the                              merchant, consignee, independent
                 "premises";                                               contractor or representative of the
                                                                           same general character not specified
                                                                           in Paragraph 6.a.

                                       Includes copyrighted material of ISO
CA 102 08 07                           Properties, Inc., with their permission                     Page 11 of 12
             Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 126 of 194
   7.   "Employee benefit plan" means any wel-                            (3) A series of acts whether or not
        fare or pension benefit plan that you                                 related;
        sponsor and which is subject to the Em-
        ployee Retirement Income Security Act of                          committed by a person acting alone
        1974 (ERISA) and any amendments                                   or in collusion with other persons, in-
        thereto.                                                          volving one or more instruments,
                                                                          during the Policy Period shown in the
   8.   "Forgery" means the signing of the name                           Declarations, before such Policy Pe-
        of another person or organization with                            riod or both.
        intent to deceive; it does not mean a sig-
        nature which consists in whole or in part                    c.   Under All Other Insuring Agree-
        of one's own name signed with or without                          ments:
        authority, in any capacity, for any pur-                          (1) An individual act or event;
        pose.
                                                                          (2) The combined total of all sepa-
   9.   "Funds" means "money" and "securities".                               rate acts or events whether or
   10. "Manager" means a person serving in a                                  not related; or
       directorial capacity for a limited liability                       (3) A series of acts or events
       company.                                                               whether or not related;
   11. "Member" means an owner of a limited li-                           committed by a person acting alone
       ability company represented by its mem-                            or in collusion with other persons, or
       bership interest, who also may serve as a                          not committed by any person, during
       "manager".                                                         the Policy Period shown in the Dec-
   12. "Messenger" means you, or a relative of                            larations, before such Policy Period
       yours, or any of your partners or "mem-                            or both.
       bers", or any "employee" while having                    15. "Other property" means any tangible
       care and custody of property outside the                     property other than "money" and "securi-
       "premises".                                                  ties" that has intrinsic value. "Other prop-
   13. "Money" means:                                               erty" does not include computer pro-
                                                                    grams, electronic data or any property
        a.   Currency, coins and bank notes in                      specifically excluded under this insur-
             current use and having a face value;                   ance.
             and
                                                                16. "Premises" means the interior of that por-
        b.   Travelers checks, register checks                      tion of any building you occupy in con-
             and money orders held for sale to                      ducting your business.
             the public.
                                                                17. "Securities" means negotiable and non-
   14. "Occurrence" means:                                          negotiable instruments or contracts rep-
                                                                    resenting either "money" or property and
        a.   Under Insuring Agreement A.1.:                         includes:
             (1) An individual act;                                  a.   Tokens, tickets, revenue and other
             (2) The combined total of all sepa-                          stamps (whether represented by
                 rate acts whether or not related;                        actual stamps or unused value in a
                 or                                                       meter) in current use; and

             (3) A series of acts whether or not                     b.   Evidences of debt issued in connec-
                 related;                                                 tion with credit or charge cards,
                                                                          which cards are not issued by you;
             committed by an "employee" acting
             alone or in collusion with other per-                   but does not include "money".
             sons, during the Policy Period shown               18. "Theft" means the unlawful taking of
             in the Declarations, before such Pol-                  property to the deprivation of the Insured.
             icy Period or both.
                                                                19. "Watchperson" means any person you
        b.   Under Insuring Agreement A.2.:                         retain specifically to have care and cus-
             (1) An individual act;                                 tody of property inside the "premises"
                                                                    and who has no other duties.
             (2) The combined total of all sepa-
                 rate acts whether or not related;
                 or



                                      Includes copyrighted material of ISO
CA 102 08 07                          Properties, Inc., with their permission                    Page 12 of 12
        Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 127 of 194
                THE CINCINNATI                     CASUALTY COMPANY
                                            A Stock Insurance Company


        CRIME AND FIDELITY COVERAGE PART DECLARATIONS
                     (COMMERCIAL ENTITIES)

Attached to and forming part of POLICY NUMBER:       ENP 053 39 92
Named Insured is the same as it appears in the Common Policy Declarations
 Item    Location (address)




 Employee Benefit Plan(s) Included as Insureds:



 Coverage is Written:
  Ẍ Primary                  ¨ Excess                  ¨ Coindemnity                ¨ Concurrent

 Coverage is provided only for the Crime Coverage for which a Limit of Insurance is shown below:
                                                                   Limit of           Deductible
 Insuring Agreements Forming Part of This Coverage Part            Insurance          Amount
                                                                    Per Occurrence     Per Occurrence

 1.      Employee Theft                                             $                  $
 2.      Forgery or Alteration                                      $                  $
 3.      Inside the Premises - Theft of Money and Securities        $                  $
 4.      Inside the Premises - Robbery or Safe Burglary of          $                  $
         Other Property
 5.      Outside the Premises                                       $                  $
 6.      Computer Fraud                                             $       50,000     $           500
 7.      Funds Transfer Fraud                                       $       50,000     $           500
 8.      Money Orders and Counterfeit Money                         $                  $

                                                                        $              $

Forms and endorsements applicable to this Coverage Part at policy inception.
CR0020        05/06 COMMERCIAL CRIME COVERAGE FORM (DISCOVERY FORM)
CA207         05/16 SOCIAL ENGINEERING FRAUD
CA440         08/07 COMMERCIAL CRIME COVERAGE FORM AMENDATORY ENDORSEMENT
The Crime and Fidelity Coverage Part (Commercial Entities) consist of this Declaration Form and the
Commercial Crime Coverage Form.




  CAQ516 03 09                                                   ENP 053 39 92                     Page 1 of   1
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 128 of 194

                     COMMERCIAL CRIME COVERAGE FORM
                            (DISCOVERY FORM)
Various provisions in this policy restrict coverage.                       forged or altered, and you have our
Read the entire policy carefully to determine rights,                      written consent to defend against the
duties and what is or is not covered.                                      suit, we will pay for any reasonable
                                                                           legal expenses that you incur and
Throughout this policy the words "you" and "your"                          pay in that defense. The amount that
refer to the Named Insured shown in the Declara-                           we will pay is in addition to the Limit
tions. The words "we", "us" and "our" refer to the                         of Insurance applicable to this In-
Company providing this insurance.                                          suring Agreement.
Other words and phrases that appear in quotation                 3.   Inside The Premises - Theft of Money
marks have special meaning. Refer to Section F.                       and Securities
Definitions.
                                                                      a.   We will pay for loss of "money" and
A.   Insuring Agreements                                                   "securities" inside the "premises" or
     Coverage is provided under the following In-                          "banking premises":
     suring Agreements for which a Limit of Insur-                         (1) Resulting directly from "theft"
     ance is shown in the Declarations and applies                             committed by a person present
     to loss that you sustain resulting directly from                          inside such "premises" or
     an "occurrence" taking place at any time                                  "banking premises"; or
     which is "discovered" by you during the Policy
     Period shown in the Declarations or during the                        (2) Resulting directly from disap-
     period of time provided in the Extended Pe-                               pearance or destruction.
     riod to Discover Loss Condition E.1.g.:
                                                                      b.   We will pay for loss from damage to
     1.   Employee Theft                                                   the "premises" or its exterior result-
                                                                           ing directly from an actual or at-
          We will pay for loss of or damage to                             tempted "theft" of "money" and "se-
          "money", "securities" and "other property"                       curities", if you are the owner of the
          resulting directly from "theft" committed                        "premises" or are liable for damage
          by an "employee", whether identified or                          to it.
          not, acting alone or in collusion with other
          persons.                                                    c.   We will pay for loss of or damage to
                                                                           a locked safe, vault, cash register,
          For the purposes of this Insuring Agree-                         cash box or cash drawer located in-
          ment, "theft" shall also include forgery.                        side the "premises" resulting directly
     2.   Forgery or Alteration                                            from an actual or attempted "theft" of
                                                                           or unlawful entry into those contain-
          a.   We will pay for loss resulting directly                     ers.
               from "forgery" or alteration of checks,
               drafts, promissory notes, or similar              4.   Inside the Premises - Robbery or Safe
               written promises, orders or directions                 Burglary of Other Property
               to pay a sum certain in "money" that                   a.   We will pay for loss of or damage to
               are:                                                        "other property":
               (1) Made or drawn by or drawn                               (1) Inside the "premises" resulting
                   upon you; or                                                directly from an actual or at-
               (2) Made or drawn by one acting as                              tempted "robbery" of a "custo-
                   your agent;                                                 dian"; or

               or that are purported to have been                          (2) Inside the "premises" in a safe
               so made or drawn.                                               or vault resulting directly from an
                                                                               actual or attempted "safe bur-
               For the purposes of this Insuring                               glary".
               Agreement, a substitute check as
               defined in the Check Clearing for the                  b.   We will pay for loss from damage to
               21st Century Act shall be treated the                       the "premises" or its exterior result-
               same as the original it replaced.                           ing directly from an actual or at-
                                                                           tempted "robbery" or "safe burglary"
          b.   If you are sued for refusing to pay                         of "other property", if you are the
               any instrument covered in Paragraph                         owner of the "premises" or are liable
               2.a., on the basis that it has been                         for damage to it.

CR 00 20 05 06                              © ISO Properties, Inc., 2005                           Page 1 of 13
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 129 of 194
          c.   We will pay for loss of or damage to               one of those Insuring Agreements or Cover-
               a locked safe or vault located inside              ages.
               the "premises" resulting directly from
               an actual or attempted "robbery" or           C.   Deductible
               "safe burglary".                                   We will not pay for loss resulting directly from
     5.   Outside the Premises                                    an "occurrence" unless the amount of loss
                                                                  exceeds the Deductible Amount shown in the
          a.   We will pay for loss of "money" and                Declarations. We will then pay the amount of
               "securities" outside the "premises" in             loss in excess of the Deductible Amount, up to
               the care and custody of a "messen-                 the Limit of Insurance.
               ger" or an armored motor vehicle
               company resulting directly from               D.   Exclusions
               "theft", disappearance or destruction.             1.   This insurance does not cover:
          b.   We will pay for loss of or damage to                    a.   Acts Committed by You, Your
               "other property" outside the "prem-                          Partners or Your Members
               ises" in the care and custody of a
               "messenger" or an armored motor                              Loss resulting from "theft" or any
               vehicle company resulting directly                           other dishonest act committed by:
               from an actual or attempted "rob-
               bery".                                                       (1) You; or

     6.   Computer Fraud                                                    (2) Any of your partners or "mem-
                                                                                bers";
          We will pay for loss of or damage to
          "money", "securities" and "other property"                        whether acting alone or in collusion
          resulting directly from the use of any                            with other persons.
          computer to fraudulently cause a transfer                    b.   Acts of Employees Learned of by
          of that property from inside the "prem-                           You Prior to the Policy Period
          ises" or "banking premises":
                                                                            Loss caused by an "employee" if the
          a.   To a person (other than a "messen-                           "employee" had also committed
               ger") outside those "premises"; or                           "theft" or any other dishonest act
          b.   To a place outside those "premises".                         prior to the effective date of this in-
                                                                            surance and you or any of your part-
     7.   Funds Transfer Fraud                                              ners, "members", "managers", offi-
                                                                            cers, directors or trustees, not in
          We will pay for loss of "funds" resulting di-                     collusion with the "employee",
          rectly from a "fraudulent instruction" di-                        learned of that "theft" or dishonest
          recting a financial institution to transfer,                      act prior to the Policy Period shown
          pay or deliver "funds" from your "transfer                        in the Declarations.
          account".
                                                                       c.   Acts Of Employees, Managers, Di-
     8.   Money Orders and Counterfeit Money                                rectors, Trustees or Representa-
          We will pay for loss resulting directly from                      tives
          your having accepted in good faith, in ex-                        Loss resulting from "theft" or any
          change for merchandise, "money" or                                other dishonest act committed by
          services:                                                         any of your "employees", "manag-
          a.   Money orders issued by any post of-                          ers", directors, trustees or authorized
               fice, express company or bank that                           representatives:
               are not paid upon presentation; or                           (1) Whether acting alone or in collu-
          b.   "Counterfeit money" that is acquired                             sion with other persons; or
               during the regular course of busi-                           (2) While performing services for
               ness.                                                            you or otherwise;
B.   Limit of Insurance                                                     except when covered under Insuring
     The most we will pay for all loss resulting di-                        Agreement A.1.
     rectly from an "occurrence" is the applicable                     d.   Confidential Information
     Limit of Insurance shown in the Declarations.
                                                                            Loss resulting from:
     If any loss is covered under more than one
     Insuring Agreement or Coverage, the most we                            (1) The unauthorized disclosure of
     will pay for such loss shall not exceed the                                your confidential information in-
     largest Limit of Insurance available under any                             cluding, but not limited to, pat-

CR 00 20 05 06                              © ISO Properties, Inc., 2005                            Page 2 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 130 of 194
                 ents, trade secrets, processing                   j.   War and Military Action
                 methods or customer lists; or
                                                                        Loss or damage resulting from:
            (2) The unauthorized use or disclo-
                sure of confidential information                        (1) War, including undeclared or
                of another person or entity                                 civil war;
                which is held by you including,                         (2) Warlike action by a military
                but not limited to, financial in-                           force, including action in hin-
                formation, personal information,                            dering or defending against an
                credit card information or similar                          actual or expected attack, by
                non-public information.                                     any government, sovereign or
       e.   Governmental Action                                             other authority using military
                                                                            personnel or other agents; or
            Loss resulting from seizure or de-
            struction of property by order of gov-                      (3) Insurrection, rebellion, revolu-
            ernmental authority.                                            tion, usurped power, or action
                                                                            taken by governmental authority
       f.   Indirect Loss                                                   in hindering or defending
                                                                            against any of these.
            Loss that is an indirect result of an
            "occurrence" covered by this insur-               2.   Insuring Agreement A.1. does not cover:
            ance including, but not limited to,
            loss resulting from:                                   a.   Inventory Shortages

            (1) Your inability to realize income                        Loss, or that part of any loss, the
                that you would have realized                            proof of which as to its existence or
                had there been no loss of or                            amount is dependent upon:
                damage to "money", "securities"                         (1) An inventory computation; or
                or "other property".
                                                                        (2) A profit and loss computation.
            (2) Payment of damages of any
                type for which you are legally li-                      However, where you establish wholly
                able. But, we will pay compen-                          apart from such computations that
                satory damages arising directly                         you have sustained a loss, then you
                from a loss covered under this                          may offer your inventory records and
                insurance.                                              actual physical count of inventory in
                                                                        support of the amount of loss
            (3) Payment of costs, fees or other                         claimed.
                expenses you incur in estab-
                lishing either the existence or                    b.   Trading
                the amount of loss under this in-
                surance.                                                Loss resulting from trading, whether
                                                                        in your name or in a genuine or ficti-
       g.   Legal Fees, Costs and Expenses                              tious account.
            Fees, costs and expenses incurred                      c.   Warehouse Receipts
            by you which are related to any legal
            action, except when covered under                           Loss resulting from the fraudulent or
            Insuring Agreement A.2.                                     dishonest signing, issuing, cancelling
                                                                        or failing to cancel, a warehouse re-
       h.   Nuclear Hazard                                              ceipt or any papers connected with
                                                                        it.
            Loss or damage resulting from nu-
            clear reaction or radiation or radioac-           3.   Insuring Agreements A.3., A.4. and A.5.
            tive contamination, however caused.                    do not cover:
       i.   Pollution                                              a.   Accounting or Arithmetical Errors
                                                                        or Omissions
            Loss or damage caused by or re-
            sulting from pollution. Pollution                           Loss resulting from accounting or ar-
            means the discharge, dispersal,                             ithmetical errors or omissions.
            seepage, migration, release or es-
            cape of any solid, liquid, gaseous or                  b.   Exchanges or Purchases
            thermal irritant or contaminant, in-                        Loss resulting from the giving or sur-
            cluding smoke, vapor, soot, fumes,                          rendering of property in any ex-
            acids, alkalis, chemicals and waste.                        change or purchase.
            Waste includes materials to be recy-
            cled, reconditioned or reclaimed.

CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 3 of 13
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 131 of 194
       c.   Fire                                                                     (ii) Weaknesses in the
                                                                                          source code within
            Loss or damage resulting from fire,                                           your computer system.
            however caused, except:
                                                                            (2) But, this Exclusion does not ap-
            (1) Loss of or damage to "money"                                    ply under Insuring Agreement
                and "securities"; and                                           A.5. to loss of "money", "securi-
            (2) Loss from damage to a safe or                                   ties" or "other property" while
                vault.                                                          outside the "premises" in the
                                                                                care and custody of a "messen-
       d.   Money Operated Devices                                              ger" if you:
            Loss of property contained in any                                   (a) Had no knowledge of any
            money operated device unless the                                        threat at the time the con-
            amount of "money" deposited in it is                                    veyance began; or
            recorded by a continuous recording
            instrument in the device.                                           (b) Had knowledge of a threat
                                                                                    at the time the conveyance
       e.   Motor Vehicles or Equipment and                                         began, but the loss was not
            Accessories                                                             related to the threat.
            Loss of or damage to motor vehicles,                       g.   Vandalism
            trailers or semi-trailers or equipment
            and accessories attached to them.                               Loss from damage to the "premises"
                                                                            or its exterior, or to any safe, vault,
       f.   Transfer or Surrender of Property                               cash register, cash box, cash drawer
                                                                            or "other property" by vandalism or
            (1) Loss of or damage to property                               malicious mischief.
                after it has been transferred or
                surrendered to a person or                             h.   Voluntary Parting of Title to or
                place outside the "premises" or                             Possession of Property
                "banking premises":
                                                                            Loss resulting from your, or anyone
                   (a) On the basis of unauthor-                            acting on your express or implied
                       ized instructions;                                   authority, being induced by any dis-
                                                                            honest act to voluntarily part with title
                   (b) As a result of a threat to do                        to or possession of any property.
                       bodily harm to any person;
                                                                  4.   Insuring Agreement A.6. does not cover:
                   (c) As a result of a threat to do
                       damage to any property;                         a.   Credit Card Transactions
                   (d) As a result of a threat to in-                       Loss resulting from the use or pur-
                       troduce a denial of service                          ported use of credit, debit, charge,
                       attack into your computer                            access, convenience, identification,
                       system;                                              stored-value or other cards or the
                                                                            information contained on such cards.
                   (e) As a result of a threat to in-
                       troduce a virus or other ma-                    b.   Funds Transfer Fraud
                       licious instruction into your
                       computer system which is                             Loss resulting from a "fraudulent in-
                       designed to damage, de-                              struction" directing a financial institu-
                       stroy or corrupt data or                             tion to transfer, pay or deliver "funds"
                       computer programs stored                             from your "transfer account".
                       within your computer sys-                       c.   Inventory Shortages
                       tem;
                                                                            Loss, or that part of any loss, the
                   (f)   As a result of a threat to                         proof of which as to its existence or
                         contaminate, pollute or ren-                       amount is dependent upon:
                         der substandard your prod-
                         ucts or goods; or                                  (1) An inventory computation; or
                   (g) As a result of a threat to                           (2) A profit and loss computation.
                       disseminate, divulge or util-
                       ize:
                         (i)   Your confidential infor-
                               mation; or



CR 00 20 05 06                               © ISO Properties, Inc., 2005                            Page 4 of 13
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 132 of 194
     5.   Insuring Agreement A.7. does not cover:                           (2) For the first 90 days after the
                                                                                effective date of such consolida-
          COMPUTER FRAUD                                                        tion, merger or purchase or ac-
          Loss resulting from the use of a computer                             quisition of assets or liabilities,
          to fraudulently cause a transfer of                                   the coverage provided by this
          "money", "securities" or "other property".                            insurance shall apply to such
                                                                                consolidated or merged entity or
E.   Conditions                                                                 such purchased or acquired as-
                                                                                sets or liabilities, provided that
     The following Conditions apply in addition to                              all "occurrences" causing or
     the Common Policy Conditions:                                              contributing to a loss involving
     1.   Conditions Applicable to all Insuring                                 such consolidation, merger or
          Agreements                                                            purchase or acquisition of as-
                                                                                sets or liabilities, must take
          a.   Additional Premises or Employees                                 place after the effective date of
                                                                                such consolidation, merger or
               If, while this insurance is in force, you                        purchase or acquisition of as-
               establish any additional "premises"                              sets or liabilities.
               or hire additional "employees", other
               than through consolidation or merger                    d.   Cooperation
               with, or purchase or acquisition of
               assets or liabilities of, another entity,                    You must cooperate with us in all
               such "premises" and "employees"                              matters pertaining to this insurance
               shall automatically be covered under                         as stated in its terms and conditions.
               this insurance. Notice to us of an in-                  e.   Duties in the Event of Loss
               crease in the number of "premises"
               or "employees" need not be given                             After you "discover" a loss or a situa-
               and no additional premium need be                            tion that may result in loss of or
               paid for the remainder of the Policy                         damage to "money", "securities" or
               Period shown in the Declarations.                            "other property" you must:
          b.   Concealment,       Misrepresentation                         (1) Notify us as soon as possible. If
               or Fraud                                                         you have reason to believe that
                                                                                any loss (except for loss cov-
               This insurance is void in any case of                            ered under Insuring Agreement
               fraud by you as it relates to this in-                           A.1. or A.2.) involves a violation
               surance at any time. It is also void if                          of law, you must also notify the
               you or any other Insured, at any                                 local law enforcement authori-
               time, intentionally conceal or misrep-                           ties.
               resent a material fact concerning:
                                                                            (2) Submit to examination under
               (1) This insurance;                                              oath at our request and give us
               (2) The property covered under this                              a signed statement of your an-
                   insurance;                                                   swers.

               (3) Your interest in the property                            (3) Produce for our examination all
                   covered under this insurance; or                             pertinent records.

               (4) A claim under this insurance.                            (4) Give us a detailed, sworn proof
                                                                                of loss within 120 days.
          c.   Consolidation - Merger or Acquisi-
               tion                                                         (5) Cooperate with us in the investi-
                                                                                gation and settlement of any
               If you consolidate or merge with, or                             claim.
               purchase or acquire the assets or li-
               abilities of, another entity:                           f.   Employee Benefit Plans

               (1) You must give us written notice                          (1) The "employee benefit plans"
                   as soon as possible and obtain                               shown in the Declarations
                   our written consent to extend                                (hereafter referred to as Plan)
                   the coverage provided by this                                are included as Insureds under
                   insurance to such consolidated                               Insuring Agreement A.1.
                   or merged entity or such pur-                            (2) If any Plan is insured jointly with
                   chased or acquired assets or li-                             any other entity under this in-
                   abilities. We may condition our                              surance, you or the Plan Ad-
                   consent by requiring payment of                              ministrator must select a Limit of
                   an additional premium; but                                   Insurance for Insuring Agree-

CR 00 20 05 06                               © ISO Properties, Inc., 2005                           Page 5 of 13
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 133 of 194
                 ment A.1. that is sufficient to                            ance provides coverage for loss
                 provide a Limit of Insurance for                           sustained prior to its effective
                 each Plan that is at least equal                           date.
                 to that required if each Plan
                 were separately insured.                               (2) No later than 1 year from the
                                                                            date of that cancellation with re-
            (3) With respect to loss sustained or                           gard to any "employee benefit
                "discovered" by any such Plan,                              plans".
                Insuring Agreement A.1. is re-
                placed by the following:                           h.   Joint Insured

                 We will pay for loss of or dam-                        (1) If more than one Insured is
                 age to "funds" and "other prop-                            named in the Declarations, the
                 erty" resulting directly from                              first Named Insured will act for
                 fraudulent or dishonest acts                               itself and for every other Insured
                 committed by an "employee",                                for all purposes of this insur-
                 whether identified or not, acting                          ance. If the first Named Insured
                 alone or in collusion with other                           ceases to be covered, then the
                 persons.                                                   next Named Insured will be-
                                                                            come the first Named Insured.
            (4) If the first Named Insured is an
                entity other than a Plan, any                           (2) If any Insured, or partner,
                payment we make for loss sus-                               "member" or officer of that In-
                tained by any Plan will be made                             sured has knowledge of any in-
                to the Plan sustaining the loss.                            formation relevant to this insur-
                                                                            ance, that knowledge is consid-
            (5) If two or more Plans are insured                            ered knowledge of every In-
                under this insurance, any pay-                              sured.
                ment we make for loss:
                                                                        (3) An "employee" of any Insured is
                 (a) Sustained by two or more                               considered to be an "employee"
                     Plans; or                                              of every Insured.
                 (b) Of commingled "funds" or                           (4) If this insurance or any of its
                     "other property" of two or                             coverages is cancelled as to
                     more Plans;                                            any Insured, loss sustained by
                                                                            that Insured is covered only if it
                     resulting directly from an                             is "discovered" by you:
                     "occurrence" will be made
                     to each Plan sustaining loss                           (a) No later than 60 days from
                     in the proportion that the                                 the date of that cancellation.
                     Limit of Insurance required                                However, this extended pe-
                     for each Plan bears to the                                 riod to "discover" loss ter-
                     total Limit of Insurance of all                            minates immediately upon
                     Plans sustaining loss.                                     the effective date of any
                                                                                other insurance obtained by
            (6) The Deductible Amount applica-                                  that Insured, whether from
                ble to Insuring Agreement A.1.                                  us or another insurer, re-
                does not apply to loss sustained                                placing in whole or in part
                by any Plan.                                                    the coverage afforded un-
       g.   Extended Period to Discover Loss                                    der this insurance, whether
                                                                                or not such other insurance
            We will pay for loss that you sus-                                  provides coverage for loss
            tained prior to the effective date of                               sustained prior to its effec-
            cancellation of this insurance, which                               tive date.
            is "discovered" by you:
                                                                            (b) No later than 1 year from
            (1) No later than 60 days from the                                  the date of that cancellation
                date of that cancellation. How-                                 with regard to any "em-
                ever, this extended period to                                   ployee benefit plans".
                "discover" loss terminates im-
                mediately upon the effective                            (5) We will not pay more for loss
                date of any other insurance ob-                             sustained by more than one In-
                tained by you, whether from us                              sured than the amount we would
                or another insurer, replacing in                            pay if all such loss had been
                whole or in part the coverage                               sustained by one Insured.
                afforded under this insurance,
                whether or not such other insur-
CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 6 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 134 of 194
            (6) Payment by us to the first                                       (i)   The Limit of Insurance
                Named Insured for loss sus-                                            and Deductible Amount
                tained by any Insured, other                                           of that other insurance,
                than an "employee benefit plan",                                       whether you can collect
                shall fully release us on account                                      on it or not; or
                of such loss.
                                                                                 (ii) The Deductible Amount
       i.   Legal Action Against Us                                                   shown in the Declara-
                                                                                      tions;
            You may not bring any legal action
            against us involving loss:                                      whichever is greater. Our pay-
                                                                            ment for loss is subject to the
            (1) Unless you have complied with                               terms and conditions of this in-
                all the terms of this insurance;                            surance.
            (2) Until 90 days after you have filed                      (2) Excess Insurance
                proof of loss with us; and
                                                                            (a) When this insurance is
            (3) Unless brought within 2 years                                   written excess over other
                from the date you "discovered"                                  insurance, we will only pay
                the loss.                                                       for the amount of loss that
                 If any limitation in this Condition                            exceeds the Limit of Insur-
                 is prohibited by law, such limita-                             ance      and     Deductible
                 tion is amended so as to equal                                 Amount of that other insur-
                 the minimum period of limitation                               ance, whether you can col-
                 provided by such law.                                          lect on it or not. Our pay-
                                                                                ment for loss is subject to
       j.   Liberalization                                                      the terms and conditions of
                                                                                this insurance.
            If we adopt any revision that would
            broaden the coverage under this in-                             (b) However, if loss covered
            surance without additional premium                                  under this insurance is
            within 45 days prior to or during the                               subject to a Deductible, we
            Policy Period shown in the Declara-                                 will reduce the Deductible
            tions, the broadened coverage will                                  Amount shown in the Decla-
            immediately apply to this insurance.                                rations, by the sum total of
                                                                                all such other insurance
       k.   Other Insurance                                                     plus any Deductible Amount
            If other valid and collectible insur-                               applicable to that other in-
            ance is available to you for loss cov-                              surance.
            ered under this insurance, our obli-                   l.   Ownership of Property; Interests
            gations are limited as follows:                             Covered
            (1) Primary Insurance                                       The property covered under this in-
                 When this insurance is written                         surance is limited to property:
                 as primary insurance, and:                             (1) That you own or lease; or
                 (a) You have other insurance                           (2) That you hold for others whether
                     subject to the same terms                              or not you are legally liable for
                     and conditions as this in-                             the loss of such property.
                     surance, we will pay our
                     share of the covered loss.                         However, this insurance is for your
                     Our share is the proportion                        benefit only. It provides no rights or
                     that the applicable Limit of                       benefits to any other person or or-
                     Insurance shown in the                             ganization. Any claim for loss that is
                     Declarations bears to the                          covered under this insurance must
                     total limit of all insurance                       be presented by you.
                     covering the same loss.
                                                                   m. Policy Bridge - Discovery Replac-
                 (b) You have other insurance                         ing Loss Sustained
                     covering the same loss
                     other than that described in                       (1) If this insurance replaces insur-
                     Paragraph (1)(a), we will                              ance that provided you with an
                     only pay for the amount of                             extended period of time after
                     loss that exceeds:                                     cancellation in which to discover
                                                                            loss and which did not terminate


CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 7 of 13
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 135 of 194
                 at the time this insurance be-                         (2) Recoveries do not include any
                 came effective:                                            recovery:
                 (a) We will not pay for any loss                           (a) From insurance, suretyship,
                     that occurred during the                                   reinsurance, security or in-
                     Policy Period of that prior                                demnity taken for our bene-
                     insurance which is "discov-                                fit; or
                     ered" by you during the
                     extended period to "dis-                               (b) Of original "securities" after
                     cover" loss, unless the                                    duplicates of them have
                     amount of loss exceeds the                                 been issued.
                     Limit of Insurance and De-                    p.   Territory
                     ductible Amount of that prior
                     insurance. In that case, we                        This insurance covers loss that you
                     will pay for the excess loss                       sustain resulting directly from an
                     subject to the terms and                           "occurrence" taking place within the
                     conditions of this policy.                         United States of America (including
                                                                        its territories and possessions),
                 (b) However, any payment we                            Puerto Rico and Canada.
                     make for the excess loss
                     will not be greater than the                  q.   Transfer of Your Rights of Recov-
                     difference between the Limit                       ery Against Others to Us
                     of Insurance and Deductible
                     Amount of that prior insur-                        You must transfer to us all your
                     ance and the Limit of Insur-                       rights of recovery against any person
                     ance shown in the Declara-                         or organization for any loss you
                     tions. We will not apply the                       sustained and for which we have
                     Deductible Amount shown                            paid or settled. You must also do
                     in the Declarations to this                        everything necessary to secure
                     excess loss.                                       those rights and do nothing after loss
                                                                        to impair them.
            (2) The Other Insurance Condition
                E.1.k. does not apply to this                      r.   Valuation - Settlement
                Condition.                                              (1) The value of any loss for pur-
       n.   Records                                                         poses of coverage under this
                                                                            policy shall be determined as
            You must keep records of all prop-                              follows:
            erty covered under this insurance so
            we can verify the amount of any loss.                           (a) Loss of "money" but only up
                                                                                to and including its face
       o.   Recoveries                                                          value. We will, at your op-
                                                                                tion, pay for loss of "money"
            (1) Any recoveries, whether ef-                                     issued by any country other
                fected before or after any pay-                                 than the United States of
                ment under this insurance,                                      America:
                whether made by us or you,
                shall be applied net of the ex-                                  (i)   At face value in the
                pense of such recovery:                                                "money" issued by that
                                                                                       country; or
                 (a) First, to you in satisfaction
                     of your covered loss in ex-                                 (ii) In the United States of
                     cess of the amount paid                                          America dollar equiva-
                     under this insurance;                                            lent determined by the
                                                                                      rate of exchange pub-
                 (b) Second, to us in satisfaction                                    lished in The Wall
                     of amounts paid in settle-                                       Street Journal on the
                     ment of your claim;                                              day the loss was "dis-
                 (c) Third, to you in satisfaction                                    covered".
                     of any Deductible Amount;                              (b) Loss of "securities" but only
                     and                                                        up to and including their
                 (d) Fourth, to you in satisfaction                             value at the close of busi-
                     of any loss not covered un-                                ness on the day the loss
                     der this insurance.                                        was "discovered". We may,
                                                                                at our option:



CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 8 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 136 of 194
                     (i)   Pay the market value of                                     i.    Until the lost or
                           such "securities" or re-                                          damaged property
                           place them in kind, in                                            is actually repaired
                           which event you must                                              or replaced; and
                           assign to us all your
                           rights, title and interest                                  ii.   Unless the repairs
                           in and to those "securi-                                          or     replacement
                           ties"; or                                                         are made as soon
                                                                                             as      reasonably
                     (ii) Pay the cost of any                                                possible after the
                          Lost Securities Bond                                               loss or damage.
                          required in connection
                          with issuing duplicates                                 If the lost or damaged
                          of   the     "securities".                              property is not repaired or
                          However, we will be li-                                 replaced, we will pay on an
                          able only for the pay-                                  actual cash value basis.
                          ment of so much of the                         (2) We will, at your option, settle
                          cost of the bond as                                loss or damage to property other
                          would be charged for a                             than "money":
                          bond having a penalty
                          not    exceeding       the                         (a) In the "money" of the coun-
                          lesser of the:                                         try in which the loss or
                                                                                 damage occurred; or
                           i.    Market value of
                                 the "securities" at                         (b) In the United States of
                                 the close of busi-                              America dollar equivalent of
                                 ness on the day                                 the "money" of the country
                                 the loss was "dis-                              in which the loss or damage
                                 covered"; or                                    occurred determined by the
                                                                                 rate of exchange published
                           ii.   The Limit of Insur-                             in The Wall Street Journal
                                 ance applicable to                              on the day the loss was
                                 the "securities".                               "discovered".
                 (c) Loss of or damage to "other                         (3) Any property that we pay for or
                     property" or loss from dam-                             replace becomes our property.
                     age to the "premises" or its
                     exterior for the replacement              2.   Conditions Applicable         to   Insuring
                     cost of the property without                   Agreement A.1.
                     deduction for depreciation.
                     However, we will not pay                       a.   Termination as to Any Employee
                     more than the least of the                          This Insuring Agreement terminates
                     following:                                          as to any "employee":
                     (i)   The cost to replace the                       (1) As soon as:
                           lost or damaged prop-
                           erty with property of                             (a) You; or
                           comparable     material
                           and quality and used                              (b) Any of your partners,
                           for the same purpose;                                 "members", "managers", of-
                                                                                 ficers, directors or trustees
                     (ii) The amount you actu-                                   not in collusion with the
                          ally spend that is nec-                                "employee";
                          essary to repair or re-
                          place the lost or dam-                             learn of "theft" or any other dis-
                          aged property; or                                  honest act committed by the
                                                                             "employee" whether before or
                     (iii) The Limit of Insurance                            after becoming employed by
                           applicable to the lost or                         you.
                           damaged property.
                                                                         (2) On the date specified in a notice
                     With regard to Paragraphs                               mailed to the first Named In-
                     r.(1)(c)(i) through                                     sured. That date will be at least
                     r.(1)(c)(iii), we will not pay                          30 days after the date of mailing.
                     on a replacement cost basis
                     for any loss or damage:                                 We will mail or deliver our notice
                                                                             to the first Named Insured's last
                                                                             mailing address known to us. If

CR 00 20 05 06                            © ISO Properties, Inc., 2005                            Page 9 of 13
             Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 137 of 194
                 notice is mailed, proof of mailing                         (1) Precious metals, precious or
                 will be sufficient proof of notice.                            semi-precious stones, pearls,
                                                                                furs, or completed or partially
        b.   Territory                                                          completed articles made of or
             We will pay for loss caused by any                                 containing such materials that
             "employee" while temporarily outside                               constitute the principal value of
             the territory specified in the Territory                           such articles; or
             Condition E.1.p. for a period of not                           (2) Manuscripts, drawings, or rec-
             more than 90 consecutive days.                                     ords of any kind, or the cost of
   3.   Conditions Applicable          to   Insuring                            reconstructing them or repro-
        Agreement A.2.                                                          ducing any information con-
                                                                                tained in them.
        a.   Deductible Amount
                                                                  5.   Conditions Applicable        to   Insuring
             The Deductible Amount does not                            Agreement A.6.
             apply to legal expenses paid under
             Insuring Agreement A.2.                                   a.   Special Limit of Insurance for
                                                                            Specified Property
        b.   Electronic and Mechanical Signa-
             tures                                                          We will only pay up to $5,000 for any
                                                                            one "occurrence" of loss of or dam-
             We will treat signatures that are pro-                         age to manuscripts, drawings, or re-
             duced or reproduced electronically,                            cords of any kind, or the cost of re-
             mechanically or by other means the                             constructing them or reproducing
             same as handwritten signatures.                                any information contained in them.
        c.   Proof of Loss                                             b.   Territory
             You must include with your proof of                            We will cover loss that you sustain
             loss any instrument involved in that                           resulting directly from an "occur-
             loss, or, if that is not possible, an af-                      rence" taking place anywhere in the
             fidavit setting forth the amount and                           world. Territory Condition E.1.p. does
             cause of loss.                                                 not apply to Insuring Agreement A.6.
        d.   Territory                                       F.   Definitions
             We will cover loss that you sustain                  1.   "Banking premises" means the interior of
             resulting directly from an "occur-                        that portion of any building occupied by a
             rence" taking place anywhere in the                       banking institution or similar safe de-
             world. Territory Condition E.1.p. does                    pository.
             not apply to Insuring Agreement A.2.
                                                                  2.   "Counterfeit money" means an imitation
   4.   Conditions Applicable to            Insuring                   of "money" that is intended to deceive
        Agreements A.4. and A.5.                                       and to be taken as genuine.
        a.   Armored Motor Vehicle Compa-                         3.   "Custodian" means you, or any of your
             nies                                                      partners or "members", or any "em-
                                                                       ployee" while having care and custody of
             Under Insuring Agreement A.5., we                         property inside the "premises", excluding
             will only pay for the amount of loss                      any person while acting as a "watchper-
             you cannot recover:                                       son" or janitor.
             (1) Under your contract with the ar-                 4.   "Discover" or "discovered" means the
                 mored motor vehicle company;                          time when you first become aware of
                 and                                                   facts which would cause a reasonable
             (2) From any insurance or indem-                          person to assume that a loss of a type
                 nity carried by, or for the benefit                   covered by this insurance has been or
                 of customers of, the armored                          will be incurred, regardless of when the
                 motor vehicle company.                                act or acts causing or contributing to such
                                                                       loss occurred, even though the exact
        b.   Special Limit of Insurance for                            amount or details of loss may not then be
             Specified Property                                        known.
             We will only pay up to $5,000 for any                     "Discover" or "discovered" also means
             one "occurrence" of loss of or dam-                       the time when you first receive notice of
             age to:                                                   an actual or potential claim in which it is
                                                                       alleged that you are liable to a third party


CR 00 20 05 06                              © ISO Properties, Inc., 2005                           Page 10 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 138 of 194
        under circumstances which, if true, would                      (5) Any natural person who is a
        constitute a loss under this insurance.                            former "employee", partner,
                                                                           "member", "manager", director
   5.   "Employee":                                                        or trustee retained as a consult-
        a.   "Employee" means:                                             ant while performing services for
                                                                           you;
             (1) Any natural person:
                                                                       (6) Any natural person who is a
                 (a) While in your service and                             guest student or intern pursuing
                     for the first 30 days imme-                           studies or duties, excluding,
                     diately after termination of                          however, any such person while
                     service, unless such termi-                           having care and custody of
                     nation is due to "theft" or                           property outside the "premises";
                     any other dishonest act
                     committed by the "em-                             (7) Any "employee" of an entity
                     ployee";                                              merged or consolidated with you
                                                                           prior to the effective date of this
                 (b) Who you compensate di-                                insurance; or
                     rectly by salary, wages or
                     commissions; and                                  (8) Any of your "managers", direc-
                                                                           tors or trustees while:
                 (c) Who you have the right to
                     direct and control while                              (a) Performing acts within the
                     performing services for you;                              scope of the usual duties of
                                                                               an "employee"; or
             (2) Any natural person who is fur-
                 nished temporarily to you:                                (b) Acting as a member of any
                                                                               committee duly elected or
                 (a) To substitute for a perma-                                appointed by resolution of
                     nent "employee" as defined                                your board of directors or
                     in Paragraph a.(1), who is                                board of trustees to perform
                     on leave; or                                              specific, as distinguished
                                                                               from general, directorial
                 (b) To meet seasonal or short-                                acts on your behalf.
                     term work load conditions;
                                                                  b.   "Employee" does not mean any
                 while that person is subject to                       agent, broker, factor, commission
                 your direction and control and                        merchant, consignee, independent
                 performing services for you, ex-                      contractor or representative of the
                 cluding, however, any such per-                       same general character not specified
                 son while having care and cus-                        in Paragraph 5.a.
                 tody of property outside the
                 "premises";                                 6.   "Employee benefit plan" means any wel-
                                                                  fare or pension benefit plan shown in the
             (3) Any natural person who is                        Declarations that you sponsor and which
                 leased to you under a written                    is subject to the Employee Retirement In-
                 agreement between you and a                      come Security Act of 1974 (ERISA) and
                 labor leasing firm, to perform                   any amendments thereto.
                 duties related to the conduct of
                 your business, but does not                 7.   "Forgery" means the signing of the name
                 mean a temporary employee as                     of another person or organization with
                 defined in Paragraph a.(2);                      intent to deceive; it does not mean a sig-
                                                                  nature which consists in whole or in part
             (4) Any natural person who is:                       of one's own name signed with or without
                 (a) A trustee, officer, employee,                authority, in any capacity, for any pur-
                     administrator or manager,                    pose.
                     except an administrator or              8.   "Fraudulent instruction" means:
                     manager who is an inde-
                     pendent contractor, of any                   a.   An electronic, telegraphic, cable,
                     "employee benefit plan";                          teletype, telefacsimile or telephone
                     and                                               instruction which purports to have
                                                                       been transmitted by you, but which
                 (b)     A director or trustee of                      was in fact fraudulently transmitted
                       yours while that person is                      by someone else without your
                       engaged      in   handling                      knowledge or consent;
                       "funds" or "other property"
                       of any "employee benefit                   b.   A written instruction (other than
                       plan";                                          those described in Insuring Agree-
CR 00 20 05 06                          © ISO Properties, Inc., 2005                          Page 11 of 13
             Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 139 of 194
             ment A.2.) issued by you, which was                           (3) A series of acts whether or not
             forged or altered by someone other                                related;
             than you without your knowledge or
             consent, or which purports to have                            committed by a person acting alone
             been issued by you, but was in fact                           or in collusion with other persons, in-
             fraudulently issued without your                              volving one or more instruments,
             knowledge or consent; or                                      during the Policy Period shown in the
                                                                           Declarations, before such Policy Pe-
        c.   An electronic, telegraphic, cable,                            riod or both.
             teletype, telefacsimile, telephone or
             written instruction initially received by               c.    Under All Other Insuring Agree-
             you which purports to have been                               ments:
             transmitted by an "employee" but                              (1) An individual act or event;
             which was in fact fraudulently trans-
             mitted by someone else without your                           (2) The combined total of all sepa-
             or the "employee's" knowledge or                                  rate acts or events whether or
             consent.                                                          not related; or
   9.   "Funds" means "money" and "securities".                            (3) A series of acts or events
                                                                               whether or not related;
   10. "Manager" means a person serving in a
       directorial capacity for a limited liability                        committed by a person acting alone
       company.                                                            or in collusion with other persons, or
                                                                           not committed by any person, during
   11. "Member" means an owner of a limited li-                            the Policy Period shown in the Dec-
       ability company represented by its mem-                             larations, before such Policy Period
       bership interest, who also may serve as a                           or both.
       "manager".
                                                                15. "Other property" means any tangible
   12. "Messenger" means you, or a relative of                      property other than "money" and "securi-
       yours, or any of your partners or "mem-                      ties" that has intrinsic value. "Other prop-
       bers", or any "employee" while having                        erty" does not include computer pro-
       care and custody of property outside the                     grams, electronic data or any property
       "premises".                                                  specifically excluded under this insur-
   13. "Money" means:                                               ance.

        a.   Currency, coins and bank notes in                  16. "Premises" means the interior of that por-
             current use and having a face value;                   tion of any building you occupy in con-
             and                                                    ducting your business.

        b.   Travelers checks, register checks                  17. "Robbery" means the unlawful taking of
             and money orders held for sale to                      property from the care and custody of a
             the public.                                            person by one who has:

   14. "Occurrence" means:                                           a.    Caused or threatened to cause that
                                                                           person bodily harm; or
        a.   Under Insuring Agreement A.1.:
                                                                     b.    Committed an obviously unlawful act
             (1) An individual act;                                        witnessed by that person.
             (2) The combined total of all sepa-                18. "Safe burglary" means the unlawful taking
                 rate acts whether or not related;                  of:
                 or
                                                                     a.    Property from within a locked safe or
             (3) A series of acts whether or not                           vault by a person unlawfully entering
                 related;                                                  the safe or vault as evidenced by
                                                                           marks of forcible entry upon its exte-
             committed by an "employee" acting                             rior; or
             alone or in collusion with other per-
             sons, during the Policy Period shown                    b.    A safe or vault from inside the
             in the Declarations, before such Pol-                         "premises".
             icy Period or both.
                                                                19. "Securities" means negotiable and non-
        b.   Under Insuring Agreement A.2.:                         negotiable instruments or contracts rep-
                                                                    resenting either "money" or property and
             (1) An individual act;                                 includes:
             (2) The combined total of all sepa-                     a.    Tokens, tickets, revenue and other
                 rate acts whether or not related;                         stamps (whether represented by
                 or
CR 00 20 05 06                              © ISO Properties, Inc., 2005                          Page 12 of 13
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 140 of 194
            actual stamps or unused value in a                           phone instructions communicated di-
            meter) in current use; and                                   rectly through an electronic funds
                                                                         transfer system; or
       b.   Evidences of debt issued in connec-
            tion with credit or charge cards,                      b.    By means of written instructions
            which cards are not issued by you;                           (other than those described in In-
                                                                         suring Agreement A.2.) establishing
       but does not include "money".                                     the conditions under which such
   20. "Theft" means the unlawful taking of                              transfers are to be initiated by such
       property to the deprivation of the Insured.                       financial institution through an elec-
                                                                         tronic funds transfer system.
   21. "Transfer account" means an account
       maintained by you at a financial institution           22. "Watchperson" means any person you
       from which you can initiate the transfer,                  retain specifically to have care and cus-
       payment or delivery of "funds":                            tody of property inside the "premises"
                                                                  and who has no other duties.
       a.   By means of electronic, telegraphic,
            cable, teletype, telefacsimile or tele-




CR 00 20 05 06                            © ISO Properties, Inc., 2005                         Page 13 of 13
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 141 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              SOCIAL ENGINEERING FRAUD
This endorsement modifies insurance provided under the following:


     COMMERCIAL CRIME COVERAGE PART

                                                    SCHEDULE
                               Check the appropriate boxes to activate Coverage:


                    Social Engineering Fraud Limit of Insurance $           50,000

                                                          Deductible $      10,000

¨
X Option I. Social Engineering Fraud - Internal
  ¨ A. Verification is Required for All "Transfer Instructions"
  ¨ B. Verification Is Required for All "Transfer Instructions" in Excess of $
  ¨
  X C. Verification of "Transfer Instructions" is Not Required

¨
X Option II. Social Engineering Fraud - External
  ¨ A. Verification is Required for All "Transfer Instructions"
  ¨ B. Verification Is Required for All "Transfer Instructions" in Excess of $
  ¨
  X C. Verification of "Transfer Instructions" is Not Required

With regard to this Social Engineering Fraud endorsement, the provisions of the Coverage Form to which this
endorsement is attached apply, unless modified by this endorsement.
A. Coverage
     For the purposes of this endorsement only, COMMERCIAL CRIME COVERAGE FORM, Section A.
     Insuring Agreements is amended to include the following:
     Social Engineering Fraud
     a.   Internal (if indicated in Option I. of the Schedule)
          We will pay for loss resulting directly from your having, in good faith, transferred, paid, or delivered
          "money", "securities" or "other property" in reliance upon a "transfer instruction" purportedly issued
          by:
          (1) An "employee", or any of your partners, "members", "managers", "owners", officers, directors or
              trustees, or you (if you are a sole proprietorship);
          but which "transfer instruction" proves to have been fraudulently issued by an imposter without the
          knowledge or consent of a person listed in Paragraph a.(1).
     b.   External (If indicated in Option II. of the Schedule)
          We will pay for loss resulting directly from your having, in good faith, transferred, paid, or delivered
          "money", "securities" or "other property" in reliance upon a "transfer instruction" purportedly issued by
          your "customer" or "vendor", but which "transfer instruction" proves to have been fraudulently issued
          by an imposter without the knowledge or consent of a person listed in Paragraph a.(1) above.
     c.   Verification
          (1) The following is a precondition to coverage under this Insuring Agreement.
              (a) If Option I.A. and/or II.A. is selected in the Schedule, you shall verify all "transfer
                   instructions"; or

                                       Includes copyrighted material of Insurance
CA 207 05 16                            Services Office, Inc., with its permission.                  Page 1 of 2
             Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 142 of 194
            (b) If Option I.B. and/or II.B. is selected in the Schedule, you shall verify all "transfer
                 instructions" in excess of the amount shown;
            according to a pre-arranged callback or other established verification procedure before acting
            upon any such "transfer instruction". Such verification must be documented by you.
        (2) If Option I.C. and/or II.C. is selected in the Schedule, verification of "transfer instructions" is not a
            precondition to coverage under this insuring agreement.
B. Limit of Insurance
   For the purposes of this endorsement only, COMMERCIAL CRIME COVERAGE FORM, Section B. Limit
   of Insurance is deleted in its entirety and replaced by the following:
   B. Limit of Insurance
        The most we will pay for all loss resulting directly from an "occurrence" is the applicable Limit of
        Insurance shown in the Schedule of this endorsement.
C. Deductible
   For the purposes of this endorsement only, COMMERCIAL CRIME COVERAGE FORM, Section C.
   Deductible is deleted in its entirety and replaced by the following:
   C. Deductible
        We will not pay for loss resulting directly from an "occurrence" unless the amount of loss exceeds the
        deductible shown in the Schedule of this endorsement. We will then pay the amount of loss in excess
        of the deductible up to the Limit of Insurance.
D. Exclusions
   For the purposes of this endorsement only, COMMERCIAL CRIME COVERAGE FORM, Section D.
   Exclusions is amended to include the following:
   This insurance does not apply to loss or damage that is insured, or would be insured if insurance
   coverage had been purchased, under any other Insuring Agreement provided or available under this
   Coverage Part.
E. Conditions
   For the purposes of this endorsement only, COMMERCIAL CRIME COVERAGE FORM, Section E.
   Conditions, 1.p. Territory is deleted in its entirety and replaced by the following:
   p.   Territory
        This insurance covers loss that you sustain resulting directly from an "occurrence" taking place
        anywhere in the world.
F. Definitions
   For the purposes of this endorsement only, COMMERCIAL CRIME COVERAGE FORM, Section F.
   Definitions is amended to include the following:
   "Customer" means an entity or individual to whom you sell goods or provide services under a pre-existing
   agreement that is still in effect at the time of loss or damage.
   "Financial institution" means:
   a.   A bank, savings and loan association, savings bank, trust company, credit union or similar depository
        institution;
   b.   An insurance company; or
   c.   A stock brokerage firm or investment company.
   "Owner" means a "member" or any other person having an ownership interest in you.
   "Transfer instruction" means an instruction directing you to transfer, pay, or deliver "money", "securities"
   or "other property".
   "Vendor" means an entity or individual from whom you have purchased goods or received services under
   a pre-existing agreement that is still in effect at the time of loss or damage. Vendor does not include any
   "financial institution".




                                    Includes copyrighted material of Insurance
CA 207 05 16                         Services Office, Inc., with its permission.                       Page 2 of 2
          Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 143 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      COMMERCIAL CRIME COVERAGE FORM
                         AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL CRIME COVERAGE FORM
A.   It is agreed that E. Conditions, 1. Conditions Applicable to all Insuring Agreements, j. Liberalization
     is deleted in its entirety and replaced by the following:
     j.     Liberalization
            If, within 60 days prior to the beginning of this Coverage Part or during the policy period, we make
            any changes to any forms or endorsements of this Coverage Part for which there is currently no
            separate premium charge, and that change provides more coverage than this Coverage Part, the
            change will automatically apply to this Coverage Part as of the latter of:
            a.   The date we implemented the change in your state; or
            b.   The date this Coverage Part became effective; and
            will be considered as included until the end of the current policy period. We will make no additional
            premium charge for this additional coverage during the interim.
B.   It is agreed that D. Exclusions, 1. i. Pollution is deleted in its entirety and replaced by the following:
     i.     Pollutants
            Loss or damage caused by or resulting from pollutants. Pollutants mean any solid, liquid, gaseous or
            thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals, petro-
            leum and petroleum by-products, and waste. Waste includes materials to be recycled, reconditioned
            or reclaimed. Pollutants include but are not limited to substances which are generally recognized in
            industry or government to be harmful or toxic to persons, property, or the environment regardless of
            whether injury or damage is caused directly or indirectly by the "pollutants" and whether:
            a.   You are regularly or otherwise engaged in activities which taint or degrade the environment; or
            b.   You use, generate or produce the pollutant.




                                      Includes copyrighted material of Insurance
CA 440 08 07                           Services Office, Inc., with its permission.
       Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 144 of 194

                  THE CINCINNATI CASUALTY COMPANY
                                         A Stock Insurance Company


           CINCINNATI DATA DEFENDER™ COVERAGE PART
                         DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: ENP 053 39 92               Effective Date 04-29-2019
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

Retroactive Date:     04-29-2019
                                    Limits of Insurance and Deductible
                                   Annual
     Insuring Agreement           Aggregate                     Sublimit                    Deductible
 A     Response Expenses       $50,000                                                    $1,000
                                                 Forensic IT Review        $25,000
                                                 Legal Review              $25,000
                                                 PR Services               $25,000
 B     Defense and Liability   $50,000                                                    $1,000
                                                 Regulatory Fines and      $25,000
                                                 Penalties
                                                 PCI Fines and             $25,000
                                                 Penalties
 C     Identity Recovery       $25,000                                                    $250
                                                 Lost Wages and            $5,000
                                                 Child and Elder Care
                                                 Mental Health             $1,000
                                                 Counseling
                                                 Miscellaneous             $1,000
                                                 Unnamed Costs

                       TOTAL ANNUAL PREMIUM                                $143
     Optional Supplemental Extended Reporting             Optional Supplemental Extended Reporting
                  Period - Term:                                      Period - Premium:
           1   YEAR                                                        28
           2   YEAR                                                        56
           3   YEAR                                                        74
           4   YEAR                                                        93
           5   YEAR                                                        102
           6   YEAR                                                        111
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC102          01/18 CINCINNATI DATA DEFENDER™ COVERAGE FORM
HC429PA        03/16 PENNSYLVANIA CHANGES


HC 502 01 18                                                                                     Page 1 of 2
                                                                                       ENP 053 39 92
    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 145 of 194




HC 502 01 18                                                              Page 2 of 2
                                                                  ENP 053 39 92
        Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 146 of 194

                CINCINNATI DATA DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS

Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Response Expenses ............................................................................3
      2.     Insuring Agreement B - Defense and Liability ...........................................................................5
      3.     Insuring Agreement C - Identity Recovery .................................................................................5
B. Exclusions ............................................................................................................................................5
      1.     Applicable to Insuring Agreements A and B ...................................................................................5
             a.     Contractual Liability ..............................................................................................................5
             b.     Criminal Investigations or Proceedings ..............................................................................5
             c.     Deficiency Correction............................................................................................................5
             d.     Extortion .................................................................................................................................6
             e.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             f.     Non-monetary Relief..............................................................................................................6
             g.     Previously Reported Data Compromises ............................................................................6
             h.     Prior Data Compromises.......................................................................................................6
             i.     Prior or Pending Litigation ...................................................................................................6
             j.     Reckless Disregard ...............................................................................................................6
             k.     Uninsurable ............................................................................................................................6
             l.     Willful Complicity...................................................................................................................6
      2.     Applicable to Insuring Agreement C................................................................................................6
             a.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             b.     Professional or Business Identity........................................................................................6
             c.     Unreported Identity Theft......................................................................................................6
      3.     Applicable to Insuring Agreements A, B and C...............................................................................6
             a.     Nuclear....................................................................................................................................6
             b.     War ..........................................................................................................................................6
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................7
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................8
SECTION IV - CONDITIONS ........................................................................................................................8
      1.     Bankruptcy ....................................................................................................................................8
      2.     Due Diligence ................................................................................................................................8
      3.     Duties in the Event of a Claim, Regulatory Proceeding or Loss ..............................................9
      4.     Help Line ...................................................................................................................................... 10
      5.     Legal Action Against Us .............................................................................................................10
      6.     Legal Advice ................................................................................................................................10
      7.     Liberalization ............................................................................................................................... 10
      8.     Office of Foreign Assets Control (OFAC) Compliance............................................................11
      9.     Other Insurance...........................................................................................................................11
      10.    Pre-Notification Consultation ....................................................................................................11
      11.    Representations .......................................................................................................................... 11
      12.    Separation of Insureds ...............................................................................................................11
      13.    Service Providers........................................................................................................................11
      14.    Services .......................................................................................................................................11
      15.    Subrogation ................................................................................................................................. 12
      16.    Valuation - Settlement ................................................................................................................ 12
      17.    When We Do Not Renew ............................................................................................................12


                                                      Includes copyrighted material of Insurance
HC 102 01 18                                           Services Office, Inc. with its permission.                                                   Page 1 of 17
                   Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 147 of 194


                                                       TABLE OF CONTENTS (CONT'D)

Coverage Part Provision:                                                                                                                    Begins on Page:
SECTION V - EXTENDED REPORTING PERIODS...................................................................................12
SECTION VI - DEFINITIONS ......................................................................................................................13
      1.    "Affected individual".......................................................................................................................13
      2.    "Authorized representative"...........................................................................................................13
      3.    "Claim" ..........................................................................................................................................13
      4.    "Coverage term"............................................................................................................................13
      5.    "Coverage territory".......................................................................................................................14
      6.    "Data compromise liability"............................................................................................................14
      7.    "Defense costs".............................................................................................................................14
      8.    "Employee"....................................................................................................................................14
      9.    "Executive" ....................................................................................................................................15
      10.   "Identity recovery case manager"..................................................................................................15
      11.   "Identity recovery expenses".........................................................................................................15
      12.   "Identity recovery insured".............................................................................................................16
      13.   "Identity theft" ................................................................................................................................16
      14.   "Insured"........................................................................................................................................16
      15.   "Loss"............................................................................................................................................16
      16.   "Named insured" ...........................................................................................................................16
      17.   "Personal data compromise".........................................................................................................16
      18.   "Personally identifying information"...............................................................................................17
      19.   "Personally sensitive information" .................................................................................................17
      20.   "Policy period" ...............................................................................................................................17
      21.   "Regulatory proceeding"................................................................................................................17




                                                    Includes copyrighted material of Insurance
HC 102 01 18                                         Services Office, Inc. with its permission.                                                   Page 2 of 17
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 148 of 194

          CINCINNATI DATA DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                         compromise" to "affected individuals"
coverage. Read the entire Coverage Part carefully                         as covered under coverage (3).
to determine rights, duties and what is and is not
covered.                                                                  (1) Forensic IT Review
Throughout this Coverage Part the words "you" and                              Professional information tech-
"your" refer to the "named insured" shown in the                               nologies review if needed to de-
Declarations. The words "we", "us" and "our" refer                             termine, within the constraints of
to the company providing this insurance.                                       what is possible and reasonable,
                                                                               the nature and extent of the
Other words and phrases that appear in quotation                               "personal data compromise" and
marks have special meaning. Refer to Section VI -                              the number and identities of the
Definitions.                                                                   "affected individuals".
SECTION I - COVERAGES                                                          This does not include costs to
                                                                               analyze, research or determine
A. Insuring Agreements                                                         any of the following:
    Coverage is provided under the following In-                               (a) Vulnerabilities in systems,
    suring Agreements for which an Aggregate                                        procedures or physical se-
    Limit of Insurance is shown in the Declara-                                     curity;
    tions:
                                                                               (b) Compliance with PCI or oth-
    1.   Insuring Agreement A - Response Ex-                                        er industry security stand-
         penses                                                                     ards; or
         a.   Coverage under Insuring Agreement                                (c) The nature or extent of loss
              A - Response Expenses applies only                                    or damage to data that is
              if all of the following conditions are                                not "personally identifying in-
              met:                                                                  formation" or "personally
              (1) There has been a "personal data                                   sensitive information".
                  compromise"; and                                             If there is reasonable cause to
              (2) Such "personal data compro-                                  suspect that a covered "personal
                  mise" is first discovered by you                             data compromise" may have oc-
                  during the "coverage term"; and                              curred, we will pay for costs cov-
                                                                               ered under Forensic IT Review,
              (3) Such "personal data compro-                                  even if it is eventually deter-
                  mise" took place in the "cover-                              mined that there was no covered
                  age territory"; and                                          "personal data compromise".
                                                                               However, once it is determined
              (4) Such "personal data compro-                                  that there was no covered "per-
                  mise" is reported to us within 60                            sonal data compromise", we will
                  days after the date it is first dis-                         not pay for any further costs.
                  covered by you.
                                                                          (2) Legal Review
         b.   If the conditions listed in a. above
              have been met, then we will provide                              Professional legal counsel re-
              coverage for the following expenses                              view of the "personal data com-
              when they arise directly from the                                promise" and how you should
              "personal data compromise" de-                                   best respond to it. If there is rea-
              scribed in a. above and are neces-                               sonable cause to suspect that a
              sary and reasonable. Coverages (4)                               covered "personal data com-
              and (5) apply only if there has been a                           promise" may have occurred, we
              notification of the "personal data                               will pay for costs covered under

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 3 of 17
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 149 of 194
                  Legal Review, even if it is even-                                    A credit report and an
                  tually determined that there was                                     electronic service au-
                  no covered "personal data com-                                       tomatically monitoring
                  promise". However, once it is de-                                    for activities affecting
                  termined that there was no cov-                                      an individual's credit
                  ered "personal data compro-                                          records. This service is
                  mise", we will not pay for any fur-                                  subject to the "affected
                  ther costs.                                                          individual" enrolling for
                                                                                       this service with the
           (3) Notification to Affected Indi-                                          designated service pro-
               viduals                                                                 vider.
                  We will pay your necessary and                                  2)   Identity  Restoration
                  reasonable costs to provide noti-                                    Case Management
                  fication of the "personal data
                  compromise" to "affected indi-                                       As respects any "af-
                  viduals".                                                            fected individual" who is
                                                                                       or appears to be a vic-
           (4) Services to Affected Individu-                                          tim of "identity theft"
               als                                                                     that may reasonably
                  We will pay your necessary and                                       have arisen from the
                  reasonable costs to provide the                                      "personal data com-
                  following services to "affected                                      promise", the services
                  individuals":                                                        of an identity restoration
                                                                                       professional who will
                  (a) The following services apply                                     assist that "affected in-
                      to any "personal data com-                                       dividual" through the
                      promise".                                                        process of correcting
                                                                                       credit and other records
                      1)   Informational Materials                                     and, within the con-
                           A packet of loss pre-                                       straints of what is pos-
                           vention and customer                                        sible and reasonable,
                           support information.                                        restoring control over
                                                                                       his or her personal
                      2)   Help Line                                                   identity.
                           A toll-free telephone                         (5) PR Services
                           line for "affected indi-
                           viduals" with questions                            We will pay the necessary and
                           about the "personal da-                            reasonable fees and expenses
                           ta compromise". Where                              you incur, with our prior written
                           applicable, the line can                           consent, for a professional public
                           also be used to request                            relations firm review of and re-
                           additional services as                             sponse to the potential impact of
                           listed in (b)1) and 2)                             the "personal data compromise"
                           below.                                             on your business relationships.
                                                                              We will only pay for such fees
                           Note, calls by "affected                           and expenses when such a pub-
                           individuals" or their rep-                         lic relations firm review and re-
                           resentatives to the Help                           sponse is reasonably necessary
                           Line do not constitute                             to avert or mitigate material
                           the making of a "claim"                            damage to your business rela-
                           under Insuring Agree-                              tionships from the "personal data
                           ment B - Defense and                               compromise".
                           Liability.
                                                                              Such fees and expenses include
                  (b) The following additional ser-                           costs to implement public rela-
                      vices apply to "personal da-                            tions recommendations of such
                      ta compromise" events in-                               public relations firm. However,
                      volving "personally identify-                           when such recommendations in-
                      ing information".                                       clude advertising and special
                                                                              promotions designed to retain
                      1)   Credit   Report      and                           your relationship with "affected
                           Monitoring                                         individuals", we will not pay for
                                                                              promotions:


                                    Includes copyrighted material of Insurance
HC 102 01 18                         Services Office, Inc. with its permission.                  Page 4 of 17
    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 150 of 194
                  (a) Provided to any of your "ex-                         (1) There has been an "identity
                       ecutives" or "employees"; or                            theft" involving the personal
                                                                               identity of an "identity recovery
                  (b) Costing more than $25 per                                insured" under this Coverage
                       "affected individual".                                  Part; and
   2.   Insuring Agreement B - Defense and                                 (2) Such "identity theft" is first dis-
        Liability                                                              covered by the "identity recovery
        a.   Coverage under Insuring Agreement                                 insured" during the "coverage
             B - Defense and Liability applies only                            term"; and
             if all of the following conditions are                        (3) Such "identity theft" took place in
             met:                                                              the "coverage territory"; and
             (1) During the "coverage term" or                             (4) Such "identity theft" is reported
                  any applicable Extended Report-                              to us within 60 days after it is
                  ing Period, you first receive no-                            first discovered by the "identity
                  tice of a "claim" or "regulatory                             recovery insured".
                  proceeding" which arises from a
                  "personal data compromise"                          b.   If the conditions listed in a. above
                  that:                                                    have been met, then we will provide
                                                                           the following to the "identity recovery
                                                                           insured":
                  (a) Took place on or after the                           (1) Services of an "identity recovery
                       Retroactive Date shown in                               case manager" as needed to re-
                       the Declarations and before                             spond to the "identity theft"; and
                       the end of the "policy peri-
                       od";                                                (2) Reimbursement of necessary
                                                                               and reasonable "identity recov-
                  (b) Took place in the "coverage                              ery expenses" incurred as a di-
                       territory"; and                                         rect result of the "identity theft".
                  (c) Was submitted to us and               B. Exclusions
                       covered   under Insuring
                       Agreement A - Response                    1.   Applicable to Insuring Agreements A and
                       Expenses; and                                  B only:
               (2) Such "claim" or "regulatory pro-                   This insurance does not apply to "loss" or
                  ceeding" is reported to us as                       "claims" based upon, attributable to or
                  soon as practicable, but in no                      arising out of:
                  event more than 60 days after
                  the date it is first received by                    a.   Contractual Liability
                  you.                                                     An "insured's" assumption of liability
             b.   If the conditions listed in a.                           by contract or agreement, whether
                  above have been met, then we                             oral or written. However, this exclu-
                  will pay on behalf of the "insured"                      sion shall not apply to:
                  "defense costs" and "data com-                           (1) Any liability that an "insured"
                  promise liability" directly arising                          would have incurred in the ab-
                  from the "claim" or "regulatory                              sence of such contract or
                  proceeding".                                                 agreement; or
        c.   All "claims" or "regulatory proceed-                          (2) Any PCI fines or penalties explic-
             ings" caused by a single "personal                                itly covered under Insuring
             data compromise" will be deemed to                                Agreement B – Defense and Li-
             have been made at the time that no-                               ability.
             tice of the first of those "claims" or
             "regulatory proceedings" is received                     b. Criminal Investigations or Pro-
             by you.                                                     ceedings
   3.   Insuring Agreement C - Identity Recov-                             Any criminal investigations or pro-
        ery                                                                ceedings.
        a.   Coverage under Insuring Agreement                        c.   Deficiency Correction
             C - Identity Recovery applies only if
             all of the following conditions are met:                      Costs to research or correct any defi-
                                                                           ciency. This includes, but is not lim-
                                                                           ited to, any deficiency in your sys-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 5 of 17
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 151 of 194
            tems, procedures or physical security                  l.   Willful Complicity
            that may have contributed to a "per-
            sonal data compromise".                                     The "insured's" intentional or willful
                                                                        complicity in a "personal data com-
       d. Extortion                                                     promise".
            Any extortion or blackmail. This in-              2.   Applicable to Insuring Agreement C only:
            cludes, but is not limited to, ransom
            payments and private security assis-                   This insurance does not apply to:
            tance.                                                 a.   Fraudulent, Dishonest or Criminal
       e.   Fraudulent, Dishonest or Criminal                           Acts
            Acts                                                        Any fraudulent, dishonest or criminal
            Any criminal, fraudulent or dishonest                       act by an "identity recovery insured"
            act, error or omission, or any inten-                       or any person aiding or abetting an
            tional or knowing violation of the law                      "identity recovery insured", or by any
            by the "insured".                                           "authorized representative" of an
                                                                        "identity recovery insured", whether
       f.   Non-monetary Relief                                         acting alone or in collusion with oth-
                                                                        ers. However, this exclusion shall not
            That part of any "claim" seeking any                        apply to the interests of an "identity
            non-monetary relief.                                        recovery insured" who has no
       g. Previously Reported Data Com-                                 knowledge of or involvement in such
          promises                                                      fraud, dishonesty or criminal act.

            The same facts alleged or contained                    b.   Professional or Business Identity
            in any "claim" which has been report-                       The theft of a professional or busi-
            ed, or in any circumstances of which                        ness identity.
            notice has been given, under any in-
            surance policy of which this Cover-                    c.   Unreported Identity Theft
            age Part is a renewal or replacement.
                                                                        An "identity theft" that is not reported
       h. Prior Data Compromises                                        in writing to the police.
            Any "personal data compromise" first              3.   Applicable to Insuring Agreements A, B
            occurring before the Retroactive Date                  and C:
            shown in the Declarations, or any
            "claim" arising from a "personal data                  This insurance does not apply to "loss" or
            compromise" that first occurred prior                  "claims" based upon, attributable to or
            to the Retroactive Date shown in the                   arising out of:
            Declarations.                                          a.   Nuclear
       i.   Prior or Pending Litigation                                 Nuclear reaction or radiation or radi-
            Any "claim" or other proceeding                             oactive   contamination,     however
            against an "insured" which was pend-                        caused.
            ing or existed prior to the "coverage                  b.   War
            term", or arising out of the same or
            substantially the same facts, circum-                       (1) War, including undeclared or civ-
            stances or allegations which are the                              il war or civil unrest;
            subject of, or the basis for, such
            "claim" or other proceeding.                                (2) Warlike action by military force,
                                                                              including action hindering or de-
       j.   Reckless Disregard                                                fending against an actual or ex-
                                                                              pected attack, by any govern-
            Your reckless disregard for the secu-                             ment, sovereign or other authori-
            rity of "personally identifying infor-                            ty using military personnel or
            mation" or "personally sensitive in-                              other agents; or
            formation" in your care, custody or
            control.                                                    (3) Insurrection, rebellion, revolu-
                                                                              tion, usurped power, or action
       k.   Uninsurable                                                       taken by government authority in
            Any amount not insurable under ap-                                hindering or defending against
            plicable law.                                                     any of these.




                                  Includes copyrighted material of Insurance
HC 102 01 18                       Services Office, Inc. with its permission.                       Page 6 of 17
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 152 of 194
SECTION II - LIMITS OF INSURANCE AND DE-                             Part. We may, at our option, pay any part
DUCTIBLE                                                             or all of the deductible amount in order to
                                                                     respond effectively to a "personal data
A. Insuring Agreement A - Response Expenses:                         compromise" and, upon notification of the
   1.   The most we will pay under Insuring                          action taken, you shall promptly reimburse
        Agreement A - Response Expenses is the                       us for such part of the deductible amount
        Response Expenses Limit of Insurance                         as has been paid by us.
        stated in the Declarations.                        B. Insuring Agreement B - Defense and Liability:
   2.   The Response Expenses Limit of Insur-                   1.   The most we will pay under Insuring
        ance is an annual aggregate limit. This                      Agreement B - Defense and Liability (oth-
        amount is the most we will pay for the to-                   er than post-judgment interest) is the Limit
        tal of all "loss" covered under Insuring                     of Insurance stated in the Declarations.
        Agreement A - Response Expenses aris-
        ing out of all "personal data compromise"               2.   The Insuring Agreement B - Defense and
        events which are first discovered by you                     Liability Limit of Insurance is an annual
        during the "coverage term". This limit ap-                   aggregate limit. This amount is the most
        plies regardless of the number of "per-                      we will pay for all "loss" covered under In-
        sonal data compromise" events discov-                        suring Agreement B - Defense and Liabil-
        ered by you during that period.                              ity (other than post-judgment interest)
                                                                     arising out of all "claims".
   3.   A "personal data compromise" may be
        first discovered by you in one "coverage                3.   The most we will pay under Insuring
        term" but cause covered "loss" in one or                     Agreement B – Defense and Liability for
        more subsequent "coverage terms". If so,                     "data compromise liability" and "defense
        all covered "loss" arising from such "per-                   costs" related to Regulatory Fines and
        sonal data compromise" will be subject to                    Penalties and PCI Fines and Penalties
        the Response Expenses Limit of Insur-                        coverages arising from any one "claim"
        ance applicable to the "coverage term"                       or "regulatory proceeding" is the applicable
        when the "personal data compromise"                          sublimit for each of those coverages stat-
        was first discovered by you.                                 ed in the Declarations. These sublimits
                                                                     are part of, and not in addition to, the
   4.   The most we will pay under Insuring                          Aggregate Limit of Insurance referenced
        Agreement A - Response Expenses for                          in Paragraph 2.
        Forensic IT Review, Legal Review and PR
        Services coverages for "loss" arising from              4.   The Defense and Liability Limit of Insur-
        any one "personal data compromise" is                        ance for the Extended Reporting Periods
        the applicable sublimit for each of those                    (if applicable) shall be part of, and not in
        coverages stated in the Declarations.                        addition to, the Defense and Liability Limit
        These sublimits are part of, and not in ad-                  for the immediately preceding "coverage
        dition to, the Aggregate Limit of Insurance                  term".
        referenced in Paragraph 2. PR Services
        coverage is also subject to a limit per "af-            5.   The Insuring Agreement B - Defense and
        fected individual" as described in Section                   Liability coverage is subject to the Deduct-
        I., A.1.b.(5) PR Services.                                   ible stated in the Declarations. You shall
                                                                     be responsible for such deductible
   5.   Coverage for Services to "affected indi-                     amount as respects each "claim" or "regu-
        viduals" is limited to costs to provide such                 latory proceeding" covered under this
        services for a period of up to one year                      Coverage Part. We may, at our option,
        from the date of the notification to the "af-                pay any part or all of the deductible
        fected individuals" or the period required                   amount to defend or effect settlement of
        by law, whichever is longer. Notwithstand-                   any "claim", "loss" or "regulatory proceed-
        ing the foregoing, coverage for Identity                     ing" and, upon notification of the action
        Restoration Case Management services                         taken, you shall promptly reimburse us for
        initiated within such period may continue                    such part of the deductible amount as has
        for a period of up to one year from the                      been paid by us.
        date such Identity Restoration Case Man-
        agement services are initiated.                    C. Insuring Agreement C - Identity Recovery:

   6.   Response Expenses coverage is subject                   1.   Case Management Service is available as
        to the Response Expenses Deductible                          needed for any one "identity theft" for up
        stated in the Declarations. You shall be                     to 12 consecutive months from the incep-
        responsible for such deductible amount                       tion of the service. Expenses we incur to
        as respects each "personal data com-                         provide Case Management Service do not
        promise" covered under this Coverage                         reduce the Limit of Insurance available for
                                                                     "identity recovery expenses".
                                    Includes copyrighted material of Insurance
HC 102 01 18                         Services Office, Inc. with its permission.                   Page 7 of 17
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 153 of 194
   2.   Coverage under Insuring Agreement C -               The Limits of Insurance apply separately to each
        Identity Recovery is subject to the Annual          "coverage term".
        Aggregate Limit of Insurance stated in the
        Declarations per "identity recovery in-             SECTION III - DEFENSE AND SETTLEMENT
        sured". Regardless of the number of                 The provisions contained within this Section apply
        "identity theft" incidents, this limit is the       only to Insuring Agreement B - Defense and Liabil-
        most we will pay for the total of all "loss"        ity.
        arising out of all "identity thefts" suffered
        by one "identity recovery insured" which            1.   We will have the right and duty to select coun-
        are first discovered by the "identity recov-             sel and defend the "insured" against any
        ery insured" during the "coverage term". If              "claim" or "regulatory proceeding" covered by
        an "identity theft" is first discovered in one           Insuring Agreement B - Defense and Liability,
        "coverage term" and continues into other                 regardless of whether the allegations of such
        "coverage terms", all "loss" arising from                "claim" or "regulatory proceeding" are ground-
        such "identity theft" will be subject to the             less, false or fraudulent. However, we shall
        aggregate Limit of Insurance applicable to               have no duty to defend the "insured" against
        the "coverage term" when the "identity                   any "claim" or "regulatory proceeding" seeking
        theft" was first discovered.                             damages or other relief not insured by Insuring
                                                                 Agreement B - Defense and Liability.
   3.   Legal costs as provided under Item d. of
        the definition of "identity recovery expens-        2.   We may, with your written consent, make any
        es" are part of, and not in addition to, the             settlement of a "claim" or "regulatory proceed-
        aggregate limit described in Paragraph 2.                ing" which we deem reasonable. If you with-
                                                                 hold consent to such settlement, our liability for
   4.   Item e. (Lost Wages) and Item f. (Child                  all "loss" resulting from such "claim" will not
        and Elder Care Expenses) of the defini-                  exceed the amount for which we could have
        tion of "identity recovery expenses" are                 settled such "claim" or "regulatory proceeding"
        jointly subject to the sublimit stated in the            plus "defense costs" incurred as of the date
        Declarations. This sublimit is part of, and              we proposed such settlement in writing to you.
        not in addition to, the aggregate Limit of
        Insurance described in Paragraph 2. Cov-            3.   We shall not be obligated to pay any "loss", or
        erage is limited to wages lost and ex-                   to defend or continue to defend any "claim" or
        penses incurred within 12 months after                   "regulatory proceeding", after the Insuring
        the first discovery of the "identity theft" by           Agreement B - Defense and Liability Limit of
        the "identity recovery insured".                         Insurance has been exhausted.
   5.   Item g. (Mental Health Counseling) of the           4.   We shall pay all interest on that amount of any
        definition of "identity recovery expenses"               judgment within the Insuring Agreement B -
        is subject to the sublimit stated in the                 Defense and Liability Limit of Insurance which
        Declarations. This sublimit is part of, and              accrues:
        not in addition to, the aggregate limit de-
        scribed in Paragraph 2. Coverage is lim-                 a.   After entry of judgment; and
        ited to counseling that takes place within               b.   Before we pay, offer to pay or deposit in
        12 months after the first discovery of the                    court that part of the judgment within the
        "identity theft" by the "identity recovery in-                Insuring Agreement B - Defense and Lia-
        sured".                                                       bility Limit of Insurance or, in any case,
   6.   Item h. (Miscellaneous Unnamed Costs)                         before we pay or offer to pay the entire In-
        of the definition of "identity recovery ex-                   suring Agreement B - Defense and Liabil-
        penses" is subject to the sublimit stated in                  ity Limit of Insurance.
        the Declarations. This sublimit is part of,              These interest payments shall be in addition to
        and not in addition to, the aggregate Limit              and not part of the Defense and Liability Limit.
        of Insurance described in Paragraph 2.
        Coverage is limited to costs incurred with-         SECTION IV – CONDITIONS
        in 12 months after the first discovery of
        the "identity theft" by the "identity recovery      1.   Bankruptcy
        insured".                                                Your bankruptcy, or the bankruptcy of your es-
   7.   Coverage under Insuring Agreement C -                    tate if you are a sole proprietor, will not relieve
        Identity Recovery is subject to the Identity             us of our obligations under this Coverage Part.
        Recovery Deductible stated in the Decla-            2.   Due Diligence
        rations. Each "identity recovery insured"
        shall be responsible for such deductible                 You agree to use due diligence to prevent and
        amount only once during each "coverage                   mitigate "loss" covered under this Coverage
        term". This deductible applies only to                   Part. This includes, but is not limited to, com-
        "identity recovery expenses".                            plying with, and requiring your vendors to
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                     Page 8 of 17
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 154 of 194
     comply with, reasonable         and    industry-                     more than 60 days after the date the
     accepted protocols for:                                              "claim" or "regulatory proceeding" is
                                                                          first received by you.
     a.   Providing and maintaining appropriate
          physical security for your premises, com-                   (3) Immediately send us copies of any
          puter systems and hard copy files;                              demands, notices, summonses or le-
                                                                          gal papers received in connection
     b.   Providing and maintaining appropriate                           with the "claim" or "regulatory pro-
          computer and Internet security;                                 ceeding";
     c.   Maintaining and updating at appropriate                     (4) Authorize us to obtain records and
          intervals backups of computer data;                             other information;
     d.   Protecting transactions, such as pro-                       (5) Cooperate with us in the investiga-
          cessing credit card, debit card and check                       tion, settlement or defense of the
          payments; and                                                   "claim" or "regulatory proceeding";
     e.   Appropriate disposal of files containing                    (6) Assist us, upon our request, in the
          "personally identifying information" or                         enforcement of any right against any
          "personally sensitive information", includ-                     person or organization which may be
          ing shredding hard copy files and destroy-                      liable to you because of "loss" or "de-
          ing physical media used to store electron-                      fense costs" to which this insurance
          ic data.                                                        may also apply; and
3.   Duties in the Event of a Claim, Regulatory                       (7) Not take any action, or fail to take any
     Proceeding or Loss                                                   required action, that prejudices your
     a.   If, during the "coverage term", the "in-                        rights or our rights with respect to
          sured" first becomes aware of any cir-                          such "claim" or "regulatory proceed-
          cumstance that could reasonably be ex-                          ing".
          pected to give rise to a "claim" or "regula-           c.   In the event of a "personal data compro-
          tory proceeding", the "insured" may give                    mise" covered under Insuring Agreement
          written notice to us. The notice must be                    A - Response Expenses, you must see
          made as soon as practicable, but in no                      that the following are done:
          event more than 60 days after the date
          the circumstance is first discovered by the                 (1) Notify the police if a law may have
          "insured", must be made during the "cov-                        been broken.
          erage term" and must include:
                                                                      (2) Notify us as soon as practicable, but
          (1) The specific details, including the                         in no event more than 60 days after
              date, of the circumstance;                                  the "personal data compromise". In-
                                                                          clude a description of any property
          (2) The alleged injuries or damage sus-                         involved.
              tained or which may be sustained;
                                                                      (3) As soon as possible, give us a de-
          (3) The names of potential claimants;                           scription of how, when and where the
              and                                                         "personal data compromise" oc-
          (4) The manner in which the "insured"                           curred.
              first became aware of the circum-                       (4) As often as may be reasonably re-
              stance.                                                     quired, permit us to:
          Any subsequent "claim" or "regulatory                           (a) Inspect the property proving the
          proceeding" arising out of any circum-                               "personal data compromise";
          stance which is the subject of such a writ-
          ten notice will be deemed to have been                          (b) Examine your books, records,
          made at the time written notice in compli-                           electronic media and records
          ance with these requirements was first re-                           and hardware;
          ceived by us.
                                                                          (c) Take samples of damaged and
     b.   If a "claim" or "regulatory proceeding" is                           undamaged property for inspec-
          brought against any "insured", you must:                             tion, testing and analysis; and
          (1) Immediately record the specifics of                         (d) Make copies from your books,
              the "claim" or "regulatory proceeding"                           records, electronic media and
              and the date received; and                                       records and hardware.
          (2) Provide us with written notice, as                      (5) Send us signed, sworn proof of loss
              soon as practicable, but in no event                        containing the information we request

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 9 of 17
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 155 of 194
              to investigate the "personal data                       that support his or her claim for "identity
              compromise". You must do this within                    recovery expenses".
              60 days after our request. We will
              supply you with the necessary forms.          5.   Legal Action Against Us

          (6) Cooperate with us in the investigation             a.   No person or organization has a right:
              of the "personal data compromise" or                    (1) To join us as a party or otherwise
              settlement of the "loss".                                    bring us into a suit asking for damag-
          (7) If you intend to continue your busi-                         es from an "insured"; or
              ness, you must resume all or part of                    (2) To sue us under this Coverage Part
              your operations as quickly as possi-                         unless all of its terms have been fully
              ble.                                                         complied with.
          (8) Make no statement that will assume                      A person or organization may sue us to
              any obligation or admit any liability,                  recover on an agreed settlement or on a
              for any loss for which we may be lia-                   final judgment against an "insured"; but
              ble, without our prior written consent.                 we will not be liable for damages that are
          (9) Promptly send us any legal papers or                    not payable under this Coverage Part, or
              notices received concerning the "per-                   that are in excess of the applicable Ag-
              sonal data compromise" or "loss".                       gregate Limit of Insurance. An agreed set-
                                                                      tlement means a settlement and release
     d.   We may examine any "insured" under                          of liability signed by us, the first "named
          oath, while not in the presence of any oth-                 insured" and the claimant or the claim-
          er "insured" and at such times as may be                    ant's legal representative.
          reasonably required, about any matter re-
          lating to this insurance or the "claim" or             b.   You may not bring any legal action
          "loss", including an "insured's" books and                  against us involving "loss":
          records. In the event of an examination,                    (1) Unless you have complied with all the
          an "insured's" answers must be signed.                           terms of this insurance;
     e.   No "insured" may, except at their own                       (2) Until 90 days after you have filed
          cost, voluntarily make a payment, assume                         proof of "loss" with us; and
          any obligation, or incur any expense with-
          out our prior written consent.                              (3) Unless brought within 2 years from
                                                                           the date you reported the "claim" or
4.   Help Line                                                             "loss" to us.
     For assistance, the "identity recovery insured"             If any limitation in this condition is prohibited by
     should call the Identity Recovery Help Line                 law, such limitation is amended so as to equal
     at 1-866-219-9831. The Identity Recovery                    the minimum period of limitation provided by
     Help Line can provide the "identity recovery                such law.
     insured" with:
                                                            6.   Legal Advice
     a.   Information and advice for how to respond
          to a possible "identity theft"; and                    We are not your legal advisor. Our determina-
                                                                 tion of what is or is not covered under this
     b.   Instructions for how to submit a service               Coverage Part does not represent advice or
          request for Case Management Service                    counsel from us about what you should or
          and/or a claim form for Expense Reim-                  should not do.
          bursement Coverage.
                                                            7.   Liberalization
          In some cases, we may provide Case
          Management services at our expense to                  If, within 60 days prior to the beginning of this
          an "identity recovery insured" prior to a              Coverage Part or during the "policy period", we
          determination that a covered "identity                 make any changes to any forms or endorse-
          theft" has occurred. Our provision of such             ments of this Coverage Part for which there is
          services is not an admission of liability              currently no separate premium charge, and
          under the policy. We reserve the right to              that change provides more coverage than this
          deny further coverage or service if, after             Coverage Part, the change will automatically
          investigation, we determine that a covered             apply to this Coverage Part at the latter of:
          "identity theft" has not occurred.
                                                                 a.   The date we implemented the change in
          As respects Expense Reimbursement                           your state; or
          Coverage, the "identity recovery insured"
          must send to us, within 60 days after our              b.   The date this Coverage Part became ef-
          request, receipts, bills or other records                   fective; and

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 10 of 17
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 156 of 194
     will be considered as included until the end of                   viduals" without exceeding the available
     the current "policy period". We will make no                      Response Expenses Limit.
     additional premium charge for this additional
     coverage during the interim.                            11. Representations

8.   Office of Foreign Assets Control (OFAC)                      You represent that all information and state-
     Compliance                                                   ments contained in any application or ques-
                                                                  tionnaire submitted in connection with this
     Whenever insurance coverage provided by                      Coverage Part are true, accurate and com-
     this policy would be in violation of any United              plete. All such information and statements are
     States economic or trade sanctions, such in-                 the basis for our issuing this Coverage Part
     surance coverage shall be null and void.                     and shall be considered as incorporated into
                                                                  and shall constitute a part of this Coverage
9.   Other Insurance                                              Part. Misrepresentation or omission of any ma-
     a.   If any covered "loss" is covered by any                 terial fact may be grounds for the rescission of
          other valid policy, then this Coverage Part             this Coverage Part.
          shall apply only in excess of the amount           12. Separation of Insureds
          of any deductible, retention and limit of in-
          surance under such other policy whether                 Except with respect to the applicable Limit of
          such other policy is stated to be primary,              Insurance, and any rights or duties specifically
          contributory, excess, contingent or other-              assigned in this Coverage Part or the policy to
          wise, unless such other policy is written               which it is attached, to the first "named in-
          specifically excess of this Coverage Part               sured", this insurance applies separately to
          by reference in such other policy to this               each "insured" against whom a "claim" is
          policy's policy number.                                 made.
     b.   When this insurance is excess, we will             13. Service Providers
          have no duty to defend the "insured"
          against any "claim" if any other insurer                a.   We will only pay under this Coverage Part
          has a duty to defend the "insured" against                   for services that are provided by service
          that "claim". But we will have the right to                  providers approved by us. You must ob-
          associate in the defense and control of                      tain our prior approval for any service pro-
          any "claim" that we reasonably believe is                    vider whose expenses you want covered
          likely to involve the insurance provided                     under this Coverage Part. We will not un-
          under this Coverage Part. If no other in-                    reasonably withhold such approval.
          surer defends, we will undertake to do so,              b.   Prior to the Pre-Notification Consultation
          but we will be entitled to the "insured's"                   described in the Pre-Notification Consulta-
          rights against all those other insurers.                     tion Condition above, you must come to
10. Pre-Notification Consultation                                      agreement with us regarding the service
                                                                       provider(s) to be used for the Notification
     You agree to consult with us prior to the issu-                   to Affected Individuals and Services to Af-
     ance of notification to "affected individuals".                   fected Individuals. We will suggest a ser-
     We assume no responsibility under this Cov-                       vice provider. If you prefer to use an alter-
     erage Part for any services promised to "af-                      nate service provider, our coverage is
     fected individuals" without our prior agree-                      subject to the following limitations:
     ment. If possible, this pre-notification consulta-
     tion will also include the designated service                     (1) Such alternate service provider must
     provider(s) as agreed to under Condition 12.                          be approved by us;
     Service Providers. You must provide the fol-                      (2) Such alternate service provider must
     lowing at our pre-notification consultation with                      provide services that are reasonably
     you:                                                                  equivalent or superior in both kind
     a.   The exact list of "affected individuals" to                      and quality to the services that would
          be notified, including contact information.                      have been provided by the service
                                                                           provider we had suggested; and
     b.   Information about the "personal data
          compromise" that may appropriately be                        (3) Our payment for services provided by
          communicated with "affected individuals".                        any alternate service provider will not
                                                                           exceed the amount that we would
     c.   The scope of services that you desire for                        have paid using the service provider
          the "affected individuals". For example,                         we had suggested.
          coverage may be structured to provide
          fewer services in order to make those              14. Services
          services available to more "affected indi-              The following conditions apply as respects any
                                                                  services provided to you or any "affected indi-

                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                  Page 11 of 17
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 157 of 194
    vidual" or "identity recovery insured" by us, our            States of America dollars, payment under this
    designees or any service firm paid for in whole              Coverage Part shall be made in United States
    or in part under this Coverage Part:                         dollars at the rate of exchange published in
                                                                 The Wall Street Journal on the date the final
    a.   The effectiveness of such services de-                  judgment is entered, settlement amount is
         pends on the cooperation and assistance                 agreed upon, or the other component of "loss"
         of you, "affected individuals" and "identity            is due, respectively.
         recovery insureds".
                                                            17. When We Do Not Renew
    b.   All services may not be available or appli-
         cable to all individuals. For example, "af-             If we decide not to renew this Coverage Part,
         fected individuals" and "identity recovery              we will mail or deliver to the first "named in-
         insureds" who are minors or foreign na-                 sured" shown in the Declarations written notice
         tionals may not have credit records that                of the nonrenewal not less than 30 days before
         can be provided or monitored. Service in                the expiration date.
         Canada will be different from service in
         the United States and Puerto Rico in ac-                If notice is mailed, proof of mailing will be suf-
         cordance with local conditions.                         ficient proof of notice.

    c.   We do not warrant or guarantee that the            SECTION V - EXTENDED REPORTING PERIODS
         services will end or eliminate all problems        The provisions contained within this Section apply
         associated with the covered events.                only to Insuring Agreement B - Defense and Liabil-
    d.   Except for the services of an "identity re-        ity.
         covery case manager" under Insuring                1.   You shall have the right to the Extended Re-
         Agreement C - Identity Recovery, which                  porting Periods described in this section, in the
         we will provide directly, you will have a di-           event that:
         rect relationship with the professional ser-
         vice firms paid for in whole or in part un-             a.   You or we cancel this Coverage Part;
         der this Coverage Part. Those firms work
         for you.                                                b.   You or we refuse to renew this Coverage
                                                                      Part; or
15. Subrogation
                                                                 c.   We renew this Coverage Part on other
    With respect to any payment under this Cov-                       than a claims-made basis or with a retro-
    erage Part on behalf of any "insured", we shall                   active date later than the Retroactive Date
    be subrogated to the "insured's" rights of re-                    shown in the Declarations.
    covery to the extent of such payment. The "in-
    sured" shall execute all papers required and            2.   If an event as specified in Paragraph 1. has
    shall do everything necessary to secure and                  occurred, you shall have the right to the follow-
    preserve such rights, including the execution                ing:
    of such documents necessary to enable us to                  a.   An Automatic Extended Reporting Period
    bring suit in the "insured's" name. Any recover-                  of 90 days after the effective date of can-
    ies, less the cost of obtaining them, will be dis-                cellation or nonrenewal at no additional
    tributed as follows:                                              premium in which to give to us written no-
    a.   To you, until you are reimbursed for any                     tice of a "claim" or "regulatory proceeding"
         "loss" you sustain that exceeds the sum of                   of which you first receive notice during
         the applicable Aggregate Limit of Insur-                     said Automatic Extended Reporting Peri-
         ance and the Deductible Amount, if any;                      od for any "personal data compromise"
                                                                      occurring on or after the Retroactive Date
    b.   Then to us, until we are reimbursed for                      shown on the Declarations and before the
         the payment under this Coverage Part;                        end of the "policy period" and which is
                                                                      otherwise covered by this Coverage Part;
    c.   Then to you, until you are reimbursed for                    and
         that part of the payment equal to the De-
         ductible Amount, if any.                                b.   Upon payment of the additional premium
                                                                      stated in the Declarations, a Supple-
16. Valuation - Settlement                                            mental Extended Reporting Period for the
    All premiums, Limits of Insurance, Deductible                     term stated in the Supplemental Extended
    Amounts, "loss" and any other monetary                            Reporting Period Endorsement will be
    amounts under this Coverage Part are ex-                          provided immediately following the effec-
    pressed and payable in the currency of the                        tive date of cancellation or nonrenewal in
    United States of America. If judgment is ren-                     which to give to us written notice of a
    dered, settlement is agreed to or another                         "claim" or "regulatory proceeding" of
    component of "loss" under this Coverage Part                      which you first receive notice during said
    is expressed in any currency other than United                    Supplemental Extended Reporting Period

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 12 of 17
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 158 of 194
          for any "personal data compromise" oc-                           (b) The violation of a governmental
          curring on or after the Retroactive Date                              statute or regulation arising from
          shown in the Declarations and before the                              a "personal data compromise"
          end of the "policy period" and which is                               that was covered under Insuring
          otherwise covered by this Coverage Part.                              Agreement A - Response Ex-
                                                                                penses and in connection with
          To obtain the Supplemental Extended                                   which you submitted a claim to
          Reporting Period, you must request it in                              us and provided notifications and
          writing and pay the additional premium                                services to "affected individuals"
          due, within 60 days of the effective date of                          in consultation with us pursuant
          cancellation or nonrenewal. The additional                            to Insuring Agreement A - Re-
          premium for the Supplemental Extended                                 sponse Expenses.
          Reporting Period shall be fully earned at
          the inception of the Supplemental Ex-                        (2) "Claim" includes:
          tended Reporting Period. If we do not re-
          ceive the written request as required, you                       (a) An    arbitration proceeding in
          may not exercise this right at a later date.                          which such damages are
                                                                                claimed and to which the "in-
     c.   The Defense and Liability Limit of Insur-                             sured" must submit or does
          ance for the Extended Reporting Periods                               submit with our consent;
          shall be part of, and not in addition to, the
          Defense and Liability Limit of Insurance                         (b) Any other alternative dispute
          for the immediately preceding "coverage                               resolution proceeding in which
          term".                                                                such damages are claimed and
                                                                                to which the "insured" must
SECTION VI - DEFINITIONS                                                        submit or does submit with our
                                                                                consent; or
1.   "Affected individual" means any person whose
     "personally identifying information" or "person-                      (c) A written demand for money,
     ally sensitive information" is lost, stolen, acci-                         when such demand could rea-
     dentally released or accidentally published by                             sonably result in a civil proceed-
     a "personal data compromise" covered under                                 ing as described in this defini-
     this Coverage Part. This definition is subject to                          tion.
     the following provisions:
                                                                  b.   Does not include any demand or action
     a.   "Affected individual" does not include any                   brought by or on behalf of someone who
          business or organization. Only an individ-                   is:
          ual person may be an "affected individu-
          al".                                                         (1) Your "executive";

     b.   An "affected individual" may reside any-                     (2) Your owner or part-owner; or
          where in the world.                                          (3) A holder of your securities;
2.   "Authorized representative" means a person or                     in their capacity as such, whether directly,
     entity authorized by law or contract to act on                    derivatively, or by class action. "Claim" will
     behalf of an "identity recovery insured".                         include proceedings brought by such indi-
3.   "Claim":                                                          viduals in their capacity as "affected indi-
                                                                       viduals", but only to the extent that the
     a.   Means:                                                       damages claimed are the same as would
                                                                       apply to any other "affected individual".
          (1) A civil proceeding in which it is al-
                leged that the claimant suffered             4.   "Coverage term" means the following individu-
                damages arising from:                             al increment, or if a multi-year "policy period",
                                                                  increments, of time, which comprise the "poli-
                (a) A "personal data compromise"                  cy period" of this Coverage Part:
                   that was covered under Insuring
                   Agreement A - Response Ex-                     a.   The year commencing on the Effective
                   penses section of this Coverage                     Date of this Coverage Part at 12:01 AM
                   Part and in connection with                         standard time at your mailing address
                   which you submitted a claim to                      shown in the Declarations, and if a multi-
                   us and provided notifications and                   year "policy period", each consecutive an-
                   services to "affected individuals"                  nual period thereafter, or portion thereof if
                   in consultation with us pursuant                    any period is for a period of less than 12
                   to Insuring Agreement A - Re-                       months, constitute individual "coverage
                   sponse Expenses; or                                 terms". The last "coverage term" ends at
                                                                       12:00 AM standard time at your mailing


                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                   Page 13 of 17
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 159 of 194
          address shown in the Declarations on the                    (1) Civil or criminal fines or penalties im-
          earlier of:                                                     posed by law, except for civil fines
                                                                          and penalties expressly covered un-
          (1) The day the "policy period" shown in                        der paragraphs b. and c. above;
              the Declarations ends; or
                                                                      (2) Taxes; or
          (2) The day the policy to which this Cov-
              erage Part is attached is terminated                    (3) Matters which may be deemed unin-
              or cancelled.                                               surable under the applicable law.
     b.   However, if after the issuance of this Cov-            e.   With respect to fines and penalties and
          erage Part, any "coverage term" is ex-                      punitive, exemplary and multiplied dam-
          tended for an additional period of less                     ages, the law of the jurisdiction most fa-
          than 12 months, that additional period of                   vorable to the insurability of those fines,
          time will be deemed to be part of the last                  penalties or damages shall control for the
          preceding "coverage term".                                  purpose of resolving any dispute between
                                                                      us and any "insured" regarding whether
5.   "Coverage territory" means:                                      the fines, penalties or damages specified
     a.   With respect to Insuring Agreement A -                      in this definition above are insurable un-
          Response Expenses, anywhere in the                          der this Coverage Part, provided that such
          world.                                                      jurisdiction:

     b.   With respect to Insuring Agreement B -                      (1) Is where those fines, penalties or
          Defense and Liability, anywhere in the                          damages were awarded or imposed;
          world, however, "claims" must be brought                    (2) Is where any "personal data compro-
          in the United States (including its territo-                    mise" took place for which such fines,
          ries and possessions), Puerto Rico or                           penalties or damages were awarded
          Canada.                                                         or imposed;
     c.   With respect to Insuring Agreement C -                      (3) Is where you are incorporated or you
          Identity Recovery, anywhere in the world                        have your principal place of business;
6.   "Data compromise liability":                                         or

     a.   Means the following, when they arise from                   (4) Is where we are incorporated or have
          a "claim" or "regulatory proceeding":                           our principal place of business.

          (1) Damages (including punitive and ex-           7.   "Defense costs":
              emplary damages and the multiple                   a.   Means reasonable and necessary ex-
              portion of any multiplied damage                        penses resulting solely from the investiga-
              award), judgments or settlements;                       tion, defense and appeal of any "claim" or
          (2) Attorney's fees and other litigation                    "regulatory proceeding" against an "in-
              costs added to that part of any judg-                   sured". Such expenses may be incurred
              ment paid by us, when such fees and                     by us. Such expenses may include premi-
              costs are awarded by law or court or-                   ums for any appeal bond, attachment
              der; and                                                bond or similar bond. However, we have
                                                                      no obligation to apply for or furnish such
          (3) Pre-judgment interest on that part of                   bond.
              any judgment paid by us.
                                                                 b.   Does not include the salaries or wages of
     b.   Also includes any Payment Card Industry                     your "employees" or "executives", or your
          (PCI) fine or penalty imposed under a                       loss of earnings.
          contract to which you are a party when
          such fine or penalty arises from a "claim".       8.   "Employee" means any natural person, other
          PCI Fines and Penalties do not include                 than an "executive", who was, now is or will
          any increased transaction costs.                       be:

     c.   Also includes any fine or penalty imposed              a.   Employed on a full- or part-time basis by
          by law, to the extent such fine or penalty                  you;
          is legally insurable under the law of the              b.   Furnished temporarily to you to substitute
          applicable jurisdiction when such fine or                   for a permanent "employee" on leave or to
          penalty arises from a "regulatory proceed-                  meet seasonal or short-term workload
          ing".                                                       conditions;
     d.   Does not include:                                      c.   Leased to you by a labor leasing firm un-
                                                                      der an agreement between you and the
                                                                      labor leasing firm to perform duties relat-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 14 of 17
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 160 of 194
          ed to the conduct of your business, but                      (1) The defense of any civil suit brought
          does not mean a temporary employee as                            against an "identity recovery insured".
          defined in Paragraph 8.b.; or
                                                                       (2) The removal of any civil judgment
     d.   Your volunteer worker, which includes                            wrongfully entered against an "identi-
          unpaid interns.                                                  ty recovery insured".
9.   "Executive" means any natural person who                          (3) Legal assistance for an "identity re-
     was, now is or will be:                                               covery insured" at an audit or hearing
                                                                           by a governmental agency.
     a.   The owner of a sole proprietorship that is
          a "named insured"; or                                        (4) Legal assistance in challenging the
                                                                           accuracy of the "identity recovery in-
     b.   A duly elected or appointed:                                     sured's" consumer credit report.
          (1) Director;                                                (5) The defense of any criminal charges
          (2) Officer;                                                     brought against an "identity recovery
                                                                           insured" arising from the actions of a
          (3) Managing Partner;                                            third party using the personal identity
                                                                           of the "identity recovery insured".
          (4) General Partner;
                                                                  e.   Actual lost wages of the "identity recovery
          (5) Member (if a limited liability compa-                    insured" for time reasonably and neces-
              ny);                                                     sarily taken away from work and away
          (6) Manager (if a limited liability compa-                   from the work premises. Time away from
              ny); or                                                  work includes partial or whole work days.
                                                                       Actual lost wages may include payment
          (7) Trustee,                                                 for vacation days, discretionary days,
                                                                       floating holidays and paid personal days.
          of a "named insured".                                        Actual lost wages does not include sick
10. "Identity recovery case manager" means one                         days or any loss arising from time taken
     or more individuals assigned by us to assist an                   away from self-employment. Necessary
     "identity recovery insured" with communica-                       time off does not include time off to do
     tions we deem necessary for re-establishing                       tasks that could reasonably have been
     the integrity of the personal identity of the                     done during non-working hours.
     "identity recovery insured". This includes, with             f.   Actual costs for supervision of children or
     the permission and cooperation of the "identity                   elderly or infirm relatives or dependents of
     recovery insured", written and telephone                          the "identity recovery insured" during time
     communications with law enforcement authori-                      reasonably and necessarily taken away
     ties, governmental agencies, credit agencies                      from such supervision. Such care must be
     and individual creditors and businesses.                          provided by a professional care provider
11. "Identity recovery expenses" means the follow-                     who is not a relative of the "identity recov-
     ing when they are reasonable and necessary                        ery insured".
     expenses that are incurred as a direct result of             g.   Actual costs for counseling from a li-
     an "identity theft" suffered by an "identity re-                  censed mental health professional. Such
     covery insured":                                                  care must be provided by a professional
     a.   Costs for re-filing applications for loans,                  care provider who is not a relative of the
          grants or other credit instruments that are                  "identity recovery insured".
          rejected solely as a result of an "identity             h.   Any other reasonable costs necessarily
          theft".                                                      incurred by an "identity recovery insured"
     b.   Costs for notarizing affidavits or other                     as a direct result of the "identity theft".
          similar documents, long distance tele-                       (1) Such costs include:
          phone calls and postage solely as a result
          of your efforts to report an "identity theft"                    (a) Costs by the "identity recovery
          or amend or rectify records as to your true                           insured" to recover control over
          name or identity as a result of an "identity                          his or her personal identity.
          theft".
                                                                           (b) Deductibles or service fees from
     c.   Costs for credit reports from established                             financial institutions.
          credit bureaus.
                                                                       (2) Such costs do not include:
     d.   Fees and expenses for an attorney ap-
          proved by us for the following:                                  (a) Costs to avoid, prevent or detect
                                                                                "identity theft" or other loss.

                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                   Page 15 of 17
                Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 161 of 194
               (b) Money lost or stolen.                                    (a) Only for the conduct of the
                                                                                 "named insured's" business with-
               (c) Costs that are restricted or ex-                              in the scope of his or her em-
                    cluded elsewhere in this Cover-                              ployment or duties as an "execu-
                    age Part or policy.                                          tive"; and
12. "Identity recovery insured" means the follow-                           (b) Such "employee" or "executive"
    ing:                                                                         shall not be an "insured" to the
    a.     When the entity insured under this Cover-                             extent his or her actions or
           age Part is a sole proprietorship, the                                omissions are criminal, fraudu-
           "identity recovery insured" is the individual                         lent, dishonest or constitute an
           person who is the sole proprietor of the                              intentional or knowing violation of
           "named insured".                                                      the law.

    b.     When the "named insured" under this                     c.   With respect to Insuring Agreement C -
           Coverage Part is a partnership, the "iden-                   Identity Recovery any "named insured".
           tity recovery insureds" are the current            15. "Loss" means:
           partners.
                                                                   a.   With respect to Insuring Agreement A -
    c.     When the "named insured" under this                          Response Expenses:
           Coverage Part is a corporation or other
           form of organization, other than those de-                   Those expenses enumerated in Section I,
           scribed in a. or b. above, the "identity re-                 A., Paragraph 1.b.
           covery insureds" are all individuals having
           an ownership position of 20% or more of                 b.   With respect to Insuring Agreement B -
           the insured entity. However, if and only if                  Defense and Liability:
           there is no one who has such an owner-                       (1) "Defense costs"; and
           ship position, then the "identity recovery
           insured" shall be:                                           (2) "Data compromise liability".
           (1) The chief executive of the insured en-              c.   With respect to Insuring Agreement C -
               tity; or                                                 Identity Recovery, "identity recovery ex-
                                                                        penses".
           (2) As respects a religious institution, the
               senior ministerial employee.                   16. "Named insured" means the entity or entities
                                                                   shown in the Declarations as a Named In-
    d.     The legally recognized spouse of any in-                sured.
           dividual described in a., b. or c. above.
                                                              17. "Personal data compromise" means the loss,
    An "identity recovery insured" must always be                  theft, accidental release or accidental publica-
    an individual person. The "named insured" un-                  tion of "personally identifying information" or
    der this Coverage Part is not an "identity re-                 "personally sensitive information" as respects
    covery insured".                                               one or more "affected individuals". If the loss,
13. "Identity theft" means the fraudulent use of                   theft, accidental release or accidental publica-
    "personally identifying information". This in-                 tion involves "personally identifying infor-
    cludes fraudulently using such information to                  mation", such loss, theft, accidental release or
    establish credit accounts, secure loans, enter                 accidental publication must result in or have
    into contracts or commit crimes.                               the reasonable possibility of resulting in the
                                                                   fraudulent use of such information. This defini-
    "Identity theft" does not include the fraudulent               tion is subject to the following provisions:
    use of a business name, d/b/a or any other
    method of identifying a business activity.                     a.   At the time of the loss, theft, accidental re-
                                                                        lease or accidental publication, the "per-
14. "Insured" means:                                                    sonally identifying information" or "per-
                                                                        sonally sensitive information" need not be
    a.     With respect to Insuring Agreement A -                       at the insured premises but must be in the
           Response Expenses any "named in-                             direct care, custody or control of:
           sured".
                                                                        (1) You; or
    b.     With respect to Insuring Agreement B -
           Defense and Liability:                                       (2) A professional entity with which you
                                                                            have a direct relationship and to
           (1) Any "named insured"; and                                     which you (or an "affected individual"
           (2) Any "employee" or "executive" of a                           at your direction) have turned over
               "named insured", but:                                        (directly or via a professional trans-
                                                                            mission or transportation provider)
                                                                            such information for storage, pro-
                                       Includes copyrighted material of Insurance
HC 102 01 18                            Services Office, Inc. with its permission.                   Page 16 of 17
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 162 of 194
             cessing, transmission or transporta-                care or identity of an "affected individual" or
             tion of such information.                           "identity recovery insured". This includes, but
                                                                 is not limited to, Social Security numbers or
    b.   "Personal data compromise" includes dis-                account numbers.
         posal or abandonment of "personally iden-
         tifying information" or "personally sensitive           "Personally identifying information" does not
         information" without appropriate safe-                  mean or include information that is otherwise
         guards such as shredding or destruction,                available to the public, such as names and
         subject to the following provisions:                    addresses.
         (1) The failure to use appropriate safe-           19. "Personally sensitive information" means pri-
             guards must be accidental and not                   vate information specific to an individual the
             reckless or deliberate; and                         release of which requires notification of "af-
                                                                 fected individuals" under any applicable law.
         (2) Such disposal or abandonment must
             take place during the time period for               "Personally sensitive information" does not
             which this Coverage Part is effective.              mean or include "personally identifying
                                                                 information".
    c.   "Personal data compromise" includes sit-
         uations where there is a reasonable                20. "Policy period" means the cumulative total of
         cause to suspect that such "personally                  each individual "coverage term" comprising
         identifying information" or "personally                 the period of time from the inception date of
         sensitive information" has been lost, sto-              this Coverage Part shown in the Declarations
         len, accidentally released or accidentally              to the expiration date shown in the Declara-
         published, even if there is no firm proof.              tions, or its earlier cancellation or termination
                                                                 date.
    d.   All incidents of "personal data compro-
         mise" that are discovered at the same              21. "Regulatory proceeding" means an investiga-
         time or arise from the same cause will be               tion, demand or proceeding alleging a violation
         considered one "personal data compro-                   of law or regulation brought by, or on behalf of,
         mise".                                                  the Federal Trade Commission, Federal
                                                                 Communications Commission or other admin-
18. "Personally identifying information" means in-               istrative or regulatory agency, or any federal,
    formation, including health information, that                state, local or foreign governmental entity in
    could be used to commit fraud or other illegal               such entity's regulatory or official capacity.
    activity involving the credit, access to health




                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 17 of 17
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 163 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:


     CINCINNATI CYBER DEFENSE™ COVERAGE PART
     CINCINNATI DATA DEFENDER™ COVERAGE PART
     CINCINNATI NETWORK DEFENDER™ COVERAGE PART

Paragraph F. Transfer of Your Rights and Duties Under this Policy in the Common Policy Conditions is
deleted in its entirety and replaced by the following:
F.   Transfer of Your Rights and Duties Under this Policy
     Your rights and duties under this policy may not be transferred without our written consent except in the
     case of death of a sole proprietor who is also the first "named insured".
     If you are a sole proprietor and you die, your rights and duties will be transferred to your legal
     representative but only while acting within the scope of duties as your legal representative. Until your legal
     representative is appointed, anyone having proper temporary custody of your property will have your rights
     and duties but only with respect to that property.




                                     Includes copyrighted material of Insurance
HC 429 PA 03 16                       Services Office, Inc., with its permission.
         Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 164 of 194

                THE CINCINNATI CASUALTY COMPANY
                                           A Stock Insurance Company


          CINCINNATI NETWORK DEFENDER™ COVERAGE PART
                          DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: ENP 053 39 92                   Effective Date 04-29-2019
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

Retroactive Date:       04-29-2019
                                        Limits of Insurance and Deductible
                                          Annual
         Insuring Agreement              Aggregate                   Sublimit                   Deductible
                                                                                                           1
    A     Computer Attack              $50,000                                                $1,000
                                                                                                           2
                                                       Cyber Extortion       $10,000          $1,000
                                                       Loss of Business      $25,000
                                                       Public Relations      $25,000
    B     Network Security and         $50,000                                                $1,000
          Electronic Media Liability

                          TOTAL ANNUAL PREMIUM                                  $187

        Optional Supplemental Extended Reporting             Optional Supplemental Extended Reporting
                     Period - Term:                                      Period - Premium:
             1 YEAR                                                        60
             2 YEAR                                                        120
             3 YEAR                                                        160
             4 YEAR                                                        200
             5 YEAR                                                        220
             6 YEAR                                                        240
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC103           01/18        CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
HC429PA         03/16        PENNSYLVANIA CHANGES




1
    Computer Attack Deductible other than Cyber Extortion
2
    Cyber Extortion Deductible

                                                                                                   Page 1 of 1
         HC 503 01 18                                                                      ENP 053 39 92
        Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 165 of 194

         CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS
Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Computer Attack...................................................................................3
      2.     Insuring Agreement B - Network Security and Electronic Media Liability ..............................3
B. Exclusions ............................................................................................................................................4
      1.     Contractual Liability......................................................................................................................4
      2.     Criminal Investigations or Proceedings .....................................................................................4
      3.     Deficiency Correction ...................................................................................................................4
      4.     Extortion ........................................................................................................................................4
      5.     Fines or Penalties .........................................................................................................................4
      6.     Fraudulent, Dishonest or Criminal Acts .....................................................................................4
      7.     Information Technology Products ..............................................................................................4
      8.     Infrastructure Failure ....................................................................................................................4
      9.     Knowledge of Falsity ....................................................................................................................4
      10.    Non-monetary Relief .....................................................................................................................4
      11.    Nuclear ...........................................................................................................................................4
      12.    Patent or Trade Secret Infringement...........................................................................................4
      13.    Previously Reported Claims ........................................................................................................4
      14.    Prior Wrongful Acts ......................................................................................................................5
      15.    Prior or Pending Litigation...........................................................................................................5
      16.    Property Damage or Bodily Injury ...............................................................................................5
      17.    War .................................................................................................................................................5
      18.    Willful Complicity ..........................................................................................................................5
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................5
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................6
SECTION IV - CONDITIONS ........................................................................................................................6
      1.     Bankruptcy ....................................................................................................................................6
      2.     Due Diligence ................................................................................................................................6
      3.     Duties in the Event of a Claim or Loss .......................................................................................6
      4.     Legal Action Against Us ...............................................................................................................7
      5.     Liberalization .................................................................................................................................8
      6.     Office of Foreign Assets Control (OFAC) Compliance..............................................................8
      7.     Other Insurance.............................................................................................................................8
      8.     Representations ............................................................................................................................8
      9.     Separation of Insureds .................................................................................................................8
      10.    Services .........................................................................................................................................8
      11.    Subrogation ...................................................................................................................................8
      12.    Valuation - Settlement ..................................................................................................................9
      13.    When We Do Not Renew ..............................................................................................................9
SECTION V - EXTENDED REPORTING PERIODS.....................................................................................9
SECTION VI - DEFINITIONS ........................................................................................................................9
      1.     "Actual cash value" .........................................................................................................................9
      2.     "Bodily injury"...................................................................................................................................9
      3.     "Business income loss"...................................................................................................................9
      4.     "Claim" ..........................................................................................................................................10
      5.     "Computer attack".........................................................................................................................10
      6.     "Computer system" .......................................................................................................................10
      7.     "Coverage term"............................................................................................................................10



                                                      Includes copyrighted material of Insurance
HC 103 01 18                                           Services Office, Inc., with its permission.                                                  Page 1 of 14
                  Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 166 of 194

                                                      TABLE OF CONTENTS (CONT'D)
Coverage Part Provision:                                                                                                                   Begins on Page:
SECTION VI – DEFINITIONS (Cont'd).......................................................................................................10

     8.    "Coverage territory".......................................................................................................................10
     9.    "Cyber extortion expenses"...........................................................................................................10
     10.   "Cyber extortion threat".................................................................................................................11
     11.   "Data re-creation costs" ................................................................................................................11
     12.   "Data restoration costs".................................................................................................................11
     13.   "Defense costs".............................................................................................................................11
     14.   "Denial of service attack" ..............................................................................................................11
     15.   "Electronic media incident"............................................................................................................11
     16.   "Employee"....................................................................................................................................12
     17.   "Executive" ....................................................................................................................................12
     18.   "Extra expense".............................................................................................................................12
     19.   "Insured"........................................................................................................................................12
     20.   "Interrelated"..................................................................................................................................12
     21.   "Loss"............................................................................................................................................12
     22.   "Malware attack" ...........................................................................................................................12
     23.   "Named insured" ...........................................................................................................................12
     24.   "Network security incident"............................................................................................................12
     25.   "Period of restoration" ...................................................................................................................13
     26.   "Personally identifying information"...............................................................................................13
     27.   "Personally sensitive information" .................................................................................................13
     28.   "Policy period" ...............................................................................................................................13
     29.   "Property damage"........................................................................................................................13
     30.   "Ransomware" ..............................................................................................................................13
     31.   "Settlement costs".........................................................................................................................13
     32.   "System restoration costs" ............................................................................................................13
     33.   "Third party corporate data" ..........................................................................................................14
     34.   "Unauthorized access incident".....................................................................................................14
     35.   "Wrongful act" ...............................................................................................................................14




                                                   Includes copyrighted material of Insurance
HC 103 01 18                                        Services Office, Inc., with its permission.                                                  Page 2 of 14
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 167 of 194

      CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                          (2) Data Restoration
coverage. Read the entire Coverage Part carefully
to determine rights, duties and what is and is not                              We will pay your necessary and
covered.                                                                        reasonable "data restoration
                                                                                costs".
Throughout this Coverage Part the words "you" and
"your" refer to the "named insured" shown in the                           (3) Data Re-creation
Declarations. The words "we", "us" and "our" refer                              We will pay your necessary and
to the company providing this insurance.                                        reasonable "data re-creation
Other words and phrases that appear in quotation                                costs".
marks have special meaning. Refer to Section VI -                          (4) System Restoration
Definitions.
                                                                                We will pay your necessary and
SECTION I - COVERAGES                                                           reasonable "system restoration
A. Insuring Agreements                                                          costs".

    Coverage is provided under the following In-                           (5) Loss of Business
    suring Agreements for which an Aggregate                                    We will pay your actual "busi-
    Limit of Insurance is shown in the Declara-                                 ness income loss" and your nec-
    tions:                                                                      essary and reasonable "extra
    1.   Insuring Agreement A - Computer At-                                    expenses".
         tack                                                              (6) Public Relations
         a.   Coverage under Insuring Agreement                                 If you suffer covered "business
              A - Computer Attack applies only if all                           income loss", we will pay the
              of the following conditions are met:                              necessary and reasonable fees
              (1) There has been a "computer at-                                and expenses you incur, with our
                  tack"; and                                                    prior written consent, for a pro-
                                                                                fessional public relations firm re-
              (2) Such "computer attack" is first                               view of and response to the po-
                  discovered by you during the                                  tential impact of the "computer
                  "policy period"; and                                          attack" on your business rela-
                                                                                tionships. We will only pay for
              (3) Such "computer attack" occurred                               such fees and expenses when
                  in the "coverage territory"; and                              such a public relations firm re-
              (4) Such "computer attack" is re-                                 view and response is reasonably
                  ported to us as soon as practi-                               necessary to avert or mitigate
                  cable, but in no event more than                              material damage to your busi-
                  60 days after the date it is first                            ness relationships from the
                  discovered by you.                                            "computer attack".

         b.   If all of the conditions in a. above               2.   Insuring Agreement B - Network Secu-
              have been met, then we will provide                     rity and Electronic Media Liability
              you the following coverages for "loss"                  a.   Coverage under Insuring Agreement
              directly arising from such "computer                         B - Network Security and Electronic
              attack".                                                     Media Liability applies only if all of the
              (1) Cyber Extortion                                          following conditions are met:

                  We will pay your necessary and                           (1) During the "coverage term" or
                  reasonable "cyber extortion ex-                               any applicable Extended Report-
                  penses".                                                      ing Period, you first receive no-

                                    Includes copyrighted material of Insurance
HC 103 01 18                         Services Office, Inc., with its permission.                     Page 3 of 14
             Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 168 of 194
                  tice of a "claim" which arises                  5.   Fines or Penalties
                  from a "wrongful act" that:
                                                                       Any fines or penalties.
                  (a) Took place on or after the
                       Retroactive Date shown in                  6.   Fraudulent, Dishonest or Criminal Acts
                       the Declarations and before                     Any criminal, fraudulent or dishonest act,
                       the end of the "policy peri-                    error or omission, or any intentional or
                       od"; and                                        knowing violation of the law by the "in-
                  (b) Took place in the "coverage                      sured".
                       territory"; and                            7.   Information Technology Products
             (2) Such "claim" is reported to us as                     The propagation or forwarding of mal-
                  soon as practicable, but in no                       ware, including viruses, worms, Trojans,
                  event more than 60 days after                        spyware and keyloggers in connection
                  the date it is first received by                     with hardware or software created, pro-
                  you.                                                 duced or modified by you for sale, lease
        b.   If the conditions listed in a. above                      or license to third parties.
             have been met, then we will pay on                   8.   Infrastructure Failure
             behalf of the "insured" the "insured's"
             necessary and reasonable "defense                         Failure or interruption of or damage to any
             costs" and "settlement costs" directly                    electrical power supply network or tele-
             arising from the "claim".                                 communication network not owned and
                                                                       operated by the "insured" including, but
        c.   All "claims" caused by a single                           not limited to, the internet, internet service
             "wrongful act" or series of "interrelat-                  providers, DNS service providers, cable
             ed" "wrongful acts" will be deemed to                     and wireless providers, internet exchange
             have been made at the time that no-                       providers, search engine providers, tier 1
             tice of the first of those "claims" is re-                internet protocol networks and other pro-
             ceived by you.                                            viders of telecommunications or internet
B. Exclusions                                                          infrastructure.

   This insurance does not apply to "loss" or                     9.   Knowledge of Falsity
   "claims" based upon, attributable to or arising                     Any oral or written publication of material,
   out of:                                                             if done by the "insured" or at the "in-
   1.   Contractual Liability                                          sured's" direction with knowledge of its
                                                                       falsity.
        An "insured's" assumption of liability by
        contract or agreement, whether oral or                    10. Non-monetary Relief
        written. However, this exclusion shall not                     That part of any "claim" seeking any non-
        apply to any liability that an "insured"                       monetary relief.
        would have incurred in the absence of
        such contract or agreement.                               11. Nuclear
   2.   Criminal Investigations or Proceedings                         Nuclear reaction or radiation or radioac-
                                                                       tive contamination, however caused.
        Any criminal investigations or proceed-
        ings.                                                     12. Patent or Trade Secret Infringement
   3.   Deficiency Correction                                          Any actual or alleged patent or trade se-
                                                                       cret violation including any actual or al-
        Costs to research or correct any deficien-                     leged violation of the Patent Act, the Eco-
        cy.                                                            nomic Espionage Act of 1996, or the Uni-
   4.   Extortion                                                      form Trade Secrets Act and their amend-
                                                                       ments.
        Any threat, extortion or blackmail. This in-
        cludes, but is not limited to, ransom pay-                13. Previously Reported Claims
        ments and private security assistance.                         The same facts alleged or contained in
        This exclusion does not apply to the ex-                       any "claim" which has been reported, or in
        tent that insurance coverage is provided                       any circumstances of which notice has
        under SECTION I - COVERAGES, Para-                             been given, under any insurance policy of
        graph A.1.b.(1) Cyber Extortion.                               which this Coverage Part is a renewal or
                                                                       replacement.



                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                    Page 4 of 14
    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 169 of 194
   14. Prior Wrongful Acts                                           Declarations. This sublimit is part of, and
                                                                     not in addition to, the Computer Attack
        Any "wrongful act" first occurring before                    Aggregate Limit of Insurance stated in
        the Retroactive Date shown in the Decla-                     Paragraph 4. below.
        rations or any "claim" arising from a
        "wrongful act" that first occurred prior to             3.   The most we will pay under Insuring
        the Retroactive Date shown in the Decla-                     Agreement A - Computer Attack for Public
        rations.                                                     Relations coverage for "loss" arising from
                                                                     any one "computer attack" is the Public
   15. Prior or Pending Litigation                                   Relations Sublimit stated in the Declara-
        Any "claim" or other proceeding against                      tions. This sublimit is part of, and not in
        an "insured" which was pending or existed                    addition to, the Computer Attack Aggre-
        prior to the "coverage term", or arising out                 gate Limit of Insurance stated in Para-
        of the same or substantially the same                        graph 4. below.
        facts, circumstances or allegations which               4.   The Computer Attack Aggregate Limit of
        are the subject of, or the basis for, such                   Insurance is an annual aggregate limit.
        "claim" or other proceeding.                                 This amount is the most we will pay for
   16. Property Damage or Bodily Injury                              the total of all "loss" covered under Insur-
                                                                     ing Agreement A - Computer Attack aris-
        "Property damage" or "bodily injury" other                   ing out of all "computer attack" events
        than "bodily injury" arising from an "elec-                  which are first discovered by you during
        tronic media incident".                                      the "coverage term". This limit applies re-
                                                                     gardless of the number of "computer at-
   17. War                                                           tack" events first discovered during the
        a.   War, including undeclared or civil war                  "coverage term".
             or civil unrest;                                   5.   A "computer attack" may be first discov-
        b.   Warlike action by military force, in-                   ered by you in one "coverage term" but it
             cluding action hindering or defending                   may cause covered "loss" in one or more
             against an actual or expected attack,                   subsequent "coverage terms". If so, all
             by any government, sovereign or                         covered "loss" arising from such "comput-
             other authority using military person-                  er attack" will be subject to the Computer
             nel or other agents; or                                 Attack Aggregate Limit of Insurance ap-
                                                                     plicable to the "coverage term" when the
        c.   Insurrection, rebellion, revolution,                    "computer attack" was first discovered by
             usurped power, or action taken by                       you.
             government authority in hindering or
             defending against any of these.                    6.   The Computer Attack coverage is subject
                                                                     to the:
   18. Willful Complicity
                                                                     a.   Computer Attack other than Cyber
        The "insured's" intentional or willful com-                       Extortion; and
        plicity in a covered "loss" event or your
        reckless disregard for the security of your                  b.   Cyber Extortion;
        "computer system" or data.                                   deductibles stated in the Declarations. In
SECTION II - LIMITS OF INSURANCE AND DE-                             the event that elements of "loss" from the
DUCTIBLE                                                             same "computer attack" include "cyber
                                                                     extortion expenses" as well as other in-
A. Insuring Agreement A - Computer Attack                            sured expenses or costs, then only the
                                                                     single highest deductible will apply. You
   1.   The most we will pay under Insuring                          shall be responsible for the applicable de-
        Agreement A - Computer Attack for Cyber                      ductible amount as respects "loss" arising
        Extortion coverage for "loss" arising from                   from each "computer attack" covered un-
        any one "computer attack" is the Cyber                       der this Coverage Part.
        Extortion Sublimit stated in the Declara-
        tions. This Limit of Insurance is part of,         B. Insuring Agreement B - Network Security
        and not in addition to, the Computer At-              and Electronic Media Liability
        tack Aggregate Limit of Insurance stated
        in Paragraph 4. below.                                  1.   Except for post-judgment interest, the
                                                                     most we will pay under Insuring Agree-
   2.   The most we will pay under Insuring                          ment B - Network Security and Electronic
        Agreement A - Computer Attack for Loss                       Media Liability is the Network Security and
        of Business coverage for "loss" arising                      Electronic Media Liability Aggregate Limit
        from any one "computer attack" is the                        of Insurance stated in the Declarations.
        Loss of Business Sublimit stated in the

                                   Includes copyrighted material of Insurance
HC 103 01 18                        Services Office, Inc., with its permission.                   Page 5 of 14
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 170 of 194
     2.   The Network Security and Electronic Me-                   rity and Electronic Media Liability Limit of In-
          dia Liability Aggregate Limit of Insurance                surance has been exhausted.
          is an annual aggregate limit. This amount
          is the most we will pay for the total of all         4.   We shall pay all interest on that amount of any
          "loss" covered under Insuring Agreement                   judgment within the Insuring Agreement B -
          B - Network Security and Electronic Me-                   Network Security and Electronic Media Liability
          dia Liability (other than post-judgment in-               Limit of Insurance which accrues:
          terest) arising out of all "claims".                      a.   After entry of judgment; and
     3.   The Network Security and Electronic Me-                   b.   Before we pay, offer to pay or deposit in
          dia Liability Aggregate Limit of Insurance                     court that part of the judgment within the
          for the Extended Reporting Periods (if ap-                     Insuring Agreement B - Network Security
          plicable) shall be part of, and not in addi-                   and Electronic Media Liability Limit of In-
          tion to, the Network Security and Electron-                    surance or, in any case, before we pay or
          ic Media Liability Aggregate Limit of Insur-                   offer to pay the entire Insuring Agreement
          ance for the immediately preceding "cov-                       B - Network Security and Electronic Me-
          erage term".                                                   dia Liability Limit of Insurance.
     4.   The Insuring Agreement B - Network Se-                    These interest payments shall be in addition to
          curity and Electronic Media Liability cov-                and not part of the Network Security and Elec-
          erage is subject to the Network Security                  tronic Media Liability Limit of Insurance.
          and Electronic Media Liability Deductible
          stated in the Declarations. You shall be             SECTION IV - CONDITIONS
          responsible for the applicable deductible
          amount as respects "loss" arising from               1.   Bankruptcy
          each "claim" covered under this Coverage                  Your bankruptcy, or the bankruptcy of your es-
          Part. We may, at our option, pay any part                 tate if you are a sole proprietor, will not relieve
          or all of the deductible amount to defend                 us of our obligations under this Coverage Part.
          or effect settlement of any "claim" or
          "loss" and, upon notification of the action          2.   Due Diligence
          taken, you shall promptly reimburse us for
          such part of the deductible amount as has                 You agree to use due diligence to prevent and
          been paid by us.                                          mitigate "loss" covered under this Coverage
                                                                    Part. This includes, but is not limited to, com-
The Limits of Insurance apply separately to each                    plying with, and requiring your vendors to
"coverage term".                                                    comply with, reasonable and industry-
                                                                    accepted protocols for:
SECTION III - DEFENSE AND SETTLEMENT
                                                                    a.   Providing and maintaining appropriate
The provisions contained within this Section apply                       physical security for your premises, "com-
only to Insuring Agreement B - Network Security                          puter systems" and hard copy files;
and Electronic Media Liability.
                                                                    b.   Providing and maintaining appropriate
1.   We will have the right and duty to select coun-                     computer and Internet security; and
     sel and defend the "insured" against any
     "claim" covered by Insuring Agreement B -                      c.   Maintaining and updating at appropriate
     Network Security and Electronic Media Liabil-                       intervals backups of computer data.
     ity, regardless of whether the allegations of
     such "claim" are groundless, false or fraudu-             3.   Duties in the Event of a Claim or Loss
     lent. However, we shall have no duty to defend                 a.   If, during the "coverage term", the "in-
     the "insured" against any "claim" seeking                           sured" first becomes aware of any cir-
     damages or other relief not insured by Insuring                     cumstance that could reasonably be ex-
     Agreement B - Network Security and Electron-                        pected to give rise to a "claim", the "in-
     ic Media Liability.                                                 sured" may give written notice to us. The
2.   We may, with your written consent, make any                         notice must be made as soon as practi-
     settlement of a "claim" which we deem rea-                          cable, but in no event more than 60 days
     sonable. If you withhold consent to such set-                       after the date the circumstance is first dis-
     tlement, our liability for all "loss" resulting from                covered by the "insured", must be made
     such "claim" will not exceed the amount for                         during the "coverage term" and must in-
     which we could have settled such "claim" plus                       clude:
     "defense costs" incurred as of the date we                          (1) The specific details, including the
     proposed such settlement in writing to you.                             date, of the circumstance;
3.   We shall not be obligated to pay any "loss", or                     (2) The alleged injuries or damage sus-
     to defend or continue to defend any "claim", af-                        tained or which may be sustained;
     ter the Insuring Agreement B - Network Secu-
                                       Includes copyrighted material of Insurance
HC 103 01 18                            Services Office, Inc., with its permission.                     Page 6 of 14
    Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 171 of 194
        (3) The names of potential claimants;                             (a) Inspect the property proving the
            and                                                                "computer attack";
        (4) The manner in which the "insured"                             (b) Examine your books, records,
            first became aware of the circum-                                  electronic media and records
            stance.                                                            and hardware;
        Any subsequent "claim" arising out of any                         (c) Take samples of damaged and
        circumstance which is the subject of such                              undamaged property for inspec-
        a written notice will be deemed to have                                tion, testing and analysis; and
        been made at the time written notice in
        compliance with these requirements was                            (d) Make copies from your books,
        first received by us.                                                  records, electronic media and
                                                                               records and hardware.
   b.   If a "claim" is brought against any "in-
        sured", you must:                                             (5) Send us signed, sworn proof of loss
                                                                          containing the information we request
        (1) Immediately record the specifics of                           to investigate the "computer attack".
            the "claim" and the date received;                            You must do this within 60 days after
            and                                                           our request. We will supply you with
                                                                          the necessary forms.
        (2) Provide us with written notice, as
            soon as practicable, but in no event                      (6) Cooperate with us in the investigation
            more than 60 days after the date the                          or settlement of the "computer at-
            "claim" is first received by you.                             tack".
        (3) Immediately send us copies of any                         (7) If you intend to continue your busi-
            demands, notices, summonses or le-                            ness, you must resume all or part of
            gal papers received in connection                             your operations as quickly as possi-
            with the "claim";                                             ble.
        (4) Authorize us to obtain records and                        (8) Make no statement that will assume
            other information;                                            any obligation or admit any liability,
                                                                          for any "loss" for which we may be li-
        (5) Cooperate with us in the investiga-                           able, without our prior written con-
            tion, settlement or defense of the                            sent.
            "claim";
                                                                      (9) Promptly send us any legal papers or
        (6) Assist us, upon our request, in the                           notices received concerning          the
            enforcement of any right against any                          "computer attack" or "loss".
            person or organization which may be
            liable to you because of "loss" to                   d.   We may examine any "insured" under
            which this insurance may also apply;                      oath, while not in the presence of any oth-
            and                                                       er "insured" and at such times as may be
                                                                      reasonably required, about any matter re-
        (7) Not take any action, or fail to take any                  lating to this insurance or the "claim" or
            required action, that prejudices your                     "loss", including an "insured's" books and
            rights or our rights with respect to                      records. In the event of an examination,
            such "claim".                                             an "insured's" answers must be signed.
   c.   In the event of a "computer attack" cov-                 e.   No "insured" may, except at their own
        ered under Insuring Agreement A - Com-                        cost, voluntarily make a payment, assume
        puter Attack, you must see that the follow-                   any obligation, or incur any expense with-
        ing are done:                                                 out our prior written consent.
        (1) Notify the police if a law may have             4.   Legal Action Against Us
            been broken.
                                                                 a.   No person or organization has a right:
        (2) Notify us as soon as practicable, but
            in no event more than 60 days after                       (1) To join us as a party or otherwise
            the "computer attack". Include a de-                          bring us into a suit asking for damag-
            scription of any property involved.                           es from an "insured"; or
        (3) As soon as possible, give us a de-                        (2) To sue us under this Coverage Part
            scription of how, when and where the                          unless all of its terms have been fully
            "computer attack" occurred.                                   complied with.
        (4) As often as may be reasonably re-                         A person or organization may sue us to
            quired, permit us to:                                     recover on an agreed settlement or on a

                                    Includes copyrighted material of Insurance
HC 103 01 18                         Services Office, Inc., with its permission.                    Page 7 of 14
               Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 172 of 194
          final judgment against an "insured"; but                       by reference in such other policy to this
          we will not be liable for damages that are                     policy's policy number.
          not payable under this Coverage Part, or
          that are in excess of the applicable Ag-                  b.   When this insurance is excess, we will
          gregate Limit of Insurance. An agreed set-                     have no duty to defend the "insured"
          tlement means a settlement and release                         against any "claim" if any other insurer
          of liability signed by us, the first "named                    has a duty to defend the "insured" against
          insured" and the claimant or the claim-                        that "claim". But we will have the right to
          ant's legal representative.                                    associate in the defense and control of
                                                                         any "claim" that we reasonably believe is
     b.   You may not bring any legal action                             likely to involve the insurance provided
          against us involving "loss":                                   under this Coverage Part. If no other in-
                                                                         surer defends, we will undertake to do so,
          (1) Unless you have complied with all the                      but we will be entitled to the "insured's"
               terms of this insurance;                                  rights against all those other insurers.
          (2) Until 90 days after you have filed               8.   Representations
               proof of "loss" with us; and
                                                                    You represent that all information and state-
          (3) Unless brought within 2 years from                    ments contained in any application or ques-
               the date you reported the "claim" or                 tionnaire submitted in connection with this
               "loss" to us.                                        Coverage Part are true, accurate and com-
     If any limitation in this condition is prohibited by           plete. All such information and statements are
     law, such limitation is amended so as to equal                 the basis for our issuing this Coverage Part
     the minimum period of limitation provided by                   and shall be considered as incorporated into
     such law.                                                      and shall constitute a part of this Coverage
                                                                    Part. Misrepresentation or omission of any ma-
5.   Liberalization                                                 terial fact may be grounds for the rescission of
                                                                    this Coverage Part.
     If, within 60 days prior to the beginning of this
     Coverage Part or during the "policy period", we           9.   Separation of Insureds
     make any changes to any forms or endorse-
     ments of this Coverage Part for which there is                 Except with respect to the applicable Limit of
     currently no separate premium charge, and                      Insurance, and any rights or duties specifically
     that change provides more coverage than this                   assigned in this Coverage Part or the policy to
     Coverage Part, the change will automatically                   which it is attached, to the first "named in-
     apply to this Coverage Part at the latter of:                  sured", this insurance applies separately to
                                                                    each "insured" against whom "claim" is made.
     a.   The date we implemented the change in
          your state; or                                       10. Services

     b.   The date this Coverage Part became ef-                    The following conditions apply as respects any
          fective; and                                              services provided to you by any service firm
                                                                    provided or paid for in whole or in part under
     will be considered as included until the end of                this Coverage Part:
     the current "policy period". We will make no
     additional premium charge for this additional                  a.   The effectiveness of such services de-
     coverage during the interim.                                        pends on your cooperation and assis-
                                                                         tance.
6.   Office of Foreign Assets Control (OFAC)
     Compliance                                                     b.   We do not warrant or guarantee that the
                                                                         services will end or eliminate all problems
     Whenever insurance coverage provided by                             associated with the covered events.
     this policy would be in violation of any United
     States economic or trade sanctions, such in-              11. Subrogation
     surance coverage shall be null and void.                       With respect to any payment under this Cov-
7.   Other Insurance                                                erage Part on behalf of any "insured", we shall
                                                                    be subrogated to the "insured's" rights of re-
     a.   If any covered "loss" is covered by any                   covery to the extent of such payment. The "in-
          other valid policy, then this Coverage Part               sured" shall execute all papers required and
          shall apply only in excess of the amount                  shall do everything necessary to secure and
          of any deductible, retention and limit of in-             preserve such rights, including the execution
          surance under such other policy whether                   of such documents necessary to enable us to
          such other policy is stated to be primary,                bring suit in the "insured's" name. Any recover-
          contributory, excess, contingent or other-                ies, less the cost of obtaining them, will be dis-
          wise, unless such other policy is written                 tributed as follows:
          specifically excess of this Coverage Part
                                       Includes copyrighted material of Insurance
HC 103 01 18                            Services Office, Inc., with its permission.                   Page 8 of 14
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 173 of 194
     a.   To you, until you are reimbursed for any                      tice of a "claim" of which you first receive
          "loss" you sustain that exceeds the sum of                    notice during said Automatic Extended
          the applicable Aggregate Limit of Insur-                      Reporting Period for any "wrongful act"
          ance and the Deductible Amount, if any;                       occurring on or after the Retroactive Date
                                                                        shown in the Declarations and before the
     b.   Then to us, until we are reimbursed for                       end of the "policy period" and which is
          the payment under this Coverage Part;                         otherwise covered by this Coverage Part;
     c.   Then to you, until you are reimbursed for                     and
          that part of the payment equal to the De-                b.   Upon payment of the additional premium
          ductible Amount, if any.                                      stated in the Declarations, a Supple-
12. Valuation - Settlement                                              mental Extended Reporting Period for the
                                                                        term stated in the Supplemental Extended
     All premiums, Limits of Insurance, Deductible                      Reporting Period Endorsement will be
     Amounts, "loss" and any other monetary                             provided immediately following the effec-
     amounts under this Coverage Part are ex-                           tive date of cancellation or nonrenewal in
     pressed and payable in the currency of the                         which to give to us written notice of a
     United States of America. If judgment is ren-                      "claim" of which you first receive notice
     dered, settlement is agreed to or another                          during said Supplemental Extended Re-
     component of "loss" under this Coverage Part                       porting Period for any "wrongful act" oc-
     is expressed in any currency other than United                     curring on or after the Retroactive Date
     States of America dollars, payment under this                      shown in the Declarations and before the
     Coverage Part shall be made in United States                       end of the "policy period" and which is
     dollars at the rate of exchange published in                       otherwise covered by this Coverage Part.
     The Wall Street Journal on the date the final
     judgment is entered, settlement amount is                          To obtain the Supplemental Extended
     agreed upon, or the other component of "loss"                      Reporting Period, you must request it in
     is due, respectively.                                              writing and pay the additional premium
                                                                        due, within 60 days of the effective date of
13. When We Do Not Renew                                                cancellation or nonrenewal. The additional
                                                                        premium for the Supplemental Extended
     If we decide not to renew this Coverage Part,                      Reporting Period shall be fully earned at
     we will mail or deliver to the first "named in-                    the inception of the Supplemental Ex-
     sured" shown in the Declarations written notice                    tended Reporting Period. If we do not re-
     of the nonrenewal not less than 30 days before                     ceive the written request as required, you
     the expiration date.                                               may not exercise this right at a later date.
     If notice is mailed, proof of mailing will be suf-            c.   The Network Security and Electronic Me-
     ficient proof of notice.                                           dia Liability Limit for the Extended Report-
SECTION V - EXTENDED REPORTING PERIODS                                  ing Periods shall be part of, and not in ad-
                                                                        dition to, the Network Security and Elec-
The provisions contained within this Section apply                      tronic Media Liability Limit for the immedi-
only to Insuring Agreement B - Network Security                         ately preceding "coverage term".
and Electronic Media Liability.
                                                              SECTION VI - DEFINITIONS
1.   You shall have the right to the Extended Re-
     porting Periods described in this section, in the        1.   "Actual cash value" means replacement cost
     event that:                                                   less a deduction that reflects depreciation,
                                                                   age, condition and obsolescence.
     a.   You or we cancel this Coverage Part;
                                                              2.   "Bodily injury" means bodily harm or injury,
     b.   You or we refuse to renew this Coverage                  sickness, disease, disability, humiliation,
          Part; or                                                 shock, fright, mental anguish or mental injury,
                                                                   including care, loss of services or death result-
     c.   We renew this Coverage Part on other                     ing from any of these at any time.
          than a claims-made basis or with a retro-
          active date later than the Retroactive Date         3.   "Business income loss" means the sum of the:
          shown in the Declarations.
                                                                   a.   Net income (net profit or loss before in-
2.   If an event as specified in Paragraph 1. has                       come taxes) that would have been earned
     occurred, you shall have the right to the follow-                  or incurred; and
     ing:
                                                                   b.   Continuing normal and necessary operat-
     a.   An Automatic Extended Reporting Period                        ing expenses incurred, including "employ-
          of 90 days after the effective date of can-                   ee" and "executive" payroll,
          cellation or nonrenewal at no additional
          premium in which to give to us written no-

                                      Includes copyrighted material of Insurance
HC 103 01 18                           Services Office, Inc., with its permission.                   Page 9 of 14
                Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 174 of 194
     actually lost by you during the "period of resto-               increments, of time, which comprise the "poli-
     ration".                                                        cy period" of this Coverage Part:
4.   "Claim":                                                        a.   The year commencing on the Effective
                                                                          Date of this Coverage Part at 12:01 AM
     a.   Means a civil proceeding against an "in-                        standard time at your mailing address
          sured" in which damages are alleged aris-                       shown in the Declarations, and if a multi-
          ing from a "wrongful act" or a series of "in-                   year "policy period", each consecutive an-
          terrelated" "wrongful acts" allegedly com-                      nual period thereafter, or portion thereof if
          mitted by an "insured", including any ap-                       any period is for a period of less than 12
          peal therefrom.                                                 months, constitute individual "coverage
     b.   "Claim" includes:                                               terms". The last "coverage term" ends at
                                                                          12:00 AM standard time at your mailing
          (1) An arbitration or alternative dispute                       address shown in the Declarations on the
                resolution proceeding that the "in-                       earlier of:
                sured" is required to submit to or
                does submit to with our consent; or                       (1) The day the "policy period" shown in
                                                                              the Declarations ends; or
          (2) A written demand for money, when
                such demand could reasonably result                       (2) The day the policy to which this Cov-
                in a civil proceeding as described in                         erage Part is attached is terminated
                this definition.                                              or cancelled.

     c.   Does not include any demand or action                      b.   However, if after the issuance of this Cov-
          brought by or on behalf of someone who                          erage Part, any "coverage term" is ex-
          is:                                                             tended for an additional period of less
                                                                          than 12 months, that additional period of
          (1) Your "executive";                                           time will be deemed to be part of the last
                                                                          preceding "coverage term".
          (2) Your owner or part-owner; or
                                                                8.   "Coverage territory" means:
          (3) A holder of your securities;
                                                                     a.   With respect to Insuring Agreement A -
          in their capacity as such, whether directly,                    Computer Attack:
          derivatively, or by class action.
                                                                          Anywhere in the world, but "loss" must in-
5.   "Computer attack" means one of the following                         volve a "computer system" within the
     involving the "computer system":                                     United States (including its territories and
     a.   An "unauthorized access incident";                              possessions), Puerto Rico or Canada.

     b.   A "malware attack";                                        b.   With respect to Insuring Agreement B -
                                                                          Network Security and Electronic Media Li-
     c.   A "denial of service attack" against a                          ability:
          "computer system"; or
                                                                          Anywhere in the world, however, "claims"
     d.   A "cyber extortion threat".                                     must be brought in the United States (in-
                                                                          cluding its territories and possessions),
6.   "Computer system" means a computer or oth-                           Puerto Rico or Canada.
     er electronic hardware that:
                                                                9.   "Cyber extortion expenses" means:
     a.   Is owned or leased by you and operated
          under your control; or                                     a.   The cost of a negotiator or investigator re-
                                                                          tained by you in connection with a "cyber
     b.   Is operated by a third party service pro-                       extortion threat"; and
          vider and used for the purpose of provid-
          ing hosted computer application services                   b.   Any amount paid by you in response to a
          to you or for processing, maintaining,                          "cyber extortion threat" to the party that
          hosting or storing your electronic data,                        made the "cyber extortion threat" for the
          pursuant to a written contract with you for                     purposes of eliminating the "cyber extor-
          such services, but such computer or other                       tion threat";
          electronic hardware operated by such
          third party shall only be considered to be a               when such expenses are necessary and rea-
          "computer system" with respect to the                      sonable and arise directly from a "cyber extor-
          specific services provided by such third                   tion threat". The payment of "cyber extortion
          party to you under such contract.                          expenses" must be approved in advance by
                                                                     us. We will not pay for "cyber extortion ex-
7.   "Coverage term" means the following individu-                   penses" that have not been approved in ad-
     al increment, or if a multi-year "policy period",

                                        Includes copyrighted material of Insurance
HC 103 01 18                             Services Office, Inc., with its permission.                  Page 10 of 14
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 175 of 194
    vance by us. We will not unreasonably with-              12. "Data restoration costs":
    hold our approval.
                                                                  a.   Means the costs of an outside profes-
10. "Cyber extortion threat" means a demand for                        sional firm hired by you to replace elec-
    money from you based on a credible threat, or                      tronic data that has been lost or corrupt-
    series of related credible threats, to:                            ed. In order to be considered "data resto-
                                                                       ration costs", such replacement must be
    a.   Launch a "denial of service attack"                           from one or more electronic sources with
         against the "computer system";                                the same or similar functionality to the da-
    b.   Gain access to a "computer system" and                        ta that has been lost or corrupted.
         use that access to steal, release or pub-                b.   Does not include costs to research, re-
         lish "personally identifying information",                    store or replace:
         "personally sensitive information" or "third
         party corporate data";                                        (1) Software programs or operating sys-
                                                                           tems that are not commercially avail-
    c.   Alter, damage or destroy electronic data                          able; or
         or software while such electronic data or
         software is stored within a "computer sys-                    (2) Data that is obsolete, unnecessary or
         tem";                                                             useless to you.
    d.   Launch a "computer attack" against a                13. "Defense costs":
         "computer system" in order to alter, dam-
         age or destroy electronic data or software               a.   Means reasonable and necessary ex-
         while such electronic data or software is                     penses resulting solely from the investiga-
         stored within a "computer system";                            tion, defense and appeal of any "claim"
                                                                       against an "insured". Such expenses may
    e.   Cause the "insured" to transfer, pay or de-                   be incurred by us. Such expenses may
         liver any funds or property using a "com-                     include premiums for any appeal bond, at-
         puter system" without your authorization;                     tachment bond or similar bond. However,
         or                                                            we have no obligation to apply for or fur-
                                                                       nish such bond.
    f.   Inflict "ransomware" on a "computer sys-
         tem".                                                    b.   Does not include the salaries or wages of
                                                                       your "employees" or "executives", or your
    "Cyber extortion threat" does not include any                      loss of earnings.
    threat made in connection with a legitimate
    commercial dispute.                                      14. "Denial of service attack" means an intentional
                                                                  attack against a target computer or network of
11. "Data re-creation costs":                                     computers designed to overwhelm the capaci-
    a.   "Data re-creation costs" means the costs                 ty of the target computer or network in order to
         of an outside professional firm hired by                 deny or impede authorized users from gaining
         you to research, re-create and replace da-               access to the target computer or network
         ta that has been lost or corrupted and for               through the internet.
         which there is no electronic source avail-          15. "Electronic media incident" means the display
         able or where the electronic source does                 of information in electronic form by you on a
         not have the same or similar functionality               website or in an "insured's" email that resulted
         to the data that has been lost or corrupt-               in an allegation of:
         ed.
                                                                  a.   Infringement of another's copyright, title,
    b.   "Data re-creation costs" also means your                      slogan, trademark, trade name, trade
         actual "business income loss" and your                        dress, service mark or service name;
         necessary and reasonable "extra expens-
         es" arising from the lack of the lost or cor-            b.   Defamation against a person or organiza-
         rupted data during the time required to re-                   tion that is unintended;
         search, re-create and replace such data.
                                                                  c.   A violation of a person's right of privacy,
    c.   "Data re-creation costs" does not mean                        including false light and public disclosure
         costs to research, re-create or replace:                      of private facts; or
         (1) Software programs or operating sys-                  d.   Interference with a person's right of pub-
             tems that are not commercially avail-                     licity.
             able; or
         (2) Data that is obsolete, unnecessary or
             useless to you.



                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                  Page 11 of 14
             Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 176 of 194
16. "Employee" means any natural person, other                                  in the scope of his or her em-
    than an "executive", who was, now is or will                                ployment or duties as an "execu-
    be:                                                                         tive"; and
    a.   Employed on a full- or part-time basis by                         (b) Such "employee" or "executive"
         you;                                                                   shall not be an "insured" to the
                                                                                extent his or her actions or
    b.   Furnished temporarily to you to substitute                             omissions are criminal, fraudu-
         for a permanent "employee" on leave or to                              lent, dishonest or constitute an
         meet seasonal or short-term workload                                   intentional or knowing violation of
         conditions;                                                            the law.
    c.   Leased to you by a labor leasing firm un-           20. "Interrelated" means all events or incidents
         der an agreement between you and the                     that have as a common nexus any:
         labor leasing firm to perform duties relat-
         ed to the conduct of your business, but                  a.   Fact, circumstance,       situation,   event,
         does not mean a temporary employee as                         transaction, cause; or
         defined in Paragraph b.; or
                                                                  b.   Series of causally connected facts, cir-
    d.   Your volunteer worker, which includes                         cumstances, situations, events, transac-
         unpaid interns.                                               tions or causes.
17. "Executive" means any natural person who                 21. "Loss" means:
    was, now is or will be:
                                                                  a.   With respect to Insuring Agreement A -
    a.   The owner of a sole proprietorship that is                    Computer Attack:
         a "named insured"; or
                                                                       Those expenses enumerated in Section I,
    b.   A duly elected or appointed:                                  A., Paragraph 1.b.
         (1) Director;                                            b.   With respect to Insuring Agreement B -
                                                                       Network Security and Electronic Media Li-
         (2) Officer;                                                  ability:
         (3) Managing Partner;                                         (1) "Defense costs"; and
         (4) General Partner;                                          (2) "Settlement costs".
         (5) Member (if a limited liability compa-           22. "Malware attack" means an attack that dam-
             ny);                                                 ages a "computer system" or data contained
         (6) Manager (if a limited liability compa-               therein arising from malicious code, including
             ny); or                                              viruses, worms, Trojans, spyware and keylog-
                                                                  gers. This does not mean damage from short-
         (7) Trustee,                                             comings or mistakes in legitimate electronic
                                                                  code or damage from code installed on your
         of a "named insured".                                    "computer system" during the manufacturing
18. "Extra expense" means the additional cost you                 process or normal maintenance.
    incur to operate your business during the "pe-           23. "Named insured" means the entity or entities
    riod of restoration" over and above the cost                  shown in the Declarations as a Named In-
    that you normally would have incurred to oper-                sured.
    ate your business during the same period had
    no "computer attack" occurred.                           24. "Network security incident" means a negligent
                                                                  security failure or weakness with respect to a
19. "Insured" means:                                              "computer system" which allowed one or more
    a.   With respect to Insuring Agreement A -                   of the following to happen:
         Computer Attack any "named insured".                     a.   The unintended propagation or forwarding
    b.   With respect to Insuring Agreement B -                        of malware, including viruses, worms,
         Network Security and Electronic Media Li-                     Trojans, spyware and keyloggers. Mal-
         ability:                                                      ware does not include shortcomings or
                                                                       mistakes in legitimate electronic code.
         (1) Any "named insured"; and
                                                                  b.   The unintended abetting of a "denial of
         (2) Any "employee" or "executive" of a                        service attack" against one or more other
             "named insured", but:                                     systems.
             (a) Only for the conduct of the                      c.   The unintended loss, release or disclo-
                    "named insured's" business with-                   sure of "third party corporate data".

                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                  Page 12 of 14
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 177 of 194
25. "Period of restoration" means the period of                        (1) Damages (including punitive and ex-
    time that begins at the time that the "computer                        emplary damages and the multiple
    attack" is discovered by you and continues un-                         portion of any multiplied damage
    til the earlier of:                                                    award), judgments or settlements;
    a.   The date that all data restoration, data re-                  (2) Attorney's fees and other litigation
         creation and system restoration directly                          costs added to that part of any judg-
         related to the "computer attack" has been                         ment paid by us, when such fees and
         completed; or                                                     costs are awarded by law or court or-
                                                                           der; and
    b.   The date on which such data restoration,
         data re-creation and system restoration                       (3) Pre-judgment interest on that part of
         could have been completed with the exer-                          any judgment paid by us.
         cise of due diligence and dispatch.
                                                                  b.   Does not include:
26. "Personally identifying information" means in-
    formation, including health information, that                      (1) Civil or criminal fines or penalties im-
    could be used to commit fraud or other illegal                         posed by law;
    activity involving the credit, access to health                    (2) Taxes; or
    care or identity of an individual. This includes,
    but is not limited to, Social Security numbers                     (3) Matters which may be deemed unin-
    or account numbers.                                                    surable under the applicable law.
    "Personally identifying information" does not                c.    With respect to punitive, exemplary and
    mean or include information that is otherwise                      multiplied damages, the law of the juris-
    available to the public, such as names and                         diction most favorable to the insurability of
    addresses.                                                         those fines, penalties or damages shall
                                                                       control for the purpose of resolving any
27. "Personally sensitive information" means pri-                      dispute between us and any "insured" re-
    vate information specific to an individual the                     garding whether the fines, penalties or
    release of which requires notification of affect-                  damages specified in this definition above
    ed individuals under any applicable law.                           are insurable under this Coverage Part,
    "Personally sensitive information" does not                        provided that such jurisdiction:
    mean or include "personally identifying infor-                     (1) Is where those fines, penalties or
    mation".                                                               damages were awarded or imposed;
28. "Policy period" means the cumulative total of                      (2) Is where any "personal data compro-
    each individual "coverage term" comprising                             mise" took place for which such fines,
    the period of time from the inception date of                          penalties or damages were awarded
    this Coverage Part shown in the Declarations                           or imposed;
    to the expiration date shown in the Declara-
    tions, or its earlier cancellation or termination                  (3) Is where you are incorporated or you
    date.                                                                  have your principal place of business;
                                                                           or
29. "Property damage" means:
                                                                       (4) Is where we are incorporated or have
    a.   Physical injury to or destruction of tangible                     our principal place of business.
         property including all resulting loss of use;
         or                                                  32. "System restoration costs":
    b.   Loss of use of tangible property that is not             a.   Means the costs of an outside profes-
         physically injured.                                           sional firm hired by you to do any of the
                                                                       following in order to restore your "comput-
30. "Ransomware" means any software that is                            er system" to its pre- "computer attack"
    used to demand a ransom payment by:                                level of functionality:
    a.   Restricting access to a "computer sys-                        (1) Replace or reinstall computer soft-
         tem"; or                                                          ware programs;
    b.   Encrypting data held within a "computer                       (2) Remove any malicious code; and
         system".
                                                                       (3) Configure or correct the configuration
31. "Settlement costs":                                                    of your "computer system".
    a.   Means the following, when they arise from                b.   Does not include:
         a "claim":
                                                                       (1) Costs to increase the speed, capacity
                                                                           or utility of your "computer system";

                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                  Page 13 of 14
             Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 178 of 194
        (2) Labor of your "employees" or "execu-                 ity agreement or which the "named insured" is
             tives";                                             legally required to maintain in confidence;
                                                                 however, "third party corporate data" shall not
        (3) Any costs in excess of the "actual                   include "personally identifiable information" or
             cash value" of your "computer sys-                  "personally sensitive information".
             tem"; or
                                                            34. "Unauthorized access incident" means the
        (4) Costs to repair or replace hardware.                 gaining of access to a "computer system" by:
33. "Third party corporate data" means any trade                 a.   An unauthorized person or persons; or
    secret, data, design, interpretation, forecast,
    formula, method, practice, credit or debit card              b.   An authorized person or persons for un-
    magnetic strip information, process, record,                      authorized purposes.
    report or other item of information of a third
    party not an "insured" under this Coverage              35. "Wrongful act" means:
    Part which is not available to the general pub-              a.   An "electronic media incident"; or
    lic and is provided to the "named insured" sub-
    ject to a mutually executed written confidential-            b.   A "network security incident".




                                    Includes copyrighted material of Insurance
HC 103 01 18                         Services Office, Inc., with its permission.                 Page 14 of 14
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 179 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:


     CINCINNATI CYBER DEFENSE™ COVERAGE PART
     CINCINNATI DATA DEFENDER™ COVERAGE PART
     CINCINNATI NETWORK DEFENDER™ COVERAGE PART

Paragraph F. Transfer of Your Rights and Duties Under this Policy in the Common Policy Conditions is
deleted in its entirety and replaced by the following:
F.   Transfer of Your Rights and Duties Under this Policy
     Your rights and duties under this policy may not be transferred without our written consent except in the
     case of death of a sole proprietor who is also the first "named insured".
     If you are a sole proprietor and you die, your rights and duties will be transferred to your legal
     representative but only while acting within the scope of duties as your legal representative. Until your legal
     representative is appointed, anyone having proper temporary custody of your property will have your rights
     and duties but only with respect to that property.




                                     Includes copyrighted material of Insurance
HC 429 PA 03 16                       Services Office, Inc., with its permission.
             Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 180 of 194

                                                 Transaction Summary

       Policy Number:          ENP 053 39 92


       Effective Date:         04-29-2019
                               MILKBOY CENTER CITY LLC, MILKBOY COLLEGE PARK, LLC, T/A MILKBOY
       Named Insured:          & ART HOUSE


       Issued: 10-30-2019     13:17




                                   Endorsement
                                     Number                  Premium Due                         Installments
   Effective                                                                Net Due                             Increase/
   Date      Transaction Type         New     Old        New            Old    Now     Revised    Previous      Decrease
   04/29/2019 Endorsement               2                  $0                   $0      $6,293      $6,293            $0
   09/12/2019 Reapply of                3       1      $1,245      $1,245       $0      $8,280      $6,293        $1,987
              Endorsement 1




                                                                   Total Net Due Now
                                                                                 $0




Questions or Change Request
To inquire about your account or request changes, please contact your
agency.




DASH & LOVE, INC.
111 PRESIDENTIAL BLVD STE 211
BALA CYNWYD, PA 19004-1013
610-667-2244




 IA 4484 10 16                                                                                               Page 1 of 1
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 181 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                          All Other                      Effective Date
Policy Number                          Policy Number ENP 053 39 92    of Endorsement
                                                                           04-29-2019
          MILKBOY CENTER CITY LLC, MILKBOY COLLEGE PARK, LLC, T/A MILKBOY
Issued to & ART HOUSE
Agent DASH & LOVE, INC. 37-225
      BALA CYNWYD, PA                                            Endorsement # 2

PREMIUM INFORMATION
                 Premium Due at Endorsement Effective Date NONE

  Subsequent Annual Installments Increased by                     $
  Revised Annual Installment Payment(s)                           $      6,293
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
     ¨ Annual              ¨ Semi-Annual         ¨ Quarterly
  ¨
  X Named Insured
     MILKBOY CENTER CITY LLC, MILKBOY COLLEGE PARK, LLC, T/A MILKBOY
     & ART HOUSE

  ¨ Mailing Address




  ¨ Form(s) Added

  ¨ Form(s) Deleted

All Other Reason for Change

Auto / Garage Reason for Change




10-30-2019 13:17

 IA 4329 12 09                                                                    Page 1 of   1
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 182 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                     Effective Date
Policy Number                         Policy Number ENP 053 39 92   of Endorsement
                                                                            09-12-2019
          MILKBOY CENTER CITY LLC, MILKBOY COLLEGE PARK, LLC, T/A MILKBOY
Issued to & ART HOUSE
Agent DASH & LOVE, INC. 37-225
      BALA CYNWYD, PA                                             Endorsement # 3
                                                                 REPLACES # 1
PREMIUM INFORMATION
 Additional Premium Due at Endorsement Effective Date 1,245
  Subsequent Annual Installments Increased by                  $       1,987
  Revised Annual Installment Payment(s)                        $       8,280
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
     ¨ Annual              ¨ Semi-Annual         ¨ Quarterly
  ¨
  X Named Insured
    MILKBOY CENTER CITY LLC, MILKBOY COLLEGE PARK, LLC, T/A MILKBOY
    & ART HOUSE
    REFER TO IA905
  ¨ Mailing Address




  ¨
  X Form(s) Added
     IA905 02/98             NAMED INSURED SCHEDULE
  ¨ Form(s) Deleted

All Other Reason for Change
AMENDING IA904 TO INCLUDE:
 LOC 3 - 536 SOUTH ST, PHILADELPHIA, PA 19147

AMENDING FMQ502 AS FOLLOWS:
  ADDING:
    ITEM 3-1 BUSINESS PERSONAL PROPERTY 300,000 80% SPECIAL
REPLACEMENT COST INCL STOCK
    ITEM 3-1 BUSINESS INCOME W/ EXTRA EXPENSE (B) 12 MONTHS ALS
SPECIAL

AMENDING FA202 TO INCLUDE:
 ITEM 3-1 FOOD & BEVERAGE LIMIT $15,000

AMENDING FA223 TO INCLUDE:
 ITEM 3-1 536 SOUTH ST, PHILADELPHIA, PA 19147

Auto / Garage Reason for Change
10-30-2019 13:17

 IA 4329 12 09                                                                  Page 1 of   1
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 183 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS     CITY   STATE   ZIP CODE
1     1100 CHESTNUT ST
      PHILADELPHIA, PA 19107-4802


2     7416 BALTIMORE AVE
      COLLEGE PARK, MD 20740-3208


3     536 SOUTH ST
      PHILADELPHIA, PA 19147-2219




IA 904 04 04
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 184 of 194
   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           NAMED INSURED SCHEDULE
This Schedule supplements the Declarations.

                                              SCHEDULE

Named Insured:
MILKBOY CENTER CITY LLC, 4TH STREET GROUP LLC T/A MILKBOY SOUTH
STREET




IA 905 02 98
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 185 of 194

                          THE   CINCINNATI CASUALTY COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ENP 053 39 92
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                    COVERAGE PROVIDED                                        Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUSINESS PERSONAL                 400,000     80%    SPECIAL                          X
          PROPERTY

1-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

2-1       BUSINESS PERSONAL                 500,000     80%    SPECIAL                          X
          PROPERTY

2-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

3-1       BUSINESS PERSONAL                 300,000     80%    SPECIAL                          X
          PROPERTY

3-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

DEDUCTIBLE: $500.00 unless otherwise stated $       1,000

MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101        05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
CP9993       10/90 TENTATIVE RATE
FA242        10/12 ACTUAL LOSS SUSTAINED BUSINESS INCOME ENDORSEMENT
FA4013PA     11/02 PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
FA4028PA     11/05 PENNSYLVANIA CHANGES
FA4098       01/09 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT SUMMARY OF COVERAGE LIMITS
FA450        05/16 COMMERCIAL PROPERTY CONDITIONS
FA458        04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
FA258        05/16 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT
FA223        05/16 WATER BACKUP DISCHARGED FROM SEWERS, DRAINS, SEPTIC OR SUMP PUMP
                   SYSTEMS ENDORSEMENT
FA244        05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)
FA202        05/16 TEMPERATURE CHANGE LOSS FORM
FA213        05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
FMQ502 07 08                                   ENP 053 39 92                                                   Page 1 of 1
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 186 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                     Effective Date
Policy Number                         Policy Number ENP 053 39 92   of Endorsement
                                                                           09-12-2019
          MILKBOY CENTER CITY LLC, MILKBOY COLLEGE PARK, LLC, T/A MILKBOY
Issued to & ART HOUSE
Agent RISK STRATEGIES COMPANY 37-225
      BALA CYNWYD, PA                                            Endorsement # 4

PREMIUM INFORMATION
 Additional Premium Due at Endorsement Effective Date 147
  Subsequent Annual Installments Increased by                  $         234
  Revised Annual Installment Payment(s)                        $       8,514
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
     ¨ Annual              ¨ Semi-Annual         ¨ Quarterly
  ¨ Named Insured



  ¨ Mailing Address




  ¨ Form(s) Added

  ¨ Form(s) Deleted

All Other Reason for Change
AMENDING IA904 TO READ:
   LOC 3 - 536 S 4TH ST, PHILADELPHIA, PA 19147

Auto / Garage Reason for Change




01-02-2020 07:37

 IA 4329 12 09                                                                  Page 1 of   1
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 187 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS     CITY   STATE   ZIP CODE
1     1100 CHESTNUT ST
      PHILADELPHIA, PA 19107-4802


2     7416 BALTIMORE AVE
      COLLEGE PARK, MD 20740-3208


3     536 S 4TH ST
      PHILADELPHIA, PA 19147-1540




IA 904 04 04
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 188 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                     Effective Date
Policy Number                         Policy Number ENP 053 39 92   of Endorsement
                                                                           09-12-2019
          MILKBOY CENTER CITY LLC, MILKBOY COLLEGE PARK, LLC, T/A MILKBOY
Issued to & ART HOUSE
Agent RISK STRATEGIES COMPANY 37-225
      BALA CYNWYD, PA                                            Endorsement # 5

PREMIUM INFORMATION
 Return Premium Due at Endorsement Effective Date         147
  Subsequent Annual Installments Decreased by                   $        234
  Revised Annual Installment Payment(s)                         $      8,280
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
     ¨ Annual              ¨ Semi-Annual         ¨ Quarterly
  ¨ Named Insured



  ¨ Mailing Address




  ¨ Form(s) Added

  ¨ Form(s) Deleted

All Other Reason for Change
AMENDING FMQ502 PREMIUM

Auto / Garage Reason for Change




01-24-2020 09:52

 IA 4329 12 09                                                                  Page 1 of   1
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 189 of 194

                          THE   CINCINNATI CASUALTY COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ENP 053 39 92
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                    COVERAGE PROVIDED                                        Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUSINESS PERSONAL                 400,000     80%    SPECIAL                          X
          PROPERTY

1-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

2-1       BUSINESS PERSONAL                 500,000     80%    SPECIAL                          X
          PROPERTY

2-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

3-1       BUSINESS PERSONAL                 300,000     80%    SPECIAL                          X
          PROPERTY

3-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

DEDUCTIBLE: $500.00 unless otherwise stated $       1,000

MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101        05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
CP9993       10/90 TENTATIVE RATE
FA242        10/12 ACTUAL LOSS SUSTAINED BUSINESS INCOME ENDORSEMENT
FA4013PA     11/02 PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
FA4028PA     11/05 PENNSYLVANIA CHANGES
FA4098       01/09 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT SUMMARY OF COVERAGE LIMITS
FA450        05/16 COMMERCIAL PROPERTY CONDITIONS
FA458        04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
FA258        05/16 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT
FA223        05/16 WATER BACKUP DISCHARGED FROM SEWERS, DRAINS, SEPTIC OR SUMP PUMP
                   SYSTEMS ENDORSEMENT
FA244        05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)
FA202        05/16 TEMPERATURE CHANGE LOSS FORM
FA213        05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
FMQ502 07 08                                   ENP 053 39 92                                                   Page 1 of 1
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 190 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                     Effective Date
Policy Number                         Policy Number ENP 053 39 92   of Endorsement
                                                                           01-02-2020
          MILKBOY CENTER CITY LLC, MILKBOY COLLEGE PARK, LLC, T/A MILKBOY
Issued to & ART HOUSE
Agent RISK STRATEGIES COMPANY 37-225
      BALA CYNWYD, PA                                            Endorsement # 6

PREMIUM INFORMATION
 Return Premium Due at Endorsement Effective Date         886
  Subsequent Annual Installments Decreased by                   $       2,761
  Revised Annual Installment Payment(s)                         $       5,519
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
     ¨ Annual              ¨ Semi-Annual         ¨ Quarterly
  ¨ Named Insured



  ¨ Mailing Address




  ¨ Form(s) Added

  ¨
  X Form(s) Deleted
     IA4300MD 01/07          MARYLAND - NOTICE OF UNDERWRITING PERIOD
     MI1691MD 05/02          DISCLOSURE NOTICE
All Other Reason for Change
AMENDING IA904 AND FMQ502 TO DELETE ALL COVERAGE AT LOC 2 - 7416
BALTIMORE AVE,COLLEGE PARK, MD 20740 IN ITS ENTIRETY

AMENDING FA223 TO DELETE:
  ITEM 2-1

AMENDING FA202 TO DELETE:
  ITEM 2-1

Auto / Garage Reason for Change




01-24-2020 09:59

 IA 4329 12 09                                                                  Page 1 of   1
     Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 191 of 194
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS     CITY   STATE   ZIP CODE
1     1100 CHESTNUT ST
      PHILADELPHIA, PA 19107-4802


3     536 S 4TH ST
      PHILADELPHIA, PA 19147-1540




IA 904 04 04
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 192 of 194

                          THE   CINCINNATI CASUALTY COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ENP 053 39 92
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                    COVERAGE PROVIDED                                        Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUSINESS PERSONAL                 400,000     80%    SPECIAL                          X
          PROPERTY

1-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

3-1       BUSINESS PERSONAL                 300,000     80%    SPECIAL                          X
          PROPERTY

3-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

DEDUCTIBLE: $500.00 unless otherwise stated $       1,000

MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101        05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
CP9993       10/90 TENTATIVE RATE
FA242        10/12 ACTUAL LOSS SUSTAINED BUSINESS INCOME ENDORSEMENT
FA4013PA     11/02 PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
FA4028PA     11/05 PENNSYLVANIA CHANGES
FA4098       01/09 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT SUMMARY OF COVERAGE LIMITS
FA450        05/16 COMMERCIAL PROPERTY CONDITIONS
FA458        04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
FA258        05/16 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT
FA223        05/16 WATER BACKUP DISCHARGED FROM SEWERS, DRAINS, SEPTIC OR SUMP PUMP
                   SYSTEMS ENDORSEMENT
FA244        05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)
FA202        05/16 TEMPERATURE CHANGE LOSS FORM
FA213        05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FMQ502 07 08                                   ENP 053 39 92                                                   Page 1 of 1
      Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 193 of 194
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                     Effective Date
Policy Number                         Policy Number ENP 053 39 92   of Endorsement
                                                                           04-29-2020
          MILKBOY CENTER CITY LLC, MILKBOY COLLEGE PARK, LLC, T/A MILKBOY
Issued to & ART HOUSE
Agent RISK STRATEGIES COMPANY 37-225
      BALA CYNWYD, PA                                            Endorsement # 7

PREMIUM INFORMATION
 Return Premium Due at Endorsement Effective Date         182
  Subsequent Annual Installments Decreased by                   $        182
  Revised Annual Installment Payment(s)                         $      5,337
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
     ¨ Annual              ¨ Semi-Annual         ¨ Quarterly
  ¨ Named Insured



  ¨ Mailing Address




  ¨ Form(s) Added

  ¨ Form(s) Deleted

All Other Reason for Change
AMENDING FMQ502 AS FOLLOWS:
   AMENDING:
     ITEM 1-1 BUSINESS INCOME LIMIT TO 300,000
     ITEM 3-1 BUSINESS INCOME LIMIT TO 300,000

Auto / Garage Reason for Change




04-14-2020 11:35

 IA 4329 12 09                                                                  Page 1 of   1
            Case 2:20-cv-02036-TJS Document 1-1 Filed 04/27/20 Page 194 of 194

                          THE   CINCINNATI CASUALTY COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ENP 053 39 92
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                    COVERAGE PROVIDED                                        Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUSINESS PERSONAL                 400,000     80%    SPECIAL                          X
          PROPERTY

1-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

3-1       BUSINESS PERSONAL                 300,000     80%    SPECIAL                          X
          PROPERTY

3-1       BUSINESS INCOME     12 MONTHS ALS                    SPECIAL
          W/EXTRA EXPENSE (b)     SEE FA242

DEDUCTIBLE: $500.00 unless otherwise stated $       1,000

MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101        05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
CP9993       10/90 TENTATIVE RATE
FA242        10/12 ACTUAL LOSS SUSTAINED BUSINESS INCOME ENDORSEMENT
FA4013PA     11/02 PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
FA4028PA     11/05 PENNSYLVANIA CHANGES
FA4098       01/09 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT SUMMARY OF COVERAGE LIMITS
FA450        05/16 COMMERCIAL PROPERTY CONDITIONS
FA458        04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
FA258        05/16 CINCIPLUS® COMMERCIAL PROPERTY POWER XC+® (EXPANDED COVERAGE PLUS)
                   ENDORSEMENT
FA223        05/16 WATER BACKUP DISCHARGED FROM SEWERS, DRAINS, SEPTIC OR SUMP PUMP
                   SYSTEMS ENDORSEMENT
FA244        05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)
FA202        05/16 TEMPERATURE CHANGE LOSS FORM
FA213        05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FMQ502 07 08                                   ENP 053 39 92                                                   Page 1 of 1
